Exhibit 10.6
[Certain portions of this document have been
omitted in the publicly filed version of this
document pursuant to the Registrant’s request
for confidential treatment and filed separately
with the Securities and Exchange Commission.
Omitted confidential information is indicated
in brackets in this Exhibit.]
Execution Version
U.S. $400,000,000
CREDIT AGREEMENT
Dated as of October 1, 2010
among
QUICKSILVER GAS SERVICES LP,
as Borrower,
THE LENDERS PARTY HERETO,
BNP PARIBAS,
as Administrative Agent and Collateral Agent,
BANC OF AMERICA SECURITIES LLC,
BNP PARIBAS SECURITIES CORP.,
and
RBC CAPITAL MARKETS CORPORATION,
as Joint Lead Arrangers and Joint Bookrunners,
BANK OF AMERICA, N.A.,
and
ROYAL BANK OF CANADA,
as Syndication Agents,
and
UBS SECURITIES LLC,
and
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              PAGE  
Article I
Definitions
       
 
       
Section 1.01. Defined Terms
    2  
Section 1.02. Terms Generally
    26  
Section 1.03. Effectuation of Transfers
    27  
 
       
Article II
The Credits
       
 
       
Section 2.01. Commitments
    27  
Section 2.02. Loans and Borrowings
    27  
Section 2.03. Requests for Borrowings
    27  
Section 2.04. Swingline Loans
    28  
Section 2.05. Revolving Letters of Credit
    28  
Section 2.06. Funding of Borrowings
    31  
Section 2.07. Interest Elections
    32  
Section 2.08. Termination and Reduction of Commitments
    32  
Section 2.09. Repayment of Loans; Evidence of Debt
    33  
Section 2.10. Repayment of Loans
    33  
Section 2.11. Prepayment of Loans
    34  
Section 2.12. Fees
    34  
Section 2.13. Interest
    35  
Section 2.14. Alternate Rate of Interest
    35  
Section 2.15. Increased Costs
    36  
Section 2.16. Break Funding Payments
    36  
Section 2.17. Taxes
    37  
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    38  
Section 2.19. Mitigation Obligations; Replacement of Lenders
    39  
Section 2.20. Increase in Revolving Facility Commitments; Incremental Term Loan
Commitments
    39  
Section 2.21. Illegality
    41  
Section 2.22. Defaulting Lenders
    41  
 
       
Article III
Representations And Warranties
       
 
       
Section 3.01. Organization; Powers
    42  
Section 3.02. Authorization
    43  
Section 3.03. Enforceability
    43  
Section 3.04. Governmental Approvals
    43  
Section 3.05. Financial Statements
    43  
Section 3.06. No Material Adverse Effect
    43  
Section 3.07. Title to Properties; Possession Under Leases
    44  
Section 3.08. Litigation; Compliance with Laws
    44  
Section 3.09. Federal Reserve Regulations
    45  
Section 3.10. Investment Company Act
    45  
Section 3.11. Use of Proceeds
    45  
Section 3.12. Tax Returns
    45  
Section 3.13. No Material Misstatements
    45  
Section 3.14. Employee Benefit Plans
    45  
Section 3.15. Environmental Matters
    46  
Section 3.16. Mortgages
    46  
Section 3.17. Real Property
    46  
Section 3.18. Solvency
    47  

i 



--------------------------------------------------------------------------------



 



              PAGE  
Section 3.19. Labor Matters
    48  
Section 3.20. Insurance
    48  
Section 3.21. Representations and Warranties in Acquisition Agreement
    48  
Section 3.22. Status as Senior Debt; Perfection of Security Interests
    48  
Section 3.23. Material Contracts
    48  
 
       
Article IV
Conditions To Credit Events
       
 
       
Section 4.01. All Credit Events
    48  
Section 4.02. First Credit Event
    49  
 
       
Article V
Affirmative Covenants
       
 
       
Section 5.01. Existence; Businesses and Properties
    51  
Section 5.02. Insurance
    51  
Section 5.03. Taxes; Payment of Obligations
    52  
Section 5.04. Financial Statements, Reports, Etc.
    52  
Section 5.05. Litigation and Other Notices
    53  
Section 5.06. Compliance with Laws
    54  
Section 5.07. Maintaining Records; Access to Properties and Inspections;
Maintaining Pipeline Systems and Processing Plants
    54  
Section 5.08. Use of Proceeds
    54  
Section 5.09. Compliance with Environmental Laws
    54  
Section 5.10. Further Assurances
    54  
Section 5.11. Fiscal Year
    55  
Section 5.12. Reserved
    55  
 
       
Article VI
Negative Covenants
       
 
       
Section 6.01. Indebtedness
    55  
Section 6.02. Liens
    57  
Section 6.03. Sale and Lease-back Transactions
    59  
Section 6.04. Investments, Loans and Advances
    60  
Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    61  
Section 6.06. Dividends and Distributions
    62  
Section 6.07. Transactions with Affiliates
    62  
Section 6.08. Business of the Borrower and the Subsidiaries
    64  
Section 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-laws and Certain Other Agreements; etc
    64  
Section 6.10. Leverage Ratio
    65  
Section 6.11. Interest Coverage Ratio
    65  
Section 6.12. Swap Agreements
    65  
 
       
Article VII
Events Of Default
       
 
       
Section 7.01. Events of Default
    65  
 
       
Article VIII
The Agents
       
Section 8.01. Appointment and Authority
    67  
Section 8.02. Rights as a Lender
    67  
Section 8.03. Exculpatory Provisions
    67  
Section 8.04. Reliance by Agents
    68  
Section 8.05. Delegation of Duties
    68  
Section 8.06. Resignation of the Agents
    68  

ii 



--------------------------------------------------------------------------------



 



              PAGE  
Section 8.07. Non-Reliance on the Agents, Other Lenders and Other Issuing Banks
    68  
Section 8.08. No Other Duties, Etc.
    69  
Section 8.09. Administrative Agent May File Proofs of Claim
    69  
Section 8.10. Collateral and Guaranty Matters
    69  
Section 8.11. Secured Cash Management Agreements and Secured Swap Agreements
    69  
Section 8.12. Indemnification
    69  
Section 8.13. Appointment of Supplemental Collateral Agents
    70  
Section 8.14. Withholding
    70  
Section 8.15. Enforcement
    70  
 
       
Article IX
Miscellaneous
       
 
       
Section 9.01. Notices
    71  
Section 9.02. Survival of Agreement
    71  
Section 9.03. Binding Effect
    71  
Section 9.04. Successors and Assigns
    71  
Section 9.05. Expenses; Indemnity
    73  
Section 9.06. Right of Set-off
    74  
Section 9.07. Applicable Law
    74  
Section 9.08. Waivers; Amendment
    74  
Section 9.09. Interest Rate Limitation
    76  
Section 9.10. Entire Agreement
    76  
Section 9.11. Waiver of Jury Trial
    76  
Section 9.12. Severability
    76  
Section 9.13. Counterparts
    76  
Section 9.14. Headings
    76  
Section 9.15. Jurisdiction; Consent to Service of Process
    77  
Section 9.16. Confidentiality
    77  
Section 9.17. Communications
    77  
Section 9.18. Release of Liens and Guarantees
    78  
Section 9.19. U.S.A. PATRIOT Act and Similar Legislation
    79  
Section 9.20. Judgment
    79  
Section 9.21. Pledge and Guarantee Restrictions
    79  
Section 9.22. No Fiduciary Duty
    79  
Section 9.23. Application of Funds
    79  

iii 



--------------------------------------------------------------------------------



 



Exhibits and Schedules

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B
  Form of Prepayment Notice
Exhibit C-1
  Form of Borrowing Request
Exhibit C-2
  Form of Swingline Borrowing Request
Exhibit D
  Form of Interest Election Request
Exhibit E
  Form of Collateral Agreement
Exhibit F
  Form of Solvency Certificate
Exhibit G-1
  Form of Revolving Note
Exhibit G-2
  Form of Incremental Term Loan Note
Exhibit H
  Form of Compliance Certificate
Exhibit I
  Form of Administrative Questionnaire
Exhibit J
  Form of Omnibus Agreement
 
   
Schedule 2.01
  Commitments
Schedule 3.04
  Governmental Approvals
Schedule 3.07(e)
  Condemnation Proceedings
Schedule 3.07(g)
  Subsidiaries
Schedule 3.07(h)
  Subscriptions
Schedule 3.08(a)
  Litigation
Schedule 3.12
  Taxes
Schedule 3.15
  Environmental Matters
Schedule 3.17
  Real Property
Schedule 3.20
  Insurance
Schedule 6.01
  Indebtedness
Schedule 6.02(a)
  Liens
Schedule 6.04
  Investments
Schedule 6.07
  Transactions with Affiliates

iv 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of October 1, 2010 (as amended, amended and
restated, supplemented or otherwise modified, this “Agreement”), among
QUICKSILVER GAS SERVICES LP, a limited partnership organized under the laws of
Delaware (the “Borrower”), the LENDERS party hereto from time to time, BNP
PARIBAS (“BNP”), as administrative agent (in such capacity, together with any
successor administrative agent appointed pursuant to the provisions of
Article VIII, the “Administrative Agent”), BNP, as collateral agent (in such
capacity, together with any successor collateral agent appointed pursuant to the
provisions of Article VIII, the “Collateral Agent”), BANK OF AMERICA, N.A. and
ROYAL BANK OF CANADA, as syndication agents (in such capacity, the “Syndication
Agents”), BANC OF AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC
CAPITAL MARKETS CORPORATION, as joint lead arrangers and joint bookrunners (in
such capacity, the “Joint Lead Arrangers”), and UBS SECURITIES LLC and THE ROYAL
BANK OF SCOTLAND PLC, as Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”).
W I T N E S S E T H :
     WHEREAS, an Affiliate (with such term and each other capitalized term used
but not defined in this preamble having the meaning assigned thereto in
Article I) of a fund managed by FRC Founders Corporation (formerly known as
First Reserve Corporation) (“FRC”) and Crestwood Midstream Partners, N.A.
(“Crestwood”; together with FRC, the “Sponsors”) have formed Crestwood Holdings
LLC (“HoldCo”);
     WHEREAS, pursuant to that certain Purchase Agreement dated as of July 22,
2010 (the “Acquisition Agreement”) between HoldCo and Quicksilver Resources,
Inc. (the “Seller”), Cowtown Gas Processing L.P. and Cowtown Pipeline L.P.,
HoldCo agreed to acquire (the “Acquisition”), directly or indirectly, all of the
issued and outstanding Equity Interests of Quicksilver Gas Services Holdings LLC
(“Holdings”);
     WHEREAS, Quicksilver Gas Services GP LLC (the “General Partner”) is a
direct subsidiary of Holdings and the Borrower is a direct subsidiary of
Holdings and the General Partner;
     WHEREAS, in connection with the consummation of the Acquisition, the
Sponsors will (a) make a cash common equity contribution to HoldCo (the “Equity
Financing”), such that the Equity Financing is not less than 40% of the total
pro forma capitalization of HoldCo after giving effect to the Acquisition and
related Transactions and (b) contribute additional cash common equity to HoldCo
in an amount equal to the Initial Interest Payment Amount as defined in the
HoldCo Credit Agreement;
     WHEREAS, pursuant to that certain Credit Agreement, dated as of August 10,
2007, among the Borrower, as borrower, the lenders party thereto (the “Existing
Lenders”), Bank of America, N.A., as administrative agent, BNP, as syndication
agent, and JPMorgan Chase Bank, N.A., The Royal Bank of Scotland PLC and Fortis
Capital Corp., as co-documentation agents, (the “Existing Credit Agreement”),
the Existing Lenders extended loans and other credit to the Borrower;
     WHEREAS, in connection with consummation of the Acquisition, the Borrower
will (x) use the proceeds of the Revolving Facility Loans, in part, to repay in
full all of the outstanding loans and other amounts, if any, owing under the
Existing Credit Agreement and (y) terminate the Existing Credit Agreement and
all commitments thereunder (the transactions in clauses (x) and (y)
collectively, the “Closing Date Refinancing”); and
     WHEREAS, the Borrower has requested that the Lenders extend credit in the
form of Revolving Facility Loans and Revolving Letters of Credit at any time and
from time to time prior to the Revolving Facility Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of U.S.$400.0 million.
     NOW, THEREFORE, the Lenders are willing to extend such credit to the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any Loan (including any Swingline Loan) bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
          “Acquisition ” shall have the meaning assigned to such term in the
second recital hereto.
          “Acquisition Agreement ” shall have the meaning assigned to such term
in the second recital hereto.

2



--------------------------------------------------------------------------------



 



          “Acquisition Documents ” shall mean the collective reference to the
Acquisition Agreement, and all exhibits and schedules thereto, including such
documents as executed.
          “Acquisition Period” shall mean a period elected by the Borrower, such
election to be exercised by the Borrower delivering written notice thereof to
the Administrative Agent (who shall thereafter promptly notify the Lenders),
commencing with the funding date of the purchase price for any Material
Acquisition permitted under Section 6.05 hereunder and ending on the earlier of
(a) the date that is 270 days after such funding date, and (b) the Borrower’s
election to terminate such Acquisition Period, such election to be exercised by
the Borrower delivering notice thereof to the Administrative Agent (who shall
thereafter promptly notify the Lenders); provided, that, (i) once any
Acquisition Period is in effect, the next Acquisition Period may not commence
until the termination of such Acquisition Period then in effect and (ii) after
giving effect to the termination of such Acquisition Period in effect, the
Borrower shall be in compliance with the applicable provisions of Sections 6.10,
and 6.11 and no Default shall have occurred and be continuing.
          “Additional Term Loan Tranche” shall have the meaning assigned to such
term in Section 2.20.
          “Additional Real Property” shall have the meaning assigned to such
term in the definition of “Collateral and Guarantee Requirement.”
          “Adjusted Eurodollar Rate” shall mean for any Interest Period with
respect to any Eurodollar Loan, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such
Interest Period multiplied by (b) the Statutory Reserves.
          “Administrative Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.12(d).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in substantially the form of Exhibit I or any other form approved
by the Administrative Agent.
          “Affiliate ” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.
          “Agent Default Period” shall mean, with respect to any Agent, any time
when such Agent is a Defaulting Lender and is not performing its role as such
Agent hereunder and under the other Loan Documents.
          “Agent Parties” shall have the meaning assigned to such term in
Section 9.17(c).
          “Agents” shall mean the Administrative Agent and the Collateral Agent.
          “Agreed Security Principles” shall mean any grant of a Lien or
provision of a guarantee by any Person that could:
     (a) result in costs (tax, administrative or otherwise) to such Person that
are materially disproportionate to the benefit obtained by the beneficiaries of
such Lien and/or guarantee;
     (b) result in a Lien being granted over assets of such Person, the
acquisition of which was financed from a subsidy or payments, which financing is
permitted by this Agreement, and the terms of which prohibit any assets acquired
with such subsidy or payment being used as collateral;
     (c) include any lease, license, contract or agreement to which such Person
is a party, and any of its rights or interest thereunder, if and to the extent
that a security interest is prohibited by or in violation of a term, provision
or condition of any such lease, license, contract or agreement (unless such
term, provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the U.S. Bankruptcy
Code) or principles of equity); provided however that Agreed Security Principles
shall not prohibit the grant of a Lien or a provision of a guarantee at such
time as the contractual prohibition shall no longer be applicable and, to the
extent severable, which Lien shall attach immediately to any portion of such
lease, license, contract or agreement not subject to the prohibitions specified
above; provided further that the Agreed Securities Principles shall not exclude
any “proceeds” (as defined in the UCC) of any such lease, license, contract or
agreement;
     (d) result in the contravention of applicable law, unless such applicable
law would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions); provided however that Agreed
Security Principles shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the legal prohibition shall no longer be applicable
and to the extent severable (which Lien shall attach immediately to any portion
not subject to the prohibitions specified above); or

3



--------------------------------------------------------------------------------



 



     (e) result in a breach of a material agreement existing on the Closing Date
and binding on such Person that may not be amended, supplemented, waived,
restated or otherwise modified using commercially reasonable efforts to avoid
such breach; provided that this clause (e) shall only apply to the granting of
Liens and not to the provision of any guarantee.
          “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Alternate Base Rate” shall mean the greatest of (i) the rate of
interest per annum determined by the Administrative Agent from time to time as
its prime commercial lending rate for U.S. Dollar loans in the United States for
such day (the “Prime Rate”), (ii) the Federal Funds Effective Rate plus 0.50%
per annum, and (iii) the Adjusted Eurodollar Rate as of such date for a
one-month Interest Period plus 1.00% per annum. The Prime Rate is not
necessarily the lowest rate that the Administrative Agent is charging to any
corporate customer. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective from and including the date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, respectively.
          “Applicable Margin” shall mean for any day (a) for any Incremental
Term Loan, the applicable margin per annum set forth in the joinder agreement
with respect thereto, (b) for the Revolving Facility Loans, (i) prior to the
Trigger Date, (x) with respect to any Eurodollar Loan, 2.75% per annum and
(y) with respect to any ABR Loan, 1.75% per annum and (ii) on and after the
Trigger Date, the applicable margin per annum set forth below under the caption
“Revolving Facility Loans ABR Loan Spread” and “Revolving Facility Loans
Eurodollar Loan Spread”, as applicable, based upon the Leverage Ratio as of the
last date of the most recent fiscal quarter of the Borrower and (c) for
Swingline Loans, prior to the Trigger Date, 1.75% per annum, and on or after the
Trigger Date, the applicable margin per annum set forth below under the caption
“Swingline Loans ABR Loan Spread”:

                      Revolving Facility Loans             ABR Loan Spread /    
        Swingline Loans ABR     Revolving Facility Loans   Leverage Ratio:  
Loan Spread     Eurodollar Loan Spread  
Category 1: Greater than 4.50 to 1.00
    2.50 %     3.50 %
Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00
    2.25 %     3.25 %
Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00
    2.00 %     3.00 %
Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00
    1.75 %     2.75 %
Category 5: Less than or equal to 3.00 to 1.00
    1.50 %     2.50 %

          For purposes of the foregoing, (1) the Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower’s fiscal year
based upon the consolidated financial information of the Borrower and its
Subsidiaries delivered pursuant to Section 5.04(a) or (b) and (2) each change in
the Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the first Business Day after the date of delivery to the
Administrative Agent of such consolidated financial information indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Leverage Ratio shall be deemed to be in
Category 1 at the option of the Administrative Agent or the Required Lenders, at
any time during which the Borrower fails to deliver the consolidated financial
information when required to be delivered pursuant to Section 5.04(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial information is delivered.
          Notwithstanding anything to the contrary contained above in this
definition or elsewhere in this Agreement, if it is subsequently determined that
the computation of the Leverage Ratio set forth in a certificate of the General
Partner or a Financial Officer of the Borrower delivered to the Administrative
Agent is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
less than that which would have been applicable had the Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Margin” for any day occurring within the period covered by such certificate of
the General Partner or a Financial Officer of the Borrower shall retroactively
be deemed to be the relevant percentage as based upon the accurately determined
Leverage Ratio for such period, and any shortfall in the interest or fees
theretofor paid by the Borrower for the relevant period pursuant to Section 2.12
and Section 2.13 as a result of the miscalculation of the Leverage Ratio shall
be deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.12 or Section 2.13, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to said Section (and shall
remain due and payable until paid in full), in accordance with the terms of this
Agreement); provided that, notwithstanding the foregoing, so long as an Event of
Default described in Section 7.01(h) or (i) has not occurred with respect to the
Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.
          “Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b).

4



--------------------------------------------------------------------------------



 



          “Asset Acquisition” shall mean any acquisition of all or substantially
all of the assets of, or all of the Equity Interests (other than directors’
qualifying shares) in a Person or division or line of business of a Person in
respect of which the aggregate consideration exceeds U.S. $5.0 million.
          “Asset Disposition” shall mean any sale, transfer or other disposition
by the Borrower or any Subsidiary of the Borrower to any Person other than the
Borrower or a Subsidiary of the Borrower to the extent otherwise permitted
hereunder of any asset or group of related assets (other than inventory or other
assets sold, transferred or otherwise disposed of in the ordinary course of
business) in one or a series of related transactions, the Net Proceeds from
which exceed U.S. $5.0 million.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and the Borrower (if required pursuant to Section 9.04(b)), in
substantially the form of Exhibit A or such other form as shall be approved by
the Administrative Agent.
          “Availability Period” shall mean the period from the Closing Date to
but excluding the earlier of the Revolving Facility Maturity Date and the date
of termination of the Revolving Facility Commitments.
          “Available Cash” shall mean, for any period, “Available Cash” as
defined in the Limited Partnership Agreement as in effect on the date of the
Commitment Letter.
          “Available Unused Commitment” shall mean, with respect to a Revolving
Facility Lender, at any time of determination, an amount equal to the amount by
which (a) the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrower ” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
          “Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).
          “Borrowing ” shall mean a group of Loans of a single Type under a
single Facility made on a single date to the Borrower and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.
          “Borrowing Minimum” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case
of a Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$500,000
and (c) in the case of a Swingline Borrowing, U.S.$500,000.
          “Borrowing Multiple” shall mean (a) in the case of a Revolving
Facility Borrowing comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in
the case of a Revolving Facility Borrowing comprised entirely of ABR Loans,
U.S.$100,000 and (c) in the case of a Swingline Borrowing, U.S.$100,000.
          “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C-1.
          “Business Day” shall mean any day of the year, other than a Saturday,
Sunday or other day on which banks are required or authorized to close in New
York, New York, and, where used in the context of Eurodollar Loans, is also a
day on which dealings are carried on in the London interbank market.
          “Calculation Period” shall mean, as of any date of determination, the
period of four consecutive fiscal quarters ending on such date or, if such date
is not the last day of a fiscal quarter, ending on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date.
          “Capital Lease Obligations” of any Person shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
          “Cash Interest Expense” shall mean, with respect to the Borrower and
its Subsidiaries on a consolidated basis for any period, Interest Expense for
such period, less, for each of clauses (a), (b), (c) and (e) below, to the
extent included in the calculation of such Interest Expense, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) the amortization of any
financing fees or breakage costs paid by, or on behalf of, the Borrower or any
of its Subsidiaries, including such fees paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement, (c) the amortization of debt discounts, if any, or fees in respect of
Swap Agreements, (d) cash

5



--------------------------------------------------------------------------------



 



interest income of the Borrower and its Subsidiaries for such period and (e) all
non-recurring cash Interest Expense consisting of liquidated damages for failure
to timely comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP; provided that Cash
Interest Expense shall exclude, without duplication of any exclusion set forth
in clause (a), (b), (c), (d) or (e) above, annual agency fees paid to the
Administrative Agent and/or the Collateral Agent and one-time financing fees or
breakage costs paid in connection with the Transactions or any amendments,
waivers or other modifications of this Agreement.
          “Cash Management Agreement” shall mean any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer, automated clearinghouse transfers of funds and
other cash management arrangements.
          “Cash Management Bank” shall mean any Person that, at the time it
enters into a Cash Management Agreement, is a Lender, an Agent, or a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its
capacity as a party to such Cash Management Agreement.
          A “Change in Control” shall be deemed to occur upon the occurrence of
any of the following: (a) a majority of the seats (other than vacant seats) on
the board of directors of the General Partner shall at any time be occupied by
Persons who were neither (i) appointed by Holdings or a Permitted Holder or
(ii) appointed by such directors, (b) except as permitted by Section 6.05(b),
the Borrower shall cease to own, directly or indirectly, 100% of the outstanding
Equity Interests of each of the Cowtown Entities, (c) any Person or group
(within the meaning of Rule 13d-5 of the Exchange Act as in effect on the
Closing Date), other than any combination of the Permitted Holders (or a single
Permitted Holder), shall own beneficially (within the meaning of Rule 13d-5 of
the Exchange Act as in effect on the Closing Date), directly or indirectly, in
the aggregate Equity Interests representing 35% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower and any combination of the Permitted Holders (including a single
Permitted Holder) own beneficially (as defined above), directly or indirectly, a
smaller percentage of such ordinary voting power at such time than the Equity
Interests owned by such other Person or group, (d) a “Change in Control” or
similar event shall occur under any Permitted Junior Debt that is Material
Indebtedness, (e) the Permitted Holders shall fail to own beneficially (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date),
directly or indirectly, in the aggregate Equity Interests representing at least
51% of (i) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the General Partner or (ii) the economic
interest represented by the issued and outstanding Equity Interests of the
General Partner, (f) at any time, (1) the Permitted Holders shall cease to
directly or indirectly own and control, of record and beneficially a majority of
the issued and outstanding general partner interests in the Borrower or (2) the
General Partner shall cease to be the sole general partner of the Borrower.
          “Change in Law” shall mean (a) the adoption or implementation of any
treaty, law, rule or regulation after the Closing Date, (b) any change in law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if
any) with any written request, guideline or directive (whether or not having the
force of law but if not having the force of law, then being one with which the
relevant party would customarily comply) of any Governmental Authority made or
issued after the Closing Date; provided, that notwithstanding anything herein to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.
          “Charges” shall have the meaning assigned to such term in
Section 9.09.
          “Closing Date” shall mean October 1, 2010, and “Closing” shall mean
the making of the initial Loans on the Closing Date hereunder.
          “Closing Date Real Property” shall mean the Pipeline Systems, the
Processing Plants and any Real Property owned by the Borrower or any other Loan
Party on the Closing Date other than any leasehold interests.
          “Closing Date Refinancing” shall have the meaning assigned to such
term in the sixth recital to this agreement.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Co-Documentation Agents” shall have the meaning assigned to such term
in the introductory paragraph of this Agreement.
          “Collateral ” shall mean all the “Collateral” as defined in any
Security Document and shall also include the Mortgaged Properties.
          “Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

6



--------------------------------------------------------------------------------



 



          “Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, as amended, supplemented or otherwise modified from time to time,
substantially in the form of Exhibit E, among the Borrower, each Subsidiary Loan
Party and the Collateral Agent, and any other guarantee and collateral agreement
that may be executed after the Closing Date in favor of, and in form and
substance acceptable to, the Collateral Agent.
          “Collateral and Guarantee Requirement” shall mean the requirement
that:
     (a) on the Closing Date, the Collateral Agent shall have received from each
Loan Party a counterpart of the Collateral Agreement, duly executed and
delivered on behalf of such Loan Party;
     (b) on the Closing Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of each Material
Subsidiary of the Borrower (except, in each case, to the extent that a pledge of
such Equity Interests is not permitted under Section 9.21) and the Collateral
Agent shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, or shall have
otherwise received a security interest over such Equity Interests satisfactory
to the Collateral Agent;
     (c) in the case of any Person that becomes a Loan Party after the Closing
Date, the Collateral Agent shall have received a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;
     (d) with respect to any Equity Interests acquired by any Loan Party after
the Closing Date, all such outstanding Equity Interests directly owned by a Loan
Party or any Person that becomes a Subsidiary Loan Party after the Closing Date,
shall have been pledged in accordance with the Collateral Agreement to the
extent permitted under Section 9.21, and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank, or shall have otherwise received a security
interest over such Equity Interests satisfactory to the Collateral Agent;
     (e)(i) all Indebtedness of the Borrower and each Subsidiary of the Borrower
that is owing to any Loan Party shall have been pledged in accordance with the
Collateral Agreement, (ii) all Indebtedness of the Borrower and each Subsidiary
of the Borrower having an aggregate principal amount in excess of
U.S.$5.0 million that is owing to any Loan Party shall be evidenced by a
promissory note or an instrument and (iii) the Collateral Agent shall have, in
respect of all such Indebtedness of the Borrower and each Subsidiary of the
Borrower having an aggregate principal amount in excess of U.S.$5.0 million
(other than intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries), received originals of all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;
     (f) all documents and instruments, required by law or reasonably requested
by the Collateral Agent to be executed, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens, including UCC
financing statements, to the extent required by, and with the priority required
by, the Security Documents or reasonably requested by the Collateral Agent,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;
     (g) each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents (or supplements thereto) to which it is a party and the
granting by it of the Liens thereunder and the performance of its obligations
thereunder;
     (h) the Collateral Agent shall receive from the applicable Loan Parties
within 45 days following the Closing Date, with respect to each Closing Date
Real Property, and in the case of (x) Material Real Property acquired after the
Closing Date or (y) Real Property that becomes Material Real Property after the
Closing Date and is required to be subject to a Mortgage pursuant to
Section 5.10(b) (clauses (x) and (y), collectively, the “Additional Real
Property”), in each case prior to the date required pursuant to Sections 5.10(b)
and (c), the following documents and instruments that constitute Collateral:
     (i) a Mortgage duly authorized and executed, in form for recording in the
recording office of each jurisdiction where such Closing Date Real Property or
Additional Real Property to be encumbered thereby is situated, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties,
together with such other instruments as shall be necessary or appropriate (in
the reasonable judgment of the Collateral Agent) to create a Lien under
applicable law, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, which Mortgage and other instruments shall be
effective to create and/or maintain a first priority Lien on such Closing Date
Real Property or Additional Real Property, as the case may be, subject to no
Liens other than Prior Liens and Permitted Encumbrances applicable to such
Closing Date Real Property or such Additional Real Property, as the case may be;
     (ii) policies or certificates of insurance of the type required by
Section 5.02 (to the extent customary and obtainable after the use of
commercially reasonable efforts);

7



--------------------------------------------------------------------------------



 



     (iii) evidence of flood insurance required by Section 5.02, in form and
substance reasonably satisfactory to Administrative Agent, it being understood
that in any event the items required pursuant to this Clause (vii) shall be
required to be delivered prior to or on the day on which Mortgages are delivered
pursuant to clause (i) above with respect to each Mortgaged Property; and
     (iv) all such other items as shall be reasonably necessary in the opinion
of counsel to the Lenders to create a valid and perfected first priority
mortgage Lien on such Closing Date Real Property or such Additional Real
Property, subject only to Permitted Encumbrances and Prior Liens. Without
limiting the generality of the foregoing, the Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders, and each
Issuing Bank, opinions of local counsel for the Loan Parties in states in which
the Mortgaged Properties are located, with respect to the enforceability and
validity of the Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent; and
     (i) with respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may (in its
sole discretion) extend such date on two separate occasions by up to 30 days on
each such occasion.
          Notwithstanding the foregoing provisions of this definition or
anything in this Agreement or any other Loan Document to the contrary, (a) Liens
required to be granted from time to time pursuant to the term “Collateral and
Guarantee Requirement” (i) shall be subject to exceptions and limitations set
forth in the Security Documents and (ii) shall not contravene the Agreed
Security Principles or Section 9.21, (b) in no event shall control agreements or
other control or similar arrangements be required with respect to deposit
accounts or securities accounts and (c) in no event shall the Collateral include
any Excluded Assets.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
          “Commitment Letter” shall mean that certain Commitment Letter dated
July 22, 2010, by and among Crestwood Holdings LLC (formerly known as First
Reserve Crestwood Holdings LLC), Bank of America N.A., Banc of America
Securities LLC, BNP Paribas, BNP Paribas Securities Corp. and Royal Bank of
Canada.
          “Commitments” shall mean (a) with respect to any Lender, such Lender’s
Revolving Facility Commitment and Incremental Commitment, (b) with respect to
any Lender that is a Swingline Lender, its Swingline Commitment, and (c) with
respect to any Issuing Bank, its Revolving L/C Commitment.
          “Communications ” shall have the meaning assigned to such term in
Section 9.17.
          “Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent undrawn)
and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and its Subsidiaries determined on a consolidated basis
on such date.
          “Consolidated First Lien Net Debt” at any date shall mean,
Consolidated Net Debt on such date minus, to the extent included therein,
(a) all Indebtedness under any Permitted Junior Indebtedness (or any refinancing
thereof permitted hereunder) or any other unsecured indebtedness of the Borrower
and its Subsidiaries and (b) any Indebtedness of the Borrower and its
Subsidiaries that is secured by Liens expressly subordinated to the Liens
securing the Obligations.
          “Consolidated Net Debt” at any date shall mean Consolidated Debt of
the Borrower and its Subsidiaries on such date minus cash and Permitted
Investments of the Borrower and its Subsidiaries that are Loan Parties on such
date in an amount not to exceed U.S. $5.0 million, to the extent the same (w) is
not being held as cash collateral (other than as Collateral for the Facilities),
(x) does not constitute escrowed funds for any purpose, (y) does not represent a
minimum balance requirement and (z) is not subject to other restrictions on
withdrawal.
          “Consolidated Net Income” shall mean, for any period, the aggregate of
the Net Income of the Borrower and its Subsidiaries for such period determined
on a consolidated basis; provided, however, that
     (a) any net after-tax extraordinary, unusual or nonrecurring gains or
losses (less all fees and expenses related thereto) or income or expenses or
charges (including, without limitation, any pension expense, casualty losses,
severance expenses, facility closure expenses, system establishment costs,
mobilization expenses that are not reimbursed in an amount not to exceed
U.S.$5.0 million and other restructuring expenses, benefit plan curtailment
expenses, bankruptcy reorganization claims, settlement and related expenses and
fees, expenses or charges related to any offering of Equity Interests of the
Borrower or any of its Subsidiaries, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including all fees, expenses, charges and change of control payments related to
the Transaction), in each case, shall be excluded; provided that, with respect
to each nonrecurring item, the Borrower shall have delivered to the
Administrative Agent an officers’ or General Partner’s certificate specifying
and quantifying such item and stating that such item is a nonrecurring item,

8



--------------------------------------------------------------------------------



 



     (b) any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,
     (c) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Borrower) shall be excluded,
     (d) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to the repayment of the Existing Credit
Facilities and obligations under Swap Agreements) shall be excluded,
     (e) the Net Income for such period of any Person that is not a Subsidiary
of the Borrower, or that is accounted for by the equity method of accounting,
shall be included only to the extent of the amount of dividends or distributions
or other payments paid in cash (or to the extent converted into cash) to the
Borrower or a Subsidiary thereof in respect of such period and,
     (f) the Net Income for such period of any Subsidiary (that is not a Loan
Party) of the Borrower shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Subsidiary or its stockholders or members, unless such
restriction with respect to the payment of dividends or in similar distributions
has been legally waived or complied with (provided that the net loss of any such
Subsidiary shall be included to the extent funds are disbursed by such Person or
any other Subsidiary of such Person in respect of such loss and that Net Income
of such Person shall be increased by the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) by such Subsidiary to the Borrower or one of its other Subsidiaries in
respect of such period to the extent not already included therein),
     (g) Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
     (h) any non-cash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income,
shall be excluded,
     (i) accruals and reserves that are established within twelve months after
the Closing Date and that are so required to be established in accordance with
GAAP shall be excluded,
     (j) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any non-cash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded, and
     (k) (i) any long-term incentive plan accruals and any non-cash compensation
expense realized from grants of stock or unit appreciation or similar rights,
stock or unit options, any restricted stock or unit plan or other rights to
officers, directors, and employees of the Borrower or any of its Subsidiaries
shall be excluded and (ii) any long-term incentive plan accruals and non-cash
compensation expenses directly attributable to services rendered on behalf of,
and directly or indirectly paid for by, the Loan Parties, realized from grants
of stock or unit appreciation or similar rights, stock or unit options, any
restricted stock or unit plan or other rights to any employees of a Parent
Company, shall be excluded.
          “Consolidated Total Assets” shall mean, as of any date, the total
assets of the Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, in each case as set forth on the consolidated balance
sheet of the Borrower as of such date.
          “Control ” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Cowtown Entities” shall mean each of Cowtown Gas and Cowtown
Pipeline.
          “Cowtown Gas” shall mean Cowtown Gas Processing Partners L.P., a Texas
limited partnership.
          “Cowtown Pipeline” shall mean Cowtown Pipeline Partners L.P., a Texas
limited partnership.
          “Credit Event” shall have the meaning assigned to such term in
Article IV.
          “deeds” shall have the meaning assigned to such term in
Section 3.17(c).
          “Default ” shall mean any event or condition that upon notice, lapse
of time or both would constitute an Event of Default.

9



--------------------------------------------------------------------------------



 



          “Defaulting Lender” shall mean any Lender that (a) has failed to
perform any of its funding obligations under this Agreement, including with
respect to Loans and participations in Letters of Credit or Swingline Loans
within three Business Days of the date when due, unless the subject of a good
faith dispute, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations under this Agreement or
has made a public statement to such effect with respect to its funding
obligations under this Agreement (and such notice or public statement has not
been withdrawn), unless the subject of a good faith dispute, (c) has failed,
within three Business Days after request by the Administrative Agent (whether
acting on its own behalf or at the reasonable request of the Borrower (it being
understood that the Administrative Agent shall comply with any such reasonable
request)), to confirm in a manner satisfactory to the Administrative Agent that
it will comply with its funding obligations, unless the subject of a good faith
dispute, (d) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute
or subsequently cured, or (e) has, or has a direct or indirect parent company
that has, become the subject of a proceeding under any bankruptcy or insolvency
laws, or has had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment; provided, that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or its direct or indirect parent company or the exercise of
control over a Lender or its direct or indirect parent company by a Governmental
Authority or an instrumentality thereof.
          “Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.
          “EBITDA” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any period, the Consolidated Net Income of the
Borrower and its Subsidiaries for such period plus (a) the sum of (in each case
without duplication and to the extent the respective amounts described in
subclauses (i) through (xii) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined (but
excluding any non-cash item to the extent it represents an accrual or reserve
for a potential cash charge in any future period or amortization of a prepaid
cash item that was paid in a prior period)):
     (i) provision for Taxes based on income, profits, losses or capital of the
Borrower and its Subsidiaries for such period (adjusted for the tax effect of
all adjustments made to Consolidated Net Income),
     (ii) Interest Expense of the Borrower and its Subsidiaries that are Loan
Parties for such period (net of interest income of the Borrower and such
Subsidiaries for such period) and to the extent not reflected in Interest
Expense, costs of surety bonds in connection with financing activities,
     (iii) depreciation, amortization (including, without limitation,
amortization of intangibles and deferred financing fees) and other non-cash
expenses (including, without limitation write-downs and impairment of property,
plant, equipment, goodwill and intangibles and other long-lived assets and the
impact of purchase accounting on the Borrower and its Subsidiaries for such
period),
     (iv) the amount of any restructuring charges (which, for the avoidance of
doubt, shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Borrower shall
have delivered to the Administrative Agent an officers’ or General Partner’s
certificate specifying and quantifying such expense or charge and stating that
such expense or charge is a restructuring charge,
     (v) any other non-cash charges,
     (vi) equity earnings or losses in Affiliates unless funds have been
disbursed to such Affiliates by the Borrower or any Subsidiary of the Borrower,
     (vii) other non-operating expenses,
     (viii) the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any Subsidiary of
the Borrower that is not a Subsidiary Loan Party in such period or any prior
period, except to the extent of dividends declared or paid on Equity Interests
held by third parties,
     (ix) costs of reporting and compliance requirements pursuant to the
Sarbanes-Oxley Act of 2002 and under similar legislation of any other
jurisdiction;
     (x) accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations and under similar
requirements for any other jurisdiction;
     (xi) extraordinary losses and unusual or non-recurring cash charges,
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans, and

10



--------------------------------------------------------------------------------



 



     (xii) restructuring costs related to (A) acquisitions after the date hereof
permitted under the terms hereof and (B) closure or consolidation of facilities;
minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, non-cash items
increasing Consolidated Net Income of the Borrower and its Subsidiaries for such
period (but excluding any such items which represent the reversal in such period
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period where such accrual or reserve is no longer required).
          “Environment ” shall mean ambient and indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata or sediment, natural resources such as flora and
fauna or as otherwise similarly defined in any Environmental Law.
          “Environmental Claim” shall mean any and all actions, suits, demands,
demand letters, claims, liens, notices of non-compliance or violation, notices
of liability or potential liability, investigations, proceedings, consent orders
or consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.
          “Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).
          “Environmental Law” shall mean, collectively, all federal, state,
provincial, local or foreign laws, including common law, ordinances,
regulations, rules, codes, orders, judgments or other requirements or rules of
law that relate to (a) the prevention, abatement or elimination of pollution, or
the protection of the Environment, natural resources or human health, or natural
resource damages, and (b) the use, generation, handling, treatment, storage,
disposal, Release, transportation or regulation of, or exposure to, Hazardous
Materials, including the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C.
§§ 1531 et seq., the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42
U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., the National
Environmental Policy Act, 42 U.S.C. §§ 4321 et seq., and the Emergency Planning
and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended,
and their foreign, state, provincial or local counterparts or equivalents.
          “Equity Financing” shall have the meaning assigned to such term in the
fourth recital hereto.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest, any
limited liability company membership interest and any unlimited liability
company membership interests.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, the regulations promulgated thereunder and
any successor thereto.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower or any Subsidiary of the
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
          “ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to
meet the minimum funding standard of Sections 412 or 430 of the Code or
Sections 302 or 303 of ERISA with respect to any Plan (whether or not waived in
accordance with Section 412(c) of the Code or Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) a determination that any Plan is, or
is expected to be, in “at risk” status (as defined in Section 430 of the Code or
Section 303 of ERISA); (d) the incurrence by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA;
(e) the receipt by the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan, or to appoint a trustee to administer any Plan
under Section 4042 of ERISA, or the occurrence of any event or condition which
could be reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (f) a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA; (g) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower, a Subsidiary of the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (i) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to the Borrower or a Subsidiary of
the Borrower.

11



--------------------------------------------------------------------------------



 



          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar
Revolving Loan.
          “Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Reuters LIBOR 01
screen (or any successor thereto) that displays an average British Bankers
Association Interest Settlement Rate for deposits in U.S. Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period (or, in the case of
clause (iii) of the definition of Alternate Base Rate, approximately 11:00 a.m.
(London time) on the date referenced in such clause (iii)); or
     (b) if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in U.S.
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
(or, in the case of clause (iii) of the definition of Alternate Base Rate,
approximately 11:00 a.m. (London time) on the date referenced in such clause
(iii)); or
     (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
U.S. Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Borrowing being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the Administrative Agent’s London branch to major banks in the
offshore U.S. Dollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period (or, in
the case of clause (iii) of the definition of Alternate Base Rate, approximately
11:00 a.m. (London time) on the date referenced in such clause (iii)).
          “Eurodollar Revolving Facility Borrowing” shall mean a Borrowing
comprised of Eurodollar Revolving Loans.
          “Eurodollar Revolving Loan” shall mean any Revolving Facility Loan
bearing interest at a rate determined by reference to the Adjusted Eurodollar
Rate in accordance with the provisions of Article II.
          “Eurodollar Term Loan” shall mean any Incremental Term Loan bearing
interest at a rate determined by reference to the Adjusted Eurodollar Rate in
accordance with the provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Section 7.01.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Excluded Assets” shall mean (a) Equity Interests in any Person (other
than any Wholly-Owned Subsidiaries or the Cowtown Entities) to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents, in each case solely to the extent that the applicable Loan Parties
have previously used commercially reasonable efforts to obtain any required
consents to eliminate or have waived any such restrictions contained in such
organizational or joint venture documents, (b) Equity Interests constituting an
amount greater than 65% of the voting Equity Interests of any Foreign Subsidiary
or any Domestic Subsidiary substantially all of which Subsidiary’s assets
consist of the Equity Interest in “controlled foreign corporations” under
Section 957 of the Code, (c) Equity Interests or other assets that are held
directly by a Foreign Subsidiary and (d) any “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an “Amendment to Allege Use” or a
“Statement of Use” under Section 1(c) or Section 1(d) of the Lanham Act has been
filed, solely to the extent that such a grant of a security interest therein
prior to such filing would impair the validity or enforceability of any
registration that issues from such “intent-to-use” application.
          “Excluded Indebtedness” shall mean all Indebtedness permitted to be
incurred under Section 6.01.
          “Excluded Taxes” shall mean, with respect to any Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) income, franchise and
similar taxes, in each case imposed on (or measured by) net income, net profits
or capital by the United States of America (or any State or other subdivision
thereof) or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or any jurisdiction in
which such recipient has a present or former connection (other than any such
connection arising solely from the Loan Documents and the transactions herein)
or, in the case of any Lender or Issuing Bank, in which its applicable lending
office is located, (b) any branch profits tax or any similar tax that is imposed
by any jurisdiction described in clause (a) above, (c) other than in the case of
an assignee pursuant to a request by a Loan Party under Section 2.19(b), (i) any
federal withholding tax imposed by the United

12



--------------------------------------------------------------------------------



 



States or (ii) a withholding tax imposed by the jurisdiction under the laws of
which such Lender is organized or in which its principal office or applicable
lending office (or other place of business) is located, in the case of each of
clauses (i) and (ii), that is in effect and that would apply to amounts payable
hereunder to such Agent, Lender, Issuing Bank or other recipient at the time
such Agent, Lender, Issuing Bank or other recipient becomes a party to any Loan
Document (or designates a new lending office), except to the extent that such
Lender or Issuing Bank or other recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 2.17(a) or Section 2.17(c), (d) any withholding taxes attributable to
such Lender’s or such other recipient’s failure (other than as a result of a
Change in Law) to comply with Section 2.17(e), and (e) any tax imposed by reason
of Section 1471 through 1474 of the Code and regulations and official
interpretations promulgated thereunder (other than as a result of a Change in
Law).
          “Existing Credit Agreement” shall have the meaning assigned to such
term in the fifth recital to this Agreement.
          “Existing Credit Facilities” shall mean the credit facilities made
available to the Borrower or any of its Subsidiaries pursuant to the Existing
Credit Agreement.
          “Facilities” shall mean the respective facility and commitments
utilized in making Loans and credit extensions hereunder, it being understood
that as of the date of this Agreement there is one Facility, i.e., the Revolving
Loan Facility
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” shall mean that certain Fee Letter dated July 22, 2010,
by and among Crestwood Holdings LLC (formerly known as First Reserve Crestwood
Holdings LLC), Bank of America N.A., Banc of America Securities LLC, BNP
Paribas, BNP Paribas Securities Corp. and Royal Bank of Canada.
          “Fees” shall mean the Commitment Fees, the Revolving L/C Participation
Fees, the Issuing Bank Fees, the Administrative Agent Fees and any other fees
payable under the Fee Letter.
          “FERC” shall mean the Federal Energy Regulatory Commission, and any
successor agency thereto.
          “Finance Co” shall mean a direct, Wholly-Owned Subsidiary of the
Borrower incorporated to become or otherwise serving as a co-issuer or
co-borrower of Permitted Junior Indebtedness permitted by this Agreement, which
Subsidiary meets the following conditions at all times: (a) the provisions of
Section 5.10 have been complied with in respect of such Subsidiary, and such
Subsidiary is a Subsidiary Loan Party, (b) such Subsidiary shall be a
corporation and (c) such Subsidiary has not (i) incurred, directly or indirectly
any Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness that it was formed to co-issue or co-borrow and for which it serves
as co-issuer or co-borrower, (ii) engaged in any business, activity or
transaction, or owned any property, assets or Equity Interests other than
(A) performing its obligations and activities incidental to the co-issuance or
co-borrowing of the Indebtedness that it was formed to co-issue or co-borrower
and (B) other activities incidental to the maintenance of its existence,
including legal, Tax and accounting administration, (iii) consolidated with or
merged with or into any Person, or (iv) failed to hold itself out to the public
as a legal entity separate and distinct from all other Persons.
          “Financial Officer” of any Person shall mean the Chief Financial
Officer, principal accounting officer, Treasurer, Assistant Treasurer or
Controller of such Person.
          “Financial Performance Covenants” shall mean the covenants of the
Borrower set forth in Sections 6.10 and 6.11.
          “First Lien Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated First Lien Net Debt as of such date to (b) EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that, to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or a consent of
the Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the First Lien Leverage Ratio shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.
          “Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(b).

13



--------------------------------------------------------------------------------



 



          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than the United States of America. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” shall mean any Subsidiary that is either
(i) incorporated or organized under the laws of any jurisdiction other than the
United States of America, any State thereof or the District of Columbia (other
than an entity that is disregarded for U.S. federal tax purposes and is a direct
Subsidiary of an entity organized in the United States of America, any State
thereof or the District of Columbia) or (ii) any Subsidiary of a Foreign
Subsidiary.
          “GAAP” shall have the meaning assigned to such term in Section 1.02.
          “Gathering and Processing Documents” shall mean (i) the Sixth Amended
and Restated Gas Gathering and Processing Agreement between Quicksilver
Resources Inc., Cowtown Pipeline Partners L.P. and Cowtown Gas Processing
Partners L.P., effective September 1, 2008, to be amended by the Second
Amendment to the Sixth Amended and Restated Gas Gathering and Processing
Agreement between Quicksilver Resources Inc., Cowtown Pipeline Partners L.P. and
Cowtown Gas Processing Partners L.P., to be entered into as of the Closing Date,
(ii) the Gas Gathering Agreement between Quicksilver Resources Inc. and Cowtown
Pipeline Partners L.P., as assignee of Cowtown Pipeline L.P., effective
December 1, 2009, to be amended by the Amendment to the Gas Gathering Agreement
between Quicksilver Resources Inc. and Cowtown Pipeline Partners L.P., to be
entered into as of the Closing Date, and (iii) the Amended and Restated Gas
Gathering Agreement between Quicksilver Resources Inc. and Cowtown Pipeline
Partners L.P., as assignee of Cowtown Pipeline L.P., effective September 1,
2008, to be amended by the Second Amendment to the Gas Gathering Agreement
between Quicksilver Resources Inc. and Cowtown Pipeline Partners L.P., to be
entered into as of the Closing Date, each as amended, restated, supplemented or
otherwise modified as permitted hereunder.
          “General Partner” shall have the meaning assigned to such term in the
third recital hereto.
          “General Partner LLC Agreement” shall mean the First Amended and
Restated Limited Liability Company Agreement of the General Partner, dated as of
July 24, 2007, as amended, restated, supplemented or otherwise modified as
permitted hereunder.
          “Governmental Authority” shall mean any federal, state, provincial,
local or foreign court or governmental agency, authority, instrumentality or
regulatory or legislative body.
          “Guarantee ” of or by any Person (the “guarantor”) shall mean (a) any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.
          “Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.
          “HoldCo” shall have the meaning assigned to such term in the first
recital hereto.
          “HoldCo Credit Agreement” shall mean that certain Credit Agreement,
dated as of the date hereof, by and among HoldCo, as borrower, the lenders party
thereto, Bank of America, N.A., as administrative agent and as collateral agent,
Royal Bank of Canada, as syndication agent, BNP Paribas, as documentation agent,
and Banc of America Securities LLC, BNP Paribas Securities Corp., and RBC
Capital Markets Corporation, as joint lead arrangers and joint bookrunners.
          “HoldCo Loan Documents” shall have the meaning assigned to the term
“Loan Documents” in the HoldCo Credit Agreement.

14



--------------------------------------------------------------------------------



 



          “Holdings ” shall have the meaning assigned to such term in the second
recital hereto.
          “Improvements ” shall have the meaning assigned to such term in the
Mortgages.
          “Increased Amount Date” shall have the meaning assigned to such term
in Section 2.20.
          “Incremental Commitments ” shall have the meaning assigned to such
term in Section 2.20.
          “Incremental Lender ” shall have the meaning assigned to such term in
Section 2.20.
          “Incremental Maturity Date” shall mean the maturity date of any
Additional Term Loan Tranche pursuant to Section 2.20.
          “Incremental Revolving Facility Commitments” shall have the meaning
assigned to such term in Section 2.20.
          “Incremental Revolving Facility Lender” shall have the meaning
assigned to such term in Section 2.20.
          “Incremental Term Facility Commitments” shall have the meaning
assigned to such term in Section 2.20.
          “Incremental Term Lender” shall have the meaning assigned to such term
in Section 2.20.
          “Incremental Term Loans” shall have the meaning assigned to such term
in Section 2.20.
          “Indebtedness ” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Swap Agreement), (h) the principal component of all obligations, contingent
or otherwise, of such Person (i) as an account party in respect of letters of
credit (other than any letters of credit, bank guarantees or similar instrument
in respect of which a back-to-back letter of credit has been issued under or
permitted by this Agreement) and (ii) in respect of banker’s acceptances. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.
          “Indemnified Taxes ” shall mean all Taxes which arise from the
transactions contemplated in, or otherwise with respect to, this Agreement,
other than Excluded Taxes.
          “Indemnitee ” shall have the meaning assigned to such term in
Section 9.05(b).
          “Information ” shall have the meaning assigned to such term in
Section 3.13(a).
          “Information Memorandum ” shall mean the Confidential Information
Memorandum dated August 2010, as modified or supplemented prior to the Closing
Date.
          “Initial Lenders” shall mean the banks, financial institutions and
other institutional lenders listed on the signature pages hereof as the Initial
Lenders.
          “Interest Coverage Ratio” shall mean the ratio, for the period of four
fiscal quarters ended on, or if such date of determination is not the end of a
fiscal quarter, most recently prior to the date on which such determination is
to be made of (a) EBITDA to (b) Cash Interest Expense; provided that to the
extent any Asset Disposition or any Asset Acquisition (or any similar
transaction or transactions for which a waiver or a consent of the Required
Lenders pursuant to Section 6.04 or 6.05 has been obtained) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the Interest Coverage Ratio shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.
          “Interest Election Request” shall mean a request by the Borrower to
convert or continue a Borrowing in accordance with Section 2.07, in
substantially the form of Exhibit D.

15



--------------------------------------------------------------------------------



 



          “Interest Expense” shall mean, with respect to any Person for any
period, the sum of (a) gross interest expense of such Person for such period on
a consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, other than fees and breakage costs incurred in connection
with the repayment of the Existing Credit Facilities, (iii) the portion of any
payments or accruals with respect to Capital Lease Obligations allocable to
interest expense, and (iv) redeemable preferred stock dividend expenses, and
(b) capitalized interest of such Person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and its Subsidiaries with
respect to Swap Agreements.
          “Interest Payment Date” shall mean (a) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).
          “Interest Period” shall mean, as to any Borrowing consisting of a
Eurodollar Loan, the period commencing on the date of such Borrowing or on the
last day of the immediately preceding Interest Period applicable to such
Borrowing, as applicable, and ending on the numerically corresponding day (or,
if there is no numerically corresponding day, on the last day) in the calendar
month that is 1, 2, 3 or 6 months thereafter (or 9 or 12 months or shorter, if
at the time of the relevant Borrowing, all Lenders make interest periods of such
length available), as the Borrower may elect, or the date any Eurodollar
Borrowing is converted to an ABR Borrowing in accordance with Section 2.07 or
repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11; provided that,
(a) if any Interest Period for a Eurodollar Loan would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (c) no Interest Period shall extend beyond the latest of
the Revolving Facility Maturity Date or any Incremental Maturity Date, as
applicable. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.
          “Investment ” shall have the meaning assigned to such term in
Section 6.04.
          “Issuing Bank” shall mean BNP and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Revolving Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). An Issuing Bank may, in its discretion, arrange for
one or more Revolving Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Revolving Letters of Credit issued by such Affiliate.
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).
          “Joint Lead Arrangers” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Lender” shall mean each financial institution listed on Schedule 2.01
(and any foreign branch of such Lender), as well as any Person (other than a
natural person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and
any foreign branch of such Person), any Person (other than a natural person)
holding outstanding Revolving Facility Loans, any Person (other than a natural
person) holding outstanding Swingline Loans or any Person (other than a natural
person) holding outstanding Incremental Loans. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
          “Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Net Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that to
the extent any Asset Disposition or any Asset Acquisition (or any similar
transaction or transactions that require a waiver or a consent of the Required
Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period, the
Leverage Ratio shall be determined for the respective Test Period on a Pro Forma
Basis for such occurrences.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, hypothecation, pledge, encumbrance, charge or security interest
in or on such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities (other than
securities representing an interest in a joint venture that is not a Subsidiary
of the Borrower), any purchase option, call or similar right of a third party
with respect to such securities.

16



--------------------------------------------------------------------------------



 



          “Limited Partnership Agreement” shall mean the Second Amended and
Restated Agreement of Limited Partnership of the Borrower, dated as of
February 19, 2008, as amended, restated, supplemented or otherwise modified as
permitted hereunder.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Security Documents and any promissory note issued under Section 2.09(e).
          “Loan Document Obligations” shall mean all amounts owing to any of the
Agents, any Issuing Bank or any Lender pursuant to the terms of this Agreement
or any other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Revolving Letter of
Credit, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties under or pursuant to the terms of
this Agreement and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
          “Loan Parties” shall mean the Borrower and each Subsidiary Loan Party.
          “Loans” shall mean the Revolving Facility Loans, the Swingline Loans
and the Incremental Loans.
          “Majority Lenders” of any Facility shall mean, at any time, Lenders
under such Facility having (a) Loans (other than Swingline Loans) outstanding
under such Facility, (b) in the case of the Revolving Facility, Revolving L/C
Exposures and Swingline Exposures and (c) unused Commitments under such
Facility, that, taken together, represent more than 50% of the sum of all
(x) Loans (other than Swingline Loans) outstanding under such Facility, (y) in
the case of the Revolving Facility, Revolving L/C Exposures and Swingline
Exposures, and (z) the total unused Commitments under such Facility at such
time.
          “Margin Differential” shall have the meaning specified in
Section 2.20(a).
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Master Limited Partnership” shall mean a publicly traded limited
partnership that is properly treated as a partnership for U.S. federal income
tax purposes by virtue of meeting the requirements of Section 7704(c)(1) of the
Code.
          “Material Acquisition” shall mean any Permitted Business Acquisition
with fair market value equal to or greater than $50,000,000.
          “Material Adverse Effect” shall mean
     (a) at all times other than on the Closing Date, the existence of events,
conditions and/or contingencies that have had or are reasonably likely to have
(i) a materially adverse effect on the business, operations, properties, assets
or financial condition of the Borrower and its Subsidiaries, taken as a whole,
or (ii) a material impairment of the validity or enforceability of, or a
material impairment of the material rights, remedies or benefits available to
the Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document; and
     (b) solely for purposes of determining whether or not there has been a
Material Adverse Effect on the Closing Date, any change, event, circumstance,
development or occurrence that, individually or in the aggregate with all other
changes, events, circumstances, developments and occurrences, has had or would
reasonably be expected to have a material adverse effect on (a) the condition
(financial or otherwise), business, assets, liabilities or results of operations
of the “Sold Entities” (as defined in the Acquisition Agreement), taken as a
whole, excluding any change, event, circumstance, development or occurrence to
the extent resulting from, arising out of or relating to (i) the Acquisition
Agreement (including the execution and announcement thereof) or the transactions
contemplated thereby, (ii) changes or conditions affecting the natural gas
transportation, gathering and processing industry generally, (iii) changes in
oil or natural gas commodity prices, (iv) changes in economic, market,
financial, regulatory or political conditions generally, (v) acts of war,
terrorism, earthquakes, hurricanes, tornadoes or other natural disasters,
(vi) changes in “Applicable Law” (as defined in the Acquisition Agreement) or
“GAAP” (as defined in the Acquisition Agreement), (vii) seasonal fluctuations
affecting any of the Sold Entities or the natural gas transportation, gathering
and processing industry generally, (viii) the failure of any Sold Entity to meet
any internal forecasts or budgets for any period prior to, on or after the date
of the Acquisition Agreement (provided that any change, event, circumstance,
development or occurrence underlying such failure that is not otherwise excluded
from the definition of “Material Adverse Effect” may be taken into account in
determining whether a Material Adverse Effect has occurred) or (ix) any change
in the price of the “Common Units” (as defined in the Acquisition Agreement) on
the “New York Stock Exchange” (as defined in the Acquisition Agreement), except
to the extent any of the changes, events, circumstances, developments or
occurrences referred to in clauses (ii), (iii), (iv), (v), (vi) or (vii) above
materially and disproportionately impact the Sold Entities, taken as a whole, as
compared to other companies in the industries in which the Sold Entities operate
(in which event only the extent of such material and disproportionate impact
over the extent of the impact on such other companies may be taken into account
in determining

17



--------------------------------------------------------------------------------



 



whether a Material Adverse Effect has occurred) or (b) the ability of Seller or
the “Selling Subsidiaries” (as defined in the Acquisition Agreement) to perform
their respective obligations under or arising out of the Acquisition Agreement
or the other “Transaction Documents” (as defined in the Acquisition Agreement)
(other than the “Glen Rose Lease” (as defined in the Acquisition Agreement)) and
to consummate the transactions contemplated thereby and by the Acquisition
Agreement, except to the extent relating to those matters set forth in
Section 1.01 of the “Seller Disclosure Schedules” (as defined in the Acquisition
Agreement).
          “Material Indebtedness” shall mean Indebtedness (other than Loans and
Letters of Credit) of the Borrower or any Relevant Subsidiary in an aggregate
principal amount exceeding U.S. $20.0 million.
          “Material Contracts” shall mean, collectively, (i) the Gathering and
Processing Documents, and (ii) any contract or other arrangement, whether
written or oral, to which the Borrower or any Relevant Subsidiary is a party as
to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Material Adverse Effect.
          “Material Real Property” shall mean, on any date of determination, any
Pipeline Systems (including any Real Property (other than leased Real Property)
upon which such Pipeline Systems are located), any Processing Plants and any
other Real Property owned in fee by any Loan Party, or group of related tracts
of Real Property, acquired (whether acquired in a single transaction or in a
series of transactions) or owned by a Loan Party having a fair market value
(including the fair market value of improvements owned by any Loan Party and
located thereon) on such date of determination exceeding U.S.$5.0 million,
provided that notwithstanding the foregoing, all Real Property (other than
leased Real Property) associated with a Pipeline System shall be deemed to be
Material Real Property if such Pipeline System has a fair market value exceeding
U.S.$5.0 million.
          “Material Subsidiary” shall mean (a) Operating, Operating GP and the
Cowtown Entities, (b) any Finance Co, and (c) each Subsidiary of the Borrower
now existing or hereafter acquired or formed by the Borrower which, on a
consolidated basis for such Subsidiary and its Subsidiaries, (i) for the
applicable Calculation Period accounted for more than 1.5% of the consolidated
revenues of the Borrower and its Subsidiaries or (ii) as of the last day of such
Calculation Period, was the owner of more than 1.5% of the Consolidated Total
Assets of the Borrower and its Subsidiaries; provided that at no time shall the
total assets of all Subsidiaries of the Borrower that are not Material
Subsidiaries exceed, for the applicable Calculation Period, 5.0% of the
Consolidated Total Assets of the Borrower and its Subsidiaries.
          “Maximum Leverage Ratio” shall mean, (a) on any date of determination
other than during an Acquisition Period, 5.00:1.00, and (b) on any date of
determination during an Acquisition Period, 5.50:1.00.
          “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
          “Midstream Activities” shall mean with respect to any Person,
collectively, the treatment, processing, gathering, dehydration, compression,
blending, transportation, storage, transmission, marketing, buying or selling or
other disposition, whether for such Person’s own account or for the account of
others, of oil, natural gas, natural gas liquids or other liquid or gaseous
hydrocarbons, including that used for fuel or consumed in the foregoing
activities; provided, that “Midstream Activities” shall in no event include the
drilling, completion or servicing of oil or gas wells, including, without
limitation, the ownership of drilling rigs.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean all Real Property required to be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.
          “Mortgages ” shall mean the mortgages, deeds of trust, assignments of
leases and rents and other security documents delivered on the Closing Date
pursuant to Section 4.02(h) and the Collateral and Guarantee Requirement or
after the Closing Date pursuant to Section 5.10 and the Collateral and Guarantee
Requirement, as amended, supplemented or otherwise modified from time to time,
with respect to Mortgaged Properties, each in form and substance reasonably
satisfactory to the Collateral Agent, including all such changes as may be
required to account for local law matters.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.
          “Net Income” shall mean, with respect to any Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends.

18



--------------------------------------------------------------------------------



 



          “Net Proceeds” shall mean:
     (a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary of the Borrower (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets) to any Person of
any asset or assets of the Borrower or any such Subsidiary of the Borrower
(other than those pursuant to Section 6.05(a), (b), (c), (e), (h), (i), or
(j) net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
sales commissions, survey costs, title insurance premiums, and related search
and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset (other than pursuant hereto or pursuant to Permitted Junior
Debt) and any cash reserve for adjustment in respect of the sale price of such
asset established in accordance with GAAP, including without limitation, pension
and post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, and (ii) Taxes paid or
payable as a result thereof; provided that, if no Event of Default exists and
the Borrower has delivered a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business or otherwise invest in the business of the
Borrower and its Subsidiaries, or make investments pursuant to Section 6.04(j),
in each case within 12 months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds, except to the extent (1) not so used within
such 12-month period and (2) not contracted to be used within such 12-month
period and not thereafter used within 120 days of such receipt; provided,
further, that (x) no proceeds realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such proceeds shall
exceed U.S.$5.0 million and (y) no proceeds shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such proceeds in such fiscal year
shall exceed U.S.$10.0 million, and
     (b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any other Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Affiliates of the Sponsors.
          “NGA” shall have the meaning assigned to such term in Section 3.08(c).
          “Non-Consenting Lender” shall have the meaning assigned to such term
in Section 2.19(c).
          “Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).
          “Obligations ” shall mean all amounts owing to any of the Agents, any
Issuing Bank, any Lender or any other Secured Party pursuant to the terms of
this Agreement or any other Loan Document, or to any Cash Management Bank or
Specified Swap Counterparty pursuant to the terms of any Secured Cash Management
Agreement or Secured Swap Agreement, respectively, or pursuant to the terms of
any Guarantee thereof, including, without limitation, with respect to any Loan,
Revolving Letter of Credit, Secured Cash Management Agreement or Secured Swap
Agreement, together with the due and punctual performance of all other
obligations of the Borrower and the other Loan Parties under or pursuant to the
terms of this Agreement, the other Loan Documents, any Secured Cash Management
Agreement and any Secured Swap Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
          “Omnibus Agreement” shall mean that certain Omnibus Agreement to be
entered into by the parties thereto substantially in the form of Exhibit J.
          “Operating ” shall mean Quicksilver Gas Services Operating LLC, a
Delaware limited liability company.
          “Operating GP” shall mean Quicksilver Gas Services Operating GP LLC, a
Delaware limited liability company.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property, intangible or mortgage
recording taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents.

19



--------------------------------------------------------------------------------



 



          “Parent Company” shall mean any Person who, directly or indirectly,
owns any of the issued and outstanding Equity Interests of the Borrower.
          “Parent Subordinated Note” shall mean that certain Subordinated
Promissory Note, dated as of August 10, 2007, made by the Borrower payable to
the order of Quicksilver Resources Inc. and purchased by HoldCo in connection
with the Acquisition.
          “Participant ” shall have the meaning assigned to such term in
Section 9.04(c).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean a certificate in the form of Annex
I to the Collateral Agreement or any other form approved by the Collateral
Agent.
          “Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person, other than such acquisition of, or of the assets or Equity Interests of,
any Loan Party, if (a) such acquisition was not preceded by, or effected
pursuant to, an unsolicited or hostile offer, (b) such acquired Person, division
or line of business of a Person is, or is engaged in, any business or business
activity conducted by the Borrower and its Subsidiaries on the Closing Date,
Midstream Activities and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, and (c) immediately after giving effect thereto: (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; and (iii) (A) the Borrower and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition or formation, with the Financial Performance Covenants recomputed as
at the last day of the most recently ended fiscal quarter of the Borrower and
its Subsidiaries, and, if the total consideration in respect of such acquisition
exceeds U.S.$10.0 million, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary of the
Borrower shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 6.01).
          “Permitted Encumbrances” shall mean with respect to each Real
Property, Pipeline System and Processing Plant, those Liens and other
encumbrances permitted by paragraphs (b), (c), (d), (e), (h), (k), (l), (m),
(v), (w), (x), (aa) or (bb) of Section 6.02.
          “Permitted Holder” shall mean each of the Sponsors and the Sponsor
Affiliates.
          “Permitted Investments” shall mean:
     (a) direct obligations of the United States of America or any agency
thereof or obligations guaranteed by the United States of America or any agency
thereof, in each case with maturities not exceeding two years;
     (b) time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof, or any foreign country recognized by the United
States of America, having capital, surplus and undivided profits in excess of
U.S.$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);
     (c) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
     (d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;
     (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;
     (f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;
     (g) money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least
U.S.$500.0 million; and
     (h) time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 1/2 of 1% of the total
assets of the Borrower and its Subsidiaries, on a consolidated basis, as of the
end of the Borrower’s most recently completed fiscal year.

20



--------------------------------------------------------------------------------



 



          “Permitted Junior Debt” shall mean (a) unsecured subordinated
Indebtedness issued or incurred by one or both of the Borrower and Finance Co
and (b) unsecured senior Indebtedness issued by one or both of the Borrower and
Finance Co, (i) the terms of which, in the case of each of clauses (a) and (b),
(1) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation prior to the date that is 91 days after the latest of (x) the
Revolving Facility Maturity Date and (y) any Incremental Facility Maturity Date,
(2) do not contain covenants that, taken as a whole, are more restrictive than
those set forth in this Agreement and the other Loan Documents, (3) provide for
covenants and events of default customary for Indebtedness of a similar nature
as such Permitted Junior Debt and (4) in the case of unsecured subordinated
Indebtedness, provide for subordination of payments in respect of such
Indebtedness to the Obligations and guarantees thereof under the Loan Documents
customary for high yield securities and (ii) in the case of each of clauses
(a) and (b), in respect of which no Subsidiary of a Borrower that is not an
obligor under the Loan Documents is an obligor; provided that immediately prior
to and after giving effect on a Pro Forma Basis to any incurrence of Permitted
Junior Debt, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Borrower would be in compliance on
a Pro Forma Basis with the Financial Performance Covenants as of the most
recently completed fiscal quarter for which financial statements are available.
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the Borrower and its
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Permitted Refinancing Indebtedness, with the covenants contained in
Section 6.10 recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Subsidiaries, (b) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest, breakage costs and
premium thereon), (c) the average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to that of the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, (e) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced, and (f) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of working
capital facilities of Foreign Subsidiaries otherwise permitted under this
Agreement only, any collateral pursuant to after-acquired property clauses to
the extent any such collateral secured the Indebtedness being Refinanced) on
terms no less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced.
          “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.
          “Pipeline Systems” shall mean, collectively, (a) the natural gas
gathering pipelines located in the southern portion of the Fort Worth Basin in
the State of Texas that are owned by the Loan Parties in connection with their
Midstream Activities, and (b) any other pipelines now or hereafter owned by any
Loan Party that are used in connection with their Midstream Activities.
          “Plan” shall mean with respect to any Person resident in the United
States, any employee pension benefit plan subject to the provisions of Title IV
of ERISA or Section 412 or 430 of the Code or Section 302 of ERISA and in
respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is (or if such plan were terminated would under Section 4069 of ERISA
be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
          “Platform” shall have the meaning assigned to such term in
Section 9.17(b).
          “Pledged Collateral”, with respect to particular Collateral, shall
have the meaning assigned to such term in the Collateral Agreement applicable to
such Collateral.
          “primary obligor” shall have the meaning given such term in the
definition of the term “Guarantee.”
          “Prior Liens” shall mean those Liens and other encumbrances permitted
by paragraphs (a), (c), (d), (e), (f), (i), (j), (l), (n), (o), (p), (q), (r),
(dd), or (ff) of Section 6.02; provided that with licenses permitted under
paragraphs (q) or (ff) of Section 6.02 shall be deemed “Prior Liens” solely to
the extent that such licenses are non-exclusive.

21



--------------------------------------------------------------------------------



 



          “Pro Forma Basis” shall mean, as to any Person, for any events as
described in clauses (a) and (b) below that occur subsequent to the commencement
of a period for which the financial effect of such events is being calculated,
and giving effect to the events for which such calculation is being made, such
calculation as will give pro forma effect to such events as if such events
occurred on the first day of the four consecutive fiscal quarter period ended on
or before the occurrence of such event (the “Reference Period”):
     (a) in making any determination of EBITDA on a Pro Forma Basis, pro forma
effect shall be given to any Asset Disposition and to any Asset Acquisition (or
any similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, unless the context otherwise requires,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Asset Acquisition or Asset Disposition is
consummated); and
     (b) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid during the Reference Period
shall be deemed to have been incurred or repaid at the beginning of such period,
(y) Interest Expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (z) with respect to distributions made pursuant to Section 6.06(e), pro
forma effect shall be given to the decrease in cash and Permitted Investments
resulting from such distributions.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that the Borrower delivers to the Administrative
Agent (i) a certificate of the General Partner or a Financial Officer of the
Borrower setting forth such operating expense reductions and other operating
improvements or synergies and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and other
operating improvements or synergies.
          “Processing Plants” shall mean, collectively, (a) the natural gas
processing plant located in Hood County, Texas that is owned by Cowtown Gas and
that is used in the Loan Parties’ Midstream Activities and is integrated with
the Pipeline Systems described in clause (a) of the definition thereof, and
(b) any other processing plants and terminals now or hereafter owned by the Loan
Parties.
          “Projections ” shall mean the projections of the Borrower and its
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of its Subsidiaries prior to the Closing
Date.
          “Property ” means any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.
          “PUHCA” shall have the meaning assigned to such term in
Section 3.08(c).
          “Real Property” shall mean, collectively, all right, title and
interest of the Borrower or any other Loan Party in and to any and all parcels
of real property owned or leased by the Borrower or any other Loan Party
together with all Improvements and appurtenant fixtures, easements and other
property and rights incidental to the ownership, lease or operation thereof.
Where the Loan Documents refer to Real Property as being owned by a Loan Party,
this shall be deemed to include all right, title and interest in Real Property
owned or held by such Loan Party (other than leasehold interests), whether by
contract or otherwise, including rights and interests in easements and rights of
way.
          “Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
          “Refinance ” shall have the meaning assigned to such term in the
definition of the term “Permitted Refinancing Indebtedness,” and “Refinanced”
shall have a meaning correlative thereto.
          “Refinanced Term Loans” shall have the meaning assigned to such term
in Section 9.08(e).
          “Register ” shall have the meaning assigned to such term in
Section 9.04(b).
          “Regulation S-X” shall mean Regulation S-X promulgated under the
Securities Act.

22



--------------------------------------------------------------------------------



 



          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any placing, spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing or depositing in, into or onto the Environment.
          “Relevant Subsidiaries” shall mean each Material Subsidiary and each
other Subsidiary Loan Party.
          “Remaining Present Value” shall mean, as of any date with respect to
any lease, the present value as of such date of the scheduled future lease
payments with respect to such lease, determined with a discount rate equal to a
market rate of interest for such lease reasonably determined at the time such
lease was entered into.
          “Replacement Term Loans” shall have the meaning assigned to such term
in Section 9.08(e).
          “Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan.
          “Required Lenders” shall mean, at any time, Lenders having (a) Loans
(other than Swingline Loans) outstanding, (b) Revolving L/C Exposures,
(c) Swingline Exposures and (d) Available Unused Commitments, that taken
together, represent more than 50% of the sum of all (w) Loans (other than
Swingline Loans) outstanding, (x) Revolving L/C Exposures, (y) Swingline
Exposures, and (z) the total Available Unused Commitments at such time.
          “Responsible Officer” of any Person shall mean any executive officer,
Financial Officer, director, general partner, managing member or sole member of
such Person and any other officer or similar official thereof responsible for
the administration of the obligations of such Person in respect of this
Agreement.
          “Revolving Facility” shall mean the Revolving Facility Commitments and
the extensions of credit made hereunder by the Revolving Facility Lenders.
          “Revolving Facility Borrowing” shall mean a Borrowing comprised of
Revolving Facility Loans.
          “Revolving Facility Commitment” shall mean, with respect to each
Revolving Facility Lender, the commitment of such Revolving Facility Lender to
make Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the
maximum aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
initial amount of each Revolving Facility Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Revolving Facility Lender shall have assumed its Revolving Facility
Commitment, as applicable. The aggregate amount of the Revolving Facility
Commitments on the date hereof is U.S.$400.0 million. To the extent applicable,
Revolving Facility Commitments shall include the Incremental Revolving Facility
Commitments of any Incremental Revolving Facility Lender.
          “Revolving Facility Credit Exposure” shall mean, at any time, the sum
of (a) the aggregate principal amount of the Revolving Facility Loans
outstanding at such time, (b) the Swingline Exposure at such time and (c) the
Revolving L/C Exposure at such time. The Revolving Facility Credit Exposure of
any Revolving Facility Lender at any time shall be the sum of (a) the aggregate
principal amount of such Revolving Facility Lender’s Revolving Facility Loans
outstanding at such time and (b) such Revolving Facility Lender’s Revolving
Facility Percentage of the Swingline Exposure and Revolving L/C Exposure at such
time.
          “Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or with outstanding Revolving Facility Loans (including any
Incremental Revolving Facility Lender).
          “Revolving Facility Loan” shall mean a Loan made to the Borrower by a
Revolving Facility Lender pursuant to Section 2.01 or an Incremental Revolving
Facility Lender pursuant to Section 2.20. Each Revolving Facility Loan shall be
a Eurodollar Loan or an ABR Loan.
          “Revolving Facility Maturity Date” shall mean October 1, 2015 (or if
such date is not a Business Day, the next succeeding Business Day, unless such
Business Day is in the next calendar month, in which case the next preceding
Business Day).

23



--------------------------------------------------------------------------------



 



          “Revolving Facility Percentage” shall mean, with respect to any
Revolving Facility Lender, the percentage of the total Revolving Facility
Commitments represented by such Lender’s Revolving Facility Commitment. If the
Revolving Facility Commitments have terminated or expired, the Revolving
Facility Percentages shall be determined based upon the Revolving Facility
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04.
          “Revolving L/C Commitment” shall mean, with respect to each Issuing
Bank, the commitment of such Issuing Bank to issue Revolving Letters of Credit
pursuant to Section 2.05, as such commitment may be (a) ratably reduced from
time to time upon any reduction in the Revolving Facility Commitments pursuant
to Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Issuing Bank under Section 9.04. The amount of each
Issuing Banks’ Revolving L/C Commitment as of the Closing Date is set forth in
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Issuing Bank shall have assumed its Revolving L/C Commitment, as applicable. The
aggregate amount of the Revolving L/C Commitments of the Issuing Bank on the
date hereof is U.S.$100.0 million.
          “Revolving L/C Disbursement” shall mean a payment or disbursement made
by an Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.
          “Revolving L/C Exposure” shall mean at any time the sum of (a) the
aggregate undrawn amount of all Revolving Letters of Credit outstanding at such
time and (b) the aggregate principal amount of all Revolving L/C Disbursements
that have not yet been reimbursed at such time. The Revolving L/C Exposure of
any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.
          “Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).
          “Revolving L/C Reimbursement Obligation” shall mean the Borrower’s
obligation to repay Revolving L/C Disbursements as provided in Sections 2.05(e)
and (f).
          “Revolving Letter of Credit” shall mean any letter of credit issued
pursuant to Section 2.05.
          “rights of way” shall have the meaning assigned to such term in
Section 3.17(b).
          “S&P ” shall mean Standard & Poor’s Ratings Services, Inc., a division
of The McGraw-Hill Companies, Inc.
          “Sale and Lease-Back Transaction” shall have the meaning assigned to
such term in Section 6.03.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Secured Parties” shall have the meaning ascribed to such term in the
Collateral Agreement and collectively shall mean all such parties.
          “Secured Cash Management Agreement” shall mean any Cash Management
Agreement that is entered into by and between any Loan Party and any Cash
Management Bank.
          “Secured Swap Agreement” shall mean any Swap Agreement permitted under
this Agreement that is entered into by and between the Borrower and any
Specified Swap Counterparty.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall mean the Mortgages, the Collateral
Agreement and each of the security agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing, the
Collateral and Guarantee Requirement or Section 5.10.
          “Seller” shall have the meaning assigned to such term in the second
recital hereto.
          “Specified Acquisition Agreement Representations” shall mean such of
the representations and warranties relating to Holdings or any of its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that HoldCo has the right to terminate its
obligations under the Acquisition Agreement or the right to not consummate the
Acquisition as a result of a breach of such representations and warranties in
the Acquisition Agreement.
          “Specified Swap Counterparty” shall mean any Person that, at the time
it enters into a Swap Agreement, is a Lender, an Agent or a Joint Lead Arranger
or an Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity
as a party to such Swap Agreement.

24



--------------------------------------------------------------------------------



 



          “Specified Representations” shall mean the representations and
warranties set forth in Sections 3.01, 3.02(a), 3.02(b)(i)(A) (solely to the
extent such conflict has resulted in a Material Adverse Effect (as defined in
the Acquisition Agreement)), 3.02(b)(i)(B), 3.03, 3.09, 3.10, 3.18 and 3.22.
          “Sponsor Affiliate” shall mean (i) each Affiliate of a Sponsor that is
neither a portfolio company nor a company controlled by a portfolio company and
(ii) each general partner of a Sponsor or Sponsor Affiliate who is a partner or
employee of First Reserve Corporation.
          “Sponsors ” shall have the meaning assigned to such term in the first
recital hereto.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Revolving Letter of Credit) is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D). Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Administrative Agent, any
Lender or any Issuing Bank under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
          “Subordinated Intercompany Debt” shall have the meaning assigned to
such term in Section 6.01(e).
          “Subsidiary ” shall mean, with respect to any Person (herein referred
to as the “parent”), any corporation, partnership, association, joint venture,
limited liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
          “Subsidiary Loan Party” shall mean each direct or indirect Wholly
Owned Subsidiary of the Borrower that (a) (i) is a Domestic Subsidiary and
(ii) is a Material Subsidiary, and is not a Subsidiary whose guarantee of the
Obligations is prohibited under Section 9.21 or (b) at the option of the
Borrower executes and delivers the Collateral Agreement and otherwise satisfies
the Collateral and Guarantee Requirement.
          “Supplemental Collateral Agent” shall have the meaning assigned to
such term in Section 8.13(a).
          “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries or any Parent Company of
the Borrower shall be a Swap Agreement.
          “Swingline Borrowing” shall mean a Borrowing comprised of Swingline
Loans.
          “Swingline Borrowing Request” shall mean a request by the Borrower
substantially in the form of Exhibit C-2.
          “Swingline Commitment” shall mean, with respect to each Swingline
Lender, the commitment of such Swingline Lender to make Swingline Loans pursuant
to Section 2.04. The aggregate amount of the Swingline Commitments on the
Closing Date is U.S.$10 million.
          “Swingline Exposure” shall mean at any time the aggregate principal
amount of all outstanding Swingline Borrowings at such time. The Swingline
Exposure of any Revolving Facility Lender at any time shall mean its Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.
          “Swingline Lender” shall mean BNP, in its capacity as a lender of
Swingline Loans, and/or any other Revolving Facility Lender designated as such
by the Borrower after the Closing Date that is reasonably satisfactory to the
Borrower and the Administrative Agent and executes a counterpart to this
Agreement as a Swingline Lender.
          “Swingline Loans” shall mean the swingline loans made to the Borrower
pursuant to Section 2.04.
          “Syndication Agents ” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.

25



--------------------------------------------------------------------------------



 



          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority and any
and all additions to tax, interest and penalties related thereto.
          “Test Period” shall mean, at any date of determination, the most
recently completed four consecutive fiscal quarters of the Borrower ending on or
prior to such date.
          “Transaction Documents ” shall mean the Acquisition Documents and the
Loan Documents.
          “Transactions” shall mean, collectively, the transactions to occur on,
prior to or immediately after the Closing Date pursuant to the Transaction
Documents, including (a) the consummation of the Acquisition; (b) the execution
and delivery of the Loan Documents and the initial borrowings hereunder; (c) the
Closing Date Refinancing; and (d) the payment of all fees and expenses owing in
connection with the foregoing.
          “Trigger Date” shall mean the first date of delivery of financial
statements after the Closing Date pursuant to Section 5.04(a) or (b).
          “Type,” when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the Adjusted Eurodollar Rate and the Alternate Base Rate.
          “UCC” shall mean (a) the Uniform Commercial Code as in effect in the
applicable jurisdiction and (b) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.
          “U.S. Bankruptcy Code” shall mean Title 11 of the United States Code,
as amended, or any similar federal or state law for the relief of debtors.
          “U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United
States of America.
          “U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(a).
          “Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned, directly or indirectly, by such Person or any other
Wholly Owned Subsidiary of such Person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.02. Terms Generally. The definitions set forth or referred
to in Section 1.01 shall apply equally to both the singular and plural forms of
the terms defined. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that, notwithstanding the foregoing, upon
and following the acquisition of any business or new Subsidiary by the Borrower
in accordance with this Agreement, in each case that would not constitute a
“significant subsidiary” for purposes of Regulation S-X, financial items and
information with respect to such newly-acquired business or Subsidiary that are
required to be included in determining any financial calculations and other
financial ratios contained herein for any period prior to such acquisition shall
not be required to be in accordance with GAAP so long as the Borrower is able to
reasonably estimate pro forma adjustments in respect of such acquisition for
such prior periods, and in each case such estimates are made in good faith and
are factually supportable.

26



--------------------------------------------------------------------------------



 



          Section 1.03. Effectuation of Transfers. Each of the representations
and warranties of the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.
ARTICLE II
THE CREDITS
          Section 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Revolving Facility Lender agrees to make Revolving Facility
Loans, in each case from time to time during the Availability Period, comprised
of Eurodollar Loans and ABR Loans to the Borrower in U.S. Dollars in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure exceeding such Lender’s Revolving Facility Commitment
and (ii) the Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments; provided, that, the aggregate principal amount of
Revolving Loans borrowed on the Closing Date, together with the aggregate face
amount of any Revolving Letters of Credit issued on the Closing Date, shall not
exceed U.S. $275.0 million. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans. The Revolving Facility shall be available as ABR Loans
or Eurodollar Loans.
          Section 2.02. Loans and Borrowings. (a) Each Loan to the Borrower
shall be made as part of a Borrowing consisting of Loans under the same Facility
and of the same Type and in the same currency made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility (or,
in the case of Swingline Loans, ratably in accordance with their respective
Swingline Commitments); provided, however, that Revolving Facility Loans shall
be made by the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
          (b) Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurodollar Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the Revolving Facility Commitments or that is
required to finance the reimbursement of a Revolving L/C Disbursement as
contemplated by Section 2.05(e). At the time that each ABR Borrowing by the
Borrower is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Revolving Facility Commitments or that
is required to finance the reimbursement of a Revolving L/C Disbursement as
contemplated by Section 2.05(e). Each Swingline Borrowing by the Borrower shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type and under more
than one Facility may be outstanding at the same time; provided that there shall
not at any time be more than a total of (i) ten (10) Interest Periods in respect
of Borrowings outstanding under the Revolving Facility and (ii) five
(5) Interest Periods in respect of Borrowings outstanding under all other
Facilities.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after, in the case of Revolving Loans, the Revolving Facility Maturity Date and,
in the case of Incremental Term Loans, the applicable Incremental Facility
Maturity Date.
          Section 2.03. Requests for Borrowings. To request a Revolving Facility
Borrowing and/or a Borrowing of Incremental Term Loans, the Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Borrowing consisting of Eurodollar Loans, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing or
(ii) in the case of a Borrowing consisting of ABR Loans, not later than 12:00
noon, New York City time, one (1) Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly (but in any event on the same day) by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (a) whether the requested Borrowing is to be Revolving Facility Borrowing
or a Borrowing of Incremental Term Loans;
     (b) the aggregate amount of the requested Borrowing;
     (c) the date of such Borrowing, which shall be a Business Day;
     (d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (e) in the case of a Borrowing consisting of a Eurodollar Loan, the initial
Interest Period to be applicable thereto; and
     (f) the location and number of the Borrower’s account to which funds are to
be disbursed.

27



--------------------------------------------------------------------------------



 



     If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          Section 2.04. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in U.S. Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (y) the outstanding Swingline Loans of such Swingline
Lender exceeding such Swingline Lender’s Swingline Commitments or (z) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. All Swingline Loans
shall be ABR Loans under this Agreement.
          (b) To request a Swingline Borrowing, the Borrower shall notify the
Swingline Lenders of such request by telephone (confirmed by a Swingline
Borrowing Request by telecopy) not later than 11:00 a.m., New York City time on
the day of the proposed Swingline Borrowing. Each such notice and Swingline
Borrowing Request shall be irrevocable and shall specify (i) the requested date
(which shall be a Business Day), (ii) the amount of the requested Swingline
Borrowing, (iii) the term of such Swingline Loan, and (iv) the location and
number of the Borrower’s account to which funds are to be disbursed. Each
Swingline Lender shall make each Swingline Loan to be made by it hereunder in
accordance with Section 2.02(a) on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of a Revolving L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).
          (c) A Swingline Lender may by written notice given to the
Administrative Agent (and to the other Swingline Lenders) not later than
10:00 a.m., New York City time on any Business Day, require the Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it. Such notice shall specify
the aggregate amount of such Swingline Loans in which the Revolving Facility
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans. Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the applicable Swingline Lender, such Revolving
Facility Lender’s Revolving Facility Percentage of such Swingline Loan or Loans.
Each Revolving Facility Lender acknowledges and agrees that its respective
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Facility
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments by the Borrower in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the applicable Swingline Lender.
Any amounts received by a Swingline Lender from the Borrower (or any other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
remitted promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
          Section 2.05. Revolving Letters of Credit. (a) General. Subject to the
terms and conditions set forth herein, the Borrower may request the issuance of
Revolving Letters of Credit denominated in U.S. Dollars for its own account or
on behalf of any other Loan Party in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five (5) Business Days prior
to the Revolving Facility Maturity Date; provided, that, the aggregate face
amount of any Revolving Letters of Credit issued on the Closing Date, together
with the aggregate principal amount of any Revolving Loans borrowed on the
Closing Date, shall not exceed U.S. $275.0 million. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Revolving Letter of Credit, the terms and conditions of
this Agreement shall control.

28



--------------------------------------------------------------------------------



 



          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Revolving Letter of Credit (or the
amendment, renewal (other than an automatic renewal in accordance with paragraph
(c) of this Section) or extension of an outstanding Revolving Letter of Credit),
the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent two
(2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Revolving Letter of
Credit, or identifying the Revolving Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Revolving Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Revolving Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend, renew or extend such Revolving Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Revolving Letter of Credit. A Revolving Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Revolving Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitments and (ii) the aggregate available
amount of all Revolving Letters of Credit issued by any Issuing Bank shall not
exceed such Issuing Bank’s Revolving L/C Commitment.
          (c) Expiration Date. Each Revolving Letter of Credit shall expire at
or prior to the close of business on the earlier of (A) unless the applicable
Issuing Bank agrees to a later expiration date, the date one (1) year after the
date of the issuance of such Revolving Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (B)
the date that is five (5) Business Days prior to the Revolving Facility Maturity
Date; provided that any Revolving Letter of Credit with a one-year tenor may
provide for the automatic renewal thereof for additional one-year periods
(which, in no event, shall extend beyond the date referred to in clause (B) of
this paragraph (c)). Notwithstanding the foregoing, the Borrower may request the
issuance of one or more Revolving Letters of Credit that expire at or prior to
the close of business on the date that is five (5) Business Days prior to the
Revolving Facility Maturity Date; provided that the Revolving L/C Exposure in
respect of Revolving Letters of Credit issued pursuant to this sentence shall
not exceed U.S.$10.0 million.
          (d) Participations. By the issuance of a Revolving Letter of Credit
(or an amendment to a Revolving Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Revolving Letter of Credit equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the aggregate
amount available to be drawn under such Revolving Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in U.S. Dollars such Revolving Facility Lender’s Revolving Facility
Percentage of each Revolving L/C Disbursement made by such Issuing Bank not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence and continuance of
a Default or Event of Default or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
          (e) Reimbursement. If the applicable Issuing Bank shall make any
Revolving L/C Disbursement in respect of a Revolving Letter of Credit, the
Borrower shall reimburse such Revolving L/C Disbursement by paying to the
Administrative Agent an amount equal to such Revolving L/C Disbursement in U.S.
Dollars, not later than 3:00 p.m., New York City time, on the Business Day
immediately following the date the Borrower receives notice under paragraph
(g) of this Section of such Revolving L/C Disbursement; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR Loan,
a Eurodollar Loan or a Swingline Borrowing in an equivalent amount, and, in each
case to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Loan or Borrowing, as
applicable; provided that in the case of any Eurodollar Loan, such request must
be made three Business Days prior to such refinancing in accordance with
Section 2.03. If the Borrower fails to reimburse any Revolving L/C Disbursement
when due, then the Administrative Agent shall promptly notify the applicable
Issuing Bank and each other Revolving Facility Lender of the applicable
Revolving L/C Disbursement, the payment then due from the Borrower and, in the
case of a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent in U.S. Dollars its Revolving
Facility Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Facility Lenders), and the Administrative Agent shall promptly pay
to the applicable Issuing Bank in U.S. Dollars the amounts so received by it
from the Revolving Facility Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this

29



--------------------------------------------------------------------------------



 



paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Facility
Lender pursuant to this paragraph to reimburse an Issuing Bank for any Revolving
L/C Disbursement (other than the funding of an ABR Loan, a Eurodollar Loan, or a
Swingline Borrowing as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such Revolving L/C
Disbursement.
          (f) Obligations Absolute. The obligation of the Borrower to reimburse
Revolving L/C Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Revolving Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Revolving Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable Issuing Bank under a Revolving Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Revolving Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, in each case, payment by the Issuing Bank shall not have
constituted gross negligence or willful misconduct. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Revolving Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Revolving Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are determined by a court having jurisdiction to
have been caused by (A) such Issuing Bank’s failure to exercise reasonable care
when determining whether drafts and other documents presented under a Revolving
Letter of Credit comply with the terms thereof or (B) such Issuing Bank’s
refusal to issue a Revolving Letter of Credit in accordance with the terms of
this Agreement. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised reasonable care in each such
determination and each refusal to issue a Revolving Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Revolving Letter of
Credit, the applicable Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Revolving Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Revolving Letter of Credit. Such Issuing
Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make a Revolving L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such Revolving L/C Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any Revolving L/C
Disbursement, then, unless the Borrower shall reimburse such Revolving L/C
Disbursement in full on the date such Revolving L/C Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Revolving L/C Disbursement is made to but excluding the date that the
Borrower reimburses such Revolving L/C Disbursement, at the rate per annum equal
to the rate per annum then applicable to ABR Loans; provided that, if such
Revolving L/C Disbursement is not reimbursed by the Borrower when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.
          (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Revolving Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Revolving Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Revolving Letters of Credit.

30



--------------------------------------------------------------------------------



 



          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or 7.01(i), as provided in the following proviso or (ii) in the case of any
other Event of Default, on the third Business Day following the date on which
the Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent), in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in U.S. Dollars equal to
the Revolving L/C Exposure in respect of the Borrower as of such date plus any
accrued and unpaid interest thereon; provided that, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in U.S. Dollars, without demand or other notice of any kind. The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Each such deposit pursuant to this paragraph or
pursuant to Section 2.11(b) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall control, including the
exclusive right of withdrawal, such account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of (A) for so long as an Event of Default shall be
continuing, the Administrative Agent and (B) at any other time, the Borrower, in
each case, in term deposits constituting Permitted Investments and at the risk
and expense of the Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for Revolving L/C Disbursements for which such Issuing Bank has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the Revolving L/C Reimbursement Obligations of the Borrower for
the Revolving L/C Exposure at such time or, if the maturity of the Loans to the
Borrower has been accelerated (but subject to the consent of Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount together with
interest thereon (to the extent not applied as aforesaid) shall be returned to
the Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.11(b) and no Event of Default
shall have occurred and be continuing.
          (k) Additional Issuing Banks. From time to time, the Borrower may by
notice to the Administrative Agent designate up to four Lenders that agree (in
their sole discretion) to act in such capacity and are reasonably satisfactory
to the Administrative Agent as Issuing Banks. Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.
          (l) Reporting. Each Issuing Bank shall (i) provide to the
Administrative Agent copies of any notice received from the Borrower pursuant to
Section 2.05(b) no later than the next Business Day after receipt thereof,
(ii) provide the Administrative Agent with a copy of the Revolving Letter of
Credit, or the amendment, renewal or extension of the Revolving Letter of
Credit, as applicable, on the Business Day on which such Issuing Bank issues,
amends, renews or extends any Revolving Letter of Credit, (iii) on each Business
Day on which such Issuing Bank makes any Revolving L/C Disbursement, advise the
Administrative Agent of the date of such Revolving L/C Disbursement and the
amount of such Revolving L/C Disbursement and (iv) on any other Business Day,
furnish the Administrative Agent with such other information as the
Administrative Agent shall reasonably request. If requested by any Lender, the
Administrative Agent shall provide copies to such Lender of the documents
referred to in clause (ii) of the preceding sentence.
          Section 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it to the Borrower hereunder on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, New York City time
(or, in the case of Incremental Term Loans, such other time as shall be agreed
to by the Incremental Term Lenders), to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to such account of the
Borrower as is designated by the Borrower in the Borrowing Request; provided
that ABR Loans and Swingline Borrowings made to finance the reimbursement of a
Revolving L/C Disbursement and reimbursements as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Agent shall have received notice from a Lender prior to
the proposed time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with

31



--------------------------------------------------------------------------------



 



interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
          Section 2.07. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly (but in any event
on the same day) by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election.
If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to one of its Eurodollar Borrowings prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, the Borrower shall be
deemed to have converted such Borrowing to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the written request (including a request
through electronic means) of the Required Lenders (unless such Event of Default
is an Event of Default under Section 7.01(h) or (i), in which case no such
request shall be required), so notifies the Borrower, then, so long as an Event
of Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          Section 2.08. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Revolving Facility Commitments shall terminate on the
Revolving Facility Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments; provided that (i) each reduction of
the Revolving Facility Commitments shall be in an amount that is an integral
multiple of U.S.$500,000 and not less than U.S.$2.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments), and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans by
the Borrower in accordance with Section 2.11, the Revolving Facility Credit
Exposure would exceed the total Revolving Facility Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be

32



--------------------------------------------------------------------------------



 



irrevocable; provided that a notice of termination of the Revolving Facility
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Facility Commitments shall be
permanent. Each reduction of the Revolving Facility Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving Facility
Commitments.
          Section 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Facility Lender the then unpaid principal amount of
each Revolving Facility Loan on the Revolving Facility Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Facility Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least seven Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Facility Borrowing (other than a Borrowing that is
required to finance the reimbursement of a Revolving L/C Disbursement as
contemplated by Section 2.05(e)) is made, the Borrower shall repay all Swingline
Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Facility and the Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable to each
Lender hereunder, and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence absent manifest error
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans made in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note substantially in the form of Exhibit G-1 or Exhibit G-2, as
applicable. In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including, to the extent requested by
any assignee, after assignment pursuant to Section 9.04) be represented by one
or more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
          Section 2.10. Repayment of Loans. (a) To the extent not previously
paid, all Revolving Facility Loans shall be due and payable on the Revolving
Facility Maturity Date, and all Incremental Loans shall be due and payable as
and when set forth in the joinder agreement with respect thereto and, to the
extent not previously paid, all Incremental Term Loans shall be due and payable
on the Incremental Maturity Date applicable to such Incremental Term Loans.
          (b) (x) all Net Proceeds pursuant to Section 2.11(c) shall be applied
(i) first, ratably among the Incremental Term Lenders, in each case to prepay
Incremental Term Loans in direct order of maturity to all amortization payments
in respect of the Incremental Term Loans due in the immediately succeeding
24 month period from the date of such prepayment, and if any such Net Proceeds
remain after such payment, then on a pro rata basis to the remaining
amortization payments in respect of the Incremental Term Loans, (ii) second, if
any excess Net Proceeds remain after prepaying all Incremental Term Loans then
outstanding, applied ratably among the Swingline Lenders to prepay any
outstanding Swingline Loans, and (iii) third, if any excess remains after
prepaying all Swingline Loans then outstanding, applied ratably among the
Revolving Lenders to prepay any Revolving Facility Loans then outstanding and
(y) any optional prepayments of the Revolving Facility Loans or the Incremental
Term Loans pursuant to Section 2.11(a) shall be applied ratably among the
relevant Lenders under the Revolving Facility Loans or the Incremental Term
Loans, as applicable, as directed by the Borrower.
          (c) Prior to any repayment of any Borrowing, the Borrower shall select
the Borrowing or Borrowings to be repaid and shall notify the Administrative
Agent by telephone (confirmed by telecopy) of such selection not later than 2:00
p.m., New York City time, (i) in the case of an ABR Borrowing, one Business Day
before the scheduled date of such repayment and (ii) in the case of a Eurodollar
Borrowing, three Business Days before the scheduled date of such repayment. Each
repayment of a Borrowing (x) in the case of the Revolving Facility, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders at the time of such repayment) and (y) in all other cases,
shall be applied ratably to the Loans included in the repaid Borrowing.
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Borrowing hereunder, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., New York City time, on the scheduled date of such
repayment.

33



--------------------------------------------------------------------------------



 



          Section 2.11. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay Revolving Facility Loans in
whole or in part, without premium or penalty (but subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in the form of Exhibit B hereto provided in
accordance with Section 2.10(c). The Borrower shall have the right to prepay
Incremental Term Loans as set forth in the applicable joinder agreement in
respect of such Incremental Term Loans.
          (b) If on any date, the Administrative Agent notifies the Borrower
that the Revolving Facility Credit Exposure exceeds the aggregate Revolving
Facility Commitments of the Lenders on such date, the Borrower shall, as soon as
practicable and in any event within two Business Days following such date,
prepay the outstanding principal amount of any Revolving Facility Loans (and, to
the extent after giving effect to such prepayment, the Revolving Facility Credit
Exposure still exceeds the aggregate Revolving Facility Commitments of the
Lenders, deposit cash collateral in an account with the Administrative Agent (or
an account in the name of the Administrative Agent with another institution
designated by the Administrative Agent) pursuant to Section 2.05(j)) such that
the aggregate amount so prepaid by the Borrower and cash collateral so deposited
in an account with the Administrative Agent (or an account in the name of the
Administrative Agent with another institution designated by the Administrative
Agent) pursuant to Section 2.05(j)) shall be sufficient to reduce such sum to an
amount not to exceed the aggregate Revolving Facility Commitments of the Lenders
on such date together with any interest accrued to the date of such prepayment
on the aggregate principal amount of Revolving Facility Loans prepaid. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Borrower and the Lenders.
          (c) The Borrower shall apply all Net Proceeds received by it or its
Subsidiaries upon (and in any event within three Business Days of) receipt
thereof to prepay any Incremental Term Loans and/or Revolving Facility
Borrowings in accordance with paragraphs (b) and (c) of Section 2.10.
          (d) The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Loans required to be made by the Borrower pursuant
to paragraph (c) of this Section 2.11 at least five (5) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.
          (e) In the event of any termination of all the Revolving Facility
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Facility Loans and all its outstanding
Swingline Loans and terminate all its outstanding Revolving Letters of Credit
and/or cash collateralize such Revolving Letters of Credit in accordance with
Section 2.05(j). If as a result of any partial reduction of the Revolving
Facility Commitments, the aggregate Revolving Facility Exposure would exceed the
aggregate Revolving Facility Commitments of all Revolving Facility Lenders after
giving effect thereto, then the Borrower shall, on the date of such reduction,
repay or prepay Revolving Facility Loans or Swingline Loans (or a combination
thereof) and/or cash collateralize Revolving Letters of Credit in an amount
sufficient to eliminate such excess.
          Section 2.12. Fees. (a) The Borrower agrees to pay to each Lender,
without duplication of any other amounts paid to such Lender (other than any
Defaulting Lender), through the Administrative Agent, three Business Days after
the last day of March, June, September and December in each year, and on the
date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a commitment fee (a “Commitment Fee”) on the
daily amount of the Available Unused Commitment of such Lender during the
preceding quarter up until the last day of such quarter (or other period
commencing with the Closing Date (or the last date on which such fee was paid)
and ending with the last day of such quarter or the Revolving Facility Maturity
Date or the date on which the last of the Commitments of such Lender shall be
terminated, as applicable) at the rate per annum equal to 0.50%.
     All Commitment Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the Closing Date and shall cease
to accrue on the date on which the last of the Commitments of such Lender shall
be terminated as provided herein.
          (b) The Borrower from time to time agrees to pay to each Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, three Business Days after the last day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (a
“Revolving L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed Revolving L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Closing Date (or the
last date on which such fee was paid) and ending with the last day of such
quarter or the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated, as

34



--------------------------------------------------------------------------------



 



applicable) at the rate per annum equal to the Applicable Margin for Eurodollar
Revolving Facility Borrowings effective for each day in such period.
          (c) The Borrower from time to time agrees to pay to each Issuing Bank,
for its own account, (x) on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall terminate as provided herein, a fronting
fee in an amount equal to 0.25% per annum of the daily average stated amount of
such Revolving Letter of Credit, in respect of each Revolving Letter of Credit
issued by such Issuing Bank for the period from and including the date of
issuance of such Revolving Letter of Credit to and including the termination of
such Revolving Letter of Credit, plus (y) in connection with the issuance,
amendment or transfer of any such Revolving Letter of Credit or any Revolving
L/C Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All Revolving L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
          (d) The Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the administrative fee set forth in clause
(c) of the fourth paragraph of the Fee Letter at the times specified therein or
such other administrative fee as agreed between the Borrower and the
Administrative Agent in writing (such fees, the “Administrative Agent Fees”) and
to pay all other fees due and payable under clauses (a) and (b) of the fourth
paragraph of the Fee Letter, provided, that, for the avoidance of doubt, for
purposes of calculating the fees payable under clauses (a) and (b) of the fourth
paragraph of the Fee Letter, the aggregate amount of the Revolving Facility on
the Closing Date shall be equal to $400,000,000.
          (e) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.
          Section 2.13. Interest. (a) The Borrower shall pay interest on the
unpaid principal amount of each ABR Loan (including each Swingline Loan) at the
Alternate Base Rate plus the Applicable Margin.
          (b) The Borrower shall pay interest on the unpaid principal amount of
each Eurodollar Loan at the Adjusted Eurodollar Rate for the Interest Period in
effect for such Eurodollar Loan plus the Applicable Margin.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, the
Borrower shall pay interest on such overdue amount, after as well as before
judgment, at a rate per annum equal to (x) in the case of overdue principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (y) in the case of any other amount,
2.00% plus the rate applicable to ABR Loans with respect to the Revolving
Facility in paragraph (a) of this Section; provided that this paragraph
(c) shall not apply to any Default or Event of Default that has been waived by
the Lenders pursuant to Section 9.08.
          (d) Accrued interest on each Loan shall be payable by the Borrower in
arrears on each Interest Payment Date for such Loan, and in the case of
(i) Revolving Facility Loans, upon termination of the Revolving Facility
Commitments and (ii) Incremental Term Loans, on the applicable Incremental
Maturity Date; provided that (x) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (y) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (z) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (e) All computations of interest shall be made by the Administrative
Agent taking into account the actual number of days occurring in the period for
which such interest is payable pursuant to this Section, and (i) if based on the
Alternate Base Rate (if based on the Prime Rate), a year of 365 days or
366 days, as the case may be; or (ii) otherwise, on the basis of a year of
360 days.
          Section 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders or the
Majority Lenders under the Revolving Facility or any Facility of Incremental
Term Loans that the Eurodollar Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period; then the Administrative
Agent shall give written notice thereof to the Borrower and the Lenders as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and such Borrowing shall be converted to an ABR Borrowing
on the last day of the Interest Period applicable thereto, and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing or shall be made as a Borrowing bearing interest at such
rate as the Required Lenders or the Majority Lenders under the

35



--------------------------------------------------------------------------------



 



Revolving Facility or any Facility of Incremental Term Loans shall agree
adequately reflects the costs to the Revolving Facility Lenders of making the
Loans comprising such Borrowing.
          Section 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit, FDIC
insurance or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted Eurodollar Rate) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any tax, costs, expenses or other condition affecting this Agreement or Loans
made by such Lender or any Revolving Letter of Credit or participation therein
(including a condition similar to the events described in clause (i) above in
the form of a tax, cost or expense) (except in each case (A) for Indemnified
Taxes indemnified pursuant to Section 2.17 and Excluded Taxes and (B) for
changes in the rate of tax on the overall rate of net income of such Lender);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Revolving Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise) (except
in each case (A) for Indemnified Taxes indemnified pursuant to Section 2.17 and
Excluded Taxes and (B) for changes in the rate of tax on the overall rate of net
income of such Lender), then the Borrower will pay to such Lender or Issuing
Bank, as applicable, such additional amount or amounts as will compensate such
Lender or Issuing Bank, as applicable, for such additional costs incurred or
reduction suffered in connection therewith.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or any of the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank or as
a consequence of the Commitments to make any of the foregoing, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered in connection therewith.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          Section 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to be the amount determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurodollar Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in U.S.
Dollars of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender

36



--------------------------------------------------------------------------------



 



setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          Section 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party, the Administrative Agent or any other Person
acting on behalf of the Administrative Agent in regards to payments hereunder
shall be required to deduct Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable by the Loan Party shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender, or
Issuing Bank, as applicable, receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes and Other Taxes been made,
(ii) such Loan Party, if required to deduct any such Taxes, shall make such
deductions and (iii) such Loan Party, if required to deduct any such Taxes,
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
          (b) In addition, each Loan Party shall pay any Other Taxes payable on
account of any obligation of such Loan Party and upon the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, to the
relevant Governmental Authority in accordance with applicable law.
          (c) Each Loan Party shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within 30 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (other than Indemnified
Taxes or Other Taxes resulting from gross negligence or willful misconduct of
the Administrative Agent, such Lender or such Issuing Bank) without duplication
of any amounts indemnified under Section 2.17(a)) paid by the Administrative
Agent or such Lender or Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party under, or
otherwise with respect to, any Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that a
certificate as to the amount of such payment or liability and setting forth in
reasonable detail the basis and calculation for such payment or liability
delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error of the Lender, the Issuing Bank
or the Administrative Agent, as applicable.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Each Lender or Issuing Bank that is not a “United States Person”
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to
the extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent two copies of U.S. Internal Revenue Service Form W-8BEN (claiming the
benefits of an applicable income tax treaty), W-8EXP, W-8IMY (together with any
required attachments) or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit H and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender (with any other required forms attached) claiming complete
exemption from or a reduced rate of U.S. federal withholding tax on all payments
by the Borrower under this Agreement and the other Loan Documents. Each Lender
or Issuing Bank that is not a Non-U.S. Lender shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent two copies
of U.S. Internal Revenue Service Form W-9, properly completed and duly executed
by such Lender or Issuing Bank, claiming complete exemption (or otherwise
establishing an exemption) from U.S. backup withholding on all payments under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Lender or Issuing Bank, to the extent it may lawfully do so, on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Lender or Issuing Bank, to the extent it may
lawfully do so, shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender or Issuing Bank. Each
Lender or Issuing Bank shall promptly notify the Borrower and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower or the Administrative Agent
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). Without limiting the foregoing, any Lender or Issuing Bank that
is entitled to an exemption from or reduction of withholding Tax otherwise
indemnified against by a Loan Party pursuant to this Section 2.17 with respect
to payments under any Loan Document shall deliver to the Borrower or the
relevant Governmental Authority (with a copy to the Administrative Agent), to
the extent such Lender or Issuing Bank is legally entitled to do so, at the time
or times prescribed by applicable law such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by the
Borrower or the Administrative Agent to permit such payments to be made without
such withholding tax or at a reduced rate; provided that in such Lender’s or
Issuing Bank’s judgment such completion, execution or submission would not
materially prejudice such Lender or Issuing Bank.

37



--------------------------------------------------------------------------------



 



          (f) If the Administrative Agent, Lender or Issuing Bank determines, in
good faith and in its sole discretion, that it has received a refund of
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.17, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, Lender or Issuing Bank (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent,
Lender or Issuing Bank in good faith and in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Administrative Agent, Lender or Issuing Bank, agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, Lender or Issuing Bank in the event such
Administrative Agent, Lender or Issuing Bank is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent, Lender or Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person.
          Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of Revolving L/C Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank or the applicable Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan or (ii) Revolving
L/C Reimbursement Obligations shall in each case be made in U.S. Dollars. All
payments of other amounts due hereunder or under any other Loan Document shall
be made in U.S. Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, unreimbursed Revolving L/C Disbursements, interest and fees then due
from the Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Revolving L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed Revolving L/C Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim, through the application of any proceeds of Collateral or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans or Incremental Term Loans or participations in
Revolving L/C Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Facility Loans or Incremental Term Loans and participations in
Revolving L/C Disbursements and Swingline Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in
Revolving Facility Loans or Incremental Term Loans and participations in
Revolving L/C Disbursements and Swingline Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Facility Loans or Incremental
Term Loans and participations in Revolving L/C Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Revolving L/C Disbursements to any assignee or
participant, other than to the Borrower or any Loan Party (as to which the
provisions of this paragraph (c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

38



--------------------------------------------------------------------------------



 



          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment by the Borrower is due to
the Administrative Agent for the account of the Lenders or the applicable
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then such Loan Party may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04, all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent and, solely in the case of an
assignment of Revolving Facility Commitments and/or Revolving Facility Loans,
each Issuing Bank and each Swingline Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Revolving L/C Disbursements and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
such Loan Party (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that any Loan Party may
have against any Lender that is a Defaulting Lender.
          (c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default then exists, the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent and, solely in the case of an assignment of
Revolving Facility Commitments and/or Revolving Facility Loans, each Issuing
Bank and each Swingline Lender, provided that: (i) all Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and
(ii) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04.
          Section 2.20. Increase in Revolving Facility Commitments; Incremental
Term Loan Commitments. (a) Incremental Commitments. At any time following the
earlier of (x) completion of the syndication of the Revolving Loan Facility (as
reasonably determined by the Administrative Agent) and (y) 90 days after the
Closing Date and prior to the Revolving Facility Maturity Date, the Borrower may
by written notice to the Administrative Agent elect to request an increase to
the existing Revolving Facility Commitments (any such increase, the “Incremental
Revolving Facility Commitments”) and/or may request that commitments be made in
respect of term loans (the “Incremental Term Facility Commitments” and together
with the Incremental Revolving Facility Commitments, if any, the “Incremental
Commitments”), in an aggregate principal amount, collectively, not to exceed the
greater of (x) U.S.$50.0 million and (y) U.S.$100.0 million if on a Pro Forma
Basis, after giving effect to the incurrence of such Incremental Term Loans or
such Incremental Revolving Facility Commitments, the First Lien Leverage Ratio
would not exceed 3.50 to 1.00, or, in

39



--------------------------------------------------------------------------------



 



each case, a lesser amount in integral multiples of U.S.$5.0 million. Such
notice shall specify the date (an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Commitments, and in the case of Incremental Term
Facility Commitments, the date the Incremental Term Loans, shall be made
available, which shall be a date not less than 5 Business Days after the date on
which such notice is delivered to the Administrative Agent. The Borrower shall
notify the Administrative Agent in writing of the identity of each Revolving
Facility Lender or other financial institution (which in any event shall not be
the Borrower or an Affiliate of the Borrower) reasonably acceptable to the
Administrative Agent, and in the case of any Person committing to any
Incremental Revolving Facility Commitment, reasonably acceptable to the Issuing
Banks and the Swingline Lenders (each, an “Incremental Revolving Facility
Lender,” an “Incremental Term Lender”, or generally, an “Incremental Lender”, as
applicable) to whom the Incremental Commitments have been (in accordance with
the prior sentence) allocated and the amounts of such allocations; provided that
any Lender approached to provide all or a portion of the Incremental Commitments
may elect or decline, in its sole discretion, to provide an Incremental
Commitment. Such Incremental Commitments shall become effective as of such
Increased Amount Date, and in the case of Incremental Term Facility Commitments,
such new Loans in respect thereof (“Incremental Term Loans”) shall be made on
such Increased Amount Date; provided that (i) no Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
Incremental Commitments and Incremental Term Loans; (ii) the representations and
warranties contained in Article III and the other Loan Documents shall be true
and correct in all material respects on and as of the Increased Amount Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date; (iii) the Borrower and its
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Incremental Commitments and Incremental Term Loans, with the covenants
contained in Section 6.10 and Section 6.11 recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries;
(iv) such increase in the Incremental Commitments shall be evidenced by one or
more joinder agreements executed and delivered to Administrative Agent by each
Incremental Lender, as applicable, and each shall be recorded in the register,
each of which shall be reasonably satisfactory to the Administrative Agent and
subject to the requirements set forth in Section 2.17(e); (v) the Borrower shall
make any payments required pursuant to Section 2.16 in connection with the
provisions of the Incremental Commitments; (vi) the Borrower and its Affiliates
shall not be permitted to commit to or participate in any Incremental
Commitments or make any Incremental Term Loans and (vii) if the Applicable
Margin for any Incremental Term Loan exceeds the then applicable Applicable
Margin for the Revolving Facility by more than 50 basis points (the excess of
(A) such Applicable Margin for the Incremental Term Loans over (B) the
Applicable Margin for the Revolving Facility plus 50 basis points being the
relevant “Margin Differential”), then each Applicable Margin for the Revolving
Facility for each adversely affected existing Revolving Facility Commitment
shall automatically be increased by the Margin Differential effective upon the
making of the Incremental Term Loan. Each of the parties hereto hereby agrees
that, upon the effectiveness of any joinder agreements in connection with any
Incremental Commitments as described in the preceding sentence, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Commitments and the
Incremental Term Loans evidenced thereby, and the Administrative Agent and the
Borrower may revise this Agreement to evidence such amendments without the
consent of any Lender.
          (b) On any Increased Amount Date on which Incremental Revolving
Facility Commitments are effected, subject to the satisfaction of the foregoing
terms and conditions, (i) each of the existing Revolving Facility Lenders shall
assign to each of the Incremental Revolving Facility Lenders, and each of the
Incremental Revolving Facility Lenders shall purchase from each of the existing
Revolving Facility Lenders, at the principal amount thereof, such interests in
the outstanding Revolving Facility Loans and participations in Revolving Letters
of Credit and Swingline Loans outstanding on such Increased Amount Date that
will result in, after giving effect to all such assignments and purchases, such
Revolving Facility Loans and participations in Revolving Letters of Credit and
Swingline Loans being held by existing Revolving Facility Lenders and
Incremental Revolving Facility Lenders ratably in accordance with their
Revolving Facility Commitments after giving effect to the addition of such
Incremental Revolving Facility Commitments to the Revolving Facility
Commitments, (ii) each Incremental Revolving Facility Commitment shall be deemed
for all purposes a Revolving Facility Commitment and each Loan made thereunder
shall be deemed, for all purposes, a Revolving Facility Loan and have the same
terms as any existing Revolving Facility Loan and (iii) each Incremental
Revolving Facility Lender shall become a Lender with respect to the Revolving
Facility Commitments and all matters relating thereto.
          (c) Subject to the satisfaction of the foregoing terms and conditions,
any loans made in respect of any Incremental Term Loan Commitment shall be made
as a new tranche of term loans (an “Additional Term Loan Tranche”) or as part of
an existing Additional Term Loan Tranche previously incurred pursuant to this
Section 2.20; provided that (x) any Additional Term Loan Tranche shall not
mature prior to the Revolving Facility Maturity Date and the Additional Term
Loan Tranche shall include such scheduled amortization provisions as determined
by the Borrower and the Incremental Term Lenders committing to such Additional
Term Loan Tranche, (y) the interest rates applicable to such Additional Term
Loan Tranche shall be determined by the Borrower and the Incremental Term
Lenders and (z) the Additional Term Loan Tranche shall be on terms and pursuant
to documentation to be determined by the Borrower and the Incremental Term
Lenders, provided that to the extent such terms and documentation are not
consistent with the Revolving Facility, except to the extent provided by
sub-clauses (x) and (y) above and except to the extent necessary to reflect
inherent differences between term loan facilities and revolving credit
facilities, they shall be reasonably satisfactory to the Administrative Agent.

40



--------------------------------------------------------------------------------



 



          (d) All Incremental Term Loans made on any Increased Amount Date will
be made in accordance with the procedures set forth in Section 2.03.
          (e) The Administrative Agent shall notify the Lenders promptly upon
receipt of the Borrower’s notice of an Increased Amount Date and, in respect
thereof, the Incremental Commitments and the Incremental Lenders.
          (f) As a condition precedent to the Borrower’s incurrence of
additional Indebtedness pursuant to this Section 2.20, (i) the Borrower shall,
and shall cause each Loan Party to, enter into, and deliver to the
Administrative Agent and the Collateral Agent, reaffirmations of the guarantees
and the security interests and Liens granted by the Loan Parties under the
Collateral Documents in a form reasonably satisfactory to the Administrative
Agent and the Collateral Agent and (ii) with respect to any Mortgaged Property,
the Borrower shall, and shall cause each Loan Party to, enter into, and deliver
to the Administrative Agent and the Collateral Agent, upon the reasonable
request of the Administrative Agent and/or the Collateral Agent (x) mortgage
modifications or new Mortgages with respect to any Mortgaged Property in each
case in proper form for recording in the relevant jurisdiction and in a form
reasonably satisfactory to the Administrative Agent and the Collateral Agent and
(y) all other items reasonably requested by the Collateral Agent that are
reasonably necessary to maintain the continuing perfection or priority of the
Lien of the Mortgages as security for such Obligations.
          Section 2.21. Illegality. If any Lender reasonably determines that any
change in law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurodollar Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurodollar Loans or to
convert ABR Borrowings to Eurodollar Borrowings, as the case may be, shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), convert all such Eurodollar Borrowings of
such Lender to ABR Borrowings on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
          Section 2.22. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitments of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the aggregate principal amount of Loans, Revolving L/C Exposures,
Swingline Exposures and Available Unused Commitment of such Defaulting Lender
shall not be included in determining whether all Lenders, Required Lenders,
Majority Lenders or affected Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.08);
provided that (i) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender, (ii) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and
(iii) any amendment that reduces the principal amount of, or rate of interest
on, any Loan made by such Defaulting Lender, shall require the consent of such
Defaulting Lender;
          (c) if any Swingline Exposure or Revolving L/C Exposure exists at the
time a Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure or Revolving L/C Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentages but only to the extent (x) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Facility Commitment and (y) the conditions set forth in Section 4.01 are
satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s Revolving L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such Revolving L/C Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to Section 2.22(c)(ii)(y), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12 with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;

41



--------------------------------------------------------------------------------



 



     (iv) if the Swingline Exposure or Revolving L/C Exposure of the
non-Defaulting Lenders is reallocated pursuant to Section 2.22(c)(i), then the
fees payable to the Lenders pursuant to Section 2.12 shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Facility Percentage; and
     (v) if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.22(c)(i) or (ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving L/C Commitment that was utilized by such Revolving L/C
Exposure) and all Revolving L/C Participation Fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable
to the applicable Issuing Bank until such Revolving L/C exposure is cash
collateralized and / or reallocated;
          (d) so long as any Lender is a Defaulting Lender, no Swingline Lender
shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Revolving Letter of Credit, unless it
is satisfied that the related exposure will be 100% covered by the Revolving
Facility Commitments of the non-Defaulting Lenders or cash collateral will be
provided by the Borrower in accordance with Section 2.22(c), and participating
interests in any such newly issued or increased Revolving Letter of Credit or
newly made Swingline Loan shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.22(c)(i) (and Defaulting Lenders shall not
participate therein); and
          (e) Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swingline Lender, (iii) third, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, (iv) fourth, if so determined by the Administrative Agent or
requested by an Issuing Bank or Swingline Lender, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any existing or future participating interest in any Swingline Loan or Revolving
Letter of Credit, (v) fifth, to the payment of any amounts owing to the Lenders
or an Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vi) sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement and (vii)
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided, with respect to this clause (vii), that if
such payment is (x) a prepayment of the principal amount of any Loans in respect
of which a Defaulting Lender has funded its participation obligations and
(y) made at a time when the conditions set forth in Section 2.11 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
          (f) In the event that the Administrative Agent, the Borrower, each
Issuing Bank and each Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and Revolving L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Facility
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Facility Percentage.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Relevant Subsidiaries, and the Subsidiaries to the extent
applicable, that:
          Section 3.01. Organization; Powers. The Borrower and each of its
Relevant Subsidiaries (a) is duly organized, validly existing and (if
applicable) in good standing under the laws of the jurisdiction of its
organization except for such failure to be in good standing which could not
reasonably be expected to have a Material Adverse Effect (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder.

42



--------------------------------------------------------------------------------



 



          Section 3.02. Authorization. The execution, delivery and performance
by the Borrower and each of its Relevant Subsidiaries of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
Transactions (a) have been duly authorized by all necessary corporate,
stockholder, limited liability company or partnership action required to be
obtained by the Borrower and such Relevant Subsidiaries and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any such Relevant Subsidiary, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, lease, agreement or other
instrument to which the Borrower or any such Relevant Subsidiary is a party or
by which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this clause (b), could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (c) will not result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Relevant Subsidiary, other than the Liens permitted by
Section 6.02.
          Section 3.03. Enforceability. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally, (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (c) implied covenants of good faith and fair dealing.
          Section 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions except for
(a) the filing of UCC financing statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office or, with
respect to intellectual property which is the subject of registration or
application for registration outside the United States, such applicable patent,
trademark or copyright office or other intellectual property authority,
(c) recordation of the Mortgages, (d) such consents, authorizations, filings or
other actions that have either (i) been made or obtained and are in full force
and effect or (ii) are listed on Schedule 3.04, and (iii) such actions,
consents, approvals, registrations or filings, the failure to be obtained or
made which could not reasonably be expected to have a Material Adverse Effect.
          Section 3.05. Financial Statements. There has heretofore been
furnished to the Lenders the following (and the following representations and
warranties are made with respect thereto):
          (a) The audited consolidated balance sheets as of December 31, 2007,
December 31, 2008 and December 31, 2009 and the related audited consolidated
statements of operations and retained earnings, comprehensive income and cash
flows of the Borrower for the years ended December 31, 2007, December 31, 2008
and December 31, 2009, were prepared in accordance with GAAP applied not only
during such periods but also as compared to the periods covered by the financial
statements of the Borrower referred to in paragraph (b) of this Section 3.05
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of the Borrower as of the dates thereof and its
consolidated results of operations and cash flows for the period then ended.
          (b) The unaudited interim consolidated balance sheet as of June 30,
2010, and the related statements of income, stockholders’ equity and cash flows
of the Borrower for each completed fiscal quarter since the date of the most
recent audited financial statements and ending 45 days prior to the Closing Date
were prepared in accordance with GAAP consistently applied not only during such
periods but also as compared to the periods covered by the financial statements
of the Borrower referred to in paragraph (a) of this Section 3.05 (except as may
be indicated in the notes thereto) and fairly present the consolidated financial
position of the Borrower as of the dates thereof and its consolidated results of
operations and cash flows for the periods then ended (subject to normal year-end
adjustments).
          (c) The pro forma consolidated balance sheet of the Borrower as of
June 30, 2010, prepared giving effect to the Transactions as if the Transactions
had occurred on such date. Such pro forma consolidated balance sheet (i) was
prepared in good faith based on assumptions that are believed by the Borrower to
be reasonable as of the Closing Date (it being understood that such assumptions
are based on good faith estimates with respect to certain items and that the
actual amounts of such items on the Closing Date is subject to variation),
(ii) accurately reflects all adjustments necessary to give effect to the
Transactions and (iii) presents fairly, in all material respects, the pro forma
financial position of the Borrower and its Subsidiaries as of June 30, 2010, as
if the Transactions had occurred on such date.
          Section 3.06. No Material Adverse Effect. Since December 31, 2009,
there has been no event or occurrence which has resulted in or would reasonably
be expected to result in, individually or in the aggregate, any Material Adverse
Effect.

43



--------------------------------------------------------------------------------



 



          Section 3.07. Title to Properties; Possession Under Leases. (a) The
Borrower and its Relevant Subsidiaries have good and valid record fee simple
title to all Real Property, subject solely to Prior Liens and Permitted
Encumbrances and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Borrower and its Relevant Subsidiaries have maintained, in
all material respects and in accordance with normal industry practice, all of
the machinery, equipment, vehicles, facilities and other tangible personal
property now owned or leased by the Borrower and its Relevant Subsidiaries that
is necessary to conduct their business as it is now conducted. All Mortgaged
Properties are free and clear of Liens other than Prior Liens and Permitted
Encumbrances.
          (b) The Borrower and its Relevant Subsidiaries have complied with all
obligations under all leases to which it is a party, except where the failure to
comply could not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect. The Borrower and each of its Relevant Subsidiaries enjoy peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (c) The Borrower and its Relevant Subsidiaries have good title to or
valid leasehold interests (subject to Permitted Encumbrances) in all real
property set forth on Schedule 3.17, except as could not reasonably be expected
to have a Material Adverse Effect.
          (d) The Borrower and its Relevant Subsidiaries own or possess, or have
the right to use or could obtain ownership or possession of or a right to use,
on terms not materially adverse to it, all patents, trademarks, service marks,
trade names and copyrights necessary for the present conduct of their business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (e) As of the Closing Date, neither the Borrower nor any of its
Relevant Subsidiaries has received any notice of any pending or contemplated
condemnation proceeding affecting any of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Closing Date, except as set forth on Schedule 3.07(e).
          (f) Neither the Borrower nor any of its Relevant Subsidiaries is
obligated on the Closing Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05.
          (g) Schedule 3.07(g) sets forth as of the Closing Date the name and
jurisdiction of incorporation, formation or organization of each Subsidiary of
the Borrower and, as to each such Subsidiary, the percentage of each class of
Equity Interests owned by the Borrower or by any such Subsidiary, indicating the
ownership thereof.
          (h) As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments of any
nature relating to any Equity Interests of the Borrower or any of its Relevant
Subsidiaries, except as set forth on Schedule 3.07(h).
          Section 3.08. Litigation; Compliance with Laws. (a) Except as set
forth on Schedule 3.08(a), there are no actions, suits, investigations or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending against, or, to the knowledge of the Borrower,
threatened in writing against or affecting, the Borrower or any of its Relevant
Subsidiaries or any business, property or rights of any such Person (i) as of
the Closing Date, that involve any Loan Document or the Transactions or
(ii) which individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions. Neither the
Borrower nor, to the knowledge of any of the Loan Parties, any of its Affiliates
is in violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001,
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(signed into law on October 26, 2001) (the “U.S.A. PATRIOT Act”).
          (b) (i) None of the Borrower, any Relevant Subsidiary or their
respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any currently applicable law, rule or regulation (including, but not
limited to any FERC laws and regulations, Public Utility Commission of Texas
regulations, Railroad Commission of Texas regulations, zoning, building,
ordinance, code or approval or any building permit), or any restriction of
record or agreement affecting any Mortgaged Property or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (ii) each of the
Borrower and each Relevant Subsidiary holds all permits, licenses,
registrations, certificates, approvals, consents, clearances and other
authorizations from any Governmental Authority required under any currently
applicable law, rule or regulation for the operation of its business as
presently conducted, except as could not, individually or in the aggregate,

44



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect, (iii) neither the
Borrower nor any Relevant Subsidiary (A) is subject to regulation “as a
natural-gas company” under the Natural Gas Act (“NGA”); or (B) is subject to
regulation as a “public utility,” a “gas utility,” a “gas company” or other
similar term under the laws of any state and (iv) none of the Lenders, the
Agents and the Joint Lead Arrangers, solely by virtue of the execution, delivery
and performance of this Agreement or the other Loan Documents, or consummation
of the Transactions contemplated hereby and thereby, shall be or become: (A) a
“public-utility company,” a “holding company,” an “affiliate” of a “holding
company,” an “associate company” of a “holding company,” or a “subsidiary
company” of a “holding company,” as each such term is defined in PUHCA, or
otherwise subject to regulation under PUHCA; (B) a “natural-gas company” or
subject to regulation under the NGA; or (C) subject to regulation under the laws
of any state with respect to public utilities.
          Section 3.09. Federal Reserve Regulations. (a) Neither the Borrower
nor any of its Relevant Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.
          Section 3.10. Investment Company Act. Neither the Borrower nor any of
its Relevant Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
          Section 3.11. Use of Proceeds. The Borrower will use the proceeds of
the Revolving Facility Loans and Swingline Loans, and may request the issuance
of Revolving Letters of Credit, solely for general corporate purposes (including
the Closing Date Refinancing). Notwithstanding the foregoing, the Borrower will
use proceeds of Revolving Loans drawn and Revolving Letters of Credit issued on
the Closing Date solely to consummate the Closing Date Refinancing and to pay
fees and expenses related thereto; provided, that, the aggregate principal
amount of Revolving Loans borrowed on the Closing Date, together with the
aggregate face amount of any Revolving Letters of Credit issued on the Closing
Date, shall not exceed U.S. $275.0 million.
          Section 3.12. Tax Returns. Except as set forth on Schedule 3.12, each
of the Borrower and its Subsidiaries (i) has timely filed or caused to be timely
filed all federal, state, local and non-U.S. Tax returns required to have been
filed by it and each such Tax return is complete and accurate in all respects
and (ii) has timely paid or caused to be timely paid all Taxes due and payable
by it and all other Taxes or assessments, except in each case referred to in
clauses (i) or (ii) above, (1) if the failure to comply would not cause a
Material Adverse Effect or (2) if the Taxes or assessments are being contested
in good faith by appropriate proceedings in accordance with Section 5.03 and for
which the Borrower or any of its Subsidiaries (as the case may be) has set aside
on its books adequate reserves in accordance with GAAP.
          Section 3.13. No Material Misstatements. (a) All written information
(other than the Projections, estimates and information of a general economic
nature) (the “Information”) concerning the Borrower and its Subsidiaries, the
Transaction and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the
Administrative Agent in connection with the Transaction or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Closing Date, and did not contain any untrue statement of
a material fact as of any such date or omit to state any material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made.
          (b) The Projections prepared by or on behalf of the Borrower or any of
its representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof, as
of the date such Projections were furnished to the Initial Lenders and as of the
Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by the Borrower.
          Section 3.14. Employee Benefit Plans. (a) Each Plan has been
administered in compliance with the applicable provisions of ERISA and the Code
(and the regulations and published interpretations thereunder) except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, the excess of the present value of all benefit
liabilities under each Plan of the Borrower, and each Subsidiary of the Borrower
and the ERISA Affiliates (based on those assumptions used to fund such Plan), as
of the last annual valuation date applicable thereto for which a valuation is
available, over the value of the assets of such Plan could not reasonably be
expected to have a Material Adverse Effect, and the excess of the present value
of all benefit liabilities of all underfunded Plans (based on those assumptions
used to fund each such Plan) as of the last annual valuation dates applicable
thereto for which valuations are available, over the value of the assets of all
such underfunded Plans could not reasonably be expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events which have occurred or for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

45



--------------------------------------------------------------------------------



 



          (b) Any foreign pension schemes sponsored or maintained by the
Borrower and each of its Subsidiaries, if any, are maintained in accordance with
the requirements of applicable foreign law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.
          Section 3.15. Environmental Matters. Except as set forth on
Schedule 3.15 or for matters that could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (i) no written
notice, request for information, order, complaint, Environmental Claim or
penalty has been received or incurred by the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the knowledge of any of the Loan Parties,
threatened against the Borrower or any of its Subsidiaries which allege a
violation of or liability under any Environmental Laws, in each case relating to
the Borrower or any of its Subsidiaries, (ii) the Borrower and each of its
Subsidiaries have obtained, and maintains in full force and effect, all permits,
registrations and licenses to the extent necessary for the conduct of its
businesses and operations as currently conducted, including for the construction
of all pipelines and facilities, to comply with all applicable Environmental
Laws and is, and has been, in compliance with the terms and conditions of such
permits, registrations and licenses, and with all applicable Environmental Laws,
(iii) neither the Borrower nor any of its Subsidiaries is conducting, funding or
responsible for any investigation, remediation, remedial action or cleanup of
any Release or threatened Release of Hazardous Materials, (iv) there has been no
Release or threatened Release of Hazardous Materials at any property currently
or, to the knowledge of any of the Loan Parties, formerly owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any liability of the Borrower or any of its
Subsidiaries under any Environmental Laws or Environmental Claim against the
Borrower or any of its Subsidiaries, and no Hazardous Material has been
generated, owned or controlled by the Borrower or any of its Subsidiaries and
transported for disposal to or Released at any location in a manner that would
reasonably be expected to give rise to any liability of the Borrower or any of
its Subsidiaries under any Environmental Laws or Environmental Claim against the
Borrower or any of its Subsidiaries, (v) neither the Borrower nor any of its
Subsidiaries has entered into any agreement or contract to assume, guarantee or
indemnify a third party for any Environmental Claims, and (vi) to the knowledge
of any of the Loan Parties, there are not currently and there have not been any
underground storage tanks owned or operated by the Borrower or any of its
Subsidiaries or present or located on the Borrower’s or any such Subsidiary’s
Real Property. The Borrower and each of its Subsidiaries have made available to
the Administrative Agent prior to the date hereof all environmental audits,
assessment reports and other material environmental documents in its possession
or control with respect to the operations of, or any Real Property owned,
operated or leased by, the Borrower and its Subsidiaries, other than such
audits, assessment reports and other environmental documents not containing
information that would reasonably be expected to result in any material
Environmental Claims or liability to the Borrower and its Subsidiaries, taken as
a whole. For purposes of Section 7.01(a), each of the representations and
warranties contained in parts (i), (iv), and (vi) of this Section 3.15 that are
qualified by the knowledge of the Borrower and its Subsidiaries shall be deemed
not to be so qualified. Representations and warranties of the Borrower or any of
its Subsidiaries with respect to environmental matters are limited to those in
this Section 3.15 unless expressly stated.
          Section 3.16. Mortgages. The Mortgages executed and delivered on or
after the Closing Date pursuant to clause (h) of the Collateral and Guarantee
Requirement and Section 5.10 or otherwise shall be effective to create in favor
of the Collateral Agent (for the benefit of the Secured Parties) a legal, valid
and enforceable security interest on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Prior Liens and Permitted Encumbrances.
          Section 3.17. Real Property. (a) Schedule 3.17 lists completely and
correctly as of the Closing Date each Real Property owned or leased by the
Borrower and its Relevant Subsidiaries and the address or location thereof,
including the state in which such property is located.
          (b) Subject to Prior Liens and Permitted Encumbrances, the Pipeline
Systems are covered by fee deeds, rights of way, easements, leases, servitudes,
permits, licenses, or other instruments (collectively, “rights of way”) in favor
of the applicable Loan Parties, recorded or filed, as applicable and if and to
the extent required in accordance with applicable law to be so recorded or
filed, in the real property records of the county where the real property
covered thereby is located or with the office of the applicable Railroad
Commission or the applicable Department of Transportation, except where the
failure of the Pipeline Systems to be so covered, or any such documentation to
be so recorded or filed, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. Subject to Prior Liens and
Permitted Encumbrances and except to the extent the failure would not reasonably
be expected to have a Material Adverse Effect, the rights of way granted to the
Borrower or any other Loan Party that cover any Pipeline Systems establish a
continuous right of way for such Pipeline Systems such that the applicable Loan
Parties are able to construct, operate, and maintain the Pipeline Systems in,
over, under, or across the land covered thereby in the same way that a prudent
owner and operator would construct, operate, and maintain similar assets.

46



--------------------------------------------------------------------------------



 



          (c) Subject to Prior Liens and Permitted Encumbrances, the Processing
Plants are covered by fee deeds, real property leases, or other instruments
(collectively “deeds”) in favor of the Loan Parties, except to the extent the
failure to be so covered would not reasonably be expected to have a Material
Adverse Effect. Subject to Prior Liens and Permitted Encumbrances and except to
the extent the failure would not reasonably be expected to have a Material
Adverse Effect, the deeds do not contain any restrictions that would prevent the
Loan Parties from constructing, operating and maintaining the Processing Plants
in, over, under, and across the land covered thereby in the same way that a
prudent owner and operator would construct, operate, and maintain similar
assets.
          (d) There is no (i) breach or event of default on the part of the
Borrower or any other Loan Party with respect to any right of way or deed
granted to the Borrower or any other Loan Party that covers any of the
Processing Plants or Pipeline Systems, (ii) to the knowledge of any of the Loan
Parties, breach or event of default on the part of any other party to any right
of way or deed granted to the Borrower or any other Loan Party that covers any
of the Processing Plants or Pipeline Systems, and (iii) event that, with the
giving of notice or lapse of time or both, would constitute such breach or event
of default on the part of the Borrower or any other Loan Party with respect to
any right of way or deed granted to the Borrower or any other Loan Party that
covers any of the Processing Plants or Pipeline Systems or, to the knowledge of
any of the Loan Parties, on the part of any other party thereto, in the case of
clauses (i), (ii) and (iii) above, to the extent any such breach, default or
event, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The rights of way and deeds granted to the Borrower or
any other Loan Party that cover any of the Processing Plants or Pipeline Systems
(to the extent applicable) are in full force and effect in all material respects
and are valid and enforceable against the applicable Loan Party party thereto in
accordance with their terms (subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent transfer, fraudulent
conveyance or similar laws effecting creditors’ rights generally and subject, as
to enforceability to the effect of general principles of equity) and all rental
and other payments due thereunder by the applicable Loan Parties have been duly
paid in accordance with the terms of the deeds and rights of way (as such terms
are defined in this Section 3.17) except, in each case, to the extent that a
failure, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
          (e) The Pipeline Systems are located within the confines of the rights
of way granted to the Borrower or any other Loan Party and do not encroach upon
any adjoining property, except to the extent the failure to be so located or any
such encroachment would not reasonably be expected to have a Material Adverse
Effect. The Processing Plants are located within the boundaries of the property
affected by the deeds, leases or other instruments to the Borrower or the other
Loan Parties and do not encroach upon any adjoining property, except to the
extent the failure to be so located or any such encroachment would not
reasonably be expected to have a Material Adverse Effect. The buildings and
improvements owned or leased by the Borrower and the other Loan Parties, and the
operation and maintenance thereof, do not (i) contravene any applicable zoning
or building law or ordinance or other administrative regulation or (ii) violate
any applicable restrictive covenant or any Governmental Rule, except to the
extent the contravention or violation of which would not reasonably be expected
to have a Material Adverse Effect.
          (f) The material properties used or to be used in the Loan Parties’
Midstream Activities are in good repair, working order, and condition, normal
wear and tear excepted, except to the extent the failure would not reasonably be
expected to have a Material Adverse Effect. Neither the properties of the
Borrower nor of any of the other Loan Parties has been affected, since the
Closing Date, in any adverse manner as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Real Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy that would reasonably be
expected to have a Material Adverse Effect.
          (g) No eminent domain proceeding or taking has been commenced or, to
the knowledge of the Borrower or its Relevant Subsidiaries, is contemplated with
respect to all or any portion of the Pipeline Systems or the Processing Plants
except for that which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
          (h) Other than Mortgaged Property with respect to which the
requirements of clause (h)(vii) of the definition of Collateral and Guarantee
requirement have been satisfied, no portion of any Mortgaged Property is located
in a special flood hazard area as designated by any Governmental Authority.
          Section 3.18. Solvency. (a) Immediately after giving effect to the
Transactions (i) the fair value of the assets (for the avoidance of doubt,
calculated to include goodwill and other intangibles) of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

47



--------------------------------------------------------------------------------



 



          (b) The Borrower does not intend to, and does not believe that it or
any of its Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing and amounts of cash to be
received by it or any such Subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.
          Section 3.19. Labor Matters. There are no strikes pending or
threatened against the Borrower or any of its Subsidiaries that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The hours worked and payments made to employees of the Borrower and its
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable law dealing with such matters. All
material payments due from the Borrower or any of its Subsidiaries or for which
any claim may be made against the Borrower or any of its Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary to the extent required by GAAP. Consummation of the Transactions will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
of its Subsidiaries (or any predecessor) is a party or by which the Borrower or
any of its Subsidiaries (or any predecessor) is bound, other than collective
bargaining agreements that, individually or in the aggregate, are not material
to the Borrower and its Subsidiaries, taken as a whole.
          Section 3.20. Insurance. Schedule 3.20 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of the
Borrower and its Relevant Subsidiaries as of the Closing Date. As of such date,
such insurance is in full force and effect. The Borrower believes that the
insurance maintained by or on behalf of it and its Relevant Subsidiaries is
adequate.
          Section 3.21. Representations and Warranties in Acquisition Agreement.
All representations and warranties of each of the Loan Parties set forth in the
Acquisition Agreement were true and correct in all material respects as of the
time such representations and warranties were made and, to the extent required
to be made on the Closing Date under the Acquisition Agreement, shall be true
and correct in all material respects as of the Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.
          Section 3.22. Status as Senior Debt; Perfection of Security Interests.
The Obligations shall rank pari passu with any other senior Indebtedness or
securities of the Borrower and shall constitute senior indebtedness of the
Borrower and the Relevant Subsidiaries under and as defined in any documentation
documenting any junior indebtedness of the Borrower or the Relevant
Subsidiaries. Each Collateral Agreement delivered pursuant to Section 4.02 and
5.10 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Collateral described in the
Collateral Agreement, when stock certificates representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement, when financing statements and
other filings specified therein in appropriate form are filed in the offices
specified therein, the Lien created by the Collateral Agreement shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof to the
extent perfection can be obtained by filing financing statements, making such
other filings specified therein or by possession, as security for the
Obligations of such Loan Party, in each case prior and superior in right to any
other Person, subject, in the case of Collateral other than Pledged Collateral,
to Prior Liens, and in the case of Pledged Collateral, to Liens arising (and
that have priority) by operation of law.
          Section 3.23. Material Contracts. Other than as set forth on
Schedule 3.23, as of the Closing Date there are no contracts or agreements to
which the Borrower or any of its Relevant Subsidiaries is a party, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or that, if terminated or if a default occurs
thereunder, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Each Gathering and Processing Document is in
full force and effect, except for such matters in respect of such Gathering and
Processing Documents that individually, or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
ARTICLE IV
CONDITIONS TO CREDIT EVENTS
     The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:
          Section 4.01. All Credit Events. On the date of each Credit Event
(other than a Borrowing on the Closing Date (except with respect to clause
(a) below)):
          (a) The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Revolving Letter of Credit,
the applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Revolving Letter of Credit as required by
Section 2.05(b) (in the case of any Revolving Letter of Credit).

48



--------------------------------------------------------------------------------



 



          (b) The representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit), as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
          (c) At the time of and immediately after such Credit Event (other than
an amendment, extension or renewal of a Revolving Letter of Credit without any
increase in the stated amount of such Revolving Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.
          Each Credit Event (other than an amendment, extension or renewal of a
Revolving Letter of Credit without any increase in the stated amount of such
Revolving Letter of Credit) shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.
          Section 4.02. First Credit Event. On the Closing Date:
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (a) a counterpart of this Agreement signed on behalf of
such party or (b) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission, or electronic transmission of a PDF
copy, of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.
          (b) The Administrative Agent shall have received, on behalf of itself,
the Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of (i) Simpson Thacher & Bartlett LLP, special
counsel for the Loan Parties, and (ii) Locke Lord Bissell & Liddell LLP, special
counsel for the Loan Parties in form and substance reasonably satisfactory to
the Administrative Agent (A) dated the Closing Date, (B) addressed to each
Issuing Bank on the Closing Date, the Administrative Agent, the Collateral Agent
and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and each Loan
Party hereby instructs its counsel to deliver such opinions.
          (c) The Administrative Agent shall have received in the case of each
Loan Party each of the following:
     (i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party,
(A) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) and a certificate as to the good standing
(to the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership of or
limited liability company, certified by the Secretary or Assistant Secretary, or
the general partner, managing member or sole member, of each such Loan Party;
and
     (ii) a certificate of the Secretary, Assistant Secretary, Director,
President or similar officer or the general partner, managing member or sole
member, of each Loan Party, in each case dated the Closing Date and certifying:
     (A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below,
     (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,
     (C) that the certificate or articles of incorporation, partnership
agreement or limited liability agreement of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(i) above,
     (D) as to the incumbency and specimen signature of each officer or director
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and
     (E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party.
          (d) The Collateral and Guarantee Requirement with respect to items to
be completed as of the Closing Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, including the results of a
search of the

49



--------------------------------------------------------------------------------



 



UCC (or equivalent under other similar law) filings made with respect to the
Loan Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released, it being understood that, to
the extent any lien search or collateral (including the creation, perfection or
priority of any security interest) is not or cannot be provided on the Closing
Date (other than (i) UCC, tax and judgment lien searches, (ii) the pledge and
perfection of domestic assets with respect to which a lien may be perfected by
the filing of financing statements under the UCC or (iii) to the extent
applicable, the delivery of equity certificates of each Loan Party (other than
the Borrower) and any domestic Subsidiaries of the Loan Parties and related
stock or other powers) after use of commercially reasonable efforts to do so
then the provision of any such lien search and/or Collateral shall not
constitute a condition precedent to the availability of the Revolving Facility
Loans on the Closing Date, but a perfected security interest shall instead be
required promptly after the Closing Date as required under the Collateral and
Guarantee Requirement plus any extensions permitted hereunder, in each case
pursuant to arrangements reasonably satisfactory to the Administrative Agent;
          (e) The Transactions and the initial funding under the HoldCo Credit
Agreement shall have been consummated or shall be consummated simultaneously
with or immediately following the closing under this Agreement in accordance
with the Acquisition Agreement and all other related documentation (without
material amendment, modification or waiver thereof which is adverse to the
Lenders (as reasonably determined by the Administrative Agent) without the prior
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed), including each of the following:
     (i) The Acquisition shall have been consummated or shall be consummated
simultaneously with or immediately following the closing under this Agreement;
     (ii) The Equity Financing shall have been consummated or shall be
consummated simultaneously with or immediately following the closing under this
Agreement; provided, that, to the extent all or any portion of the Equity
Financing is not comprised of common equity, the terms and conditions of the
Equity Financing shall be reasonably satisfactory in all material respects to
the Joint Lead Arrangers and the Administrative Agent;
     (iii) The Sponsors shall have contributed additional cash common equity to
HoldCo in an amount equal to the Initial Interest Payment Amount; and
     (iv) The Lenders shall have received:
     (A) the financial statements referred to in Section 3.05; and
     (B) any additional financial statements received by HoldCo on or prior to
the Closing Date pursuant to the Acquisition Agreement;
          (f) After giving effect to the Transactions, and the other
transactions contemplated hereby, the Borrower and its Relevant Subsidiaries
shall have no outstanding Indebtedness other than (i) the Loans and other
extensions of credit under this Agreement and (ii) other Indebtedness permitted
pursuant to Section 6.01.
          (g) The Lenders shall have received a solvency certificate
substantially in the form of Exhibit F and signed by the chief financial officer
or another Responsible Officer of the Borrower confirming the solvency of the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions.
          (h) Except as set forth in (i) the Seller Disclosure Schedules (as
defined in the Acquisition Agreement), subject to the provisions of
Section 13.11 of the Acquisition Agreement or (ii) the KGS SEC Documents (as
defined in the Acquisition Agreement) that are publicly available prior to the
date of the Commitment Letter (excluding any forward looking disclosures set
forth in any risk factor section, any disclosures in any section relating to
forward looking statements and any other disclosures included therein to the
extent they are predictive or forward-looking in nature, in each case that are
general in nature and do not contain a reasonable level of detail about the
specific risk of which they warn), there has not been any Material Adverse
Effect since December 31, 2009.
          (i) The Agents shall have received all fees payable thereto or to any
Lender or to the Joint Lead Arrangers on or prior to the Closing Date and, to
the extent invoiced, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.
          (j) The (x) Specified Representations and (y) Specified Acquisition
Agreement Representations shall be true and correct in all material respects on
and as of the Closing Date.
          (k) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Facilities have been or concurrently
with the Closing Date are being terminated, all Liens securing obligations under
the Existing Credit Facilities have been or concurrently with the Closing Date
are being released and all amounts outstanding thereunder have been (or will be
with the proceeds of the Loans on Closing Date) paid in full.

50



--------------------------------------------------------------------------------



 



          (l) The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower as to the matters set forth in clauses
(e), (f), (h) and (j) of this Section 4.02.
          (m) The Administrative Agent shall have received all documentation and
other information required by regulatory authorities with respect to the
Borrower under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the U.S. PATRIOT Act, that has
been reasonably requested by the Administrative Agent at least 10 days in
advance of the Closing Date.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Relevant Subsidiaries (and, to the extent expressly set forth below, other
applicable Subsidiaries) to:
          Section 5.01. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of any such
Subsidiary if the assets of such Subsidiary to the extent they exceed estimated
liabilities are acquired by the Borrower or a Wholly Owned Subsidiary of the
Borrower in such liquidation or dissolution; provided that Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Loan Parties.
          (b) Do or cause to be done all things necessary to (i) in the
Borrower’s reasonable business judgment obtain, preserve, renew, extend and keep
in full force and effect the permits, franchises, authorizations, patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary to the normal conduct of its business, (ii) comply in
all material respects with all material applicable laws, rules, regulations
(including any zoning, building, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Mortgaged
Properties) and judgments, writs, injunctions, decrees, permits, licenses and
orders of any Governmental Authority, whether now in effect or hereafter enacted
and (iii) at all times maintain and preserve all property necessary to the
normal conduct of its business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement); in each case in this paragraph (b) except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
          Section 5.02. Insurance. (a) Keep its insurable properties insured at
all times by financially sound and reputable insurers in such amounts as shall
be customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.
          (b) Cause all such property and casualty insurance policies with
respect to the Mortgaged Properties and personal property located in the United
States to be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable endorsement, in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent, which endorsement shall
provide that, from and after the Closing Date, if the insurance carrier shall
have received written notice from the Administrative Agent or the Collateral
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to the Borrower or other Loan Party under such
policies directly to the Collateral Agent; cause all such policies to contain a
“Replacement Cost Endorsement,” without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably (in light of a Default or a material development in respect of the
insured property) require from time to time to protect their interests; deliver
original or certified copies of all such policies or a certificate of an
insurance broker to the Collateral Agent; cause each such policy to provide that
it shall not be canceled or not renewed upon less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent; and deliver to the Administrative Agent and the Collateral Agent, prior
to the cancellation or nonrenewal of any such policy of insurance, a copy of a
renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative Agent and the Collateral Agent), or
insurance certificate with respect thereto, together with evidence satisfactory
to the Administrative Agent and the Collateral Agent of payment of the premium
therefor.
          (c) To the extent any Mortgaged Property is subject to the provisions
of the Flood Insurance Laws (as defined below), (i) (x) concurrently with the
delivery of the mortgage in favor of the Collateral Agent in connection
therewith, and (y) at any other time if necessary for compliance with applicable
Flood Insurance Laws, provide the Collateral Agent with a standard flood hazard
determination form for such Mortgaged Property and (ii) if any such Mortgaged
Property is located in an area designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency),

51



--------------------------------------------------------------------------------



 



obtain flood insurance in such reasonable total amount as the Administrative
Agent or the Collateral Agent may from time to time reasonably require, and
otherwise to ensure compliance with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time (the “Flood Insurance Laws”). In addition, to the extent the
Borrower and the Loan Parties fail to obtain or maintain satisfactory flood
insurance required pursuant to the preceding sentence with respect to any
Mortgaged Property, the Collateral Agent shall be permitted, in its sole
discretion, to obtain forced placed insurance at the Borrower’s expense to
ensure compliance with any applicable Flood Insurance Laws.
          (d) With respect to each Mortgaged Property and any personal property
located in the United States, carry and maintain comprehensive general liability
insurance including the “broad form CGL endorsement” (or equivalent coverage)
and coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in each case in amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
industry operating in the same or similar locations naming the Collateral Agent
as an additional insured, on forms reasonably satisfactory to the Collateral
Agent.
          (e) Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by the Borrower or its Relevant Subsidiaries; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, or an insurance certificate with respect thereto.
          (f) In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:
     (i) none of the Agents, the Lenders, the Issuing Banks or their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (x) the Borrower and its Relevant Subsidiaries shall look solely
to their insurance companies or any parties other than the aforesaid parties for
the recovery of such loss or damage and (y) such insurance companies shall have
no rights of subrogation against the Agents, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower hereby agrees, to the extent permitted by law, to waive, and to cause
each of its Relevant Subsidiaries to waive, its right of recovery, if any,
against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and
     (ii) the designation of any form, type or amount of insurance coverage by
the Administrative Agent, the Collateral Agent or the Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower or any of
its Relevant Subsidiaries or the protection of their properties.
          Section 5.03. Taxes; Payment of Obligations. Pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim to the extent that (i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings, and the Borrower or the affected Subsidiary of the Borrower, as
applicable, shall have set aside on its books reserves in accordance with GAAP
with respect thereto or (ii) the aggregate amount of such Taxes, assessments,
charges, levies or claims does not exceed U.S.$2.5 million. Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or the affected
Subsidiary of the Borrower or if the failure to pay, discharge or otherwise
satisfy such obligation could not reasonably be expected to have a Material
Adverse Effect.
          Section 5.04. Financial Statements, Reports, Etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
          (a) within 120 days after the end of each fiscal year, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, all audited by independent accountants of recognized
national standing reasonably acceptable to the Administrative Agent and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP;
          (b) within 60 days after the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the

52



--------------------------------------------------------------------------------



 



fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all certified by the General
Partner or a Financial Officer of the Borrower, on behalf of the Borrower, as
fairly presenting, in all material respects, the financial position and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes);
          (c) (x) concurrently with any delivery of financial statements under
(a) or (b) above, a certificate of the General Partner or a Financial Officer of
the Borrower (i) certifying that no Event of Default or Default has occurred or,
if such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth a computation of the Financial
Performance Covenants in detail reasonably satisfactory to the Administrative
Agent and (y) concurrently with any delivery of financial statements under
(a) above, a certificate of its independent accounting firm stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default under Section 6.10 or 6.11 (which certificate
may be limited to accounting matters and disclaims responsibility for legal
interpretations);
          (d) promptly after the same become publicly available, copies of all
periodic and other available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of its Relevant Subsidiaries with the SEC, or distributed to its
stockholders generally, if and as applicable;
          (e) (i) upon the consummation of any Permitted Business Acquisition,
the acquisition of any Relevant Subsidiary or any Person becoming a Relevant
Subsidiary, in each case if the aggregate consideration for such transaction
exceeds U.S. $5.0 million, or the reasonable request of the Administrative Agent
(but not, in the case of such request, more often than annually), an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to Section 4.02(e), this paragraph (e) or Section 5.10(e) and
(ii) concurrently with the delivery of financial statements under
Section 5.04(a), a certificate executed by a Responsible Officer of the Borrower
certifying compliance with Section 5.02(c) and providing evidence of such
compliance, including without limitation copies of any flood hazard
determination forms required to be delivered pursuant to Section 5.02(c);
          (f) promptly, a copy of all reports submitted to the board of
directors (or any committee thereof) of the Borrower or any of its Relevant
Subsidiaries in connection with any material interim or special audit made by
independent accountants of the books of the Borrower or any of its Relevant
Subsidiaries;
          (g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Relevant Subsidiaries, or compliance with the terms of any Loan Document, or
such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);
          (h) promptly upon request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request;
          (i) concurrently with any delivery of financial statements under
(a) or (b) above, a report of gas gathering output and throughput with respect
to the Pipeline Systems and Processing Plants; and
          (j) No later than one hundred and twenty (120) days following the
first day of each fiscal year of the Borrower, a budget for such fiscal year in
form customarily prepared by the Borrower.
          Section 5.05. Litigation and Other Notices. Furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer of the Borrower or any Relevant Subsidiary obtains actual
knowledge thereof:
          (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
          (b) the filing or commencement of, or any written threat or written
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority or in arbitration, against the Borrower or any of its Relevant
Subsidiaries as to which an adverse determination is reasonably probable and
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect;
          (c) any other development specific to the Borrower or any of its
Relevant Subsidiaries that is not a matter of general public knowledge and that
has had, or could reasonably be expected to have, a Material Adverse Effect; and

53



--------------------------------------------------------------------------------



 



          (d) the occurrence of any ERISA Event that, together with all other
ERISA Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.
          Section 5.06. Compliance with Laws. Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (owned or leased), except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; provided that this Section 5.06 shall not apply to Environmental
Laws, which are the subject of Section 5.09, or to laws related to Taxes, which
are the subject of Section 5.03.
          Section 5.07. Maintaining Records; Access to Properties and
Inspections; Maintaining Pipeline Systems and Processing Plants. (a) Maintain
all financial records in accordance with GAAP and permit any Persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of the Borrower or any of its Relevant Subsidiaries at
reasonable times, upon reasonable prior notice to the Borrower, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of its Relevant Subsidiaries with the
officers thereof, or the general partner, managing member or sole member
thereof, and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract); provided that, during any calendar year absent the occurrence and
continuation of an Event of Default, only one (1) visit by the Administrative
Agent shall be at the Borrower’s expense; provided, further, that when an Event
of Default exists, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower.
          (b) (i) Maintain or cause the maintenance of the interests and rights
with respect to the rights-of-way for the Pipeline Systems and the deeds for the
Processing Plants except to the extent individually or in the aggregate the
failure would not reasonably be expected to have a Material Adverse Effect,
(ii) subject to the Permitted Encumbrances and except to the extent the failure
could not reasonably be expected to have a Material Adverse Effect, maintain the
Pipeline Systems within the confines of the rights of way granted to the
applicable Loan Party with respect thereto without material encroachment upon
any adjoining property and maintain the Processing Plants within the boundaries
of the deeds and without material encroachment upon any adjoining property,
(iii) maintain such rights of ingress and egress necessary to permit the Loan
Parties to inspect, operate, repair, and maintain the Pipeline Systems and the
Processing Plants to the extent that failure to maintain such rights,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and provided that the Borrower or any other Loan Party
may hire third parties to perform these functions, and (iv) maintain all
material agreements, licenses, permits, and other rights required for any of the
foregoing described in clauses (i), (ii) and (iii) of this Section 5.07(b) in
full force and effect in accordance with their terms, timely make any payments
due thereunder, and prevent any default thereunder which could result in a
termination or loss thereof, except any such failure to maintain any thereof or
make any such payments, or any such default, that could not reasonably,
individually or in the aggregate, be expected to have a Material Adverse Effect.
          Section 5.08. Use of Proceeds. Use the proceeds of the Loans and the
issuance of Letters of Credit solely for the purposes described in Section 3.11.
          Section 5.09. Compliance with Environmental Laws. Comply, cause all of
the Borrower’s Subsidiaries to comply and make commercially reasonable efforts
to cause all lessees and other Persons occupying its properties to comply, with
all Environmental Laws applicable to its business, operations and properties;
obtain and maintain in full force and effect all material authorizations,
registrations, licenses and permits required pursuant to Environmental Law for
its business, operations and properties; and perform any investigation, remedial
action or cleanup required pursuant to the Release of any Hazardous Materials as
required pursuant to Environmental Laws, except, in each case with respect to
this Section 5.09, to the extent the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          Section 5.10. Further Assurances. (a) Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages and other documents and recordings of Liens in stock
registries or land title registries, as applicable), that may be required under
any applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the applicable Loan Parties, and provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
          (b) (i) Grant and cause each of the Loan Parties to grant to the
Collateral Agent security interests and Mortgages in such Material Real Property
acquired after the Closing Date and satisfy the requirements of clause (h) of
the definition of Collateral and Guarantee Requirement with respect to such
Material Real Property within sixty (60) days after the date such Material Real
Property is acquired and (ii) within sixty (60) days after the end of each
fiscal quarter of the Borrower, grant and cause each of the Loan Parties to
grant to the Collateral Agent security interests and Mortgages in any Material
Real Property of the Borrower or any other Loan Party that, as of the end of
such fiscal quarter, constituted Material Real Property (and that is not already
Mortgaged Property) and otherwise satisfy the requirements of clause (h) of the
definition of Collateral and Guarantee Requirement with respect to such Material
Real Property.

54



--------------------------------------------------------------------------------



 



          (c) Provide to the Administrative Agent, if reasonably requested,
title information (including without limitation, deeds, easements, rights of way
agreements, permits and similar agreements) in form and substance reasonably
satisfactory to the Administrative Agent evidencing the applicable Loan Party’s
interests in such Material Real Properties.
          (d) If any additional direct or indirect Subsidiary of a Borrower
becomes a Subsidiary Loan Party (including as a result of becoming a Material
Subsidiary) after the Closing Date within five Business Days after the date such
Subsidiary becomes a Subsidiary Loan Party (including as a result of becoming a
Material Subsidiary), notify the Administrative Agent and the Lenders thereof
and, within sixty (60) Business Days after the date such Subsidiary becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary),
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary Loan Party and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.
          (e) In the case of any Loan Party, (i) furnish to the Collateral Agent
prompt written notice of any change (A) in such Loan Party’s corporate or
organization name, (B) in such Loan Party’s identity or organizational structure
or (C) in such Loan Party’s organizational identification number; provided that
no Loan Party shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties and
(ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
          (f) The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 need not be satisfied with respect to any assets or Equity
Interests acquired after the Closing Date in accordance with this Agreement if,
and to the extent that, and for so long as doing so would violate the Agreed
Security Principles or Section 9.21; provided that, upon the reasonable request
of the Collateral Agent, the Borrower shall, and shall cause any of its
applicable Material Subsidiaries to, use commercially reasonable efforts to have
waived or eliminated any contractual obligation that causes a violation of the
Agreed Security Principles, other than those set forth in a joint venture
agreement to which the Borrower or any Subsidiary is a party.
          Section 5.11. Fiscal Year. Cause its fiscal year to end on
December 31.
          Section 5.12. Reserved.
ARTICLE VI
NEGATIVE COVENANTS
     The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of its Relevant Subsidiaries to:
          Section 6.01. Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:
          (a) (i) Indebtedness existing on the Closing Date and set forth on
Schedule 6.01 (excluding Indebtedness under clause (ii) of this clause (a) and
clause (b) of this Section 6.01) and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany Indebtedness
Refinanced with Indebtedness owed to a Person not affiliated with the Borrower
or any Subsidiary of the Borrower) and (ii) Indebtedness under the Parent
Subordinated Note on the Closing Date;
          (b) Indebtedness created hereunder and under the other Loan Documents;
          (c) Indebtedness of the Borrower and its Relevant Subsidiaries
pursuant to Swap Agreements permitted by Section 6.12;
          (d) Indebtedness owed to (including obligations in respect of letters
of credit or bank guarantees or similar instruments for the benefit of) any
Person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Borrower or any
Relevant Subsidiary of the Borrower, pursuant to reimbursement or
indemnification obligations to such Person; provided that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;
          (e) Indebtedness of the Borrower or any Relevant Subsidiary owing to
the Borrower or any Subsidiary of the Borrower to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

55



--------------------------------------------------------------------------------



 



          (f) Indebtedness in respect of performance bonds, warranty bonds, bid
bonds, appeal bonds, surety bonds, labor bonds and completion or performance
guarantees and similar obligations, in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on exports, advances on imports, advances on trade receivables,
customer prepayments and similar transactions in the ordinary course of business
and consistent with past practice;
          (g) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business, provided that (x) such Indebtedness
(other than credit or purchase cards) is extinguished within five Business Days
of its incurrence and (y) such Indebtedness in respect of credit or purchase
cards is extinguished within 60 days from its incurrence;
          (h) (i) Indebtedness of a Relevant Subsidiary acquired after the
Closing Date or a Person merged into, amalgamated or consolidated with the
Borrower or any Relevant Subsidiary after the Closing Date and Indebtedness
assumed in connection with the acquisition of assets, which Indebtedness in each
case, exists at the time of such acquisition, merger, amalgamation or
consolidation and is not created in contemplation of such event and where such
acquisition, merger, amalgamation or consolidation is permitted by this
Agreement and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness, provided that the aggregate principal amount of such
Indebtedness at the time of, and after giving effect to, such acquisition,
merger, amalgamation or consolidation, such assumption or such incurrence, as
applicable (together with Indebtedness outstanding pursuant to this paragraph
(h), paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed the greater
of U.S.$30.0 million and 5.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such acquisition, merger,
amalgamation or consolidation, such assumption or such incurrence, as
applicable, for which financial statements have been delivered pursuant to
Section 5.04;
          (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Relevant Subsidiary prior to or
within 270 days after the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition, lease
or improvement, and any Permitted Refinancing Indebtedness in respect thereof,
in an aggregate principal amount that at the time of, and after giving effect
to, the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed the greater of
U.S.$30.0 million and 5.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;
          (j) Capital Lease Obligations incurred by the Borrower or any Relevant
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;
          (k) other Indebtedness, in an aggregate principal amount at any time
outstanding pursuant to this Section 6.01(k) not in excess of the greater of
U.S.$30.0 million and 5.5% of Consolidated Total Assets;
          (l) Guarantees (i) by any Loan Party of any Indebtedness of the
Borrower or any other Loan Party expressly permitted to be incurred under this
Agreement, (ii) by the Borrower or any Relevant Subsidiary of Indebtedness of
any Subsidiary that is not a Loan Party to the extent permitted by Section 6.04,
(iii) by any Relevant Subsidiary that is not a Loan Party of Indebtedness of
another Subsidiary that is not a Loan Party and (iv) by the Borrower of
Indebtedness of Foreign Subsidiaries incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(k) or (p); provided
that Guarantees by any Loan Party under this Section 6.01(l) of any other
Indebtedness of a Person that is subordinated to other Indebtedness of such
Person shall be expressly subordinated to the Obligations on terms consistent
with those used, or to be used, for Subordinated Intercompany Debt;
          (m) Indebtedness arising from agreements of the Borrower or any
Relevant Subsidiary of the Borrower providing for indemnification, adjustment of
purchase price, earn outs or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;
          (n) Indebtedness supported by a Revolving Letter of Credit, in a
principal amount not in excess of the stated amount of such Revolving Letter of
Credit;
          (o) Indebtedness consisting of Permitted Junior Debt;
          (p) Indebtedness of Relevant Subsidiaries that are Foreign
Subsidiaries (including letters of credit or bank guarantees (other than
Revolving Letters of Credit issued pursuant to Section 2.05) for working capital
purposes incurred in the ordinary course of business on ordinary business terms
in an aggregate amount not to exceed the greater of U.S.$5.0 million and 1% of
Consolidated Total Assets outstanding at any time);

56



--------------------------------------------------------------------------------



 



          (q) (i) Indebtedness incurred and/or assumed in connection with
Section 6.04(j); provided that the aggregate amount of such Indebtedness
outstanding pursuant to this Section 6.01(q) shall not exceed U.S.$50.0 million
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtdness; and
          (r) all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (q) above.
          Section 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including stock or other securities of any Person,
including of any Relevant Subsidiaries) at the time owned by it or on any income
or revenues or rights in respect of any thereof, except (without duplication):
          (a) Liens on property or assets of the Borrower and its Relevant
Subsidiaries existing on the Closing Date and set forth on Schedule 6.02(a);
provided that such Liens shall secure only those obligations that they secure on
the Closing Date (and extensions, renewals and refinancings of such obligations
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower or any of its Relevant Subsidiaries;
          (b) any Lien created under the Loan Documents or permitted in respect
of any Mortgaged Property by the terms of the applicable Mortgage;
          (c) any Lien on any property or asset of the Borrower or any Relevant
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h), provided that (i) such Lien does not apply to any other
property or assets of the Borrower or any Relevant Subsidiary not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, such Lien is permitted in accordance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;
          (d) Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent or that are being contested in compliance with
Section 5.03;
          (e) Liens imposed by law (including, without limitation, Liens in
favor of customers for equipment under order or in respect of advances paid in
connection therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any Relevant
Subsidiary shall have set aside on its books reserves in accordance with GAAP;
          (f) (i) pledges and deposits made in the ordinary course of business
in compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations under U.S. or foreign law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Relevant Subsidiaries;
          (g) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, costs of litigation where required by law,
performance and return of money bonds, warranty bonds, bids, leases, government
contracts, trade contracts, completion or performance guarantees and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
          (h) zoning restrictions, by-laws and other ordinances of Governmental
Authorities, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, permits, special assessments, development agreements,
deferred services agreements, restrictive covenants, owners’ association
encumbrances, rights-of-way, restrictions on use of real property and other
similar encumbrances that do not render title unmarketable and that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or any Relevant Subsidiary or would not result in a
Material Adverse Effect;
          (i) purchase money security interests in equipment or other property
or improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Relevant Subsidiaries (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(i) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby

57



--------------------------------------------------------------------------------



 



does not exceed 100% of the cost of such equipment or other property or
improvements at the time of such acquisition (or construction), including
transaction costs incurred by the Borrower or any Relevant Subsidiary in
connection with such acquisition (or construction) and (iv) such security
interests do not apply to any other property or assets of the Borrower or any
Relevant Subsidiary (other than to accessions to such equipment or other
property or improvements); provided further that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;
          (j) Liens arising out of capitalized lease transactions permitted
under Section 6.03, so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds thereof
and related property;
          (k) Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);
          (l) Liens disclosed by any title insurance policies with respect to
the Mortgaged Properties and any replacement, extension or renewal of any such
Lien; provided that such replacement, extension or renewal Lien shall not cover
any property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided further that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;
          (m) any interest or title of, or Liens created by, a lessor under any
leases or subleases entered into by the Borrower or any Relevant Subsidiary, as
tenant, in the ordinary course of business;
          (n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or securities intermediaries
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Relevant
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and its Relevant Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Relevant Subsidiaries in the ordinary
course of business;
          (o) Liens arising solely by virtue of any statutory or common law
provision relating to security intermediaries’ or banker’s liens, rights of
set-off or similar rights;
          (p) Liens securing obligations in respect of trade-related letters of
credit permitted under Section 6.01(f) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;
          (q) licenses of intellectual property granted in the ordinary course
of business;
          (r) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods, machinery or other equipment;
          (s) Liens solely on any cash earnest money deposits made by the
Borrower or any of its Relevant Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
          (t) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into by the Borrower or any Relevant
Subsidiary in the ordinary course of business;
          (u) Liens securing insurance premium financing arrangements in an
aggregate principal amount not to exceed 2.0% of Consolidated Total Assets,
provided that such Lien is limited to the applicable insurance contracts;
          (v) Liens given to a public utility or any Governmental Authority when
required by such utility or Governmental Authority in connection with the
operations of the Borrower or any Relevant Subsidiary;
          (w) Liens in connection with subdivision agreements site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of Real
Property;
          (x) Liens in favor of any tenant, occupant or licensee under any
lease, occupancy agreement or license with the Borrower or any Relevant
Subsidiary;
          (y) Liens restricting or prohibiting access to or from lands abutting
controlled access highways or covenants affecting the use to which lands may be
put;
          (z) Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of the Borrower or any Relevant
Subsidiary under any Environmental Law to which any assets of such Person are
subject;
          (aa) Liens consisting of minor irregularities in title, boundaries, or
other minor survey defects, easements, leases, restrictions, servitudes,
licenses, permits, reservations, exceptions, zoning restrictions, rights-of-way,
conditions, covenants, mineral or royalty rights or reservations or oil, gas and
mineral leases and rights of others in any property of the Borrower or the
Relevant

58



--------------------------------------------------------------------------------



 



Subsidiaries, including rights of eminent domain (including those for streets,
roads, bridges, pipes, pipelines, natural gas gathering systems, processing
facilities, railroads, electric transmission and distribution lines, telegraph
and telephone lines, the removal of oil, gas or other minerals or other similar
purposes, flood control, air rights, water rights, rights of others with respect
to navigable waters, sewage and drainage rights) that exist as of the Closing
Date or at the time the affected property is acquired, or are granted by the
Borrower or any Relevant Subsidiary in the ordinary course of business and other
similar charges or encumbrances which do not secure the payment of Indebtedness
and otherwise do not materially interfere with the occupation, use and enjoyment
by the Borrower or any Relevant Subsidiary of any Mortgaged Property in the
normal course of business or materially impair the value thereof; and
          (bb) contractual Liens that arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; provided, that any such Lien referred to in this clause
(bb) does not materially impair (i) the use of the property covered by such Lien
for the purposes for which such Property is held by the Borrower or any Relevant
Subsidiary, or (ii) the value of such Property subject thereto;
          (cc) Liens on the assets of a Foreign Subsidiary that do not
constitute Collateral and which secure Indebtedness of such Foreign Subsidiary
that is not otherwise secured by a Lien on the Collateral under the Loan
Documents and which Indebtedness is permitted to be incurred under
Section 6.01(k);
          (dd) Liens upon specific items of inventory or other goods (other than
rigs) and proceeds of the Borrower or any of its Subsidiaries securing such
Person’s obligations in respect of banker’s acceptances issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods (other than rigs);
          (ee) Liens on the assets of a Foreign Subsidiary which secure
Indebtedness of such Foreign Subsidiary that is permitted to be incurred under
Section 6.01(p);
          (ff) licenses granted in the ordinary course of business and leases of
property of the Loan Parties that are not material to the business and
operations of the Loan Parties;
          (gg) Liens not otherwise permitted under this Section 6.02 securing
obligations in an aggregate amount not to exceed the greater of (x) U.S.
$15.0 million and (y) 3.0% of Consolidated Total Assets; provided that to the
extent such Liens permitted under this clause (gg) secure Indebtedness incurred
in connection with a Permitted Business Acquisition pursuant to Section 6.01(q),
such Liens shall only be permitted to encumber the assets acquired pursuant to
such Permitted Business Acquisition and shall not be permitted to encumber any
other assets of the Borrower, any Material Subsidiary or any Subsidiary Loan
Party.
          Notwithstanding the foregoing, (i) no Liens shall be permitted to
exist, directly or indirectly, on Pledged Collateral, other than Liens in favor
of the Collateral Agent and Liens arising by operation of law, (ii) no Liens
shall be permitted to exist, directly or indirectly, on Pledged Collateral that
are prior and superior in right to Liens in favor of the Collateral Agent other
than Liens that have priority by operation of law, (iii) no Liens shall be
permitted to exist, directly or indirectly, on Collateral (other than Pledged
Collateral) that are prior and superior in right to any Liens in favor of the
Collateral Agent other than Prior Liens and (iv) no Liens shall be permitted to
exist, directly or indirectly, on Mortgaged Property, other than Liens in favor
of the Collateral Agent, Prior Liens and Permitted Encumbrances.
          Section 6.03. Sale and Lease-back Transactions. Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”), provided that a Sale and Lease-Back Transaction shall be
permitted so long as at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such Lease, the Remaining
Present Value of such lease (together with Indebtedness outstanding pursuant to
paragraphs (h) and (i) of Section 6.01 and the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03) would not
exceed the greater of U.S.$20.0 million or 3.5% of Consolidated Total Assets.

59



--------------------------------------------------------------------------------



 



          Section 6.04. Investments, Loans and Advances. Purchase, hold or
acquire (including pursuant to any merger or amalgamation with a Person that is
not a Relevant Subsidiary immediately prior to such merger) any Equity
Interests, evidences of Indebtedness or other securities of, make or permit to
exist any loans or advances (other than intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and the Loan Parties, which cash
management operations shall not extend to any other Person) to or Guarantees of
the obligations of, or make or permit to exist any investment or any other
interest (each, an “Investment”), in any other Person, except:
          (a) Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) after the Closing Date by (i) Loan Parties in
Subsidiaries that are not Loan Parties in an aggregate amount (valued at the
time of the making thereof and without giving effect to any write-downs or
write-offs thereof) not to exceed an amount equal to the sum of, without
duplication, U.S.$35.0 million plus any return of capital actually received by
the respective investors in respect of investments previously made by them
pursuant to this clause 6.04(a)(i) plus, an amount equal to the fair market
value of any assets or property that is contributed or transferred from any
Subsidiary that is not a Loan Party to any Loan Party from and after the Closing
Date and (ii) Loan Parties in other Loan Parties;
          (b) Permitted Investments and Investments that were Permitted
Investments when made;
          (c) Investments arising out of the receipt by the Borrower or any of
its Relevant Subsidiaries of noncash consideration for the sale of assets
permitted under Section 6.05;
          (d) (i) loans and advances to employees of the Borrower, any of its
Relevant Subsidiaries or, to the extent such employees are providing services
rendered on behalf of the Loan Parties, any Parent Company in the ordinary
course of business not to exceed U.S.$5.0 million in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof) and
(ii) advances of payroll payments and expenses to employees of the Borrower, any
of its Relevant Subsidiaries or, to the extent such employees are providing
services on behalf of the Loan Parties, any Parent Company in the ordinary
course of business;
          (e) accounts receivable arising and trade credit granted in the
ordinary course of business and any securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any
prepayments and other credits to suppliers made in the ordinary course of
business;
          (f) Swap Agreements permitted pursuant to Section 6.12;
          (g) Investments existing on the Closing Date and set forth on
Schedule 6.04;
          (h) Investments resulting from pledges and deposits referred to in
Section 6.02(f) and (g);
          (i) so long as immediately before and after giving effect to such
Investment no Default or Event of Default has occurred and is continuing, other
Investments by the Borrower or any of its Relevant Subsidiaries in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed the greater of U.S.$50.0
million and 10% of Consolidated Total Assets (plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (i));
          (j) Investments constituting Permitted Business Acquisitions, so long
as any Person acquired in connection with such Permitted Business Acquisitions
and each of such Person’s Subsidiaries becomes a Subsidiary Loan Party to the
extent required by Section 5.10;
          (k) additional Investments to the extent made with proceeds of Equity
Interests of the Borrower;
          (l) Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) after the Closing Date by Relevant Subsidiaries
that are not Loan Parties in any Loan Party or other Subsidiaries;
          (m) the Transactions;
          (n) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business;
          (o) Investments of a Relevant Subsidiary of the Borrower acquired
after the Closing Date or of a corporation merged or amalgamated or consolidated
into the Borrower or merged or amalgamated into or consolidated with a Relevant
Subsidiary of the Borrower in accordance with Section 6.05 after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger, amalgamation or consolidation; and

60



--------------------------------------------------------------------------------



 



          (p) Guarantees by the Borrower or any of its Relevant Subsidiaries of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by any Subsidiary
in the ordinary course of business.
          Section 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions. Merge into, amalgamate with or consolidate with any other Person,
or permit any other Person to merge into, amalgamate with or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or any part of its assets (whether now owned or
hereafter acquired), or issue, sell, transfer or otherwise dispose of any Equity
Interests of the Borrower or any Relevant Subsidiary or preferred equity
interests of the Borrower or any Relevant Subsidiary, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other Person, except that this Section
shall not prohibit:
          (a) (i) the purchase and sale of inventory, supplies, materials and
equipment and the purchase and sale of rights or licenses or leases of
intellectual property, in each case in the ordinary course of business by the
Borrower or any of its Relevant Subsidiaries, (ii) the sale of any other asset
in the ordinary course of business by the Borrower or any of its Relevant
Subsidiaries, (iii) the sale of surplus, obsolete or worn out equipment or other
property in the ordinary course of business by the Borrower or any of its
Relevant Subsidiaries or (iv) the sale of Permitted Investments in the ordinary
course of business;
          (b) if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing, (i) the merger or
consolidation of any Relevant Subsidiary of the Borrower into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) the merger
or consolidation of any Relevant Subsidiary of the Borrower into or with any
Loan Party in a transaction in which the surviving or resulting entity is a Loan
Party and, in the case of each of clauses (i) and (ii), no Person other than the
Borrower or a Loan Party receives any consideration, (iii) the merger,
amalgamation or consolidation of any Subsidiary of the Borrower that is not a
Loan Party into or with any other Subsidiary of the Borrower that is not a Loan
Party, (iv) the liquidation, winding up, or dissolution or change in form of
entity of any Relevant Subsidiary of the Borrower if the Borrower determines in
good faith that such liquidation, winding up, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) the change in form of entity of the Borrower if the Borrower
determines in good faith that such change in form is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;
          (c) sales, transfers, leases or other dispositions to the Borrower or
a Subsidiary of the Borrower (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary of the Borrower that is not a Loan Party shall be made in compliance
with Section 6.07; provided further that the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Loan Party in reliance upon this paragraph (c) and the aggregate
gross proceeds of any or all assets sold, transferred or leased in reliance upon
paragraph (g) below shall not exceed, in any fiscal year of the Borrower, 5.0%
of Consolidated Total Assets as of the end of the immediately preceding fiscal
year;
          (d) Sale and Lease-Back Transactions permitted by Section 6.03;
          (e) Investments permitted by Section 6.04, Liens permitted by
Section 6.02 and Dividends permitted by Section 6.06;
          (f) the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;
          (g) sales, transfers, leases or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that the aggregate gross
proceeds (including noncash proceeds) of any or all assets sold, transferred,
leased or otherwise disposed of in reliance upon this paragraph (g) and in
reliance upon the second proviso to paragraph (c) above shall not exceed, in any
fiscal year of the Borrower, 5% of Consolidated Total Assets as of the end of
the immediately preceding fiscal year; provided further that the Net Proceeds
thereof are applied in accordance with Section 2.11(c); and provided further
that after giving effect thereto, no Default or Event of Default shall have
occurred;
          (h) any merger or consolidation in connection with a Permitted
Business Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation and
(ii) involving a Relevant Subsidiary, the surviving or resulting entity shall be
a Loan Party;
          (i) licensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Relevant
Subsidiary in the ordinary course of business; and
          (j) abandonment, cancellation or disposition of any intellectual
property of the Borrower in the ordinary course of business.

61



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower may, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, sell, grant or otherwise issue Equity
Interests to members of management of the Borrower or any of the Subsidiaries of
the Borrower that are Loan Parties pursuant to stock option, stock ownership,
stock incentive or similar plans, (ii) no sale, transfer or other disposition of
assets shall be permitted by this Section 6.05 (other than sales, transfers,
leases or other dispositions to Loan Parties pursuant to paragraph (c) hereof)
unless such disposition is for fair market value, (iii) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a), (d), or (j) of
this Section 6.05 unless such disposition is for at least 75% cash consideration
and (iv) no sale, transfer or other disposition of assets in excess of
U.S.$5.0 million shall be permitted by paragraph (g) of this Section 6.05 unless
such disposition is for at least 75% cash consideration; provided that for
purposes of clauses (iii) and (iv), the amount of any secured Indebtedness or
other Indebtedness of a Subsidiary of the Borrower that is not a Loan Party (as
shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in the
notes thereto) that is assumed by the transferee of any such assets shall be
deemed to be cash.
          Section 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value any shares of any class of its Equity Interests or set aside any amount
for any such purpose; provided, however, that:
          (a) any Relevant Subsidiary of the Borrower may declare and pay
dividends to, repurchase its Equity Interests from, or make other distributions
to, the Borrower or any Relevant Subsidiary (or, in the case of Relevant
Subsidiaries that are not Wholly Owned Subsidiaries of the Borrower, to the
Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);
          (b) the Borrower and each of its Relevant Subsidiaries may repurchase,
redeem or otherwise acquire or retire to finance any such repurchase, redemption
or other acquisition or retirement for value any Equity Interests of the
Borrower or any of its Relevant Subsidiaries held by any current or former
officer, director, consultant, or employee of the Borrower or any Subsidiary of
the Borrower or, to the extent such Equity Interests were issued as compensation
for services rendered on behalf of the Loan Parties, any employee of any Parent
Company, pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and the Borrower and Relevant Subsidiaries may declare
and pay dividends to the Borrower or any other Relevant Subsidiary of the
Borrower the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions in cash under this paragraph
(b) shall not exceed in any fiscal year U.S.$5.0 million (plus the amount of net
proceeds (x) received by the Borrower during such calendar year from sales of
Equity Interests of the Borrower to directors, consultants, officers or
employees of the Borrower or any of its Affiliates in connection with permitted
employee compensation and incentive arrangements and (y) of any key-man life
insurance policies received during such calendar year) which, if not used in any
year, may be carried forward to any subsequent calendar year;
          (c) noncash repurchases, redemptions or exchanges of Equity Interests
deemed to occur upon exercise of stock options or exchange of exchangeable
shares if such Equity Interests represent a portion of the exercise price of
such options;
          (d) provided no Default or Event of Default then exists or would
result therefrom, the Borrower may declare and pay dividends or make other
distributions from the proceeds of any issuance of Equity Interests permitted to
be made under this Agreement; and
          (e) provided (i) no Default or Event of Default then exists or would
result therefrom and (ii) the Borrower shall be in compliance (on a Pro Forma
Basis and after giving effect to the making of such distribution) with the
provisions of Section 6.10 and Section 6.11 as of the end of the immediately
preceding fiscal quarter, the Borrower may declare or make a distribution on or
with respect to the Equity Interests of the Borrower during any fiscal quarter
in accordance with the Limited Partnership Agreement in an amount not to exceed
Available Cash as of the end of the immediately preceding fiscal quarter.
          Section 6.07. Transactions with Affiliates. (a) Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transaction with, any of its Affiliates, unless
such transaction is upon terms no less favorable to the Borrower or such
Relevant Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided that
this clause (a) shall not apply to the indemnification of directors (or persons
holding similar positions for non-corporate entities) of the Borrower and its
Relevant Subsidiaries in accordance with customary practice.
          (b) The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,
     (i) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options, stock ownership plans, including restricted stock
plans, stock grants, directed share programs and other equity based plans
customarily maintained by similar companies and the granting and performance of
registration rights approved by the General Partner or the board of directors of
any Relevant Subsidiary, as applicable,

62



--------------------------------------------------------------------------------



 



     (ii) transactions among the Borrower and the other Loan Parties and
transactions among the Relevant Subsidiaries that are not Loan Parties otherwise
permitted by this Agreement,
     (iii) any indemnification agreement or any similar arrangement entered into
with directors, officers, consultants and employees of the Borrower or any of
its Affiliates in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Borrower
and its Relevant Subsidiaries in the ordinary course of business and, to the
extent such fees and indemnities are directly attributable to services rendered
on behalf of the Loan Parties, any employee of any Parent Company,
     (iv) transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,
     (v) any employment agreement or employee benefit plan entered into by the
Borrower or any of its Affiliates in the ordinary course of business or
consistent with past practice and payments pursuant thereto,
     (vi) transactions otherwise permitted under Section 6.06 and Investments
permitted by Section 6.04; provided that this clause (vi) shall not apply to any
Investment, whether direct or indirect, in either (x) Persons that were not
Subsidiaries immediately prior to such Investment or (y) Persons that are not
Subsidiaries immediately after such Investment,
     (vii) any purchase by the Sponsors or any Sponsor Affiliate of Equity
Interests of the Borrower,
     (viii) payments by the Borrower or any of its Relevant Subsidiaries to the
Sponsors or any Sponsor Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by General Partner or the board of directors of any
Relevant Subsidiary, as applicable, in good faith,
     (ix) the existence of, or the performance by the Borrower or any of its
Relevant Subsidiaries of its obligations under the terms of, the Acquisition
Documents, or any agreement contemplated thereunder to which it is a party as of
the Closing Date, provided, however, that the existence of, or the performance
by the Borrower or any Relevant Subsidiary of obligations under any future
amendment to any such existing agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (ix) to the
extent that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders in any material respect,
     (x) transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,
     (xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is (A) in the good faith determination of
the Borrower qualified to render such letter and (B) reasonably satisfactory to
the Administrative Agent, which letter states that such transaction is on terms
that are no less favorable to the Borrower or Relevant Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate,
     (xii) the payment of all fees, expenses, bonuses and awards related to the
Transactions contemplated by the Acquisition Documents, including fees to the
Sponsors or any Sponsor Affiliate,
     (xiii) so long as not otherwise prohibited under this Agreement, guarantees
of performance by the Borrower or any Relevant Subsidiary of any other
Subsidiary or the Borrower that is not a Loan Party in the ordinary course of
business, except for guarantees of Indebtedness in respect of borrowed money,
     (xiv) if such transaction is with a Person in its capacity as a holder
(A) of Indebtedness of the Borrower or any Relevant Subsidiary of the Borrower
where such Person is treated no more favorably than the other holders of
Indebtedness of the Borrower or any such Relevant Subsidiary or (B) of Equity
Interests of the Borrower or any Relevant Subsidiary of the Borrower where such
Person is treated no more favorably than the other holders of Equity Interests
of the Borrower or such Relevant Subsidiary,
     (xv) the transactions contemplated hereby and the payment of fees and
expenses related thereto, and
     (xvi) payments by the Borrower or any of its Relevant Subsidiaries to any
Affiliate in respect of compensation, expense reimbursement, or benefits to or
for the benefit of current or former employees, independent contractors or
directors of the Borrower or any of its Subsidiaries or, to the extent such
compensation, expense reimbursement, or benefits are directly attributable to
services rendered on behalf of the Loan Parties, any employee of any Parent
Company, including, without limitation, pursuant to the terms and conditions of
the Omnibus Agreement and the Limited Partnership Agreement.

63



--------------------------------------------------------------------------------



 



          Section 6.08. Business of the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
it on the Closing Date, Midstream Activities and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, including, without limitation, the consummation of
the Transactions.
          Section 6.09. Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-laws and Certain Other
Agreements; etc. (a) Amend or modify or grant any waiver or release under or
terminate in any manner the articles or certificate of incorporation or by-laws
or partnership agreement (including the Limited Partnership Agreement) or
limited liability company operating agreement of the Borrower or any Relevant
Subsidiary), the Gathering and Processing Documents, the Transaction Documents
or any Material Contract, in each case, if such amendment, modification, waiver,
release or termination could reasonably be expected to result in a Material
Adverse Effect or affect the assignability of any such contract or agreement in
a manner that would have an adverse effect on the rights of the Secured Parties
in the Collateral (including in such agreement as Collateral);
          (b) (i) Make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on Permitted Junior
Debt or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Permitted Junior Debt, except for (to the extent permitted by the
subordination provisions thereof) (A) payments of regularly scheduled interest,
(B) payments made solely with the proceeds from the issuance of common Equity
Interests or from equity contributions, (C) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, prepayments of
any Permitted Junior Debt, provided that, (1) no such prepayments shall be made
with the proceeds of Revolving Facility Loans and (2) no such prepayments shall
be made if any Incremental Term Loans are then outstanding, and (D)
(1) prepayments made with the proceeds of any Permitted Refinancing Indebtedness
in respect thereof or (2) prepayments with the proceeds of any non-cash interest
bearing Equity Interests issued for such purchase that are not redeemable prior
to the date that is six months following the later of the Revolving Facility
Maturity Date and any Incremental Maturity Date and that have terms and
covenants no more restrictive than the Permitted Junior Debt being so
refinanced; or
     (ii) Amend or modify, or permit the amendment or modification of, any
provision of any Permitted Junior Debt or any agreement relating thereto other
than amendments or modifications that are not materially adverse to the Lenders
and that do not affect the subordination provisions thereof (if any) in a manner
adverse to the Lenders.
          (c) Enter into any agreement or instrument that by its terms restricts
(i) the payment of dividends or distributions or the making of cash advances to
the Borrower or any other Loan Party by a Relevant Subsidiary or (ii) the
granting of Liens by the Borrower or a Relevant Subsidiary pursuant to the
Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:
     (A) restrictions imposed by applicable law;
     (B) contractual encumbrances or restrictions in effect on the Closing Date
under any agreements related to any permitted renewal, extension or refinancing
of any Indebtedness existing on the Closing Date that does not expand the scope
of any such encumbrance or restriction;
     (C) any restriction on a Relevant Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Equity Interests or assets of such Relevant Subsidiary pending the closing
of such sale or disposition;
     (D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
     (E) any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
     (F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
     (G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
     (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
     (I) customary restrictions and conditions contained in any agreement
relating to the sale of any asset permitted under Section 6.05 pending the
consummation of such sale;
     (J) in the case of any Person that becomes a Relevant Subsidiary after the
Closing Date, any agreement in effect at the time such Person so becomes a
Relevant Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming such a Relevant Subsidiary; or

64



--------------------------------------------------------------------------------



 



     (K) restrictions imposed by any Permitted Junior Indebtedness consisting of
unsecured senior Indebtedness that are substantially similar to restrictions set
forth in this Agreement and in any case do not restrict the granting of Liens
pursuant to the Security Documents.
          Section 6.10. Leverage Ratio. Beginning at the end of the first full
fiscal quarter ending after the Closing Date, for any Test Period, permit the
Leverage Ratio on the last day of any fiscal quarter, to be in excess of the
Maximum Leverage Ratio then in effect.
          Section 6.11. Interest Coverage Ratio. Beginning at the end of the
first full fiscal quarter after the Closing Date, for any Test Period, permit
the Interest Coverage Ratio on the last day of any fiscal quarter to be less
than 2.50:1.00.
          Section 6.12. Swap Agreements. Enter into any Swap Agreement, other
than (a) Swap Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Relevant Subsidiary is
exposed in the conduct of its business or the management of its liabilities, and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Relevant Subsidiary, which in the case of each
of clauses (a) and (b) are entered into for bona fide risk mitigation purposes
and that are not speculative in nature.
ARTICLE VII
EVENTS OF DEFAULT
          Section 7.01. Events of Default. In case of the happening of any of
the following events (“Events of Default”):
          (a) any representation or warranty made or deemed made by the Borrower
or any other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;
          (b) default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any Revolving L/C Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;
          (c) default shall be made in the payment of any interest on any Loan
or on any Revolving L/C Disbursement or in the payment of any Fee or any other
amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five (5) Business Days;
          (d) default shall be made in the due observance or performance by the
Borrower or any of its Relevant Subsidiaries of any covenant, condition or
agreement contained in (i) Section 5.01(a) (with respect to the Borrower),
5.05(a), 5.08, 5.10(d) or in Article VI;
          (e) default shall be made in the due observance or performance by the
Borrower or any of its Relevant Subsidiaries of any covenant, condition or
agreement of such Person contained in any Loan Document (other than those
specified in paragraphs (b), (c) and (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Borrower;
          (f) (i) any event or condition occurs that (x) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (y) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) the Borrower or any of its Relevant Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;
          (g) there shall have occurred a Change in Control;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any of its Relevant Subsidiaries, or of a
substantial part of the property or assets of the Borrower or any its Relevant
Subsidiaries, taken as a whole, under Title 11 of the United States Code, as now
constituted or hereafter amended or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any of its Relevant Subsidiaries or for a substantial part of
the property or assets of the Borrower or any of its Relevant Subsidiaries,
taken as a whole, or (iii) the winding-up or liquidation of the Borrower or any
of its Relevant Subsidiaries (except, in the case of any Relevant Subsidiary, in
a transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

65



--------------------------------------------------------------------------------



 



          (i) the Borrower or any of its Relevant Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for, request or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any of its Relevant Subsidiaries or for
a substantial part of the property or assets of the Borrower or any of its
Relevant Subsidiaries, taken as a whole, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
          (j) the failure by the Borrower or any of its Relevant Subsidiaries to
pay one or more final judgments aggregating in excess of U.S. $20.0 million (net
of any amounts which are covered by insurance or bonded), which judgments are
not discharged or effectively waived or stayed for a period of 30 consecutive
days, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any of its Relevant Subsidiaries to
enforce any such judgment;
          (k) one or more ERISA Events shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;
          (l) (i) any Loan Document shall for any reason be asserted in writing
by the Borrower or any other Loan Party not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to Collateral that is not
immaterial to the Loan Parties on a consolidated basis shall cease to be, or
shall be asserted in writing by any Loan Party not to be, a valid and perfected
security interest (having the priority required by this Agreement or the
relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (x) any such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreements or to file UCC continuation statements, (y) such loss is
covered by a lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer or (z) any such loss of
validity, perfection or priority is the result of any failure by the Collateral
Agent or the Administrative Agent to take any action necessary to secure the
validity, perfection or priority of the Liens or (iii) the Guarantees by any
Loan Party of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by the Borrower or any other Loan Party or any other Person not to be in
effect or not to be legal, valid and binding obligations;
          (m) (A) any Environmental Claim against the Borrower or any of its
Relevant Subsidiaries, (B) any Liability of the Borrower or any of its Relevant
Subsidiaries for any Release or threatened Release of Hazardous Materials or
(C) any Liability of the Borrower or any of its Relevant Subsidiaries for any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any real property currently or formerly owned, leased or
operated by any predecessor of the Borrower or any of its Relevant Subsidiaries,
or any property at which the Borrower or any of its Relevant Subsidiaries has
sent Hazardous Materials for treatment, storage or disposal, (each, an
“Environmental Event”) shall have occurred that, when taken together with all
other Environmental Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
          (n) (i) default shall have occurred under any Gathering and Processing
Document that could reasonably be expected to result in a Material Adverse
Effect or (ii) any Gathering and Processing Documents shall have been terminated
and in the reasonable judgment of the Borrower it is not possible to replace
such agreement with a comparable agreement within a reasonable period of time
(or, if shorter, such period of time as would prevent a Material Adverse
Effect); or
          (o) HoldCo shall have failed to convert the Parent Subordinated Note
into common equity units of the Borrower by the date that is sixty days after
the Closing Date;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event described in paragraph
(h) or (i) above, the Commitments shall automatically terminate, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable
and the Administrative Agent shall be deemed to have made a demand for cash
collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

66



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE AGENTS
          Section 8.01. Appointment and Authority. (a) Each of the Lenders and
the Issuing Banks hereby irrevocably appoints BNP Paribas to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
          (b) BNP Paribas shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Specified Swap Counterparty and a potential Cash Management Bank) and the
Issuing Banks hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender or Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 8.12) as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents as if set forth in full herein with respect
thereto.
          (c) Each of Bank of America, N.A. and Royal Bank of Canada is hereby
appointed to act as a Syndication Agent.
          (d) Each of UBS Securities LLC and The Royal Bank of Scotland PLC are
hereby appointed to act as a Co-Documentation Agent.
          (e) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, any appointees thereof, the Lenders
and the Issuing Banks, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
          Section 8.02. Rights as a Lender. Any Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender, and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include a Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
an Agent hereunder and without any duty to account therefor to the Lenders.
          Section 8.03. Exculpatory Provisions. No Agent shall have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:
          (a) shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
          (b) shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;
          (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;
          (d) shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.08 and 7.01) or (ii) in the absence of its own gross negligence or
willful misconduct;
          (e) shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

67



--------------------------------------------------------------------------------



 



          (f) shall be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to such Agent by the Borrower, a Lender or an Issuing Bank.
          Section 8.04. Reliance by Agents. Any Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Any Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Revolving Letter of Credit that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, any Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless such Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or issuance of a Revolving Letter of Credit, as
applicable. Any Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          Section 8.05. Delegation of Duties. Any Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by such Agent.
Any Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
          Section 8.06. Resignation of the Agents. Any Agent may at any time
give notice of its resignation to the Lenders, Issuing Banks and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor with the consent of the Borrower (not to be
unreasonably withheld or delayed), which shall be a financial institution with
an office in the United States, or an Affiliate of any such financial
institution with an office in the United States. During an Agent Default Period,
the Borrower and the Required Lenders may remove the relevant Agent subject to
the execution and delivery by the Borrower and the Required Lenders of removal
and liability release agreements reasonably satisfactory to the relevant Agent,
which removal shall be effective upon the acceptance of appointment by a
successor as such Agent. Upon any proposed removal of an Agent during an Agent
Default Period, the Required Lenders shall have the right to appoint a successor
with the consent of the Borrower (not to be unreasonably withheld or delayed),
which shall be a financial institution with an office in the United States, or
an Affiliate of any such financial institution with an office in the United
States. In the case of the resignation of an Agent, if no such successor shall
have been so appointed by the Required Lenders and the Borrower and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security, as bailee,
until such time as a successor Collateral Agent is appointed), (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender or Issuing Bank
directly, until such time as the Required Lenders and the Borrower appoint a
successor Administrative Agent as provided for above in this Section and (c) the
Borrower and the Lenders agree that in no event shall the retiring Agent or any
of its Affiliates or any of their respective officers, directors, employees,
agents advisors or representatives have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Agent to be appointed and to accept such appointment.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article (including Section 8.12) and
Section 9.05 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
          Section 8.07. Non-Reliance on the Agents, Other Lenders and Other
Issuing Banks. Each Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank or any of their Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and each Issuing Bank also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
Issuing Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

68



--------------------------------------------------------------------------------



 



          Section 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, the Syndication Agent or the
Co-Documentation Agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender or an Issuing Bank hereunder.
          Section 8.09. Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12, 8.12, and 9.05) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each
Issuing Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12, 8.12, and 9.05.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or any Issuing Bank to authorize the Administrative Agent to vote in respect of
the claim of any Lender or any Issuing Bank in any such proceeding.
          Section 8.10. Collateral and Guaranty Matters. Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Specified Swap Counterparty) and each of the Issuing Banks irrevocably
authorizes the Administrative Agent and the Collateral Agent to release
guarantees, Liens and security interests created by the Loan Documents in
accordance with the provisions of Section 9.18. Upon request by the
Administrative Agent or the Collateral Agent at any time, the Required Lenders
will confirm in writing such Agent’s authority provided for in the previous
sentence.
          Section 8.11. Secured Cash Management Agreements and Secured Swap
Agreements. No Cash Management Bank or Specified Swap Counterparty that obtains
the benefits of the Security Documents or any Collateral by virtue of the
provisions hereof or of the Security Documents shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Swap Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Specified Swap
Counterparty, as the case may be.
          Section 8.12. Indemnification. Each Lender and Issuing Bank agrees
(i) to reimburse the Administrative Agent, on demand, in the amount of its pro
rata share (based on its Commitments hereunder (or if such Commitments shall
have expired or been terminated, in accordance with the respective principal
amounts of its applicable outstanding Loans) or portion of outstanding Revolving
L/C Disbursements owed to it, as applicable) of any reasonable expenses incurred
for the benefit of the Lenders and the Issuing Banks by the Administrative
Agent, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders and the Issuing
Banks, which shall not have been reimbursed by the Borrower and (ii) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Administrative Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower, provided that no Lender or Issuing Bank shall be liable to the
Administrative Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or wilful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

69



--------------------------------------------------------------------------------



 



          Section 8.13. Appointment of Supplemental Collateral Agents. (a) It is
the purpose of this Agreement and the other Loan Documents that there shall be
no violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations or other institutions to transact business
as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Collateral Agent deems that by reason of any present or future law of any
jurisdiction it may not exercise any of the rights, powers or remedies granted
herein or in any of the other Loan Documents or take any other action which may
be desirable or necessary in connection therewith, it may be necessary that the
Collateral Agent appoint an additional institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).
          (b) In the event that the Collateral Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Collateral Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 9.05 that refer to the Administrative
Agent, the Collateral Agent or the Agents shall inure to the benefit of such
Supplemental Collateral Agent and all references therein to the Administrative
Agent, the Collateral Agent or the Agents shall be deemed to be references to
the Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.
          (c) Should any instrument in writing from any Loan Party be required
by any Supplemental Collateral Agent so appointed by the Collateral Agent for
more fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.
          Section 8.14. Withholding. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender or
Issuing Bank an amount equivalent to any applicable withholding Tax. If any
payment has been made to any Lender or Issuing Bank by the Administrative Agent
without the applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or Issuing Bank because the appropriate form was not
delivered or was not properly executed or because such Lender or Issuing Bank
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.
          Section 8.15. Enforcement. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent or the Collateral Agent in
accordance with Section 7.01 and the Security Documents for the benefit of all
the Lenders and the Issuing Banks or Secured Parties, as applicable; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent or
the Collateral Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent or
Collateral Agent, as applicable) hereunder and under the other Loan Documents,
(b) any Lender or Issuing Bank from exercising setoff rights in accordance with
Section 9.06 (subject to the terms of Section 2.18(c)), or (c) any Lender or
Issuing Bank from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent or the Collateral Agent, as applicable,
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent or the
Collateral Agent, as applicable, pursuant to Section 7.01 and the Security
Documents, as applicable and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.18(c), any
Lender or Issuing Bank may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

70



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          Section 9.01. Notices. (a) Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
     (i) if to the Borrower, to Quicksilver Gas Services LP at 717 Texas Ave.,
Suite 3150, Houston, Texas 77002, fax: (832) 519-2250, e-mail:
bmanias@crestwoodlp.com;
     (ii) if to the Administrative Agent, to BNP Paribas at 787 Seventh Avenue,
New York, New York 10019, Attention: Dina Wilson; fax: 201-850-4020, e-mail:
AGENCY_LS_SUPPORT@americas.bnpparibas.com;
     (iii) if to the Collateral Agent, to BNP Paribas at 787 Seventh Avenue, New
York, New York 10019, Attention: Chris Lyons; fax: 713-659-6915, e-mail:
chris.lyons@americas.bnpparibas.com; and
     (iv) if to an Issuing Bank or any Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to service of process, or to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. Each of
the Administrative Agent, the Collateral Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided
further that approval of such procedures may be limited to particular notices or
communications.
          (c) All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy or (to the extent permitted by paragraph (b) above)
electronic means prior to 5:00 p.m. (New York time) on such date, or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.
          (d) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
          Section 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower and the other Loan Parties
herein, in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank and shall survive the making by the Lenders of the Loans,
the execution and delivery of the Loan Documents and the issuance of the Letters
of Credit, regardless of any investigation made by such Persons or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or Revolving L/C Disbursement or any Fee or
any other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Revolving Letter of Credit is outstanding and so
long as the Commitments have not been terminated. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Section 2.15,
2.17 and 9.05) shall survive the payment in full of the principal and interest
hereunder, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.
          Section 9.03. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.
          Section 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Revolving Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Revolving Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section), the Lenders, the Agents, each Issuing Bank and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
each Issuing Bank, and the Lenders, and the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

71



--------------------------------------------------------------------------------



 



          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
     (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund or, if an Event of Default pursuant to Section 7.01(b), 7.01(c), 7.01(h) or
7.01(i) has occurred and is continuing, any other assignee (provided that any
liability of the Borrower to an assignee that is an Approved Fund or Affiliate
of the assigning Lender under Section 2.15 or 2.17 shall be limited to the
amount, if any, that would have been payable hereunder by the Borrower in the
absence of such assignment); and provided further that so long as no Event of
Default has occurred and is continuing, the Borrower may withhold its consent if
the costs or the taxes payable by the Borrower to the assignee under
Section 2.15 or 2.17 shall be greater than they would have been to assignor;
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of an Incremental Term
Loan to a Person that is a Lender, an Affiliate of a Lender or Approved Fund
immediately prior to giving effect to such assignment;
     (C) in the case of any assignment of any Revolving Facility Commitment,
each Issuing Lender; and
     (D) in the case of any assignment of any Revolving Facility Commitment,
each Swingline Lender.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds that equal at least U.S. $2.5 million in the aggregate, the amount of the
Commitment and/or Loans, as applicable, of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than U.S. $5.0 million and increments of U.S. $1.0 million in excess
thereof unless the Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower shall be required if an Event of
Default under paragraph (b), (c), (h) or (i) of Section 7.01 has occurred and is
continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of a given Facility under this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;
     (E) no such assignment shall be made to the Borrower or any of its
Affiliates, or a Defaulting Lender; and
     (F) notwithstanding anything to the contrary herein, no such assignment
shall be made to (x) a natural person or (y) GoldenTree Asset Management, LP or
any of its Affiliates.
     For purposes of this Section 9.04(b), the term “Approved Fund” shall have
the following meaning:
     “Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall not be effective as an assignment hereunder.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Revolving L/C Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agents, each Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

72



--------------------------------------------------------------------------------



 



     (v) The parties to each assignment shall execute and deliver to the
Administrative Agent a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, any administrative information
reasonably requested by the Administrative Agent (unless the assignee shall
already be a Lender hereunder), any written consent to such assignment required
by paragraph (b) of this Section, and the processing and recordation fee
referred to above (unless waived as set forth above), the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and Revolving L/C Disbursements owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Agents, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender shall maintain a register on which it enters the
name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans (or other rights or obligations) held by it,
which entries shall be conclusive absent manifest error. Any agreement or
instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vii) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Section 2.15, 2.16
and 2.17 to the same extent as if it were the Lender from whom it obtained its
participation and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which shall not be unreasonably withheld or
delayed) and the Borrower may withhold its consent if a Participant would be
entitled to require greater payment than the applicable Lender under such
Sections. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 to the extent such Participant
fails to comply with Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and its promissory note,
if any, to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank) shall acknowledge in writing that its rights under such
pledge are in all respects subject to the limitations applicable to the pledging
Lender under this Agreement or the other Loan Documents.
          Section 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Agents, the
Joint Lead Arrangers and their respective Affiliates in connection with the
preparation of this Agreement and the other Loan Documents, or by the Agents,
the Joint Lead Arrangers and their respective Affiliates in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable fees, disbursements and charges for
no more than one counsel in each jurisdiction where Collateral is located) or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Agents, the Joint Lead Arrangers and their
respective Affiliates or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Latham &
Watkins LLP, special New York counsel for the Agents and the Joint Lead
Arrangers, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel (including the
reasonable and documented allocated costs of internal counsel for the Agents,
the Joint Lead Arrangers, any Issuing Bank or any Lender); provided, that,
absent any conflict of interest, the Agents and the Joint Lead Arrangers shall
not be entitled to indemnification for the fees, charges or disbursements of
more than one counsel in each jurisdiction.

73



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to indemnify the Agents, the Joint Lead
Arrangers, the Syndication Agents, the Co-Documentation Agents, each Issuing
Bank, each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of the
Commitment Letter, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby or thereby,
(ii) the use of the proceeds of the Loans or the use of any Revolving Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not the Borrower, its Subsidiaries or any
Indemnitee initiated or is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith, material
breach of this Agreement or any of the Loan Documents or willful misconduct of
such Indemnitee (treating, for this purpose only, any Agent, any Joint Lead
Arranger, any Issuing Bank, any Lender and any of their respective Related
Parties as a single Indemnitee). Subject to and without limiting the generality
of the foregoing sentence, the Borrower agrees to indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable and documented
counsel or consultant fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (A) any Environmental Event or Environmental Claim related in any way to the
Borrower or any of its Subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on or from any
Real Property currently or formerly owned, leased or operated by the Borrower or
any of its Subsidiaries or by any predecessor of the Borrower or any of its
Subsidiaries, or any property at which the Borrower or any of its Subsidiaries
has sent Hazardous Materials for treatment, storage or disposal, provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith, material breach of this Agreement or any of the Loan Documents or
willful misconduct of such Indemnitee or any of its Related Parties or would
have arisen as against the Indemnitee regardless of this Agreement or any other
Loan Document or any Borrowings hereunder. In no event shall any Indemnitee be
liable to any Loan Party for any consequential, indirect, special or punitive
damages. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a court of competent
jurisdiction. The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of the Commitment Letter, this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Issuing
Bank, any Joint Lead Arranger or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
          (c) This Section 9.05 shall not apply to Taxes.
          Section 9.06. Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Issuing Bank to or for the credit or the
account of any Loan Party or any other Subsidiary that is not a Foreign
Subsidiary, against any and all obligations of the Loan Parties, now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have.
          Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          Section 9.08. Waivers; Amendment. (a) No failure or delay of the
Agents, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below,

74



--------------------------------------------------------------------------------



 



and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower or any
other Loan Party in any case shall entitle such Person to any other or further
notice or demand in similar or other circumstances.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) and (y) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and the Collateral Agent and consented to by the Required
Lenders; provided, however, that no such agreement shall
     (i) decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i);
     (ii) increase or extend the Commitment of any Lender or decrease the
Commitment Fees or Revolving L/C Participation Fees or other fees payable to any
Lender without the prior written consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Defaults shall not constitute an increase in the Commitments of any
Lender),
     (iii) extend any date on which any scheduled amortization payment in
respect of any Incremental Term Loan or payment of interest on any Loan,
Revolving L/C Disbursement or any Fees is due or reduce the amount of any
scheduled amortization payment due with respect to any Incremental Term Loan on
the date due, without the prior written consent of each Lender adversely
affected thereby,
     (iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,
     (v) extend the stated expiration date of any Revolving Letter of Credit
beyond the Revolving Maturity Date, without the prior written consent of each
Lender directly affected thereby,
     (vi) amend or modify the provisions of this Section or the definition of
the terms “Required Lenders”, “Majority Lenders”, or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date), and
     (vii) release all or substantially all the Collateral or release all or
substantially all of the value of the Guarantees of the Subsidiary Loan Parties
without the prior written consent of each Lender and Issuing Bank;
     provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
an Issuing Bank or a Swingline Lender hereunder or under the other Loan
Documents without the prior written consent of such Administrative Agent,
Collateral Agent, Issuing Bank or Swingline Lender, as applicable. Each Lender
shall be bound by any waiver, amendment or modification authorized by this
Section 9.08 and any consent by any Lender pursuant to this Section 9.08 shall
bind any assignee of such Lender,
          (c) Without the consent of any Lender or Issuing Bank, the Loan
Parties and the Administrative Agent and/or Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.
          (d) Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Incremental Term Loans and the Revolving Facility Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
          (e) In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Incremental Term Loans (“Refinanced
Term Loans”) with a replacement “B” term loan tranche hereunder which shall be
Loans hereunder (“Replacement Term Loans”); provided that (i) the aggregate
principal amount of such

75



--------------------------------------------------------------------------------



 



Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (ii) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (iii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.
          (f) Notwithstanding the foregoing, (i) technical and conforming
modifications to the Loan Documents may be made with the consent of the Borrower
and the Administrative Agent to the extent necessary to integrate any
Incremental Commitments on the terms and conditions provided for in Section 2.20
and (ii) any Loan Document may be amended, modified, supplemented or waived with
the written consent of the Administrative Agent and the Borrower without the
need to obtain the consent of any Lender if such amendment, modification,
supplement or waiver is executed and delivered in order to cure an ambiguity,
omission, mistake or defect in such Loan Document; provided that in connection
with this clause (ii), in no event will the Administrative Agent be required to
substitute its judgment for the judgment of the Lenders or the Required Lenders,
and the Administrative Agent may in all circumstances seek the approval of the
Required Lenders, the affected Lenders or all Lenders in connection with any
such amendment, modification, supplement or waiver.
          Section 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate, provided that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.
          Section 9.10. Entire Agreement. This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
          Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
          Section 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall
endeavour in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          Section 9.13. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission or an electronic transmission of a PDF
copy thereof shall be as effective as delivery of a manually signed original.
Any such delivery shall be followed promptly by delivery of the manually signed
original.
          Section 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

76



--------------------------------------------------------------------------------



 



          Section 9.15. Jurisdiction; Consent to Service of Process. (a) Each of
the Borrower, the Agents, the Issuing Bank and the Lenders hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to the
Borrower at the address specified for the Loan Parties in Section 9.01. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement
(other than Section 8.09) shall affect any right that any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or any Loan Party or
their properties in the courts of any jurisdiction.
          (b) Each of the Borrower, the Agents, the Issuing Banks and the
Lenders hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any New York State or
federal court sitting in New York County. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          Section 9.16. Confidentiality. Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to the Borrower and its Subsidiaries and their respective
Affiliates furnished to it by or on behalf of the Borrower or the other Loan
Parties or such Subsidiary or Affiliate (other than information that (x) has
become generally available to the public other than as a result of a disclosure
by such party in breach of this Agreement, (y) has been independently developed
by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (z) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such Person’s actual knowledge, no
obligations of confidentiality to the Borrower or any of its Subsidiaries or any
such Affiliate) and shall not reveal the same other than to its directors,
trustees, officers, employees, agents and advisors with a need to know or to any
Person that approves or administers the Loans on behalf of such Lender or
Issuing Bank (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (i) to the
extent necessary to comply with law or any legal process or the regulatory or
supervisory requirements of any Governmental Authority (including bank
examiners), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (ii) as part of reporting or
review procedures to Governmental Authorities (including bank examiners) or the
National Association of Insurance Commissioners, (iii) to its parent companies,
Affiliates or auditors (so long as each such Person shall have been instructed
to keep the same confidential in accordance with this Section 9.16), (iv) in
connection with the exercise of any remedies under any Loan Document or in order
to enforce its rights under any Loan Document in a legal proceeding, (v) to any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16 or on terms at least as
restrictive as those set forth in this Section 9.16) and (vi) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as each such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or on
terms at least as restrictive as those set forth in Section 9.16 and each such
professional advisor shall have been instructed to keep the same confidential in
accordance with this Section 9.16). If a Lender, an Issuing Bank or an Agent is
requested or required to disclose any such information (other than to its bank
examiners and similar regulators, or to internal or external auditors) pursuant
to or as required by law or legal process or subpoena to the extent reasonably
practicable, it shall give prompt notice thereof to the Borrower so that the
Borrower may seek an appropriate protective order and such Lender, Issuing Bank
or Agent will cooperate with the Borrower (or the applicable Subsidiary or
Affiliate) in seeking such protective order.
          Section 9.17. Communications. (a) Delivery. (i) Each Loan Party hereby
agrees that it will use all reasonable efforts to provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and any other
Loan Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
this Agreement prior to 5:00 p.m. (New York time) on the scheduled date
therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
address referenced in Section 9.01(a)(ii). Nothing in this Section 9.17 shall
prejudice the right of the Agents, the Syndication Agent, the Co-Documentation
Agents, the Joint Lead Arrangers or any Lender or Issuing Bank or any Loan Party
to give any notice or other communication pursuant to this Agreement or any
other Loan Document in any other manner specified in this Agreement or any other
Loan Document.

77



--------------------------------------------------------------------------------



 



     (ii) Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
(as defined below) shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees (A) to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.
          (b) Posting. Each Loan Party further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”). The Borrower hereby acknowledges that (i) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on the Platform and (ii) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC” to the extent the Borrower determines that such Borrower Materials
contain material non-public information with respect to the Borrower or its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws.
          (c) Platform. The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent, the Collateral Agent or any of its or their affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or Issuing Bank or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the internet, except
to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.
          Section 9.18. Release of Liens and Guarantees. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of its assets (including the Equity Interests of any of its
Subsidiaries) to a Person that is not (and is not required to become) a Loan
Party in a transaction not prohibited by the Loan Documents, the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense to release any Liens created by any Loan Document in
respect of such Equity Interests or assets that are the subject of such
disposition and to release any guarantees of the Obligations, and any Liens
granted to secure the Obligations, in each case by a Person that ceases to be a
Subsidiary of the Borrower as a result of a transaction described above. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests or assets shall no longer be deemed to be made once
such Equity Interests or assets are so conveyed, sold, leased, assigned,
transferred or disposed of. The Security Documents, the guarantees made therein,
the Security Interest (as defined therein) and all other security interests
granted thereby shall terminate, and each Loan Party shall automatically be
released from its obligations thereunder and the security interests in the
Collateral granted by any Loan Party shall be automatically released, when all
the Obligations are paid in full in cash and Commitments are terminated (other
than (A) contingent indemnification obligations, (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Swap Agreements and
(C) obligations and liabilities under Revolving Letters of Credit as to which
arrangements satisfactory to the Issuing Banks shall have been made). At such
time, the Administrative Agent and the Collateral Agent agree to take such
actions as are reasonably requested by the Borrower at the Borrower’s expense to
evidence and effectuate such termination and release of the guarantees, Liens
and security interests created by the Loan Documents.

78



--------------------------------------------------------------------------------



 



          Section 9.19. U.S.A. PATRIOT Act and Similar Legislation. Each Lender
and Issuing Bank hereby notifies each Loan Party that pursuant to the
requirements of the U.S.A. PATRIOT Act and similar legislation, as applicable,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow the Lenders to identify such Loan Party in
accordance with such legislation. Each Loan Party agrees to furnish such
information promptly upon request of a Lender. Each Lender shall be responsible
for satisfying its own requirements in respect of obtaining all such
information.
          Section 9.20. Judgment. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office in New York, New York on the Business
Day preceding that on which final judgment is given.
          Section 9.21. Pledge and Guarantee Restrictions. Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary
(including any provision that would otherwise apply notwithstanding other
provisions or that is the beneficiary of other overriding language):
          (a) (i) no more than 65% of the issued and outstanding voting Equity
Interests of (x) any Foreign Subsidiary of the Borrower or (y) any Subsidiary of
the Borrower, substantially all of which Subsidiary’s assets consist of the
Equity Interests in “controlled foreign corporations” under Section 957 of the
Code, shall be pledged or similarly hypothecated to guarantee, secure or support
any Obligation of any Loan Party; and
     (ii) no Foreign Subsidiary shall guarantee or support any Obligation of the
Borrower; and
     (iii) any guarantee provided by any Domestic Subsidiary of the Borrower,
substantially all of whose assets consist of the Equity Interests in “controlled
foreign corporations” under Section 957 of the Code shall be without recourse to
the 35% of the issued and outstanding voting Equity Interests held by such
Domestic Subsidiary in Foreign Subsidiaries which, pursuant to clause (a)(i)
above, are not required to be pledged by such Domestic Subsidiary; and
          (b) no Subsidiary shall guarantee or support any Obligation of any
Loan Party if and to the extent that such guarantee or support would contravene
the Agreed Security Principles.
     The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void ab
initio, but only to the extent of such contravention.
          Section 9.22. No Fiduciary Duty. Each Agent, each Lender, each Issuing
Bank and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower and the other Loan Parties. The Borrower hereby agrees that
subject to applicable law, nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lenders and the Loan Parties, their equityholders
or their Affiliates. The Borrower hereby acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, (ii) in connection therewith and with the process leading to such
transaction none of the Lenders is acting as the agent or fiduciary of any Loan
Party, its management, equityholders, creditors or any other person, (iii) no
Lender has assumed an advisory or fiduciary responsibility in favor of any Loan
Party with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its Affiliates has
advised or is currently advising such Loan Party on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents, (iv) the Borrower and each other Loan Party has consulted its
own legal and financial advisors to the extent it has deemed appropriate and
(v) the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates and no
Lender has an obligation to disclose any such interests to the Borrower or its
Affiliates. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.
          Section 9.23. Application of Funds. After the exercise of remedies
provided for in Section 7.01 (or after the Loans have automatically become
immediately due and payable), any amounts received by the Administrative Agent
from the Collateral Agent pursuant to Section 5.02 of the Collateral Agreement
and any other amounts received by the Administrative Agent on account of the
Loan Document Obligations shall be applied by the Administrative Agent in the
following order:
          (a) First, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent) payable to the Joint Lead
Arrangers, the Syndication Agent, the Co-Documentation Agent, the Administrative
Agent and the Collateral Agent in their respective capacities as such;

79



--------------------------------------------------------------------------------



 



          (b) Second, to payment of that portion of the Loan Document
Obligations constituting fees, indemnities and other amounts (other than
principal, interest and Revolving L/C Participation Fees) payable to the Lenders
and the Issuing Bank (including fees, charges and disbursements of counsel to
the respective Lenders and the Issuing Bank) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
          (c) Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid Revolving L/C Participation Fees and interest on
the Loans, Revolving L/C Exposure and other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;
          (d) Fourth, to payment of that portion of the Loan Document
Obligations constituting unpaid principal of the Loans and Revolving L/C
Reimbursement Obligations, ratably among the Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Fourth held by
them;
          (e) Fifth, to the Administrative Agent for the account of the Issuing
Bank, to cash collateralize that portion of Revolving L/C Exposure comprised of
the aggregate undrawn amount of Revolving Letters of Credit; and
          (f) Last, the balance, if any, after all of the Loan Document
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law.
Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Revolving Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Revolving Letters of Credit as
they occur. If any amount remains on deposit as cash collateral after all
Revolving Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
[Signature Pages Follow]

80



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              QUICKSILVER GAS SERVICES LP,
as Borrower
          By:   Quicksilver Gas Services GP LLC, its general partner    

                  By:   /s/ William G. Manias         Name:   William G. Manias 
      Title:   Chief Financial Officer and secretary     

[Signature Page to Credit Agreement — Opco]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
        as Administrative Agent and Collateral Agent
      By:   /s/ J. Christopher Lyons         Name:   J. Christopher Lyons       
Title:   Managing Director              By:   /s/ Mark A. Cox         Name:  
Mark A. Cox        Title:   Managing Director        BNP PARIBAS,
       as Lender
      By:   /s/ J. Christopher Lyons         Name:   J. Christopher Lyons       
Title:   Managing Director              By:   /s/ Mark A. Cox         Name:  
Mark A. Cox        Title:   Managing Director     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
       as Lender
      By:   /s/ Ronald E. Mckaig         Name:   Ronald E. Mckaig       
Title:   Senior Vice President     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
       as Syndication Agent and Lender
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH,
       as Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director              By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
       as Lender
      By:   /s/ Stuart Gibson         Name:   Stuart Gibson        Title:  
Director     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
       as Lender
      By:   /s/ Shannan Townsend         Name:   Shannan Townsend       
Title:   Managing Director     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
       as Lender
      By:   /s/ Ann E. Sutton         Name:   Ann E. Sutton        Title:  
Director     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL,
       as Lender
      By:   /s/ Kevin Utsey         Name:   Kevin Utsey        Title:   Vice
President     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.,
       as Lender
      By:   /s/ Peter Shen         Name:   Peter Shen        Title:   Vice
President     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
       as Lender
      By:   /s/ Justin B. Crawford         Name:   Justin B. Crawford       
Title:   Vice President     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            REGIONS BANK,
       as Lender
      By:   /s/ Charles De Lacey         Name:   Charles De Lacey       
Title:   Senior Vice President     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
       as Lender
      By:   /s/ Greg Determann         Name:   Greg Determann        Title:  
Senior Vice President     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION,
       as Lender
      By:   /s/ Masakazu Hasegawa         Name:   Masakazu Hasegawa       
Title:   General Manager     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
       as Lender
      By:   /s/ Monte E. Deckerd         Name:   Monte E. Deckerd       
Title:   Senior Vice President     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



            ALLIED IRISH BANK, p.l.c.,
       as Lender
      By:   /s/ Vaughn Buck         Name:   Vaughn Buck        Title:  
Director              By:   /s/ David O’Driscoll         Name:   David
O’Driscoll        Title:   Assistant Vice President     

Quicksilver — OpCo Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
     This Assignment and Acceptance (the “Assignment and Acceptance”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert names of Assignee(s)]
(the “Assignee[s]”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement identified below (as may be
amended from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from the Assignor, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Revolving Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.
     1. Assignor: _______________________
     2. Assignee[s]: ______________________
     [and is an Affiliate/Approved Fund of [Identify Lender]]
     3. Administrative Agent: BNP Paribas.
     4. Credit Agreement: The Credit Agreement dated as of October 1, 2010,
among QUICKSILVER GAS SERVICES LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time, BNP
PARIBAS (“BNP”), as Administrative Agent, BNP, as Collateral Agent, BANK OF
AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication Agents, BANC OF

A-1



--------------------------------------------------------------------------------



 



AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC CAPITAL MARKETS
CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES LLC and ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents.
     5. Assigned Interest1:

                              Aggregate Amount             Percentage       of
Commitment/     Amount of     Assigned of       Loans for all    
Commitment/Loans     Commitment/   Facility Assigned   Lenders     Assigned    
Loans*  
[Revolving Facility Loan]
                    %  
[Incremental Term Loan]
                    %  

Effective Date: _____________, __, 20_. [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

1   Add additional table for each Assignee.   *   Calculate to 9 decimal places
and show as a percentage of aggregate Loans of all Lenders in respect of the
applicable Facility.

A-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Acceptance are hereby agreed to:

            ASSIGNOR [NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE [NAME OF
ASSIGNEE]2
      By:           Name:           Title:        

Consented3 to and accepted:

            BNP PARIBAS, as Administrative Agent
      By:           Name:           Title:           [Consented4 to:]

[Issuing Lender]
      By:           Name:           Title:        

[Consented5 to:]
 

2   Add additional signature blocks if there is more than one Assignee.   3  
Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.   4   Consents to be included to the extent required by
Section 9.04(b) of the Credit Agreement.   5   Consents to be included to the
extent required by Section 9.04(b) of the Credit Agreement.

A-3



--------------------------------------------------------------------------------



 



            [Swingline Lender]
      By:           Name:           Title:           [Consented6 to:]

QUICKSILVER GAS SERVICES LP
      By:           Name:           Title:        

 

6   Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

A-4



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) attached to this Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [each] Assignee and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender and, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to [the] [each]
Assignee for amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance; provided, however, that it shall be promptly
followed by an original. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PREPAYMENT NOTICE
BNP Paribas
as Administrative Agent
for the Lenders referred to below
787 Seventh Avenue
New York, New York 10019
Attention: [  ]
[Date]
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of October 1, 2010,
among QUICKSILVER GAS SERVICES LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time, BNP
PARIBAS (“BNP”), as Administrative Agent, BNP, as Collateral Agent, BANK OF
AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication Agents, BANC OF AMERICA
SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC CAPITAL MARKETS
CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES LLC and ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents. Terms defined in the Credit Agreement
are used herein with the same meanings.
     The undersigned, QUICKSILVER GAS SERVICES LP, refers to the Credit
Agreement, and hereby gives you notice that, pursuant to Section 2.11 of the
Credit Agreement, the undersigned intends to make a prepayment of a Revolving
Facility Borrowing in [ABR Loans or Eurodollar Loans], in the amount of
$____________1.

            Very truly yours,

QUICKSILVER GAS SERVICES LP
      By:           Name:           Title:        

 

1   Please provide reasonably detailed calculation of the amount of prepayment.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF
BORROWING REQUEST
BNP Paribas
as Administrative Agent [and Issuing Bank]
for the Lenders referred to below
787 Seventh Avenue
New York, New York 10019
Attention: [  ]
[Date]
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of October 1, 2010,
among QUICKSILVER GAS SERVICES LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time, BNP
PARIBAS (“BNP”), as Administrative Agent (the “Administrative Agent”), BNP, as
Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication
Agents, BANC OF AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC
CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES LLC and
ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents. Terms defined in the
Credit Agreement are used herein with the same meanings.
     This notice constitutes a Borrowing Request of the Borrower and the
Borrower hereby requests Borrowings under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowings requested hereby:
     For a Revolving Facility Borrowing or issuance of Revolving Letter of
Credit,

  (A)   Borrower [and Name of Account Party]1: _____________________     (B)  
Aggregate or Face Amount of Borrowing: US$____________     (C)   Date of
Borrowing (which shall be a Business Day): ____________     (D)   Type of
Borrowing (ABR, Eurodollar, or Revolving Letter of Credit): ____________     (E)
  Interest Period (if a Eurodollar Borrowing):2 ____________

 

1   If Borrower requests that a letter of credit be issued on behalf of another
Loan Party.   2   Which must comply with the definition of “Interest Period” and
end not later than the Revolving Facility Maturity Date.

C-1-1



--------------------------------------------------------------------------------



 



  (F)   [Location and number of the Borrower’s account or any other account
agreed upon by the Administrative Agent] [Beneficiary (if a Revolving Letter of
Credit)3]: ____________     (G)   Expiry date (if a Revolving Letter of
Credit)4: _____________

     For [a Borrowing of Incremental Term Loans],

  (A)   Aggregate Amount of Borrowing: US$____________     (B)   Type of
Borrowing (ABR or Eurodollar): ____________     (C)   Interest Period (if a
Eurodollar Borrowing):5 ____________     (D)   Location and number of the
Borrower’s account or any other account agreed upon by the Administrative Agent:
__________

 

3   Please specify name and address.   4   This date must be (A) unless the
applicable Issuing Bank agrees to a later expiration date, the date one year
after the date of issuance (or in the case of any renewal or extension thereof,
one year after such renewal or extension) and (B) the date that is five Business
Days prior to the Revolving Facility Maturity Date.   5   Which must comply with
the definition of “Interest Period”.

C-1-2



--------------------------------------------------------------------------------



 



     [We hereby certify that, on and as of the date hereof, no default or Event
of Default has occurred or is continuing and the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects, with the same effect as though made on the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).6] [We hereby
certify that, on and as of the Closing Date, the Specified Representations and
Specified Acquisition Agreement Representations are true and correct in all
material respects.7]

            Very truly yours,

QUICKSILVER GAS SERVICES LP
      By:           Name:           Title:        

 

6   To be included in Borrowing Requests after the Closing Date.   7   To be
included in Borrowing Requests on the Closing Date.

C-1-3



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF
SWINGLINE BORROWING REQUEST
BNP Paribas
as Swingline Lender
for the Lenders referred to below
787 Seventh Avenue
New York, New York 10019
Attention: [  ]
[Date]
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of October 1, 2010,
among QUICKSILVER GAS SERVICES LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time, BNP
PARIBAS (“BNP”), as Administrative Agent, BNP, as Collateral Agent, BANK OF
AMERICA, N.A and ROYAL BANK OF CANADA, as Syndication Agents, BANC OF AMERICA
SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC CAPITAL MARKETS
CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES LLC and ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents. Terms defined in the Credit Agreement
are used herein with the same meanings.
     This notice constitutes a Swingline Borrowing Request and the Borrower
hereby requests Borrowings under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such Borrowings
requested hereby:
     Aggregate Amount of Borrowing: US$____________
     Date of Borrowing (which shall be a Business Day): _________________
Location and number of the Borrower’s account or any other account agreed upon
by the Swingline Lender: ______________________

C-2-1



--------------------------------------------------------------------------------



 



     We hereby certify that, on and as of the date hereof, no default or Event
of Default has occurred or is continuing and the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects, with the same effect as though made on the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).1

            Very truly yours,

QUICKSILVER GAS SERVICES LP
      By:           Name:           Title:        

 

1   To be included in Borrowing Requests after the Closing Date.

C-2-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
INTEREST ELECTION REQUEST
BNP Paribas
as Administrative Agent [and Issuing Bank]
for the Lenders referred to below
787 Seventh Avenue
New York, New York 10019
Attention: [  ]
[Date]
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of October 1, 2010,
among QUICKSILVER GAS SERVICES LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time, BNP
PARIBAS (“BNP”), as Administrative Agent, BNP, as Collateral Agent, BANK OF
AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication Agents, BANC OF AMERICA
SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC CAPITAL MARKETS
CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES LLC and ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents. Terms defined in the Credit Agreement
are used herein with the same meanings.
     This notice constitutes an Interest Election Request by the Borrower and
the Borrower hereby requests a [conversion] [continuation] of [IDENTIFY
BORROWING] pursuant to Section 2.07 of the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
conversion or continuation:
     For a Revolving Facility Borrowing,

  (A)   Amount of initial Borrowing being converted1: US$____________     (B)  
Effective Date (which shall be a Business Day): ____________     (C)   Type of
Borrowing (ABR or Eurodollar)2: ____________     (D)   Interest Period (if a
Eurodollar Borrowing):3 ____________

 

1   For conversions only. Please complete a separate form for each portion of
the initial Borrowing being converted.   2   For conversions only.

D-1



--------------------------------------------------------------------------------



 



     For a Borrowing of Incremental Term Loans,

(A)   Amount of Initial Borrowing being converted4: US$____________   (B)  
Effective Date of resulting Borrowing (which shall be a Business Day):
____________   (C)   Type of resulting Borrowing (ABR or Eurodollar)5:
____________   (D)   Interest Period (if a Eurodollar Borrowing):6 ____________

            Very truly yours,

QUICKSILVER GAS SERVICES LP
      By:           Name:           Title:        

 

   
(continued...)
     3   For conversions and continuations of Eurodollar Borrowings. If the
Borrower requests a Eurodollar Borrowing but does not specify an Interest
Period, then the Interest Period shall be deemed to be of one month’s duration.
  4   For conversions only. Please complete a separate form for each portion of
the initial Borrowing being converted.   5   For conversions only.   6   For
conversions and continuations. If the Borrower requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Interest Period shall be
deemed to be of one month’s duration.

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
COLLATERAL AGREEMENT
[SEPARATELY ATTACHED]

E-1



--------------------------------------------------------------------------------



 



Exhibit E
Execution Version
GUARANTEE AND COLLATERAL AGREEMENT
dated and effective as of
October 1, 2010,
among
QUICKSILVER GAS SERVICES LP,
each
SUBSIDIARY GUARANTOR
identified herein,
and
BNP PARIBAS,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

          ARTICLE 1         Definitions        
Section 1.01 Credit Agreement
    1  
Section 1.02 Other Defined Terms
    1   ARTICLE 2         Guarantee        
Section 2.01 Guarantee
    4  
Section 2.02 Guarantee of Payment
    4  
Section 2.03 No Limitations, etc.
    4  
Section 2.04 Reinstatement
    6  
Section 2.05 Agreement to Pay; Subrogation
    6  
Section 2.06 Information
    6  
Section 2.07 Reliance; Demands
    6  
Section 2.08 Maximum Liability
    6  
Section 2.09 Payments Free and Clear of Taxes, etc.
    7   ARTICLE 3         Pledge of Securities        
Section 3.01 Pledge
    7  
Section 3.02 Delivery of the Pledged Collateral
    7  
Section 3.03 Representations, Warranties and Covenants
    9  
Section 3.04 Status as “Securities” of Limited Liability Company and Limited
Partnership Interests under Article 8
    10  
Section 3.05 Registration in Nominee Name; Denominations
    10  
Section 3.06 Voting Rights; Dividends And Interest, etc.
    11   ARTICLE 4         Security Interests in Personal Property        
Section 4.01 Security Interest
    12  
Section 4.02 Representations and Warranties
    14  
Section 4.03 Covenants
    16  
Section 4.04 Other Actions
    18  
Section 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral
    19     ARTICLE 5         Remedies        
Section 5.01 Remedies Upon Default
    20  
Section 5.02 Application of Proceeds
    22  
Section 5.03 Grant of License to Use Intellectual Property
    22  
Section 5.04 Securities Act, etc.
    23  
Section 5.05 Registration, etc.
    23  

i



--------------------------------------------------------------------------------



 



          ARTICLE 6         Indemnity, Subrogation and Subordination          
Section 6.01 Indemnity and Subrogation
    24  
Section 6.02 Contribution and Subrogation
    24  
Section 6.03 Subordination
    24   ARTICLE 7         Miscellaneous        
Section 7.01 Notices
    25  
Section 7.02 Security Interest Absolute
    25  
Section 7.03 Binding Effect; Several Agreement
    25  
Section 7.04 Successors and Assigns
    25  
Section 7.05 Collateral Agent’s Fees and Expenses; Indemnification
    25  
Section 7.06 Collateral Agent Appointed Attorney-in-Fact
    26  
Section 7.07 Governing Law
    27  
Section 7.08 Waivers; Amendment
    27  
Section 7.09 Waiver of Jury Trial
    27  
Section 7.10 Severability
    28  
Section 7.11 Counterparts
    28  
Section 7.12 Headings
    28  
Section 7.13 Jurisdiction; Consent to Service of Process
    28  
Section 7.14 Termination or Release
    28  
Section 7.15 Additional Subsidiary Guarantors
    29  
Section 7.16 Reserved
    29  
Section 7.17 Credit Agreement
    29  
Section 7.18 Authority of Collateral Agent
    29  
Section 7.19 Other Secured Parties
    30  

     
Schedules
   
 
   
Schedule I
  Pledged Stock and Pledged Debt Securities
Schedule II
  Intellectual Property
Schedule III
  Commercial Tort Claims
 
   
Exhibits
   
 
   
Exhibit I
  Form of Supplement to the Guarantee and Collateral Agreement
Exhibit II
  Form of Perfection Certificate
Exhibit III
  Form of Intercompany Note
Exhibit IV
  Form of Intellectual Property Short Form Security Agreement

ii



--------------------------------------------------------------------------------



 



     GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of October 1,
2010 (this “Agreement”), among QUICKSILVER GAS SERVICES LP, a limited
partnership organized under the laws of Delaware (the “Borrower”), each
Subsidiary Guarantor listed on the signature pages hereof under the caption
“Subsidiary Guarantors” and each Subsidiary that shall, at any time after the
date hereof, become a Subsidiary Guarantor pursuant to Section 7.15 hereof
(each, a “Subsidiary Guarantor”), and BNP PARIBAS (“BNP”), as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
below).
     Reference is made to the Credit Agreement dated as of October 1, 2010 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the lenders party thereto from time
to time (the “Lenders”), BNP, as Administrative Agent and Collateral Agent, Banc
of America Securities LLC, BNP Paribas Securities Corp. and RBC Capital Markets
Corporation, as Joint Lead Arrangers and joint bookrunners, Bank of America,
N.A. and Royal Bank of Canada, as Syndication Agents, and UBS Securities LLC and
The Royal Bank of Scotland PLC, as Co- Documentation Agents.
     The Lenders have agreed to extend credit to the Borrower, the
counterparties to the Secured Swap Agreements will enter into the Secured Swap
Agreements and the counterparties to the Secured Cash Management Agreements will
enter into the Secured Cash Management Agreements, in each case on and subject
to the terms and conditions set forth in the Credit Agreement, such Secured Swap
Agreements and such Secured Cash Management Agreements, as applicable. The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement and the
counterparties to the Secured Swap Agreements and the Secured Cash Management
Agreements will become Secured Parties hereunder upon entering into the Secured
Swap Agreements and Secured Cash Management Agreements, respectively. Each
Guarantor is a Subsidiary of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement, from
the Secured Swap Agreements and from the Secured Cash Management Agreements, if
applicable, and is willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit, the counterparties to the Secured Swap
Agreements to enter into the Secured Swap Agreements and the counterparties to
the Secured Cash Management Agreements to enter into the Secured Cash Management
Agreements. Accordingly, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01 Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. All terms defined in the New York UCC (as defined
herein) and not defined in this Agreement have the meanings specified therein
(and if defined in more than one article of the New York UCC, shall have the
meaning given in Article 8 or 9 thereof).
     (b) The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
     Section 1.02 Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Article 9 Collateral” has the meaning assigned to such term in
Section 4.01.
     “Collateral” means Article 9 Collateral and Pledged Collateral.
Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



     “Copyrights” means all of the following: (a) all copyright rights in any
work subject to the copyright laws of the United States or any other country or
group of countries, whether as author, assignee, transferee or otherwise
including but not limited to copyrights in software and all rights in and to
databases, all designs (including but not limited to industrial designs,
Protected Designs within the meaning of 17 U.S.C. 1301 et. seq. and European
Community designs), and all Mask Works (as defined under 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, and (b) all
registrations and applications for registration of any such copyright in the
United States or any other country or group of countries, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office listed on Schedule II and
(c) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof.
     “Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Federal Securities Laws” has the meaning assigned to such term in
Section 5.04.
     “Foreign Jurisdiction” mans any jurisdiction other than the United States
of America. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     “General Intangibles” means all “General Intangibles” as defined in the New
York UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements,
Cash Management Agreements and other agreements), Intellectual Property,
goodwill, registrations, franchises and tax refund claims.
     “Grantor Intellectual Property” means all Intellectual Property now owned
or hereafter acquired by any Grantor.
     “Grantor” means the Borrower and each Subsidiary Guarantor.
     “Guarantors” means each Subsidiary Guarantor listed on the signature pages
hereof under the caption “Subsidiary Guarantors” and, with respect to any
Secured Obligations in respect of Secured Cash Management Agreements, the
Borrower and each Subsidiary Guarantor.
     “Intellectual Property” means all Patents, Copyrights, Trademarks, IP
Agreements, trade secrets, trade names, domain names, and all inventions,
designs, confidential or proprietary technical and business information,
know-how, show-how and other proprietary data or information and all related
documentation.
     “Intercompany Note” means a promissory note substantially in the form of
Exhibit III.
     “IP Agreements” means all agreements granting to or receiving from a third
party any rights to Intellectual Property to which any Grantor, now or
hereafter, is a party.
     “Material Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01.
     “New York UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
Guarantee and Collateral Agreement

2



--------------------------------------------------------------------------------



 



     “Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country or group of countries, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or group of countries, including those listed on
Schedule II, (b) all reissues, continuations, divisions, continuations-in-part
or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein and (c) the right to sue or otherwise recover for any past, present and
future infringement or other violation thereof.
     “Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the general partner of the Borrower.
     “Pledged Collateral” has the meaning assigned to such term in Section 3.01.
     “Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01.
     “Pledged Securities” means Security Certificates or instruments now or
hereafter included in the Pledged Collateral.
     “Pledged Stock” has the meaning assigned to such term in Section 3.01.
     “Secured Obligations” means the Obligations.
     “Secured Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) each Issuing Bank, (e) each Specified Swap
Counterparty, (f) each Cash Management Bank, (g) the beneficiaries of each
indemnification or reimbursement obligation undertaken by any Loan Party under
any Loan Document and (h) the successors and permitted assigns of each of the
foregoing.
     “Security Interest” has the meaning assigned to such term in Section 4.01.
     “Subsidiary Guarantor” has the meaning assigned to such term in the
preliminary statement of this Agreement.
     “Trademarks” means all of the following: (a) all domestic and foreign
trademarks, service marks, corporate names, company names, business names, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now owned or hereafter adopted or acquired, all
registrations thereof, if any, including all registration and recording
applications filed in connection therewith in the United States Patent and
Trademark Office listed on Schedule II and all renewals thereof, including those
listed on Schedule II (provided that no security interest shall be granted in
United States intent-to-use trademark applications to the extent that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law), (b) all goodwill
associated therewith or symbolized thereby and (c) the right to sue or otherwise
recover for any past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill.
     “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the applicable jurisdiction.
Guarantee and Collateral Agreement

3



--------------------------------------------------------------------------------



 



ARTICLE 2
Guarantee
     Section 2.01 Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Secured Obligations. Each Guarantor further agrees that the
Secured Obligations may be extended, modified, substituted, amended or renewed,
in whole or in part, without notice to or further assent from it (except in
cases where the Guarantor is a party to the agreement giving rise to the Secured
Obligation being extended, modified, substituted, amended or renewed and such
notice or assent is required by such agreement), and that it will remain bound
upon its guarantee notwithstanding any extension, modification, substitution,
amendment or renewal of any Secured Obligation. Each Guarantor unconditionally
and irrevocably waives notice of nonperformance, acceleration, presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any of the Secured Obligations, and also waives notice of acceptance of or
reliance on its guarantee and notice of protest for nonpayment. For the
avoidance of doubt, any Subsidiary of the Borrower that is not organized under
the laws of the United States and that is a “controlled foreign corporation”
under Section 957 of the Code shall not guarantee or support any Obligation of
the Borrower.
     Section 2.02 Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, and not of collection, and waives any right to require that
any resort be had by the Collateral Agent or any other Secured Party to any
security held for the payment of the Secured Obligations or to any balance of
any deposit account or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other Person.
     Section 2.03 No Limitations, etc. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided for in Section 7.14, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Secured
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by:
     (i) the failure of the Administrative Agent, the Collateral Agent or any
other Secured Party to assert any claim or demand or to exercise or enforce any
right or remedy under the provisions of any Loan Document or otherwise;
     (ii) the creation of any Secured Obligation and any rescission, waiver,
amendment, restatement, supplement or modification of, or any release from any
of the terms or provisions of, any Loan Document, any Secured Swap Agreement,
any Secured Cash Management Agreement or any other agreement, including with
respect to (x) any of the foregoing that extends the maturity of, or increases
the amount of, any Secured Obligations and (y) any other Guarantor under this
Agreement;
     (iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any Collateral or any other
collateral securing the Secured Obligations;
Guarantee and Collateral Agreement

4



--------------------------------------------------------------------------------



 



     (iv) any default, failure or delay, willful or otherwise, in the
performance of the Secured Obligations;
     (v) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Secured Obligations);
     (vi) any illegality, lack of validity or enforceability of any Secured
Obligation;
     (vii) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Borrower or any other Loan Party or
the Borrower’s or any other Loan Party’s assets or any resulting release or
discharge of any Secured Obligation;
     (viii) the existence of any claim, set-off or other rights that the
Guarantor may have at any time against the Borrower or any other Loan Party, the
Collateral Agent, or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein will prevent the assertion
of any such claim by separate suit or compulsory counterclaim; or
     (ix) any other circumstance (including without limitation, the expiration
of any statute of limitations) or any existence of or reliance on any
representation by the Collateral Agent or any other Person that might otherwise
constitute a defense to, or a legal or equitable discharge of, the Borrower or
any other Guarantor (including such Guarantor) or any other guarantor or surety.
Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Secured Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof, subject to the terms hereof, in their sole
discretion and to release or substitute any one or more other guarantors or
obligors upon or in respect of the Secured Obligations, all without affecting
the obligations of any Guarantor hereunder. Each Guarantor acknowledges that its
guarantee is continuing in nature and applies to all Secured Obligations,
whether existing now or in the future. Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents, the Secured Swap Agreements and the Secured
Cash Management Agreements and that the waivers set forth in this Article 2 are
knowingly made in contemplation of such benefits.
     (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Secured Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other Loan Party, other than the indefeasible payment in full in
cash of all the Secured Obligations. The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Secured Obligations, make any other accommodation with the Borrower or any other
Loan Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Secured
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
Guarantee and Collateral Agreement

5



--------------------------------------------------------------------------------



 



subrogation or other right or remedy of such Guarantor against the Borrower or
any other Loan Party, as the case may be, or any security.
     Section 2.04 Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Secured Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.
     Section 2.05 Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Secured Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article 6.
     Section 2.06 Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Secured Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Collateral Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
     Section 2.07 Reliance; Demands. The Secured Obligations, and each of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Article 2. All dealings between the Borrower and any of the other
Guarantors, on the one hand, and the Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article 2. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower or any other Guarantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower or any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower or any other Guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
     Section 2.08 Maximum Liability. Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor in its capacity as such hereunder and under the other Loan Documents
shall in no event exceed the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors
(after giving effect to the right of contribution established in Section 6.02).
Guarantee and Collateral Agreement

6



--------------------------------------------------------------------------------



 



     Section 2.09 Payments Free and Clear of Taxes, etc. Any and all payments
made by any Guarantor under or in respect of this Agreement or any other Loan
Document shall be made in accordance with Section 2.17 of the Credit Agreement.
ARTICLE 3
Pledge of Securities
     Section 3.01 Pledge. As security for the payment or performance, as the
case may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under and whether now or hereafter existing or arising (a) all Equity Interests
directly owned by it as of the Closing Date and any other Equity Interests
directly owned in the future by such Grantor and any certificates representing
all such Equity Interests (the “Pledged Stock”); provided that Pledged Stock
shall include the interests listed on Schedule I; (b)(i) any presently owned or
hereafter acquired debt for borrowed money consisting of or evidenced by
certificated securities or instruments and (ii) the promissory notes and any
other instruments, if any, evidencing such debt for borrowed money
(collectively, clauses (b)(i) and (b)(ii) shall be referred to herein as the
“Pledged Debt Securities”); provided that the Pledged Debt Securities shall
include the debt securities and instruments listed on Schedule I; (c) subject to
Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities and other property
referred to in clauses (a) and (b) above; (d) all rights and privileges of such
Grantor with respect to the securities and other property referred to in clauses
(a), (b) and (c) above; and (e) all proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”).
     TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth. The security interest granted in the Pledged
Collateral is granted as security only and shall not subject the Collateral
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Pledged Collateral. Notwithstanding anything to the contrary in this Agreement,
(a) this Section 3.01 shall not constitute a grant of a security interest (but
without limitation of the grant of security interest in the Article 9 Collateral
pursuant to Section 4.01) in, and “Pledged Collateral” shall not include, any
Excluded Assets, (b) this Section 3.01 shall not constitute a grant of a
security interest (but without limitation of the grant of security interest in
the Article 9 Collateral pursuant to Section 4.01) in any asset or property to
the extent such grant of a security interest in such asset or property shall
contravene the Agreed Security Principles or Section 9.21 of the Credit
Agreement and (c) other than as required pursuant to Section 3.02(e) hereof, no
Grantor shall be required to take any action with respect to the perfection of
security interests in security accounts (including entering into control
agreements).
     Section 3.02 Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, any and all Pledged Securities
evidencing Pledged Stock and any and all Pledged Debt Securities having an
aggregate principal amount in excess of U.S. $5.0 million (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and its
Subsidiaries) (“Material Pledged Debt Securities”) to the extent such Material
Pledged Debt Securities, in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 3.02.
Guarantee and Collateral Agreement

7



--------------------------------------------------------------------------------



 



     (b) Each Grantor will cause any Material Pledged Debt Securities owed to
such Grantor by any Person to be evidenced by a duly executed promissory note,
including the Intercompany Note, that is pledged and delivered to the Collateral
Agent for the ratable benefit of the Secured Parties, pursuant to the terms
hereof. To the extent any such promissory note is a demand note, each Grantor
party thereto agrees, if requested by the Collateral Agent, to immediately
demand payment thereunder upon and during the continuance of an Event of Default
specified under Sections 7.01(b), (c), (f), (h) or (i) of the Credit Agreement.
     (c) Upon delivery to the Collateral Agent, (i) any Material Pledged Debt
Securities and all other Pledged Securities required to be delivered pursuant to
the foregoing paragraphs (a) and (b) of this Section 3.02 shall be accompanied
by stock powers or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
delivered pursuant to the terms of this Agreement shall be accompanied to the
extent necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents (including issuer
acknowledgments in respect of uncertificated securities) as the Collateral Agent
may reasonably request. Each delivery of Pledged Securities shall be accompanied
by a schedule describing the securities, which schedule shall be attached hereto
as Schedule I and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.
     (d) With respect to any Pledged Stock that is an “uncertificated security ”
(as defined in the New York UCC), each Grantor agrees (x) promptly in the case
of any Grantor who becomes a party hereto pursuant to Section 7.15 or
(y) otherwise within 30 days from the date any Grantor first acquires Pledged
Stock that is an “uncertificated security” (as defined in the New York UCC) or
from the date that any Pledged Stock otherwise becomes an “uncertificated
security” (as defined in the New York UCC), to cause the Collateral Agent, for
the ratable benefit of the Secured Parties, to have “control” (within the
meaning of Section 8-106(c)(2) of the New York UCC) over such uncertificated
securities by causing the issuer of such uncertificated security to enter into
an agreement, in form and substance reasonably satisfactory to the Collateral
Agent, pursuant to which the issuer agrees to comply with all instructions of
the Collateral Agent relating to such uncertificated securities without further
consent of the Grantor. Each delivery of a control agreement with respect to
uncertificated securities shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule I and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Collateral. Each schedule so
delivered shall supplement any prior schedules so delivered.
     (e) Notwithstanding sub-paragraphs (a) and (d) above, with respect to any
Pledged Stock in which the Grantor holds its interest in the form of a security
entitlement, each Grantor agrees (x) promptly in the case of any Grantor who
becomes a party hereto pursuant to Section 7.15 or (y) otherwise within 30 days
from the date any Grantor first acquires Pledged Stock held in the form of a
security entitlement or from the date that any Pledged Stock otherwise becomes
held by a Grantor in the form of a security entitlement, to cause the Collateral
Agent, for the ratable benefit of the Secured Parties, to have “control” (within
the meaning of Section 8-106(d)(2) of the New York UCC) over such security
entitlement by causing the applicable securities intermediary to enter into an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, pursuant to which the securities intermediary agrees to comply with all
entitlement orders of the Collateral Agent relating to such security entitlement
without further consent of the Grantor. Each delivery of a control agreement
with respect to security entitlements shall be accompanied by a schedule
describing the securities underlying such security entitlements, which
Guarantee and Collateral Agreement

8



--------------------------------------------------------------------------------



 



schedule shall be attached hereto as Schedule I and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Collateral. Each schedule so delivered shall
supplement any prior schedules so delivered.
     (f) Notwithstanding anything herein to the contrary, the Collateral Agent
shall not issue instructions or entitlement orders (in each case as such term is
used in the New York UCC) to a bank, securities intermediary or issuer of
Pledged Collateral or other party to any control agreement (including any
securities account control agreement or agreement of an issuer of Pledged
Collateral of the type contemplated by Sections 3.02(d) and (e)) entered into
pursuant to the terms of the Loan Documents, unless an Event of Default has
occurred and is continuing.
     Section 3.03 Representations, Warranties and Covenants. The Grantors,
jointly and severally, represent, warrant and covenant to and with the
Collateral Agent, for the ratable benefit of the Secured Parties, that:
     (a) Schedule I correctly sets forth the (x) name and jurisdiction of each
issuer of, and the ownership interest (including percentage owned and number of
shares or units) of each Grantor in, the Pledged Stock and (y) amount and
obligor under the Pledged Debt Securities;
     (b) each Grantor has good and valid rights in and good and marketable title
to the Pledged Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Pledged Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained;
     (c) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a Person that is not a Subsidiary of the
Borrower, to each Grantor’s knowledge) have been duly and validly authorized and
issued by the issuers thereof and (i) in the case of Pledged Stock, are fully
paid and nonassessable and (ii) in the case of Pledged Debt Securities (solely
with respect to Pledged Debt Securities issued by a Person that is not a
Subsidiary of the Borrower, to each Grantor’s knowledge) are legal, valid and
binding obligations of the issuers thereof;
     (d) except for the security interests granted hereunder, each Grantor
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Collateral indicated on Schedule I as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens arising by
operation of law, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens arising by operation of law and
(iv) subject to the rights of such Grantor under the Loan Documents to dispose
of Pledged Collateral, will, at its own expense, take any and all actions
necessary to defend title to the Pledged Collateral against all Persons and to
defend the security interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Pledged Collateral against any Lien and the priority
thereof against any Lien (other than Liens arising by operation of law);
     (e) except for restrictions and limitations imposed by the Loan Documents
or otherwise permitted to exist pursuant to the terms of the Credit Agreement,
and to the extent applicable, laws of any applicable Foreign Jurisdiction with
respect to Pledged Collateral pledged after the Closing Date and securities laws
generally, (i) the Pledged Collateral is and will continue to be freely
transferable and assignable and (ii) none of the Pledged Collateral is or will
be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
Guarantee and Collateral Agreement

9



--------------------------------------------------------------------------------



 



prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
     (f) each Grantor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
     (g) except, to the extent applicable, for consents or approvals required by
the laws of any applicable Foreign Jurisdiction with respect to Pledged
Collateral pledged after the Closing Date, no consent or approval of any
Governmental Authority, any securities exchange or any other Person was or is
necessary for the validity of the pledge effected hereby (other than such as
have been obtained and are in full force and effect);
     (h) by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent,
for the ratable benefit of the Secured Parties, in accordance with this
Agreement, and, with respect to any other Pledged Collateral, upon the earlier
to occur of (x) the filing of the financing statements referred to in
Section 4.02(c) or (y) the taking of the actions to provide the Collateral Agent
with control as contemplated by Sections 3.02(d) and 3.02(e), the Collateral
Agent will obtain, for the ratable benefit of the Secured Parties, a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Securities and such other Pledged Collateral as security for the payment
and performance of the Secured Obligations under the New York UCC, subject to
Liens arising by operation of law;
     (i) the pledge effected hereby is effective to vest in the Collateral
Agent, for the ratable benefit of the Secured Parties, the rights of the
Grantors in the Pledged Collateral as set forth herein, subject, to the extent
applicable, to consents or approvals required by laws of any applicable Foreign
Jurisdiction with respect to Pledged Collateral pledged after the Closing Date;
and
     (j) as of the date hereof, each interest in any limited liability company
or limited partnership that is Pledged Collateral (i) is not dealt in or traded
on securities exchanges or in securities markets, (ii) is not an “investment
company security” (as defined in Section 8-103(b) of the New York UCC) and
(iii) does not provide, in the related limited liability company, partnership or
operating agreement, certificates, if any, representing such Pledged Collateral
or otherwise, that they are securities governed by the Uniform Commercial Code
of any jurisdiction.
     Section 3.04 Status as “Securities” of Limited Liability Company and
Limited Partnership Interests under Article 8. Each Loan Party hereby covenants
and agrees that, without the prior express written consent of the Collateral
Agent, it will not agree to any election by any such limited partnership or
limited liability company to treat such limited partnership interests or limited
liability company interests as securities governed by the Uniform Commercial
Code of any jurisdiction unless it promptly notifies the Collateral Agent of
such election and takes such action required to establish the Collateral Agent’s
“control” (within the meaning of Section 8-106 of the New York UCC) over such
Pledged Collateral as required pursuant to Section 3.02.
     Section 3.05 Registration in Nominee Name; Denominations. The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent or, if an Event of Default shall have occurred and be continuing, in its
own name as pledgee or in the name of its nominee (as pledgee or as sub-agent).
Each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor. If an Event of Default shall have
occurred and be
Guarantee and Collateral Agreement

10



--------------------------------------------------------------------------------



 



continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement and the
other Loan Documents. Each Grantor shall use its commercially reasonable efforts
to cause any Person that is not a party to this Agreement to comply with a
request by the Collateral Agent, pursuant to this Section 3.05, to exchange
certificates representing Pledged Securities of such Person for certificates of
smaller or larger denominations.
     Section 3.06 Voting Rights; Dividends And Interest, etc. (a) Unless and
until an Event of Default shall have occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.
     (ii) The Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent).
     (b) Upon the occurrence and during the continuance of an Event of Default
and after notice by the Collateral Agent to the relevant Grantors of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.06 shall cease, and all such rights shall thereupon become vested, for
the ratable benefit of the Secured Parties, in the Collateral Agent which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 3.06 shall not be commingled by such Grantor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust
Guarantee and Collateral Agreement

11



--------------------------------------------------------------------------------



 



for the benefit of the Collateral Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 3.06 and that remain in such account.
     (c) Upon the occurrence and during the continuance of an Event of Default
and after notice by the Collateral Agent to the relevant Grantors of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, for the ratable benefit of the Secured Parties, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, each Grantor shall have the right to exercise the voting and/or
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above.
ARTICLE 4
Security Interests in Personal Property
     Section 4.01 Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in, to and under any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all cash, Money and Deposit Accounts;
     (iv) all Documents;
     (v) all Equipment;
     (vi) all Fixtures; (vii) all General Intangibles;
Guarantee and Collateral Agreement

12



--------------------------------------------------------------------------------



 



     (viii) all Instruments;
     (ix) all Intellectual Property;
     (x) all Inventory;
     (xi) all Investment Property;
     (xii) all Letter-of-Credit Rights;
     (xiii) all Commercial Tort Claims with respect to the matters described on
Schedule III as such Schedule may be supplemented from time to time;
     (xiv) all other Goods and other property not otherwise described above
(except for any property specifically excluded from any clause of this section,
and any property specifically excluded from any defined term used in any clause
of this section);
     (xv) all books and records pertaining to the Article 9 Collateral; and
     (xvi) to the extent not otherwise included, all Proceeds, Supporting
Obligations and Products of any and all of the foregoing and all collateral
given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary in this Agreement, (a) this
Section 4.01 shall not constitute a grant of a security interest (but without
limitation of the grant of security interest in the Pledged Collateral pursuant
to Section 3.01) in, and “Article 9 Collateral” shall not include, any Excluded
Assets, (b) this Section 4.01 shall not constitute a grant of a security
interest (but without limitation of the grant of security interest in the
Pledged Collateral pursuant to Section 3.01) in any asset or property to the
extent such grant of a security interest in such asset or property shall
contravene the Agreed Security Principles or Section 9.21 of the Credit
Agreement and (c) no Grantor shall be required to take any action with respect
to the perfection of security interests in motor vehicles, cash or assets in
deposit accounts (including entering into control agreements).
     (b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including Fixture filings with respect to Fixtures
situated on real property (regardless of whether such real property is owned by
a Loan Party or is owned by a Person other than a Loan Party)), continuation
statements, or other filings and recordings, with respect to the Article 9
Collateral and any other collateral pledged hereunder or any part thereof and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, or such other information as may be required
under applicable law including (i) whether such Grantor is an organization, the
type of organization and any organizational identification number issued to such
Grantor, (ii) in the case of Fixtures, if required, a sufficient description of
the real property to which such Article 9 Collateral relates and (iii) a
description of collateral that describes such property in any other manner as
the Collateral Agent may reasonably determine is necessary or advisable to
ensure the perfection of the security interest in the Article 9 Collateral or
other collateral granted under this Agreement, including describing such
property as “all assets” or “all property.” Each Grantor agrees to provide such
information to the Collateral Agent promptly upon request.
     The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other
Guarantee and Collateral Agreement

13



--------------------------------------------------------------------------------



 



country) such documents executed by any Grantor as may be necessary or advisable
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the Security Interest granted by each Grantor and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.
     (c) The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
     Section 4.02 Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
     (a) Each Grantor has good and valid rights and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained and is in full force and effect.
     (b) This Agreement has been duly executed and delivered by each Grantor (in
its capacities as Grantor and Guarantor) and constitutes a legal, valid and
binding obligation of such Grantor in such capacities enforceable against each
such Grantor in such capacities in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
     (c) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete, in all material respects, as of the
Closing Date. Uniform Commercial Code financing statements (including Fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Sections I and II of the Perfection
Certificate (or specified by notice from the Borrower to the Collateral Agent
after the Closing Date in the case of filings, recordings or registrations
required by Section 5.10 of the Credit Agreement), and constitute all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to publish notice of or perfect the Security Interest in
Article 9 Collateral consisting of United States registrations and applications
for Patents, Trademarks and Copyrights) that are necessary to publish notice of
and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the ratable benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. To the extent that a Grantor has
Article 9 Collateral consisting of Intellectual Property set forth on
Schedule II hereof (as such Schedule is updated from time to time), each Grantor
represents and warrants that a fully executed agreement in the form of Exhibit
IV hereof (or a short form hereof which form shall be reasonably acceptable to
the Collateral Agent) containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to United States registrations
and applications for Patents, Trademarks and Copyrights has been delivered to
the Collateral Agent for recording with the United States Patent and Trademark
Office and the United
Guarantee and Collateral Agreement

14



--------------------------------------------------------------------------------



 



States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to establish (in the case of registered
Copyrights) a valid and perfected security interest in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, and to provide notice to
third parties of the security interest created hereby (in the case of registered
Patents and Trademarks) in respect of all Article 9 Collateral consisting of
such Intellectual Property in which a security interest may be perfected or
protected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect or protect the Security
Interest with respect to any Article 9 Collateral consisting of registrations
and applications for Patents, Trademarks and Copyrights acquired or developed
after the date hereof).
     (d) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations under the New York UCC, (ii) subject to the filings
described in Section 4.02(c), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) to the extent that a Grantor has Article 9 Collateral consisting of
Intellectual Property set forth on Schedule II hereof (as such Schedule is
updated from time to time), a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of a fully executed agreement substantially in the form of
Exhibit IV hereto with the United States Copyright Office. The Security Interest
shall be prior to any other Lien on any of the Article 9 Collateral other than,
in the case of Article 9 Collateral other than Pledged Collateral, Prior Liens
and, in the case of Pledged Collateral, Liens arising by operation of law.
     (e) The Article 9 Collateral (other than the Pledged Collateral) is owned
by the Grantors free and clear of any Lien, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement, and the Article 9 Collateral
consisting of Pledged Collateral is owned by the Grantors free and clear of any
Lien, other than Liens in favor of the Collateral Agent and Liens arising by
operation of law. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code (including the New York UCC) in any applicable jurisdiction or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, as expressly permitted pursuant to
Section 6.02 of the Credit Agreement.
     (f) None of the Grantors holds any Commercial Tort Claim individually in
excess of U.S. $5.0 million except as indicated on Schedule IV hereto, as such
schedule may be updated or supplemented from time to time.
     (g) All Accounts have been originated by the Grantors and all Inventory has
been acquired by the Grantors in the ordinary course of business.
     (h) As to itself and its Intellectual Property, except to the extent not
reasonably expected to have a Material Adverse Effect:
Guarantee and Collateral Agreement

15



--------------------------------------------------------------------------------



 



     (i) The operation of such Grantor’s business as currently conducted and the
use of the Grantor Intellectual Property in connection therewith do not
infringe, misappropriate or otherwise violate the intellectual property rights
of any third party.
     (ii) Such Grantor owns or has the right to use the Grantor Intellectual
Property.
     (iii) The Intellectual Property set forth on Schedule II hereto includes
all of the patents, patent applications, domain names, trademark registrations
and applications and copyright registrations owned by such Grantor.
     (iv) The Grantor Intellectual Property has not been abandoned and has not
been adjudged invalid or unenforceable in whole or part.
     Section 4.03 Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change (i) in its corporate name, (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number or
(iv) in its jurisdiction of organization. Each Grantor agrees promptly to
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the immediately preceding sentence. Each Grantor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral, for
the ratable benefit of the Secured Parties. Each Grantor agrees promptly to
notify the Collateral Agent if any material portion of the Article 9 Collateral
owned or held by such Grantor is damaged or destroyed.
     (b) Subject to the rights of such Grantor under the Loan Documents to
dispose of Collateral, each Grantor shall, at its own expense, take any and all
actions necessary to defend title to the Article 9 Collateral (other than the
Pledged Collateral) against all Persons and to defend the Security Interest of
the Collateral Agent, for the ratable benefit of the Secured Parties, in the
Article 9 Collateral (other than the Pledged Collateral) against any Lien and
the priority thereof against any Lien (other than Prior Liens).
     (c) Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to preserve, protect and perfect the Security Interest and
the rights and remedies created hereby, including the payment of any fees and
taxes required in connection with the execution and delivery of this Agreement,
the granting of the Security Interest and the filing of any financing statements
(including Fixture filings) or other documents in connection herewith or
therewith. If any amount payable under or in connection with any of the
Article 9 Collateral that is in excess of U.S. $5.0 million shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, for the ratable
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.
     Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
a registration or application for any Copyrights, Patents or Trademarks;
provided that any Grantor shall have the right, exercisable within 30 days after
it has been notified by the Collateral Agent of the specific identification of
such Article 9 Collateral, to advise the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Grantor hereunder
with respect to such Article 9 Collateral. Each Grantor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
Guarantee and Collateral Agreement

16



--------------------------------------------------------------------------------



 



correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Article 9 Collateral.
     (d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third Person,
by contacting Account Debtors or the third Person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.
     (e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, such Grantor
shall not be obligated to reimburse Collateral Agent with respect to any
Article 9 Collateral consisting of Intellectual Property which any Grantor has
failed to maintain or pursue, or otherwise has allowed to lapse, terminate or
put in the public domain, in accordance with Section 4.05(h) and provided,
however, that nothing in this Section 4.03(e) shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance of the
Collateral as set forth herein or in the other Loan Documents.
     (f) Each Grantor (rather than the Collateral Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to or constituting Article 9 Collateral and each Grantor
jointly and severally agrees to indemnify and hold harmless the Collateral Agent
and the Secured Parties from and against any and all liability for such
performance.
     (g) None of the Grantors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as expressly permitted by
the Credit Agreement. None of the Grantors shall make or permit to be made any
transfer of the Article 9 Collateral and each Grantor shall remain at all times
in possession of the Article 9 Collateral owned by it, except as permitted by
the Credit Agreement.
     (h) None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices
or as otherwise permitted by the Credit Agreement.
     (i) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance covering
the Article 9 Collateral, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment
Guarantee and Collateral Agreement

17



--------------------------------------------------------------------------------



 



for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Credit Agreement or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.
     Section 4.04 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:
     (a) Instruments and Tangible Chattel Paper. If any Grantor shall at any
time hold or acquire any Instruments or Tangible Chattel Paper evidencing an
amount in excess of U.S. $5.0 million, such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.
     (b) Cash Accounts. No Grantor shall grant control of any deposit account to
any Person other than the Collateral Agent and the bank with which the deposit
account is maintained.
     (c) Investment Property. Except to the extent otherwise provided in
Article 3, if any Grantor shall at any time hold or acquire any certificated
security, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify. If any security now or hereafter acquired by any Grantor that is part
of the Article 9 Collateral is uncertificated and is issued to such Grantor or
its nominee directly by the issuer thereof, then such Grantor shall promptly
notify the Collateral Agent in writing upon the occurrence of such issuance, and
upon the Collateral Agent’s reasonable request and following the occurrence of
an Event of Default, such Grantor shall promptly pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such security, without further consent of any Grantor or such
nominee, or (ii) cause the issuer to register the Collateral Agent as the
registered owner of such security.
     (d) Letter of Credit Rights. If any Grantor is at any time a beneficiary
under letters of credit now or hereafter issued in favor of such Grantor, other
than those that together collectively have a face amount of less than
U.S.$5.0 million, such Grantor shall promptly notify the Collateral Agent
thereof and, at the request and option of the Collateral Agent, such Grantor
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, use commercially reasonable efforts to either (i) arrange
for the issuer and any confirmer of such letter of credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under the
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.
     (e) Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed U.S.
$5.0 million, such Grantor shall promptly notify the
Guarantee and Collateral Agreement

18



--------------------------------------------------------------------------------



 



Collateral Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and grant to the Collateral Agent in writing
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
     Section 4.05 Covenants Regarding Patent, Trademark and Copyright
Collateral. Except to the extent not reasonably expected to have a Material
Adverse Effect:
     (a) Each Grantor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Grantor’s business may become
prematurely invalidated or dedicated to the public, and agrees that it shall
take commercially reasonable steps with respect to any material products covered
by any such Patent as reasonably necessary and sufficient to establish and
preserve its rights under applicable patent laws.
     (b) Each Grantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
reasonably necessary to the normal conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark consistent with the quality of such
products and services as of the date hereof, (iii) display such Trademark with
notice of federal or foreign registration or claim of trademark or service mark
as required under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ use of such Trademark in violation of any third-party rights.
     (c) Each Grantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright reasonably necessary to the normal conduct of such Grantor’s business
that it publishes, displays and distributes, use copyright notice as required
under applicable copyright laws.
     (d) Each Grantor shall notify the Collateral Agent promptly if it knows
that any Patent, Trademark or Copyright material to the normal conduct of such
Grantor’s business may imminently become abandoned, lost or dedicated to the
public other than by expiration, or of any materially adverse determination or
development, excluding office actions and similar determinations in the United
States Patent and Trademark Office, United States Copyright Office, any court or
any similar office of any country, regarding such Grantor’s ownership of any
such material Patent, Trademark or Copyright or its right to register or to
maintain the same.
     (e) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a quarterly basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding quarter, and (ii) on a
quarterly basis, to the extent that there are applications of the type
referenced in clause (i) above, execute and deliver an agreement substantially
in the form of Exhibit IV hereto to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.
     (f) Each Grantor shall exercise its reasonable business judgment consistent
with past practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and prosecuting each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Grantor’s business and to
Guarantee and Collateral Agreement

19



--------------------------------------------------------------------------------



 



maintain (i) each issued Patent and (ii) the registrations of each Trademark and
each Copyright in each case that is material to the normal conduct of such
Grantor’s business, including, when applicable and necessary in such Grantor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Grantor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.
     (g) In the event that any Grantor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor shall
promptly notify the Collateral Agent and shall, if such Grantor deems it
necessary in its reasonable business judgment, promptly contact such third
party, and if necessary in its reasonable business judgment, sue and recover
damages, and take such other actions as are reasonably appropriate under the
circumstances.
     (h) Nothing in this Agreement prevents any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or put into the public domain any of its
Intellectual Property to the extent permitted by the Credit Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.
ARTICLE 5
Remedies
     Section 5.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained and
subject to the provisos set forth in Section 5.03) and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to
enter any premises where the Article 9 Collateral may be located for the purpose
of taking possession of or removing the Article 9 Collateral and, generally, to
exercise any and all rights afforded to a secured party under the applicable
Uniform Commercial Code or other applicable law. Without limiting the generality
of the foregoing, each Grantor agrees that the Collateral Agent shall have the
right, subject to the mandatory requirements of applicable law, upon the
occurrence and during the continuance of an Event of Default, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to Persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives and releases
(to the extent permitted by law) all rights of
Guarantee and Collateral Agreement

20



--------------------------------------------------------------------------------



 



redemption, stay, valuation and appraisal that such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
     The Collateral Agent shall give the applicable Grantors at least 10
Business Days’ written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may (subject to the Collateral Agent’s consent) make
payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral. The Collateral
Agent may specifically disclaim or modify any warranties of title or the like.
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose upon the Collateral and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
     Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any external attorneys
employed by the Collateral Agent or any other Secured Party to collect such
deficiency.
Guarantee and Collateral Agreement

21



--------------------------------------------------------------------------------



 



     Section 5.02 Application of Proceeds. The Collateral Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, and the proceeds of any property
insurance policy or other insurance policy received by the Collateral Agent as
follows:
     FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent and the Collateral Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan Document
or any of the Secured Obligations, including all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Administrative Agent and the Collateral Agent hereunder or under any other
Loan Document on behalf of any Grantor and any other costs or expenses incurred
in connection with the exercise of any right or remedy hereunder or under any
other Loan Document;
     SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the respective amounts of the Secured Obligations owed to them on the date of
any such distribution, it being understood that with respect to any
distributions to the Lenders, Issuing Banks or the Agents, the amounts so
applied shall be distributed to the Administrative Agent to be applied in
accordance with Section 9.23 of the Credit Agreement); and
     THIRD, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
     Section 5.03 Grant of License to Use Intellectual Property. For the purpose
of enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor shall, upon request by the
Collateral Agent at any time after and during the continuance of an Event of
Default, grant to (in the Collateral Agent’s sole discretion) a designee of the
Collateral Agent or the Collateral Agent, for the ratable benefit of the Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or, solely to the
extent necessary to exercise such rights and remedies, sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, wherever the same may be located, and including,
without limitation, in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
nothing in this Section 5.03 shall require such Grantor to grant any license
that is prohibited by any rule of law, statute or regulation or is prohibited
by, or constitutes a breach or default under or results in the termination of or
gives rise to any right of acceleration, modification or cancellation under any
contract, license, agreement, instrument or other document evidencing, giving
rise to a right to use or theretofore granted with respect to such property;
provided, further, that such licenses to be granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks. The use of such license by the
Collateral
Guarantee and Collateral Agreement

22



--------------------------------------------------------------------------------



 



Agent may be exercised, at the option of the Collateral Agent, upon the
occurrence and during the continuation of an Event of Default; provided that any
permitted license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
     Section 5.04 Securities Act, etc. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws, (b) may approach and negotiate with a single
potential purchaser to effect such sale and (c) may, with respect to any sale of
the Pledged Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.
     Section 5.05 Registration, etc. Each Grantor agrees that, upon the
occurrence and during the continuance of an Event of Default, if for any reason
the Collateral Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Collateral Agent, use its commercially reasonable efforts to take or to
cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. Each Grantor further agrees to indemnify, defend and
hold harmless the Administrative Agent, each other Secured Party, any
underwriter and their respective officers, directors, affiliates and controlling
Persons from and against all loss, liability, expenses, costs of counsel
(including reasonable fees and expenses to the Collateral Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus,
notification or offering circular (or any amendment or supplement thereto), or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Grantor or the issuer of such Pledged Collateral by the Collateral Agent or any
other Secured Party expressly for use therein. Each Grantor further agrees, upon
such written request referred to above, to use its commercially reasonable
efforts to qualify, file or
Guarantee and Collateral Agreement

23



--------------------------------------------------------------------------------



 



register, or cause the issuer of such Pledged Collateral to qualify, file or
register, any of the Pledged Collateral under the Blue Sky or other securities
laws of such states as may be reasonably requested by the Collateral Agent and
keep effective, or cause to be kept effective, all such qualifications, filings
or registrations. Each Grantor will bear all costs and expenses of carrying out
its obligations under this Section 5.05. Each Grantor acknowledges that there is
no adequate remedy at law for failure by it to comply with the provisions of
this Section 5.05 only and that such failure would not be adequately compensable
in damages and, therefore, agrees that its agreements contained in this
Section 5.05 may be specifically enforced.
ARTICLE 6
Indemnity, Subrogation and Subordination
     Section 6.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), (a) the Borrower agrees that (i) in the event a
payment shall be made by any Guarantor (other than the Borrower) under this
Agreement in respect of any Obligation of the Borrower, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any assets of any
Guarantor (other than the Borrower) shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part an Obligation of the
Borrower, the Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold and
(b) each Guarantor (other than the Borrower) (each such Guarantor, together with
the Borrower in the context of clause (a) above, an “Indemnifying Guarantor”)
agrees that (i) in the event a payment shall be made by any other Guarantor
under this Agreement in respect of any Obligation of such Guarantor, such
Guarantor shall indemnify such other Guarantor for the full amount of such
payment and such other Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(ii) in the event any assets of any other Guarantor shall be sold pursuant to
this Agreement or any other Security Document to satisfy in whole or in part an
Obligation of such Guarantor, such Guarantor shall indemnify such other
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
     Section 6.02 Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Secured Obligation or
assets of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Secured Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Indemnifying Guarantor as provided in Section 6.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.15, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.
     Section 6.03 Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation of the
Grantors under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations. No failure on
the part of the Borrower or any other Guarantor to make the payments required by
Sections 6.01 and 6.02 (or any other
Guarantee and Collateral Agreement

24



--------------------------------------------------------------------------------



 



payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.
     (b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary of the Borrower
shall be fully subordinated to the indefeasible payment in full in cash of the
Secured Obligations.
ARTICLE 7
Miscellaneous
     Section 7.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower, with such notice to be given as provided in Section 9.01 of the Credit
Agreement.
     Section 7.02 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Credit Agreement, any
other Loan Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
     Section 7.03 Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon such party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party hereto
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party party hereto and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other Loan Party party hereto and without affecting the obligations of
any other party hereunder.
     Section 7.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or Guarantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective permitted successors and assigns.
     Section 7.05 Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.
Guarantee and Collateral Agreement

25



--------------------------------------------------------------------------------



 



     (b) The parties hereto agree that the Collateral Agent shall be entitled to
indemnification as provided in Section 9.05 of the Credit Agreement.
     (c) By its acceptance of the benefits hereof, each Lender and Issuing Bank
agrees (i) to reimburse the Collateral Agent, on demand, in the amount of its
pro rata share (based on its Commitments, or if such Commitments shall have
expired or terminated, in accordance with the respective principal amounts of
its applicable outstanding Loans or portion of outstanding Revolving L/C
Disbursements owed to it, as applicable), of any reasonable expenses incurred by
the Collateral Agent, including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Collateral
Agent which shall not have been reimbursed by the Borrower and (ii) to indemnify
and hold harmless the Collateral Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, Taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against it in
its capacity as Collateral Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower, provided
that no Lender or Issuing Bank shall be liable to the Collateral Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from the gross negligence or willful misconduct of the
Collateral Agent or any of its directors, officers, employees or agents.
     (d) Any such amounts payable by any Grantor or Guarantor as provided
hereunder shall be additional Secured Obligations secured hereby and by the
other Security Documents. The provisions of this Section 7.05 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party. All amounts due under this Section 7.05 shall
be payable on written demand therefor.
     Section 7.06 Collateral Agent Appointed Attorney-in-Fact. Each Grantor and
Guarantor hereby appoints the Collateral Agent as the attorney-in-fact of such
Grantor and Guarantor for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor and Guarantor, (a) to receive, endorse, assign or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Grantor or Guarantor on any invoice
or bill of lading relating to any of the Collateral; (e) to send verifications
of Accounts to any Account Debtor; (f) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (g) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (h) to notify, or to require any Grantor or Guarantor to
notify, Account Debtors to make payment directly to the Collateral Agent; and
(i) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal
Guarantee and Collateral Agreement

26



--------------------------------------------------------------------------------



 



with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Each of the Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received by
it as a result of the exercise of the powers granted to them herein, and neither
they nor their respective officers, directors, employees or agents shall be
responsible to any Grantor or Guarantor for any act or failure to act hereunder,
except, respectively, to the extent of its own gross negligence or willful
misconduct. Notwithstanding anything to the contrary in this Section 7.06, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 7.06 unless (x) an Event of Default shall
have occurred and be continuing or (y) such rights under this power of attorney
are exercised to take any action necessary to secure the validity, perfection or
priority of the Liens on the Collateral.
     Section 7.07 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ALL CLAIMS RELATING TO THE SUBJECT
MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW OR TORT LAW, SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 7.08 Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, the Collateral Agent or any other Secured Party in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Administrative Agent, the Collateral Agent and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by any Loan Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 7.08, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Revolving Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Collateral Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.
     Section 7.09 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO
Guarantee and Collateral Agreement

27



--------------------------------------------------------------------------------



 



ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.
     Section 7.10 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     Section 7.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.03. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original. Any such delivery shall be followed promptly by
delivery of the manually signed original.
     Section 7.12 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     Section 7.13 Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Borrower at the address specified for
the Loan Parties in Section 9.01(a) of the Credit Agreement. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Guarantor or Grantor, or its
properties, in the courts of any jurisdiction.
     (b) Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court sitting in New York County.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
     Section 7.14 Termination or Release. (a) This Agreement, the guarantees
made herein, the Security Interest and all other security interests granted
hereby shall terminate, and each Grantor and Guarantor shall be automatically
released from its obligations hereunder, when all the Obligations are paid in
full in cash and Commitments are terminated (other than (A) contingent
indemnification obligations, (B) obligations and liabilities under Secured Cash
Management Agreements and Secured
Guarantee and Collateral Agreement

28



--------------------------------------------------------------------------------



 



Swap Agreements and (C) obligations and liabilities under Revolving Letters of
Credit as to which arrangements satisfactory to the Issuing Banks shall have
been made).
     (b) Upon the consummation of any transaction or series of transactions as a
result of which any Subsidiary Guarantor ceases to be a Subsidiary of the
Borrower that (x) is not prohibited by the Loan Documents, (y) is consummated
while no Default or Event of Default has occurred or is continuing, and
(z) would not result in a Change in Control, Default or an Event of Default,
then such Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Guarantor shall be automatically released.
     (c) Upon any conveyance, sale, lease, assignment, transfer or other
disposition by any Grantor of any Collateral to any Person that is not (and is
not required to become) a Loan Party in a transaction or series of transactions
that (x) is not prohibited by the Loan Documents, (y) is consummated while no
Default or Event of Default has occurred or is continuing, and (z) would not
result in a Change in Control, Default or an Event of Default, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.
     (d) If any security interest granted hereby in any Collateral violates
Section 9.21 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.
     (e) In connection with any termination or release pursuant to paragraph
(a), (b), (c) or (d) of this Section 7.14, the Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release and
shall assist such Grantor in making any filing in connection therewith. Any
execution and delivery of documents pursuant to this Section 7.14 shall be
without recourse to or warranty by the Collateral Agent.
     Section 7.15 Additional Subsidiary Guarantors. Any Subsidiary may become a
party hereto by signing and delivering to the Collateral Agent a Guarantee and
Collateral Agreement Supplement, substantially in the form of Exhibit I hereto
(with such changes and modifications thereto as may be required by the laws of
any applicable Foreign Jurisdiction), whereupon such Subsidiary shall become a
“Guarantor”, “Subsidiary Guarantor” and “Grantor” defined herein with the same
force and effect as if originally named as a Guarantor, Subsidiary Guarantor and
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.
     Section 7.16 Reserved.
     Section 7.17 Credit Agreement. If any conflict exists between this
Agreement and the Credit Agreement, the Credit Agreement shall govern.
     Section 7.18 Authority of Collateral Agent. Each Grantor and Guarantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as among the Secured Parties, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and the
Guarantors and Grantors, the Collateral Agent shall be conclusively presumed to
be acting as agent for the Secured Parties with full and valid authority so to
act or refrain from acting, and no Guarantor or Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting
Guarantee and Collateral Agreement

29



--------------------------------------------------------------------------------



 



such authority. The Collateral Agent has been appointed to act as Collateral
Agent hereunder by the Lenders and, by their acceptance of the benefits hereof,
the other Secured Parties. The Collateral Agent shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Collateral), solely in
accordance with this Agreement and the other Loan Documents.
     Section 7.19 Other Secured Parties. By its acceptance of the benefits
hereof, each Secured Party (including each Lender, Issuing Bank, Specified Swap
Counterparty and Cash Management Bank) hereby (a) confirms that it has received
a copy of the Loan Documents and such other documents and information as it has
deemed appropriate to make its own decision to become a Secured Party and
acknowledges that it is aware of the contents of, and consents to the terms of,
the Security Documents, (b) appoints and authorizes the Collateral Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the Collateral
Agent by the terms hereof or thereof, together with such powers as are
incidental thereto, (c) agrees that it will be bound by the provisions of the
Security Documents, and Article VIII (other than Section 8.12) and Article IX of
the Credit Agreement (with respect to each such Article, in the case of any
Secured Party that is not a Lender, as if such Secured Party was a Lender party
to the Credit Agreement) and will perform in accordance with its terms all such
obligations which by the terms of such documents are required to be performed by
it as a Secured Party (or in the case of Article VIII (other than Section 8.12)
and Article IX of the Credit Agreement, as a Lender) and will take no actions
contrary to such obligations, and (d) authorizes and instructs the Collateral
Agent to enter into the Security Documents as Collateral Agent and on behalf of
such Secured Party.
[SIGNATURE PAGES FOLLOW]
Guarantee and Collateral Agreement

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.

            QUICKSILVER GAS SERVICES LP, as Borrower
      By:           Name:           Title:           BNP PARIBAS, as Collateral
Agent
      By:           Name:           Title:        

Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



            Subsidiary Guarantors:



QUICKSILVER GAS SERVICES OPERATING LLC
      By:           Name:           Title:           QUICKSILVER GAS SERVICES
OPERATING GP LLC
      By:           Name:           Title:           COWTOWN GAS PROCESSING
PARTNERS L.P.
      By:           Name:           Title:           COWTOWN PIPELINE PARTNERS
L.P.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

     
 
  Exhibit I
to the Guarantee and
Collateral Agreement

FORM OF GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT
     SUPPLEMENT NO. __ dated as of [__________] (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of October 1, 2010 (the “Guarantee
and Collateral Agreement”), among QUICKSILVER GAS SERVICES LP, a limited
partnership organized under the laws of the Delaware (the “Borrower”), each
Subsidiary Guarantor listed on the signature pages thereof under the caption
“Subsidiary Guarantors” and each Subsidiary that shall, at any time after the
date thereof, become a Subsidiary Guarantor, Guarantor and Grantor pursuant to
Section 7.15 thereof (each, a “Subsidiary Guarantor”) and BNP PARIBAS (“BNP”),
as collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).
     A. Reference is made to the Credit Agreement dated as of October 1, 2010
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders party thereto
from time to time (the “Lenders”), BNP, as Administrative Agent and Collateral
Agent for the Lenders, Banc of America Securities LLC, BNP Paribas Securities
Corp. and RBC Capital Markets Corporation, as Joint Lead Arrangers and joint
bookrunners, Bank of America, N.A. and Royal Bank of Canada, as Syndication
Agents, and UBS Securities LLC and The Royal Bank of Scotland PLC, as
Co-Documentation Agents.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Guarantee and Collateral Agreement referred to therein.
     C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans, each Issuing Bank to issue Revolving
Letters of Credit, the counterparties to the Secured Swap Agreements to enter
into the Secured Swap Agreements and the counterparties to the Secured Cash
Management Agreements to enter into the Secured Cash Management Agreements.
Section 7.15 of the Guarantee and Collateral Agreement provides that any
additional Subsidiary may become a Guarantor, Subsidiary Guarantor and Grantor
under the Guarantee and Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement (with such changes and modifications
hereto as may be required by the laws of any applicable foreign jurisdiction to
the extent applicable). The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement, in accordance with the requirements of the Credit
Agreement, to become a Guarantor, Subsidiary Guarantor and Grantor under the
Guarantee and Collateral Agreement, in order to induce the Lenders to make
additional Loans, each Issuing Bank to issue additional Revolving Letters of
Credit, the counterparties to the Secured Swap Agreements to enter into the
Secured Swap Agreements, the counterparties to the Secured Cash Management
Agreements to enter into the Secured Cash Management Agreements and as
consideration for Loans previously made, Letters of Credit previously issued,
Secured Swap Agreements previously entered into and Secured Cash Management
Agreements previously entered into.

I-1



--------------------------------------------------------------------------------



 



     Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
     SECTION 1. In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below and delivery thereof to the
Collateral Agent becomes a Guarantor, Subsidiary Guarantor and Grantor under the
Guarantee and Collateral Agreement with the same force and effect as if
originally named therein as a Guarantor, Subsidiary Guarantor and Grantor, and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee and Collateral Agreement applicable to it as a Guarantor, Subsidiary
Guarantor and Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor, Subsidiary Guarantor
and Grantor thereunder (as supplemented by the attached supplemental Schedules
to the Perfection Certificate) are true and correct, in all material respects,
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct, in all material respects, as of such earlier date. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations, does hereby create and grant
to the Collateral Agent, its successors and assigns, for the ratable benefit of
the Secured Parties, their successors and assigns, a security interest in and
Lien on all the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Guarantee and Collateral Agreement) of the New
Subsidiary. Each reference to a “Guarantor”, “Subsidiary Guarantor” or “Grantor”
in the Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference.
     SECTION 2. The New Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.
     SECTION 3. This Supplement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract. This Supplement shall become effective when
(a) the Collateral Agent shall have received a counterpart of this Supplement
that bears the signature of the New Subsidiary and (b) the Collateral Agent has
executed a counterpart hereof. Delivery of an executed counterpart to this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed original. Any such delivery shall be followed
promptly by delivery of the manually signed original.
     SECTION 4. The New Subsidiary has delivered a Perfection Certificate to the
Collateral Agent. The information set forth therein (including the Schedules
attached thereto) is correct and complete as of the date hereof.

I-2



--------------------------------------------------------------------------------



 



     SECTION 5. Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT AND ALL CLAIMS RELATING TO THE SUBJECT MATTER HEREOF,
WHETHER SOUNDING IN CONTRACT LAW OR TORT LAW, SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.
     SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Collateral Agent.

I-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

            [Insert Company Name],
as New Subsidiary
      By:           Name:           Title:      

I-4



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS, as Collateral Agent
      By:           Name:           Title:      

I-5



--------------------------------------------------------------------------------



 



         

Schedule I
Pledged Stock and Pledged Debt Securities
A. Pledged Stock
B. Pledged Debt Securities

I-6



--------------------------------------------------------------------------------



 



Schedule II
Intellectual Property
Copyrights
Patents
Trademarks
Domain Names

I-7



--------------------------------------------------------------------------------



 



Schedule III
Commercial Tort Claims
[            ]

I-8



--------------------------------------------------------------------------------



 



Exhibit II
to the Guarantee and
Collateral Agreement
PRE-CLOSING UCC DILIGENCE CERTIFICATE
     In connection with a proposed transaction by and among Quicksilver Gas
Services LP (the “Debtor”) and BNP Paribas as Opco Collateral Agent (the “Opco
Collateral Agent”), the Debtor hereby certifies on behalf of itself and the
other grantors specified below (the “Grantors”) as follows:
I. CURRENT INFORMATION
     A. Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers. The full and exact legal name1 (as it
appears in each respective certificate or articles of incorporation, limited
liability membership agreement or similar organizational documents, in each case
as amended to date), the type of organization (or if the Debtor or a particular
Grantor is an individual, please indicate so), the jurisdiction of organization
(or formation, as applicable), and the organizational identification number2
(not tax i.d. number) of the Debtor and each other Grantor are as follows:

                                  Type of Organization (e.g.                    
  corporation, limited     Jurisdiction of     Organizational          
liability company, limited     Organization/     Identification   Name of
Debtor/Grantor     partnership)     Formation     Number3  

II-1



--------------------------------------------------------------------------------



 



     B. Chief Executive Offices and Mailing Addresses. The chief executive
office address (or the principal residence if the Debtor or a particular Grantor
is a natural person) and the preferred mailing address (if different than chief
executive office or residence) of the Debtor and each other Grantor are as
follows:

                          Address of Chief Executive Office     Mailing Address
(if different than   Name of Debtor/Grantor     (or for natural persons,
residence)     CEO or residence)  

     C. Special Debtors. Except as specifically identified below none of the
Grantors is a: (i) a trust, (ii) a foreign air carrier within the meaning of the
federal aviation act of 1958, as amended, or (iii) a branch or agency of a bank
which bank is not organized under the law of the United States or any state
thereof.

          Name of Debtor/Grantor     Type of Special Grantor  

     D. Trade Names/Assumed Names.
     Current Trade Names. Set forth below is each trade name or assumed name
currently used by the Debtor or any other Grantor or by which the Debtor or any
Grantor is known or is transacting any business:

         
Debtor/Grantor
  Trade/Assumed Name
 
     

II-2



--------------------------------------------------------------------------------



 



     E. Changes in Names, Jurisdiction of Organization or Corporate Structure.
     Except as set forth below, neither the Debtor nor any other Grantor has
changed its name, jurisdiction of organization or its corporate structure in any
way (e.g. by merger, consolidation, change in corporate form, change in
jurisdiction of organization or otherwise) within the past five (5) years:

                  Debtor/Grantor     Date of Change     Description of Change  

     F. Prior Addresses.
     Except as set forth below, neither the Debtor nor any other Grantor has
changed its chief executive office, or principal residence if the Debtor or a
particular Grantor is a natural person, within the past five (5) years:

          Debtor/Grantor     Prior Address/City/State/Zip Code  

     G. Acquisitions of Equity Interests or Assets.
     Except as set forth below, neither the Debtor nor any Grantor has acquired
all or substantially all of the equity interests of another entity or
substantially all the assets of another entity within the past five (5) years:

                  Debtor/Grantor     Date of Acquisition     Description of
Acquisition  

     H. Corporate Ownership and Organizational Structure.
     Attached as Exhibit A hereto is a true and correct chart showing the
ownership relationship of the Debtor and all of its subsidiaries.

II-3



--------------------------------------------------------------------------------



 



II. INFORMATION REGARDING CERTAIN COLLATERAL
     A. Investment Related Property
     1. Equity Interests. Set forth below is a list of all equity interests
owned by the Debtor and each Grantor together with the type of organization
which issued such equity interests (e.g. corporation, limited liability company,
partnership or trust):

                                                                               
                          Certificate No.                                      
  Total Shares     % of Interest     (if uncertificated,         Debtor/Grantor
    Issuer     Type of Organization     # of Shares Owned     Outstanding    
Pledged     please indicate so)     Par Value  

     2. Debt Securities & Instruments. Set forth below is a list of all debt
securities and instruments owed to the Debtor or any other Grantor in the
principal amount of greater than $500,000:

                                          Principal Amount of        
Debtor/Grantor     Issuer of Instrument     Instrument     Maturity Date  

     B. Intellectual Property. Set forth below is a list of all copyrights,
patents, and trademarks and all applications thereof and other intellectual
property owned by the Debtor and each other Grantor:

  1.   Copyrights and Copyright Applications

                                  Debtor/Grantor     Title     Filing
Date/Issued Date     Status     Application/                                  
Registration No.  

  2.   Patents and Patent Applications

                                  Debtor/Grantor     Title     Filing
Date/Issued Date     Status     Application/                                  
Registration No.  

II-4



--------------------------------------------------------------------------------



 



  3.   Trademarks and Trademark Applications

                                  Debtor/Grantor     Title     Filing
Date/Issued Date     Status     Application/                                  
Registration No.  

     C. Tangible Personal Property in Possession of Warehousemen, Bailees and
Other Third Parties. Except as set forth below, no persons (including, without
limitation, warehousemen and bailees) other than the Debtor or any other Grantor
have possession of any material amount (fair market value, individually or in
the aggregate, of $5 million or more) of tangible personal property of the
Debtor and any other Grantor:

                                                  Description of  
Debtor/Grantor     Address/City/State/Zip Code     County     Assets and Value  

     D. Real Estate Related UCC Collateral
     1. Fixtures. Set forth below are all the locations where the Debtor or any
other Grantor owns or leases any real property:

                          Debtor/Grantor     Address/City/State/Zip Code    
County     Owned or Leased  

     2. “As Extracted” Collateral. Set forth below are all the locations where
the Debtor or any other Grantor owns, leases or has an interest in any wellhead
or minehead:

                  Debtor/Grantor     Address/City/State/Zip Code     County  

II-5



--------------------------------------------------------------------------------



 



                  Debtor/Grantor     Address/City/State/Zip Code     County  

     3. Timber to be Cut. Set forth below are all locations where the Debtor or
any other Grantor owns goods that are timber to be cut:

                  Debtor/Grantor     Address/City/State/Zip Code     County  

II-6



--------------------------------------------------------------------------------



 



III. AUTHORITY TO FILE FINANCING STATEMENTS
     The undersigned, on behalf of the Debtor and each other Grantor, hereby
authorizes the Opco Collateral Agent to file financing or continuation
statements, and amendments thereto, in all jurisdictions and with all filing
offices as the Opco Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect the security interest granted or to be granted
to the Opco Collateral Agent under the Guarantee and Collateral Agreement. Such
financing statements may describe the collateral in the same manner as described
in the Guarantee and Collateral Agreement or may contain an indication or
description of collateral that describes such property in any other manner as
the Opco Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Opco Collateral Agent, including, without limitation,
describing such property as “all assets” or “all personal property.”
     IN WITNESS WHEREOF, the undersigned hereto has caused this Pre-Closing UCC
Diligence Certificate to be executed as of this day of ____________, 20__ by its
officer thereunto duly authorized.

            QUICKSILVER GAS SERVICES LP
      By:           Name:           Title:        

            QUICKSILVER GAS SERVICES OPERATING LLC
      By:           Name:           Title:        

            QUICKSILVER GAS SERVICES OPERATING GP LLC
      By:           Name:           Title:        

II-7



--------------------------------------------------------------------------------



 



            COWTOWN GAS PROCESSING PARTNERS L.P.
      By:           Name:           Title:        

            COWTOWN PIPELINE PARTNERS L.P.
      By:           Name:           Title:        

            [ADD ANY ADDITIONAL GUARANTORS/GRANTORS]
                       

II-8



--------------------------------------------------------------------------------



 



Endnotes
1. It is crucial that the full and exact name of each Grantor is given. Even
seemingly minor errors such as substituting “n.a.” for “national association” or
“inc.” for “incorporated” may be seriously misleading in some states.
2. Please note that the organizational identification number is not the same as
the federal employer’s tax identification number. The organizational
identification number is customarily issued by the Secretary of State or State
Corporations Department in the State under which the particular entity had been
organized or formed and may be found on its organizational documents.
3. If a Grantor does not have an organizational identification number, please
indicate “none.” Additionally, organizational identification numbers are not
required for entities organized under the laws of New York, Delaware,
Connecticut, Georgia or Ohio for financing statements filed in such states. Such
organizational identification numbers nevertheless may be required for financing
statements filed in respect of entities organized under the foregoing states but
filed in other states, e.g. in respect of fixtures.

II-9



--------------------------------------------------------------------------------



 



Exhibit III
to the Guarantee and
Collateral Agreement
FORM OF INTERCOMPANY NOTE
New York, New York
__________, 20[_]
          FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower
from time to time from any other entity listed on the signature page hereto
(each, in such capacity, a “Payor”), hereby promises to pay on demand to the
order of such other entity listed below (each, in such capacity, a “Payee”), in
lawful money of the United States of America in immediately available funds, at
such location in the United States of America as a Payee shall from time to time
designate, the unpaid principal amount of all loans and advances made by such
Payee to such Payor. Each Payor promises also to pay interest on the unpaid
principal amount of all such loans and advances in like money at said location
from the date of such loans and advances until paid at such rate per annum as
shall be agreed upon from time to time by such Payor and such Payee.
          Reference is made to the Credit Agreement dated as of October 1, 2010
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among QUICKSILVER GAS SERVICES LP, a limited
partnership organized under the laws of the Delaware (the “Borrower”), the
lenders party thereto from time to time (the “Lenders”), BNP Paribas (“BNP”), as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
Banc of America Securities LLC, BNP Paribas Securities Corp. and RBC Capital
Markets Corporation, as Joint Lead Arrangers and joint bookrunners, Bank of
America, N.A. and Royal Bank of Canada, as Syndication Agents and UBS Securities
LLC and The Royal Bank of Scotland PLC, as Co-Documentation Agents.
          This note (“Note”) is the Intercompany Note referred to in to the
Guarantee and Collateral Agreement dated as of October 1, 2010 (the “Guarantee
and Collateral Agreement”), among the Borrower, each Subsidiary Guarantor listed
on the signature pages hereof under the caption “Subsidiary Guarantors” and each
Subsidiary that shall, at any time after the date thereof, become a Subsidiary
Guarantor pursuant to Section 7.15 thereof (each, a “Subsidiary Guarantor”) and
the Collateral Agent for the Secured Parties (as defined therein). Each Payee
hereby acknowledges and agrees that the Administrative Agent and the Collateral
Agent may exercise all rights provided in the Credit Agreement and the Guarantee
and Collateral Agreement with respect to this Note.
          Anything in this Note to the contrary notwithstanding, the
indebtedness evidenced by this Note owed by any Payor that is a Guarantor to any
Payee other than a Loan Party shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to all
Obligations (such term used herein throughout is as defined in the Credit
Agreement) of such Payor under the Credit Agreement, including, without
limitation, where applicable, under such Payor’s guarantee of the Secured
Obligations under the Guarantee and Collateral

III-1



--------------------------------------------------------------------------------



 



Agreement (such Secured Obligations and other indebtedness and obligations in
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):
          (i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as this Note, to the payment
of all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness.
          (ii) If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) before all Senior Indebtedness shall
have been paid in full in cash, such payment or distribution shall be held in
trust for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.
          To the fullest extent permitted by law, no present or future holder of
Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Note by any act or failure to act on the part of any Payor
or by any act or failure to act on the part of such holder or any trustee or
agent for such holder. Each Payee and each Payor hereby agrees that the
subordination of this Note is for the benefit of the Collateral Agent and the
other Secured Parties, the Collateral Agent and the other Secured Parties are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent may, on behalf of itself and the
other Secured Parties, proceed to enforce the subordination provisions herein.
          The indebtedness evidenced by this Note owed by any Payor that is not
a Guarantor shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
          Nothing contained in the subordination provisions set forth above is
intended to or will impair, as between each Payor and each Payee, the
obligations of such Payor, which are absolute and unconditional, to pay to such
Payee the principal of and interest on this Note as and when due and payable in
accordance with its terms, or is intended to or will affect the relative rights
of such Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.

III-2



--------------------------------------------------------------------------------



 



          Each Payee is hereby authorized to record all loans and advances made
by it to any Payor (all of which shall be evidenced by this Note), and all
repayments or prepayments thereof, in its books and records, such books and
records constituting prima facie evidence of the accuracy of the information
contained therein.
          Each Payor hereby waives presentment, demand, protest or notice of any
kind in connection with this Note. All payments under this Note shall be made
without offset, counterclaim or deduction of any kind.
          Each party to this Note hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note in any New York State or
federal court sitting in New York County. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN SECTION 7.09 OF THE GUARANTEE AND COLLATERAL AGREEMENT.

III-3



--------------------------------------------------------------------------------



 



          THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
NOTE AND ALL CLAIMS RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN
CONTRACT LAW OR TORT LAW, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

            [NAME OF ENTITY]
as Borrower and Payor
      By:           Name:           Title:      

            [NAME OF ENTITY]
as Payee
      By:           Name:           Title:      

III-4



--------------------------------------------------------------------------------



 



         

Exhibit IV
to the Guarantee and
Collateral Agreement
FORM OF
INTELLECTUAL PROPERTY SECURITY AGREEMENT
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated [___________], 2010, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of BNP Paribas,
as Collateral Agent (the “Collateral Agent”) for the Secured Parties.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement referred to therein.
          WHEREAS, QUICKSILVER GAS SERVICES LP, a limited partnership organized
under the laws of the Delaware (the “Borrower”), the lenders party thereto from
time to time (the “Lenders”), BNP Paribas (“BNP”), as Administrative Agent and
as Collateral Agent for the Lenders, Banc of America Securities LLC, BNP Paribas
Securities Corp. and RBC Capital Markets Corporation, as Joint Lead Arrangers
and joint bookrunners, Bank of America, N.A. and Royal Bank of Canada, as
Syndication Agents and UBS Securities LLC and The Royal Bank of Scotland PLC, as
Co-Documentation Agents, and each other party thereto have entered into the
Credit Agreement dated as of October 1, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have severally agreed to make Loans, each Issuing
Bank to issue Revolving Letters of Credit, the counterparties to the Secured
Swap Agreements to enter into the Secured Swap Agreements and the counterparties
to the Secured Cash Management Agreements to enter into the Secured Cash
Management Agreements, upon the terms and subject to the conditions therein.
          WHEREAS, in connection with the Credit Agreement, the Grantors have
entered into the Guarantee and Collateral Agreement dated October 1, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in order to induce the Lenders
to make Loans, each Issuing Bank to issue Revolving Letters of Credit, the
counterparties to the Secured Swap Agreements to enter into the Secured Swap
Agreements and the counterparties to the Secured Cash Management Agreements to
enter into the Secured Cash Management Agreements.
          WHEREAS, under the terms of the Guarantee and Collateral Agreement,
the Grantors have granted to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in, among other property, certain
intellectual property of the Grantors, and have agreed as a condition thereof to
execute this IP Security Agreement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors agree as follows:

IV-1



--------------------------------------------------------------------------------



 



          SECTION 1. Grant of Security. Each Grantor hereby grants to the
Collateral Agent for the ratable benefit of the Secured Parties a security
interest in all of such Grantor’s right, title and interest in and to the
following (the “Collateral”):
          (a) the United States Patents (as defined in the Guarantee and
Collateral Agreement) set forth in Schedule A hereto;
          (b) the United States registered Trademarks (as defined in the
Guarantee and Collateral Agreement) and Trademarks for which United States
applications are pending set forth in Schedule B hereto; and
          (c) the United States registrations of Copyrights (as defined in the
Guarantee and Collateral Agreement) set forth in Schedule C hereto.
          SECTION 2. Recordation. This IP Security Agreement has been executed
and delivered by each Grantor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office and the
United States Copyright Office. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks record this IP Security Agreement.
          SECTION 3. Execution in Counterparts. This IP Security Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
          SECTION 4. Grants, Rights and Remedies. This IP Security Agreement has
been entered into in conjunction with the provisions of the Guarantee and
Collateral Agreement. Each Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Collateral are more fully set forth in the
Guarantee and Collateral Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this IP Security Agreement and the terms of
the Guarantee and Collateral Agreement, the terms of the Guarantee and
Collateral Agreement shall govern.
          SECTION 5. Governing Law. THIS IP SECURITY AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS IP SECURITY AGREEMENT AND ALL CLAIMS
RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW OR TORT
LAW, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.
          SECTION 6. Severability. In case any one or more of the provisions
contained in this IP Security Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Guarantee and Collateral
Agreement shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid

IV-2



--------------------------------------------------------------------------------



 



provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
[Remainder of Page Intentionally Blank]

IV-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

           

[__________],
      as Grantor
        By:           Name:           Title:      

IV-4



--------------------------------------------------------------------------------



 



         

Accepted and Agreed to:
BNP PARIBAS
as Collateral Agent for the Lenders

                  By:           Name:           Title:        

IV-5



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
SOLVENCY CERTIFICATE
     I, the undersigned, the [Chief Financial Officer] [title of other
Responsible Officer] of the Borrower (as defined below), DO HEREBY CERTIFY on
behalf of the Borrower that:
     1. This Certificate is furnished pursuant to Section 4.02(h) of the Credit
Agreement (as in effect on the date of this Certificate), dated as of October 1,
2010, among QUICKSILVER GAS SERVICES LP, a limited partnership organized under
the laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
BNP PARIBAS (“BNP”), as Administrative Agent, BNP, as Collateral Agent, BANK OF
AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication Agents, BANC OF AMERICA
SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC CAPITAL MARKETS
CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES LLC and ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents. Terms defined in the Credit Agreement
are used herein with the same meanings.
     2. Immediately after giving effect to the Transactions, (a) the fair value
of the assets (for the avoidance of doubt, calculated to include goodwill and
other intangibles) of the Borrower and its Subsidiaries on a consolidated basis,
at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Relevant
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
property of the Borrower and its Relevant Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Relevant Subsidiaries on a consolidated basis,
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and its Relevant Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) the Borrower and its Relevant Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.
     3. The Borrower does not intend to, and does not believe that it or any of
its Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any Relevant Subsidiary, and the timing and amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Relevant
Subsidiary.
[Signature Page Follows]

F-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have hereunto set my hand this __ day of _________, 2010.

            QUICKSILVER GAS SERVICES LP, as Borrower
      By:           Name:           Title:      

F-2



--------------------------------------------------------------------------------



 



         

EXHIBIT G-1
FORM OF REVOLVING NOTE

         
 
  $_______________   Dated: __________, 2010

FOR VALUE RECEIVED, the undersigned, QUICKSILVER GAS SERVICES LP (the
“Borrower”), HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its
registered assigns for the account of its applicable lending office the
principal amount of the Revolving Facility Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Credit Agreement dated as of October 1,
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among the Borrower, the
LENDERS party thereto from time to time, BNP PARIBAS (“BNP”), as Administrative
Agent, BNP, as Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA,
as Syndication Agents, BANC OF AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers, and UBS
SECURITIES LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents.
     The Borrower promises to pay to the Lender or its registered assigns
interest on the unpaid principal amount of each Revolving Facility Loan advanced
to the Borrower from the date of such Revolving Facility Loan until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.
     Both principal and interest are payable in U.S. dollars to BNP Paribas, as
Administrative Agent, at 787 Seventh Avenue, New York, New York 10019,
Attention: Dina Wilson, Tel: (201) 850-6807, Fax: (201) 850-4020, in immediately
available funds. Each Revolving Facility Loan advanced to the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto, which is part of this promissory note (the “Promissory
Note”); provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.
     This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of loans (the “Revolving Facility Loans”) by the Revolving Facility
Lenders to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding U.S.$400,000,000, the indebtedness
of the Borrower resulting from each such Revolving Facility Loan being, on
request of a Revolving Facility Lender, evidenced by such promissory notes, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.
     The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any

G-1-1



--------------------------------------------------------------------------------



 



judgment, and hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. The
Borrower further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties thereto by
registered or certified mail, postage prepaid, to the Borrower at the address
specified for the Loan Parties in Section 9.01(a) of the Credit Agreement. The
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Promissory Note shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Promissory Note or the other Loan Documents against
the Borrower or any Loan Party or their properties in the courts of any
jurisdiction.
     The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

G-1-2



--------------------------------------------------------------------------------



 



     This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

            QUICKSILVER GAS SERVICES LP, as Borrower
      By:           Name:           Title:        

G-1-3



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

                                                  Amount of Principal   Unpaid
Principal     Date   Amount of Loans   Paid or Prepaid   Balance   Notation Made
By

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF INCREMENTAL TERM LOAN NOTE

      $                        Dated:                    , 2010

FOR VALUE RECEIVED, the undersigned, QUICKSILVER GAS SERVICES LP (the
“Borrower”), HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its
registered assigns for the account of its applicable lending office the
principal amount of the Incremental Term Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Credit Agreement dated as of October 1,
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among the Borrower, the
LENDERS party thereto from time to time, BNP PARIBAS (“BNP”), as Administrative
Agent, BNP, as Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA,
as Syndication Agents, BANC OF AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers, and UBS
SECURITIES LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents.
     The Borrower promises to pay to the Lender or its registered assigns
interest on the unpaid principal amount of the Incremental Term Loan advanced to
the Borrower from the date of such Incremental Term Loan, until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.
     Both principal and interest are payable in U.S. dollars to BNP Paribas, as
Administrative Agent, at 787 Seventh Avenue, New York, New York 10019,
Attention: Dina Wilson, in immediately available funds. The Incremental Term
Loan advanced to the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
promissory note (the “Promissory Note”); provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.
     This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of loans (the “Incremental Term Loans”) by the Incremental Term Lenders
to or for the benefit of the Borrower from time to time, the indebtedness of the
Borrower resulting from each such Incremental Term Loan being, on request of an
Incremental Term Lender, evidenced by such promissory notes, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.
     The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action

G-2-1



--------------------------------------------------------------------------------



 



or proceeding may be heard and determined in such New York State or, to the
extent permitted by law, in such federal court. The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01(a) of the Credit Agreement. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Promissory Note shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Promissory Note or the other Loan Documents against the Borrower or any Loan
Party or their properties in the courts of any jurisdiction.
     The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

G-2-2



--------------------------------------------------------------------------------



 



     This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

            QUICKSILVER GAS SERVICES LP, as
Borrower
      By:           Name:           Title:      

G-2-3



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                                                  Amount of Principal   Unpaid
Principal     Date   Amount of Advance   Paid or Prepaid   Balance   Notation
Made By

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
     Reference is made to the Credit Agreement dated as of October 1, 2010,
among QUICKSILVER GAS SERVICES LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time, BNP
PARIBAS (“BNP”), as Administrative Agent, BNP, as Collateral Agent, BANK OF
AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication Agents, BANC OF AMERICA
SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC CAPITAL MARKETS
CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES LLC and ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents. Capitalized terms used herein that are
not defined herein shall have the meanings ascribed to them in the Credit
Agreement.
     [Insert name of institution] (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 2.17(e) of the Credit Agreement. The Non-U.S.
Lender hereby represents and warrants that:
     A. It is the beneficial owner of the Loan (as well as any Notes evidencing
such Loan) in respect of which it is providing this certificate;
     B. The Non-U.S. Lender is not a “bank” that entered into the Credit
Agreement in the “ordinary course of its trade or business” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);
     C. The Non-U.S. Lender is not a “10-percent shareholder” of the U.S.
Borrower within the meaning of Section 871(h)(3)(B) of the Code;
     D. The Non-U.S. Lender is not a “controlled foreign corporation” receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code; and
     E. The interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished the Administrative Agent and the Borrower
with a certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in any of the three calendar years preceding such payments.

H-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

            [NAME OF NON-U.S. LENDER]
      By:           Name:           Title:        

Date:                     , 20___

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ADMINISTRATIVE QUESTIONNAIRE
Administrative Questionnaire

         
I. Borrower Name:
      QUICKSILVER GAS SERVICES LP
 
       
 
       
II. Legal Name of Lender for Signature Page:
       
 
       
III. Name of Lender for any eventual tombstone:
       
 
       
 
       
IV. Legal Address:
         
 
       
 
       
 
       
 
       
V. Contact Information:
       

                                  Credit Contact       Operations Contact      
Legal Counsel
Name:
                       
 
                 
Title:
                       
 
                 
Address:
                       
 
                 
 
                       
 
                 
 
                       
 
                 
Telephone:
                       
 
                 
Facsimile:
                       
 
                 
Email:
                       
 
                 
Address:
                       
 
                 
 
                        VI. Lender’s Wire Payment Instructions:        
 
                       
Pay to:
                                 
 
      (Name of Lender)                          
 
      (ABA#)       (City/State)                          
 
      (Account #)       (Account Name)        

Please return this form, by fax, to the attention of Administrative Agent, fax [
], no later than 5:00 p.m. New York City time, on [__________], 2010.

I-1



--------------------------------------------------------------------------------



 



Administrative Questionnaire

              Borrower Name:
      QUICKSILVER GAS SERVICES LP    
VII. Organizational Structure:
           
 
           
Branch, organized under which laws, etc.
                     
Lender’s Tax ID:
                     

Tax withholding Form Attached
[     ] Form W-9
[     ] Form W-8BEN/W-8EXP/W-8IMY/W-8ECI (with any required attachments)
[     ] W/Hold                               % Effective
VIII. Payment Instructions:
Servicing Site:
Pay To:

     
IX. Name of Authorized Officer:
   
 
   
Name:
   
 
   
Signature:
   
 
   
Date:
   
 
   

I-2



--------------------------------------------------------------------------------



 



Administrative Questionnaire
X. Institutional Investor Sub-Allocations

     
Institution Legal:
   
 
   
Fund Manager:
   
 
   
Sub-Allocations:
   

                                  Exact Legal Name               Direct Signer
to       Purchase by       Date of (for documentation       Sub-Allocation      
Credit Agreement       Assignment       Post-Closing purposes)       (Indicate
US$)       (Yes / No)       (Yes / No)       Assignment
1.
                               
 
                               
2.
                               
 
                               
3.
                               
 
                               
4.
                               
 
                               
5.
                               
 
                               
6.
                               
 
                               
7.
                               
 
                               
Total
                                 

Special Instructions
 
 
 
 

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF OMNIBUS AGREEMENT
[Separately Attached]

J-1



--------------------------------------------------------------------------------



 



Exhibit J
OMNIBUS
AGREEMENT
BY AND AMONG
CRESTWOOD MIDSTREAM PARTNERS LP,
CRESTWOOD GAS SERVICES GP LLC
AND
CRESTWOOD HOLDINGS PARTNERS LLC

 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
          THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective
as of, ______________, 2010 (the “Effective Date”), and is by and among
Crestwood Midstream Partners LP, a Delaware limited partnership (the “MLP”),
Crestwood Gas Services GP LLC, a Delaware limited liability company (“General
Partner”), and Crestwood Holdings Partners LLC, a Delaware limited liability
company (“Crestwood Holdings”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”
R E C I T A L S:
          The Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article II, Article III and
Article IV of this Agreement, with respect to certain non-competition and
business opportunity, indemnification and reimbursement obligations of the
Parties.
          In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
Definitions
     1.1 Definitions. (a) Capitalized terms used herein but not defined shall
have the meanings given them in the MLP Agreement.
     (b) As used in this Agreement, the following terms shall have the
respective meanings set forth below:
          “Affiliate” of a Person means any other Person that directly or
indirectly Controls, is Controlled by or is under common Control with such
Specified Person; and in the case of First Reserve, includes any private equity
fund sponsored or managed by FRC Founders Corporation, First Reserve Management,
L.P. or their Affiliates.
          “Agreement” means this Omnibus Agreement, as it may be amended,
modified or supplemented from time to time in accordance with the terms hereof.
          “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person; (ii) the
dissolution or liquidation of the Applicable Person; (iii) the consolidation or
merger of the Applicable Person with or into another Person pursuant to a
transaction in which the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for cash, securities or other property, other than
any such transaction where (a) the outstanding Voting Securities of the
Applicable Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and (b) the holders

2



--------------------------------------------------------------------------------



 



of the Voting Securities of the Applicable Person immediately prior to such
transaction own, directly or indirectly, not less than a majority of the
outstanding Voting Securities of the surviving Person or its parent immediately
after such transaction; and (iv) a “person” or “group” (within the meaning of
Sections 13(d) or 14(d)(2) of the Exchange Act) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of
all of the then outstanding Voting Securities of the Applicable Person, except
(a) Crestwood Holdings and any Affiliates of Crestwood Holdings, including First
Reserve and its Affiliates and (b) in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.
          “Construction Costs” means all costs associated with developing,
engineering, designing, building, financing and conducting completion testing of
Subject Assets, including, without limitation, any costs to acquire related real
property or necessary rights of way and any internal costs incurred to
compensate employees for time spent on development, engineering, designing,
building, financing or testing Subject Assets.
          “Construction Offer” is defined in Section 2.3(b)(i).
          “Control” means the direct or indirect possession of the power to
direct or cause the direction of the management or policies of a Person, whether
through ownership of securities, by contract or otherwise.
          “Crestwood Counties” means the following counties in the State of
Texas: Hood, Somervell, Johnson, Tarrant, Hill, Parker, Bosque and Erath.
          “Crestwood Holdings” has the meaning given such term in the preamble
to this Agreement.
          “Crestwood Holdings Entities” means Crestwood Holdings and any other
Person Controlled by Crestwood Holdings other than the Partnership Entities.
          “Effective Date” has the meaning given such term in the preamble to
this Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “First Reserve” means FR XI CMP Holdings LLC, a Delaware limited
liability company, a member of Crestwood Holdings.
          “General Partner” has the meaning given such term in the preamble to
this Agreement.
          “Indemnified Party” means the party entitled to indemnification in
accordance with Article III.
          “Indemnifying Party” means the party from whom indemnification may be
required in accordance with Article III.

3



--------------------------------------------------------------------------------



 



          “Independent Expert” is defined in Section 2.3(b)(iv).
          “Losses” means any losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, court costs and reasonable attorney’s and
experts’ fees) of any and every kind or character.
          “MLP” has the meaning given such term in the introduction to this
Agreement.
          “MLP Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the MLP, dated as of February 19, 2008, as such agreement
is in effect on the Effective Date, to which reference is hereby made for all
purposes of this Agreement. An amendment or modification to the MLP Agreement
subsequent to the Effective Date shall be given effect for the purposes of this
Agreement only if it has received the approval of the Conflicts Committee that
would be required, if any, pursuant to Section 5.6 hereof if such amendment or
modification were an amendment or modification of this Agreement, and if no such
approval is or would be required, upon execution of such amendment by each of
the Parties hereto.
          “MLP Assets” means the pipelines, processing plants or related
equipment or assets, or portions thereof, owned by, leased by or necessary for
the operation of the business, properties or assets of any member of the
Partnership Group.
          “Offer” is defined in Section 2.3(a)(i).
          “Operations Services” is defined in Section 4.3(a).
          “Operations Personnel” is defined in Section 4.3(b).
          “Organizational Documents” means certificates of incorporation,
by-laws, certificates of formation, limited liability company operating
agreements, certificates of limited partnership or limited partnership
agreements or other formation or governing documents of a particular entity.
          “Other Construction Terms” is defined in Section 2.3(b)(i).
          “Partnership Entities” means the General Partner and each member of
the Partnership Group.
          “Partnership Group” means the MLP and any entity Controlled by the
MLP.
          “Partnership Group Member” means any member of the Partnership Group.
          “Party” or “Parties” have the meaning given such terms in the
introduction to this Agreement.
          “Person” means an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or any other
entity.

4



--------------------------------------------------------------------------------



 



          “Previous Omnibus Agreement” means that certain Omnibus Agreement,
dated August 10, 2007, by and among the MLP, Quicksilver Gas Services GP LLC and
Quicksilver Resources Inc.
          “Purchase Agreement” is defined in Section 2.3(a)(i).
          “Restricted Businesses” is defined in Section 2.1.
          “Services” is defined in Section 4.1(a).
          “Subject Assets” means any assets or group of related assets that are
located in the Crestwood Counties and that are related to the Restricted
Businesses.
          “Subject Assets Valuation Expert” is defined in Section 2.3(a)(iv).
          “Voting Securities” means securities of any class of a Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.
ARTICLE II
Non-competition and Business Opportunities
     2.1 Restricted Businesses. Except as permitted by Section 2.2, each
Crestwood Holdings Entity shall be prohibited from engaging in, whether by
acquisition, construction or otherwise, any of the following businesses (the
“Restricted Businesses”): the gathering, treating, processing, fractionating,
transportation or storage of natural gas in the Crestwood Counties, or the
transportation or storage of natural gas liquids in the Crestwood Counties.
     2.2 Permitted Exceptions. Notwithstanding any provisions of Section 2.1 to
the contrary, the Crestwood Holdings Entities may engage in the following
activities under the following circumstances:
          (a) any business that (i) is primarily related to the exploration for
and production of oil or natural gas, the sale and marketing of oil and natural
gas derived from such exploration and production activities, or the sale and
marketing of natural gas liquids or (ii) is otherwise not a Restricted Business;
          (b) the ownership and/or operation of any Subject Assets acquired by a
Crestwood Holdings Entity after the Effective Date; provided, that the MLP has
been offered the opportunity to purchase the Subject Assets in accordance with
Section 2.3(a) and the General Partner (with the concurrence of the Conflicts
Committee) has elected not to purchase the Subject Assets; provided, further,
that (i) prior to the offer being made to the MLP and (ii) during the pendency
of the procedures described in Section 2.3(a), the applicable Crestwood Holdings
Entity or Crestwood Holdings Entities shall be entitled to own and operate the
Subject Assets;

5



--------------------------------------------------------------------------------



 



          (c) the construction, ownership and/or operation of any Subject Assets
constructed by a Crestwood Holdings Entity after the Effective Date; provided,
that the MLP has been offered the opportunity to purchase the Subject Assets in
accordance with Section 2.3(b) and the General Partner (with the concurrence of
the Conflicts Committee) has elected not to purchase the Subject Assets;
provided, further, that (i) prior to the offer being made to the MLP and
(ii) during the pendency of construction and the procedures described in
Section 2.3(b), the applicable Crestwood Holdings Entity or Crestwood Holdings
Entities shall be entitled to construct, own and operate the Subject Assets; and
          (c) any Restricted Business conducted by a Crestwood Holdings Entity
with the approval of the Conflicts Committee.
          The Parties acknowledge and agree that First Reserve is an Affiliate
of a private equity fund sponsor specializing in investments in the energy
sector generally, including investments within the Restricted Business, and
accordingly may determine in its sole discretion whether to bring any
opportunity to the MLP or to another portfolio company or fund of which such
sponsor is an Affiliate. Notwithstanding anything in this Agreement to the
contrary, none of First Reserve or any representative of First Reserve,
including any representative serving on the management committee (or similar
governing body) of Crestwood Holdings, or any Affiliate of First Reserve or any
representative thereof (other than the Partnership Entities and the Crestwood
Holdings Entities), shall have any obligation to bring any such opportunity to
the Partnership Group, to refrain or cause any of its Affiliates (other than the
Partnership Entities and the Crestwood Holdings Entities) or any other Person to
refrain from pursuing such opportunity, or to otherwise refrain from engaging in
or possessing an interest in other business opportunities or ventures of every
kind and description, independently or with others, including, without
limitation, businesses that may compete with the Partnership Group.
     2.3 Procedures.
          (a) In the event that a Crestwood Holdings Entity becomes aware of an
opportunity to make an acquisition that includes Subject Assets, then the
applicable Crestwood Holdings Entity may make such acquisition without first
offering the opportunity to the MLP as long as it complies with the following
procedures:
     (i) Within 120 days after the consummation of such an acquisition, the
applicable Crestwood Holdings Entity shall notify the General Partner in writing
of such acquisition. Such notice shall include an offer (the “Offer”) by the
applicable Crestwood Holdings Entity to sell the Subject Assets to the MLP,
accompanied by a proposed definitive agreement to effectuate the purchase and
sale of the Subject Assets (the “Purchase Agreement”). The Purchase Agreement
shall set forth the material terms of the Offer, including the proposed purchase
price, any liabilities to be assumed by the Partnership Group and the other
material terms of the Offer; provided that the representations and warranties
regarding the Subject Assets shall be substantially consistent with the terms
contained in the definitive purchase agreement pursuant to which the applicable
Crestwood Holdings Entity acquired the Subject Assets, subject to such
adjustments as the applicable Crestwood Holdings Entity reasonably determines
are necessary to reflect the

6



--------------------------------------------------------------------------------



 



differences in the transaction. In addition, if any Crestwood Holdings Entity
desires to utilize the Subject Assets, the Offer may include commercially
reasonable terms on which the Partnership Group will provide services to such
Crestwood Holdings Entity to enable it to utilize the Subject Assets.
     (ii) As soon as practicable after the Offer is made, the applicable
Crestwood Holdings Entity will deliver to the MLP all information prepared by or
on behalf of or in the possession of any Crestwood Holdings Entity related to
the Subject Assets and reasonably requested by the MLP, except for such
information determined in good faith by such Crestwood Holdings Entity to be
necessary to preserve any applicable privilege (including the attorney-client
privilege). As soon as practicable, but in any event within 60 days after
receipt of the Offer accompanied by the form of Purchase Agreement, the General
Partner shall notify the Crestwood Holdings Entity in writing that either:
(x) the General Partner, on behalf of the Partnership Group, has elected (with
the concurrence of the Conflicts Committee) not to cause a Partnership Group
Member to purchase the Subject Assets, in which event the Crestwood Holdings
Entities shall be forever free to continue to own, operate dispose of or
otherwise deal in such Subject Assets, or (y) the General Partner, on behalf of
the Partnership Group, has elected (with the concurrence of the Conflicts
Committee) to cause a Partnership Group Member to purchase the Subject Assets,
in which event sub-clauses (iii) and (iv) shall apply.
     (iii) In the event that the applicable Crestwood Holdings Entity and the
General Partner (with the concurrence of the Conflicts Committee) within 60 days
after receipt by the General Partner of the Offer are able to agree on the fair
market value of the Subject Assets that are subject to the Offer accompanied by
the form of Purchase Agreement and the other terms of the Offer including,
without limitation, the terms, if any, on which the Partnership Group will
provide services to any Crestwood Holdings Entity to enable it to utilize the
Subject Assets, a Partnership Group Member shall purchase the Subject Assets for
the agreed upon fair market value as soon as commercially practicable after such
agreement has been reached (and otherwise on the terms and conditions of the
agreed Purchase Agreement) and, if applicable, enter into an agreement with any
Crestwood Holdings Entity to provide services in a manner consistent with the
Offer (as modified based on the agreement of the Parties and the concurrence of
the Conflicts Committee).
     (iv) In the event that the applicable Crestwood Holdings Entity and the
General Partner (with the concurrence of the Conflicts Committee) are unable to
agree within 60 days after receipt by the General Partner of the Offer on the
fair market value of the Subject Assets that are subject to the Offer or the
other terms of the Offer including, if applicable, the terms on which the
Partnership Group will provide services to any Crestwood Holdings Entity to
enable it to utilize the Subject Assets, the applicable Crestwood Holdings
Entity and the General Partner will engage a mutually agreed upon independent
investment banking firm or other independent Person that is an expert in valuing
midstream assets like the Subject Assets (such firm or Person, the “Subject
Assets Valuation Expert”) to determine the fair market value of the Subject
Assets and/or the other terms on which the General Partner and the Crestwood
Holdings Entity are unable to agree. Such Subject Assets Valuation Expert will
determine the fair market value of the Subject Assets and/or the other terms on
which the General Partner and the applicable Crestwood Holdings Entity are
unable to agree within 30 days of its engagement and furnish the applicable

7



--------------------------------------------------------------------------------



 



Crestwood Holdings Entity and the General Partner its determination. The fees of
the Subject Assets Valuation Expert will be split equally between Crestwood
Holdings and the MLP. Once the Subject Assets Valuation Expert has submitted its
determination of the fair market value of the Subject Assets and/or the other
terms on which the Partnership Group and the applicable Crestwood Holdings
Entity are unable to agree, the General Partner will have the right, but not the
obligation, subject to the concurrence of the Conflicts Committee, to cause a
Partnership Group Member to purchase the Subject Assets pursuant to the Offer as
modified by the determination of the Subject Assets Valuation Expert. The
Partnership Group Member will provide written notice of its decision to the
Crestwood Holdings Entity within 30 days after the Subject Assets Valuation
Expert has submitted its determination. Failure to provide such notice within
such 30-day period shall be deemed to constitute a decision not to purchase the
Subject Assets. If the General Partner elects to cause a Partnership Group
Member to purchase the Subject Assets, then the Partnership Group Member shall
purchase the Subject Assets pursuant to the Offer as modified by the
determination of the Valuation Expert as soon as commercially practicable after
such determination and, if applicable, enter into an agreement with the
applicable Crestwood Holdings Entity to provide services in a manner consistent
with the Offer, as modified by the determination of the Subject Assets Valuation
Expert, if applicable.
          (b) In the event that a Crestwood Holdings Entity determines to
construct Subject Assets, then the applicable Crestwood Holdings Entity may
construct or cause to be constructed such Subject Assets without first offering
the opportunity to construct and own same to the MLP if such Crestwood Holdings
Entity complies with the following procedures:
          (i) Within 120 days after the completion of construction and the
commencement of commercial service of such Subject Assets by a Crestwood
Holdings Entity, the applicable Crestwood Holdings Entity shall notify the
General Partner in writing of such construction and offer the Partnership Group
the opportunity to purchase such Subject Assets in accordance with this
Section 2.3(b) (the “Construction Offer”). The Construction Offer shall set
forth the Crestwood Holdings Entity’s good faith estimate of (A) the actual
Construction Costs for the Subject Assets incurred by the applicable Crestwood
Holdings Entity, and (B) the fair market value of such Subject Assets, which
fair market value shall constitute the proposed purchase price for the Subject
Assets, together with the other proposed terms relating to the purchase of the
Subject Assets, and, if any Crestwood Holdings Entity desires to utilize the
Subject Assets, the Construction Offer may also include commercially reasonable
terms on which the Partnership Group will provide services to such Crestwood
Holdings Entity to enable it to utilize the Subject Assets (collectively, the
“Other Construction Terms ”).
          (ii) As soon as practicable, but in any event within 60 days after
receipt of such written notification, the General Partner shall notify the
applicable Crestwood Holdings Entity in writing that either (x) the General
Partner, on behalf of the Partnership Group, has elected (with the concurrence
of the Conflicts Committee) not to cause a Partnership Group Member to purchase
the Subject Assets, in which event the Crestwood Holdings Entities shall be
forever free to continue to own, operate dispose of or otherwise deal in such
Subject Assets, or (y) the General Partner, on behalf of the Partnership Group,
has elected (with the concurrence of the Conflicts Committee) to cause a
Partnership Group Member to purchase the Subject Assets, in which event the
following procedures shall apply:

8



--------------------------------------------------------------------------------



 



          (iii) In the event that the applicable Crestwood Holdings Entity and
the General Partner (with the concurrence of the Conflicts Committee) within
60 days after receipt by the General Partner of the Construction Offer are able
to agree on the fair market value of the Subject Assets that are subject to the
Construction Offer and the Other Construction Terms of the Construction Offer, a
Partnership Group Member shall purchase the Subject Assets for the agreed upon
fair market value as soon as commercially practicable after such agreement has
been reached and, if applicable, enter into an agreement with the Crestwood
Holdings Entity to provide services in a manner consistent with the Construction
Offer (as modified based on the agreement of the Parties and the concurrence of
the Conflicts Committee).
          (iv) In the event that the applicable Crestwood Holdings Entity and
the General Partner (with the concurrence of the Conflicts Committee) are unable
to agree within 60 days after receipt by the General Partner of the Construction
Offer on the fair market value of the Subject Assets that are subject to the
Construction Offer, the applicable Crestwood Holdings Entity and the General
Partner will engage a mutually agreed upon independent investment banking firm
or other independent Person that is an expert in valuing midstream assets such
as the Subject Assets that are the subject of the Construction Offer (the
“Independent Expert”), to determine the fair market value of the Subject Assets.
Such Independent Expert will determine the fair market value of the Subject
Assets within 30 days of its engagement and furnish the applicable Crestwood
Holdings Entity and the General Partner its determination, which determination
shall be a final and binding determination of the fair market value. The fees of
the Independent Expert will be split equally between Crestwood Holdings and the
MLP.
          (v) If the applicable Crestwood Holdings Entity and the General
Partner are unable to agree within 60 days after receipt by the General Partner
of the Construction Offer on all of the Other Construction Terms, the applicable
Crestwood Holdings Entity and the General Partner will obtain a good faith
proposal from a mutually agreed upon third party engaged in the business to
which such Other Construction Terms relate in order to determine the Other
Construction Terms on which the General Partner and the applicable Crestwood
Holdings Entity are unable to agree. Such third party will submit a good faith
proposal regarding the Other Construction Terms on which the General Partner and
the applicable Crestwood Holdings Entity are unable to agree within 30 days of
its engagement to the applicable Crestwood Holdings Entity and the General
Partner, which proposal shall be a final and binding determination of the Other
Construction Terms. The fees of the third party will be split equally between
the applicable Crestwood Holdings Entity and the Partnership Group.
          (vi) Once the fair market value and the Other Construction Terms have
been finally determined pursuant to sub-clauses (iv) or (v) above, the General
Partner will have the right, but not the obligation, subject to the concurrence
of the Conflicts Committee, to cause a Partnership Group Member to purchase the
Subject Assets pursuant to the Construction Offer as modified by the
determination of the Independent Expert and/or the third party submitting a
proposal, as applicable. The Partnership Group Member will provide written
notice of its decision to the applicable Crestwood Holdings Entity within
30 days after the later of the date on which the Independent Expert and/or the
third party submitting a proposal, as applicable, has submitted its
determination. Failure to provide such notice within such 30-day period shall be
deemed to

9



--------------------------------------------------------------------------------



 



constitute a decision not to purchase the Subject Assets. If the General Partner
elects to cause a Partnership Group Member to purchase the Subject Assets, then
the Partnership Group Member shall purchase the Subject Assets pursuant to the
Construction Offer as modified by the agreement of the Parties, the
determination of the Independent Expert and/or the third party submitting a
proposal, as applicable, as soon as commercially practicable after such
determination and, if applicable, enter into an agreement with the applicable
Crestwood Holdings Entity to provide services in a manner consistent with the
Construction Offer, as modified by the determination of the third party
submitting a proposal, if applicable.
     2.4 Scope of Prohibition. Except as provided in this Article II and the MLP
Agreement, each Crestwood Holdings Entity shall be free to engage in any
business activity, including those that may be in direct competition with any
Partnership Group Member.
     2.5 Enforcement. Each Crestwood Holdings Entity agrees and acknowledges
that the Partnership Group does not have any adequate remedy at law for the
breach by the Crestwood Holdings Entities of the covenants and agreements set
forth in this Article II would result in irreparable injury to the Partnership
Group. Each Crestwood Holdings Entity further agrees and acknowledges that any
Partnership Group Member may, in addition to the other remedies which may be
available to the Partnership Group, file a suit in equity to enjoin any of the
Crestwood Holdings Entities from such breach, and consents to the issuance of
injunctive relief under this Agreement.
     2.6 Termination. This Article II shall terminate on the first to occur of
the following: (a) August 10, 2017 and (b) at such time as a Crestwood Holdings
Entity ceases to own or control a majority of the issued and outstanding voting
securities of the General Partner.
ARTICLE III
Indemnification
     3.1 Indemnification by the Partnership Group. In addition to and not in
limitation of the indemnification provided under the MLP Agreement, the
Partnership Group shall indemnify, defend and hold harmless the Crestwood
Holdings Entities and each of their officers, members, managers, partners,
directors, employees and Affiliates from and against any Losses suffered or
incurred by the Crestwood Holdings Entities by reason of or arising out of
events and conditions associated with the operation of the MLP Assets and
occurring on or after the Closing Date (as defined in the Previous Omnibus
Agreement), unless in any such case indemnification would not be permitted under
the MLP Agreement by reason of one of the provisos contained in Section 7.7 of
the MLP Agreement.
     3.2 Indemnification Procedures.
          (a) The Indemnified Party agrees that within thirty (30) days after it
becomes aware of facts giving rise to a claim for indemnification pursuant to
this Article III, it will provide notice thereof in writing to the Indemnifying
Party specifying the nature of and specific basis for such claim.
Notwithstanding the foregoing, the Indemnified Party’s failure to provide notice
under this Section 3.2 will not relieve the Indemnifying Party from liability
hereunder with respect to

10



--------------------------------------------------------------------------------



 



such matter except in the event and only to the extent that the Indemnifying
Party is materially prejudiced by such failure or delay.
          (b) The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification set forth
in this Article III, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Indemnified Party unless
it includes a full release of the Indemnified Party from such matter or issues,
as the case may be.
          (c) The Indemnified Party agrees to cooperate fully with the
Indemnifying Party with respect to all aspects of the defense of any claims
covered by the indemnification set forth in Article III, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the names of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records and other information furnished by the Indemnified Party pursuant
to this Section 3.2. In no event shall the obligation of the Indemnified Party
to cooperate with the Indemnifying Party as set forth in the immediately
preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article III; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense. The Indemnifying
Party agrees to keep any such counsel hired by the Indemnified Party reasonably
informed as to the status of any such defense, but the Indemnifying Party shall
have the right to retain sole control over such defense.
          (d) The indemnification obligations under this Article III shall
continue with respect to any claim for indemnification pursuant to this
Article III that is pending as of the end of the applicable survival period
notwithstanding the expiration of such survival period.
ARTICLE IV
Reimbursement Obligations
     4.1 Reimbursement for Operating and General and Administrative Expenses.
          (a) Crestwood Holdings hereby agrees to continue to provide, or cause
to be provided, the Partnership Group with general and administrative services,
such as legal, accounting, treasury, cash management, insurance administration
and claims processing, risk management, health, safety and environmental,
information technology, human resources, credit, payroll, internal

11



--------------------------------------------------------------------------------



 



audit, taxes and engineering (collectively, the “Services”).
          (b) The Partnership Group hereby agrees to reimburse the Crestwood
Holdings Entities for all expenses incurred by or on its behalf in conjunction
with the performance of the Services, including expenditures it incurs or
payments it makes on behalf of the Partnership Group in connection with the
business and operations of the Partnership Group, including, but not limited to,
(i) salaries of all Crestwood Holdings personnel performing services on the
Partnership Group’s behalf and the cost of employee benefits for such personnel,
(ii) public company expenses of the MLP, such as K–1 preparation, external
audit, internal audit, transfer agent and registrar, legal, printing, unitholder
reports and other costs and expenses, (iii) general and administrative expenses
and (iv) salaries and benefits of executive management of the General Partner
who are employees of Crestwood Holdings.
          (c) To the extent Crestwood Holdings shall have charge or possession
of any of the MLP Assets in connection with the provision of the Services,
Crestwood Holdings shall separately maintain, and not commingle, the MLP Assets
with those of Crestwood Holdings or any other Person.
     4.2 Reimbursement for Insurance. The Partnership Group hereby agrees to
reimburse the Crestwood Holdings Entities for all expenses they incur or
payments they make on behalf of the Partnership Group for insurance coverage
with respect to the MLP Assets.
     4.3 Reimbursement for Operations Services Expenses.
          (a) Crestwood Holdings hereby agrees to continue to provide, or cause
to be provided, the Partnership Group with those services necessary to operate,
manage and maintain the MLP Assets (the “Operations Services”).
          (b) The Partnership Group hereby agrees to reimburse the Crestwood
Holdings Entities for all expenses incurred by or on its behalf in conjunction
with the Operations Services, including, but not limited to, (i) salaries and
other wages (including payroll and withholding taxes associated therewith) of
Crestwood Holdings personnel performing the Operations Services (the “Operations
Personnel”), (ii) bonus amounts (including payroll and withholding taxes
associated therewith) paid to Operations Personnel, (iii) paid time off benefits
granted to Operations Personnel, (iv) employee benefits for Operations
Personnel, including costs related to medical and prescription drug plan
benefits, dental plan benefits, vision plan benefits, Flexible Spending
Accounts, life and accidental death and dismemberment insurance coverage,
long-term disability coverage and long-term care plan benefits, and 401k
retirement plans and any matching 401(k) contributions, (v) grants of cash
settled phantom units, if any, (vi) severance payments, if any, (vii) workers
compensation insurance for Operations Personnel, and (viii) any other employee
cost or benefit relating to Operations Personnel for which the Crestwood
Holdings Entities incur costs.
          (c) The Operations Personnel will remain employees of Crestwood
Holdings, and Crestwood Holdings shall retain the right to hire or discharge the
Operations Personnel.

12



--------------------------------------------------------------------------------



 



          (d) Crestwood Holdings will maintain workers’ compensation insurance
(either through an insurance company or qualified self-insured program) which
shall include and afford coverage to the Operations Personnel, and will name the
General Partner and the MLP as additional named insureds under such insurance
policy or qualified self-insured program. Prior to performing the Operations
Services, each member of the Operations Personnel must sign an acknowledgment
that for any work place injury, the individual’s sole remedy shall be under
Crestwood Holdings’ workers’ compensation insurance policy.
     4.4 Reimbursement under MLP Agreement. Nothing in this Article IV shall
prohibit or otherwise limit or reduce the rights of the General Partner and/or
its Affiliates (including, without limitation, the Crestwood Holdings Entities)
from seeking reimbursement pursuant to Section 7.4 of the MLP Agreement.
ARTICLE V
Miscellaneous
     5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Ft. Worth, Texas.
     5.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by fax to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by fax shall be effective upon actual receipt if received during the recipient’s
normal business hours, or at the beginning of the recipient’s next business day
after receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 5.2.
     For notices to the Crestwood Holdings Entities:
Crestwood Holdings Partners LLC
717 Texas Avenue
Suite 3150
Houston, Texas 77002
Fax: 832-519-2250
Attention: Robert G. Phillips
          For notices to the Partnership Entities:
Crestwood Midstream Partners LP
717 Texas Avenue
Suite 3150
Houston, Texas 77002
Fax: 832-519-2250
Attention: Robert G. Phillips

13



--------------------------------------------------------------------------------



 



     5.3 Entire Agreement. This Agreement (together with the MLP Agreement)
constitutes the entire agreement of the Parties relating to the matters
contained herein, superseding all prior contracts or agreements, whether oral or
written, relating to the matters contained herein.
     5.4 Termination. This Agreement, other than the provisions set forth in
Article III hereof, shall terminate upon a Change of Control of the General
Partner or the MLP, other than any Change of Control of the General Partner or
the MLP that may be deemed to have occurred pursuant to clause (iv) of the
definition of Change of Control solely as a result of a Change of Control of
Crestwood Holdings. Notwithstanding any other provision of this Agreement, if
the General Partner is removed as general partner of the MLP under circumstances
where Cause does not exist and Common Units held by the General Partner and its
Affiliates are not voted in favor of such removal, this Agreement may
immediately thereupon be terminated by Crestwood Holdings.
     5.5 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.
     5.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the MLP may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable discretion of the General Partner, will have an adverse effect on the
holders of Common Units. Each such instrument shall be reduced to writing and
shall be designated on its face an “Amendment” or an “Addendum” to this
Agreement.
     5.7 Assignment; Third Party Beneficiaries. No Party shall have the right to
assign its rights or obligations under this Agreement without the prior written
consent of the other Parties. Each of the Parties hereto specifically intends
that each entity comprising the Crestwood Holdings Entities and the Partnership
Entities, as applicable, whether or not a Party to this Agreement, shall be
entitled to assert rights and remedies hereunder as third-party beneficiaries
hereto with respect to those provisions of this Agreement affording a right,
benefit or privilege to any such entity.
     5.8 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     5.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this

14



--------------------------------------------------------------------------------



 



Agreement and the application of such provision to other Persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.
     5.10 Gender, Parts, Articles and Sections. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural. All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.
     5.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     5.12 Withholding or Granting of Consent. Each Party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.
     5.13 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     5.14 Negation of Rights of Limited Partners, Assignees and Third Parties.
Except as set forth in Section 5.7, the provisions of this Agreement are
enforceable solely by the Parties, and no limited partner, member, or assignee
of Crestwood Holdings or the MLP or other Person shall have the right, separate
and apart from Crestwood Holdings or the MLP, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.
     5.15 No Recourse Against Officers or Directors. For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of any Crestwood Holdings Entity or any
Partnership Entity.
[Signature page follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Effective Date.

            CRESTWOOD MIDSTREAM PARTNERS LP           By:    CRESTWOOD GAS
SERVICES GP LLC,         its general partner  

                  By:           Name:           Title:        

            CRESTWOOD GAS SERVICES GP LLC
      By:           Name:           Title:        

            CRESTWOOD HOLDINGS PARTNERS LLC
      By:           Name:           Title:        

16



--------------------------------------------------------------------------------



 



SCHEDULE 2.01 Revolving Facility Commitments

          Lender   Amount  
BNP Paribas
  $ 35,000,000  
Bank of America, N.A.
  $ 35,000,000  
Royal Bank of Canada
  $ 35,000,000  
UBS AG, Stamford Branch
  $ 35,000,000  
The Royal Bank of Scotland PLC
  $ 35,000,000  
Wells Fargo Bank, N.A.
  $ 25,000,000  
Barclays Bank PLC
  $ 25,000,000  
Bank of Montreal
  $ 25,000,000  
Capital One, N.A.
  $ 25,000,000  
Comerica Bank
  $ 25,000,000  
Regions Bank
  $ 25,000,000  
Compass Bank
  $ 25,000,000  
Sumitomo Mitsui Banking Corporation
  $ 25,000,000  
U.S. Bank National Association
  $ 15,000,000  
Allied Irish Bank, p.l.c.
  $ 10,000,000  
 
     
Total
  $ 400,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.04 Governmental Approvals.
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.07(e) Condemnation Proceedings
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.07(g) Subsidiaries

                  Percentage of Each Class of Equity Interest Owned by the
Borrower Name   Jurisdiction   or any such Subsidiary
Quicksilver Gas Services
Operating LLC
  Delaware   100% equity interest owned by Quicksilver Gas Services LP
 
       
Quicksilver Gas Services
Operating GP LLC
  Delaware   100% equity interest owned by Quicksilver Gas Services Operating
LLC
 
       
Cowtown Gas Processing Partners L.P.
  Texas   99% limited partner equity interest owned by Quicksilver Gas
Services Operating LLC
 
       
 
      1% general partner equity interest owned by Quicksilver Gas
Services Operating GP LLC
 
       
Cowtown Pipeline Partners L.P.
  Texas   99% limited partner equity interest owned by Quicksilver Gas
Services Operating LLC
 
       
 
      1% general partner equity interest owned by Quicksilver Gas
Services Operating GP LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.07(h) Subscriptions
Subordinated Promissory Note, dated as of August 10, 2007, made by the Borrower
payable to the order of Quicksilver Resources Inc. and purchased by HoldCo in
connection with the Acquisition.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.08(a) Litigation
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.12 Tax Returns.
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15 Environmental Matters.
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17 Real Property.
Real Property other than any leased Real Property

  1.   2400 County Road 326, Cleburne, Texas (Cowtown Plant)     2.   8407
Godley Road, Acton, Texas (Corvette Plant)     3.   6900 E. Rosedale Street,
Fort Worth, Texas (Lake Arlington Compressor Facility)     4.   12495 HWY 114,
Justin, Texas (Alliance Treating Facility)     5.   1.33 acres, County Road 917,
Johnson County, Texas     6.   1.553 acres, near County Road 2850, Bosque
County, Texas     7.   All real property identified on Exhibit A attached hereto

Leased Real Property

  1.   310 Bo Gibbs Blvd., Glen Rose, Texas     2.   Burnett Plaza, 800 and 801
Cherry Street, Suite #3400, Fort Worth, Texas     3.   All real estate and
interests in real estate leased by Cowtown Pipeline Partners L.P. pursuant to
that Lease Agreement, dated as of January 6, 2010, between Cowtown Pipeline
L.P., as lessor, and Cowtown Pipeline Partners L.P., as lessee, and further
identified on Exhibit B attached hereto.

 



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00276.55
  WILLIAM C MCGEHEE ET UX   A   PLROW     1/5/2006     BOSQUE   630   128      
A103
TXPL00289.55
  WILLIAM T CLARKE JR   A   PLROW     2/23/2006     BOSQUE   262   463   2168-06
  A103
TXPL00316.55
  WENDELL L CLARKE   A   PLROW     3/23/2006     BOSQUE   626   471   2169-06  
A103
TXPL00337.55
  JAMES WILSON VALLASTER JR   A   PLROW     10/13/2005     BOSQUE          
2006-3233   A103
TXPL00704.55
  ORVILLE L DRISKELL JR ET U   A   PLROW     8/11/2007     BOSQUE          
2008-0778   A103B-2
TXPL00780.55
  DAN A OLSON   A   PLROW     9/11/2007     BOSQUE           2008-0777   A103B-2
TXPL00817.55
  RONALD S SIKMA   A   PLROW     9/26/2007     BOSQUE           2008-1295  
A103B-2
TXPL00907.55
  BOSQUE COUNTY ROAD 2660   A   PERMIT     10/16/2007     BOSQUE              
A103B-2
TXPL00080.55
  D ELAINE BECKER   A   PLROW     1/16/2006     BOSQUE   618   26   0435-06  
A103-D1
TXPL00081.55
  BERGS RIVER RIDGE RANCH   A   PLROW     1/30/2006     BOSQUE   618   19  
0434-06   A103-D1
TXPL00082.55
  KENNETH A RADDE   A   PLROW     12/22/2005     BOSQUE   616   240   0038  
A103-D1
TXPL00083.55
  BOSQUE COUNTY RD 1060   A   PERMIT     12/29/2005     BOSQUE   NA   NA      
A103-D1
TXPL00084.55
  HENRY W RADDE   A   PLROW     12/21/2005     BOSQUE   616   234   0037-06  
A103-D1
TXPL00168.55
  HENRY W RADDE   A   PLROW     3/2/2006     BOSQUE   626   438   2164-06  
A103-D1A
TXPL00170.55
  BOSQUE COUNTY RD 1060   A   PERMIT     2/28/2006     BOSQUE   N/A   N/A      
A103-D1A
TXPL00171.55
  BOSQUE COUNTY ROAD 1060   A   PERMIT     2/28/2006     BOSQUE   N/A   N/A    
  A103-D1A
TXPL00172.55
  JERRY HILL ET UX   A   PLROW     4/6/2006     BOSQUE   626   451   2166-06  
A103-D1A
TXPL00173.55
  BOSQUE COUNTY ROAD 3215   A   PERMIT     2/28/2006     BOSQUE   NA/   NA/    
  A103-D1A
TXPL00174.55
  CECIL PETERS ET UX   A   PLROW     4/6/2006     BOSQUE   626   457   2167-06  
A103-D1A
TXPL00384.55
  HARREL H CAMPBELL ET UX   A   PLROW     8/6/2006     BOSQUE   643   224   5242
  C100
TXPL00385.55
  PATRICIA DEFORD   A   PLROW     8/28/2006     BOSQUE   643   243   5245   C100
TXPL00386.55
  J C STAFFORD ET UX   A   PLROW     8/16/2006     BOSQUE   643   236   5244  
C100
TXPL00387.55
  MARK LANE   A   PLROW     9/18/2006     BOSQUE   643   230   00005243   C100
TX0350395.99
  FINIS A KIMBELL ET UX   A   DEED     2/7/2007     BOSQUE           2007-0550  
G100
TXPL00445.55
  MICHAEL & BARBARA J DOMEL   A   PLROW     12/5/2006     BOSQUE          
2007-1168   G100A
TXPL00506.55
  FINIS A KIMBELL   A   PLROW     7/5/2006     BOSQUE           2007-1169  
G100B  
TX1210022.99
  M T COLE TRUST NO 2   A   DEED     2/9/2009     DENTON           2009-14363  
651-A  
TX1210022.99
  M T COLE TRUST NO 2   A   DEED     2/9/2009     DENTON           2009-17582  
651-A
TX1210032.55
  ENTERPRISE TEXAS PIPELINE   A   SURF     9/24/2009     DENTON          
2009-138526   651-A
TXPL01403.55
  JAY C MCLENNAN   A   PLROW     12/31/2007     DENTON           2008-8913  
AL104
TXPL01429.55
  CALVIN B PETERSON ET AL   A   PLROW     10/31/2007     DENTON          
2007135653   AL104
TXPL01508.55
  TXDOT FM 156 20090326061   A   PERMIT     3/27/2009     DENTON              
AL104
TXPL01509.55
  TXDOT FM 156 20090325057   A   PERMIT     3/17/2009     DENTON              
AL104
TXPL01571.55
  DC METZGER PROPERTIES LTD   A   PLROW     10/23/2009     DENTON          
2009-138522   AL104  
TXPL01603.55
  COWTOWN PIPELINE LP   A   PLROW     9/2/2009     DENTON           2009-138521
  ALD100
TXPL01405.55
  JEANNE SHELTON   A   PLROW     12/18/2007     DENTON           2007-14660  
AALGL101A
TXPL01762.55
  CITY OF FORT WORTH   A   PERMIT     8/18/2010     DENTON               AL103A

Page 1



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL01656.55
  GEBERT FAMILY PARTNERSHIP LP   A   PLROW     3/5/2010     DENTON              
ALD100
TXPL01671.55
  BNSF RAILWAY CO #10-40302   A   PERMIT     6/9/2010     DENTON              
ALD100
TXPL01660.55
  GEBERT FAMILY PARTNERSHIP LP   A   PLROW     3/5/2010     DENTON              
ALD100A
TXPL01658.55
  GEBERT FAMILY PARTNERSHIP LP   A   PLROW     3/5/2010     DENTON              
ALD100B
TXPL01655.55
  GEBERT FAMILY PARTNERSHIP LP   A   PLROW     3/5/2010     DENTON              
ALD100B1
TXPL01644.55
  MITCHELL MITCHELL & MITCHELL E   A   PLROW     2/17/2010     DENTON          
    651-A
TXPL01731.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     DENTON           2010-33493  
AL101A1
TXPL01723.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     DENTON           2010-33486  
AL103
TXPL01715.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     DENTON   2010-33491          
AL103C
TXPL01761.55
  SHERMAN P HALL ET UX   A   PLROW     8/25/2010     DENTON              
AL104D1
TXPL01667.55
  BNSF RAILWAY CO #10-40104   A   PERMIT     4/7/2010     DENTON              
ALD100
TXPL01682.55
  JENROL LLC   A   PLROW     4/20/2010     DENTON               ALD100
TXPL01683.55
  EMAD ASAD MEHDIR   A   PLROW     4/28/2010     DENTON               ALD100
TXPL01706.55
  CLARK W MCKELVEY FAMILY LIMIT   A   PLROW     6/15/2010     DENTON            
  ALD100
TXPL01746.55
  DONALD B WILEY TRUST ET AL   A   PLROW     7/28/2010     DENTON              
ALD100
TXPL01752.55
  EMAD ASAD MEHDIR   A   PLROW     8/4/2010     DENTON               ALD100
TXPL01758.55
  GEBERT FAMILY PARTNERSHIP LP   A   PLROW     8/12/2010     DENTON            
  ALD100C
TXPL00381.55
  JIMMIE RAMAGE ET UX   A   PLROW     8/10/2006     ERATH   1309   788   610932
  C101
TXPL01027.55
  J T WELLMAN   A   SURF     5/9/2007     HOOD   2376   565   2875   A104H
TX2210947.99
  QUICKSILVER RESOURCES INC   A   DEED     5/3/2007     HOOD   2303   212   9197
  120
TX2211226.99
  EUGENE C WYATT   A   DEED     5/1/2008     HOOD   2399   515   8362   120
TX2211295.99
  COWTOWN PIPELINE PART LP   A   DEED     11/30/2007     HOOD   2408   501  
10430   120
TX2211296.99
  QUICKSILVER RESOURCES INC   A   DEED     5/19/2008     HOOD   2402   0509  
09073   120
TXPL00001.55
  Z BAR LAND & CATTLE CO TD   A   PLROW     9/9/2004     HOOD   2082   971  
3645   A100
TXPL00002.55
  LATTIMORE MATERIALS CO L P   A   PLROW     12/21/2004     HOOD   2082   966  
2644   A100
TXPL00003.55
  TIM J CECIL   A   PLROW     1/21/2004     HOOD   2082   961   3643   A100
TXPL00004.55
  MICHAEL X MOONEY ET UX   A   PLROW     1/12/2005     HOOD   2082   921   3637
  A100
TXPL00007.55
  LANNY AIKEN ET UX   A   PLROW     3/1/2005     HOOD   2082   955   3642   A100
TXPL00009.55
  WYNONIA PALLMEYER   A   PLROW     2/21/2005     HOOD   2082   943   3640  
A100
TXPL00010.55
  DAVID HARRIS ET UX   A   PLROW     1/24/2005     HOOD   2082   937   3639  
A100
TXPL00011.55
  WILLIAM C PARRISH   A   PLROW     2/19/2005     HOOD   2083   6   3651   A100
TXPL00012.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     6/28/2004     HOOD   NA   NA      
A100
TXPL00013.55
  LEONARD LEITO ET UX   A   PLROW     2/15/2005     HOOD   2082   931   3638  
A100
TXPL00014.55
  LEONARD LEITO ET UX   A   PLROW     5/24/2004     HOOD   2059   204   19353  
A100
TXPL00015.55
  HENRY A SPRINKLE JR ET UX   A   PLROW     5/24/2004     HOOD   2059   209  
19354   A100
TXPL00016.55
  RAYMOND F GABLER ET UX   A   PLROW     5/22/2004     HOOD   2059   192   19351
  A100
TXPL00017.55
  MARY KATHRYN MASSEY   A   PLROW     8/25/2004     HOOD   2059   141   19344  
A100
TXPL00018.55
  JAMES G HODGES ET UX   A   PLROW     8/9/2004     HOOD   2059   272   19366  
A100
TXPL00019.55
  HOLLIS W WHITWORTH   A   PLROW     7/9/2005     HOOD   2059   147   19342  
A100
TXPL00020.55
  WILLIAM T KIDD ET UX   A   PLROW     7/27/2004     HOOD   2059   250   19362  
A100
TXPL00021.55
  THOMAS CALVIN HAZLE   A   PLROW     6/11/2004     HOOD   2059   267   19365  
A100

Page 2



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00022.55
  KEVIN GROVE ET UX   A   PLROW     6/21/2004     HOOD   2059   136   19340  
A100
TXPL00023.55
  JAMES P DALY & IRENE DALY   A   PLROW     7/1/2004     HOOD   2125   310  
13204   A100
TXPL00024.55
  WILLIAM WHEELER ET UX   A   PLROW     6/29/2004     HOOD   2059   262   19364
  A100
TXPL00025.55
  BRET WHITE & SHIRLEY WHITE   A   PLROW     6/18/2004     HOOD   2059   240  
19360   A100
TXPL00026.55
  TIMOTHY AMYETT ET UX   A   PLROW     6/25/2004     HOOD   2059   245   19361  
A100  
TXPL00027.55
  DEBORAH L MARSHALL SCHERER   A   PLROW     7/26/2004     HOOD   2059   224  
19357   A100  
TXPL00028.55
  SHERRY E MARSHALL POMYKAL   A   PLROW     7/26/2004     HOOD   2059   219  
19356   A100
TXPL00029.55
  CHARLES F HOLMES ET UX   A   PLROW     12/15/2004     HOOD   2125   317  
13205   A100
TXPL00030.55
  WILSON FAMILY PART ET AL   A   PLROW     7/2/2004     HOOD   2059   152  
19343   A100
TXPL00031.55
  SAMUEL L MARSHALL ET AL   A   PLROW     7/23/2004     HOOD   2125   323  
13206   A100
TXPL00032.55
  LINDON STEWART ET UX   A   PLROW     11/19/2005     HOOD   2059   229   19358
  A100
TXPL00034.55
  METHODIST CHILDREN’S HOME   A   PLROW     7/23/2004     HOOD   2059   234  
19359   A100
TXPL00035.55
  SANDRA M ZETTL   A   PLROW     8/26/2004     HOOD   2125   304   13203   A100
TXPL00036.55
  DAVID A SPRADLIN ET UX   A   PLROW     2/4/2005     HOOD   2125   341   13208
  A100
TXPL00048.55
  TXDOT 112-HPG-042-05   A   PERMIT     7/6/2005     HOOD   N/A   N/A       A100
TXPL00049.55
  TXDOT 112-G-043-04   A   PERMIT     9/13/2004     HOOD   N/A   N/A       A100
TXPL00050.55
  MILDRED BROCK PARKER   A   PLROW     3/30/2005     HOOD   2125   229   13191  
A100
TXPL00053.55
  J R MATLOCK & G M MATLOCK   A   PLROW     3/9/2005     HOOD   2125   242  
13193   A100
TXPL00054.55
  JACKIE D ABLES   A   PLROW     3/23/2005     HOOD   2125   248   13194   A100
TXPL00055.55
  O C CHEEK JR ET UX   A   PLROW     12/20/2004     HOOD   2125   218   13189  
A100
TXPL00056.55
  O C CHEEK JR ET UX   A   PLROW     9/18/2004     HOOD   2125   224   13190  
A100
TXPL00112.55
  PAUL LUTHER HIGGINS ET UX   A   PLROW     3/10/2005     HOOD   2125   255  
13195   A100
TXPL00113.55
  KURT D REINECK   A   PLROW     2/11/2005     HOOD   2125   259   13196   A100
TXPL00114.55
  CHARLES R SNAKARD   A   PLROW     4/5/2005     HOOD   2155   512   20166  
A100
TXPL00115.55
  LAURA S CROSBY   A   PLROW     4/13/2005     HOOD   2155   520   20167   A100
TXPL00116.55
  HERBERT H JOHNSON ET AL   A   PLROW     3/22/2005     HOOD   2125   265  
13197   A100
TXPL00117.55
  GLEEN DORA REED   A   PLROW     2/24/2005     HOOD   2125   272   13198   A100
TXPL00118.55
  SANDRA M ZETTL   A   PLROW     4/11/2005     HOOD   2125   287   13200   A100
TXPL00119.55
  MARY KATHERINE H MASSEY   A   PLROW     4/29/2005     HOOD   2125   291  
13201   A100  
TXPL00120.55
  SHERRY ELIZABETH M POMYKAL   A   SURF     12/1/2005     HOOD   2165   528  
301   A100  
TXPL00121.55
  SHERRY ELIZABETH M POMYKAL   A   SURF     1/4/2005     HOOD   2152   165  
19362   A100
TXPL00122.55
  JOSEPH S LANGDON ET UX   A   PLROW     1/14/2005     HOOD   2125   329   13207
  A100
TXPL00201.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     3/3/2005     HOOD   N/A   N/A      
A100
TXPL00202.55
  HOOD COUNTY COMMISISONERS   A   PERMIT     3/3/2005     HOOD   N/A   N/A      
A100  
TXPL00319.55
  JIMMY R MATLOCK ET AL   A   SURF     4/24/2006     HOOD   2201   399   9165  
A100  
TXPL00336.55
  DEBORAH LOU M SCHERER   A   SURF     6/1/2006     HOOD   2217   146   12580  
A100

Page 3



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00353.55
  O C CHEEK ET UX   A   SURF     6/21/2006     HOOD   2217   142   12579   A100
TXPL00531.55
  EULA ANN MARTIN   A   PLROW     6/8/2006     HOOD               A100
TXPL00646.55
  SHELLEY KAY SASS TRUST   A   PLROW     6/7/2005     HOOD   2297   52   7775  
A100
TXPL00037.55
  BILL C JAMES ET UX   A   PLROW     11/4/2004     HOOD   2064   621   20584  
A100A
TXPL00038.55
  CHARLES F HOLMES ET UX   A   PLROW     12/15/2004     HOOD   2142   18   17042
  A100A
TXPL00203.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     9/30/2004     HOOD   N/A   N/A    
  A100A
 
                                       
TXPL00600.55
  MELISSA MILES CORNELIUS   A   SURF     6/28/2006     HOOD   2222   916   13886
  A100B4
TXPL00143.55
  O C CHEEK JR ET UX   A   PLROW     9/18/2004     HOOD   2082   993   3649  
A100C
TXPL00144.55
  LATTIMORE PROPERTIES INC   A   PLROW     7/21/2005     HOOD   2142   13  
17041   A100C
TXPL00145.55
  DOROTHY PINSON GIBBS   A   PLROW     8/29/2005     HOOD   2142   24   17043  
A100C
TXPL00146.55
  GRADY JOHN LEWIS   A   PLROW     9/12/2005     HOOD   2142   29   17044  
A100C
TXPL00147.55
  WALTER E PARKER ET AL   A   PLROW     9/29/2005     HOOD   2142   34   17045  
A100C
TXPL00148.55
  MICHAEL X MOONEY ET UX   A   PLROW     10/4/2005     HOOD   2147   430   18307
  A100C
TXPL00076.55
  O C CHEEK JR ET UX   A   PLROW     9/18/2004     HOOD   2082   988   3648  
A100C1
TXPL00150.55
  MICHAEL X MOONEY ET UX   A   PLROW     10/4/2005     HOOD   2155   495   20163
  A100C4
TXPL00882.55
  MICHAEL X MOONEY ET UX   A   PLROW     11/5/2007     HOOD   2361   991   22969
  A100C-4A
TXPL00498.55
  WALTER PARKER ET AL   A   PLROW     2/7/2007     HOOD   2289   810   6108  
A100C5
TXPL01197.55
  LATTIMORE MATERIALS CO LP   A   PLROW     9/8/2008     HOOD   2432   591  
16122   A100C6
TXPL00917.55
  ROBERT D TEMPLE   A   PLROW     12/12/2007     HOOD   2443   87   18716  
A100CC
TXPL01008.55
  BILLY M MOWELL   A   PLROW     2/25/2008     HOOD   2452   469   791   A100CC
TXPL01014.55
  RON INVESTMENTS LTD   A   PLROW     2/25/2007     HOOD   2446   941   19665  
A100CC
TXPL01049.55
  WILLIAM WHEELER ET UX   A   PLROW     4/2/2008     HOOD   2443   107   18720  
A100CC
TXPL01054.55
  JAMES W TRAVIS ET UX   A   PLROW     4/16/2008     HOOD   2446   936   19664  
A100CC
TXPL01344.55
  GRADEN KYLE ESTES ET UX   A   PLROW     1/23/2008     HOOD   2443   99   18718
  A100CC
TXPL01489.55
  QUICKSILVER RESOURCES INC   A   PLROW     1/5/2008     HOOD   2452   473   792
  A100CC
TXPL00151.55
  Z BAR LAND AND CATTLE COMP   A   PLROW     1/6/2005     HOOD   2083   401  
3721   A100D
TXPL00152.55
  Z BAR LAND AND CATTLE COMP   A   PLROW     1/6/2005     HOOD   2082   977  
3646   A100D1
TXPL00153.55
  Z BAR LAND AND CATTLE COMP   A   PLROW     3/3/2005     HOOD   2083   14  
3652   A100D1
TXPL00915.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     12/13/2007     HOOD   2384   397  
4643   A100D-1A
TXPL01002.55
  HOOD COUNTY CR 326   A   PLROW     11/30/2007     HOOD               A100D-1A
 
                                       
TXPL01095.55
  HOOD COUNTY RASH COURT   A   PLROW     4/8/2008     HOOD   N/A   N/A      
A100-DD
 
                                       
TXPL01487.55
  QUICKSILVER RESOURCES INC   A   PLROW     12/31/2008     HOOD   2452   455  
788   A100-DD
TXPL01320.55
  MICHAEL X MOONEY ET UX   A   PLROW     11/19/2008     HOOD   4514   358   92  
A100EE
TXPL00154.55
  Z BAR LAND AND CATTLE COMP   A   PLROW     3/3/2005     HOOD   2083   20  
2653   A100F
TXPL00914.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     3/24/2008     HOOD   2386   69  
5046   A100F-1
TXPL01001.55
  HOOD COUNTY CR 326   A   PLROW     11/30/2007     HOOD               A100F-1
TXPL00157.55
  TIM CLARK   A   PLROW     7/1/2005     HOOD   2147   448   18310   A100G
TXPL00158.55
  TX DEPT OF TRANSPORTATION   A   PERMIT     4/27/2005     HOOD   N/A   N/A    
  A100G

Page 4



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00159.55
  JULIE SLOCUM MONROE ET AL   A   PLROW     6/11/2005     HOOD   2147   453  
18311   A100G
TXPL00160.55
  MILDRED L SMELLEY ET AL   A   PLROW     6/13/2005     HOOD   2147   458  
18312   A100G
TXPL00161.55
  JULIE SLOCUM MONROE ET AL   A   PLROW     8/24/2005     HOOD   2147   465  
18313   A100G3
TXPL00162.55
  BUFORD SCOTT JR ET AL   A   PLROW     9/16/2005     HOOD   2147   470   18314
  A100G3
TXPL00163.55
  JAMES C BRYANT JR   A   PLROW     7/28/2005     HOOD   2147   475   18315  
A100G3
TXPL00382.55
  RICHARD J SMELLEY EST ETAL   A   PLROW     10/3/2006     HOOD   2248   625  
19860   A100G3-A
TXPL00477.55
  CRESSON CROSSROADS LLC   A   PLROW     8/31/2006     HOOD   2252   954   20897
  A100G3-A
TXPL00086.55
  KEVIN S DOWNING ET UX   A   PLROW     6/7/2004     HOOD   2059   187   19350  
A100H
TXPL00087.55
  ELIZABETH ANN STEINBARGER   A   PLROW     6/4/2004     HOOD   2059   182  
19349   A100H
TXPL00088.55
  TX DEPT OF TRANSPORATION   A   PERMIT     8/10/2004     HOOD   NA   NA      
A100H
TXPL00089.55
  THERESA ANN WINKIEWICZ   A   PLROW     12/6/2005     HOOD   2157   604   20695
  A100H
TXPL00090.55
  BILLY J ROLLINS ET UX   A   PLROW     6/11/2004     HOOD   2059   172   19347
  A100H
TXPL00091.55
  L B KENNEDY ET AL   A   PLROW     6/11/2004     HOOD   2059   177   19348  
A100H
TXPL00092.55
  GERALD BOGGS ET AL   A   PLROW     6/18/2004     HOOD   2059   167   19346  
A100H
TXPL00093.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     6/28/2004     HOOD   NA   NA      
A100H
TXPL00094.55
  J B MAYFIELD ET UX   A   PLROW     6/11/2004     HOOD   2059   214   19355  
A100H
TXPL00095.55
  CHARLOTTE GARRETT   A   PLROW     7/13/2004     HOOD   2059   157   19344  
A100H
TXPL00096.55
  J E WINTERS FAMILY PTSHP   A   PLROW     6/11/2004     HOOD   2141   997  
17038   A100H
TXPL00097.55
  GASTON B GARRETT JR ET UX   A   PLROW     7/21/2004     HOOD   2059   162  
19345   A100H
TXPL00195.55
  MILDRED J MCCLENDON   A   PLROW     3/30/2006     HOOD   2188   500   5880  
A100H
TXPL00204.55
  J E WINTERS FAM PRTSHP   A   SURF     3/23/2006     HOOD   2187   219   5601  
A100H
TXPL00205.55
  MILDRED JOHNSON MCCLENDON   A   SURF     3/30/2006     HOOD   2187   214  
5600   A100H
TXPL00389.55
  J B MAYFIELD ET UX   A   SURF     8/31/2006     HOOD   2248   636   19862  
A100H
TXPL00098.55
  KEVIN S DOWNING ET UX   A   SURF     2/15/2006     HOOD   2183   513   4692  
A100H1
TXPL00099.55
  MANUEL RODRIGUEZ   A   PLROW     1/10/2006     HOOD   2173   97   2127  
A100H1
TXPL00100.55
  YVONNE READ ET VIR   A   PLROW     1/12/2006     HOOD   2173   100   2128  
A100H1
TXPL00101.55
  TXDOT #112-HPG-001-06   A   PERMIT     1/10/2006     HOOD   NA   NA      
A100H1
TXPL00102.55
  LEE CULLEN CRISP ET UX   A   PLROW     1/13/2006     HOOD   2173   105   2129
  A100H1
TXPL00624.55
  LARRY SHEFFIELD   A   PLROW     6/18/2007     HOOD   2336   602   17105  
A100H1-A
TXPL00655.55
  TERRI KIM GASTON VAUGHN   A   PLROW     7/16/2007     HOOD   2336   598  
17104   A100H1-A
TXPL00672.55
  JAMES L ASHMORE ET UX   A   PLROW     7/26/2007     HOOD   2336   593   17103
  A100H1-A
TXPL00687.55
  CRISP FAMILY LTD PARTNERSH   A   PLROW     8/1/2007     HOOD   2336   606  
17106   A100H1-A
TXPL00717.55
  CARMICHAEL FAMILY TRUST   A   PLROW     8/15/2007     HOOD   2336   618  
17108   A100H1-A
TXPL00721.55
  R FRANK FURR ET UX   A   PLROW     8/23/2007     HOOD   2336   611   17107  
A100H1-A
TXPL00741.55
  KENNETH L MASSEY   A   PLROW     8/23/2007     HOOD   2336   626   17109  
A100H1-A
TXPL00809.55
  TXDOT #112-HPG-066-07   A   PERMIT     6/13/2007     HOOD              
A100H1-A
TXPL00827.55
  TXDOT #112-HPG-88-07   A   PERMIT     8/29/2007     HOOD              
A100H1-A
TXPL01176.55
  CARMICHAEL FAMILY TRUST   A   PLROW     8/13/2008     HOOD   2426   918  
14658   A100H1A1
TXPL01213.55
  GEE ROAD HOOD COUNTY   A   PLROW     6/30/2008     HOOD   N/A   N/A      
A100H1A1
TXPL01232.55
  LOWDON FAMILY PARTNERSHIP   A   PLROW     8/6/2008     HOOD   2426   972  
14664   A100H1A1
TXPL00357.55
  GERALD BOGGS ET UX   A   PLROW     8/2/2006     HOOD   2224   199   14223  
A100H2
TXPL00358.55
  ABE A BUSH JR ET UX   A   PLROW     8/2/2006     HOOD   2224   194   14222  
A100H2

Page 5



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00379.55
  J E WINTERS FAMILY PARTNER   A   PLROW     8/28/2006     HOOD   2231   849  
15981   A100H3
 
                                       
TXPL00380.55
  STEWART & DURANT CATTLE CO   A   PLROW     8/29/2006     HOOD   2231   844  
15980   A100H3
 
                                       
TXPL00465.55
  J E WINTERS FAMILY PARTNER   A   SURF     1/31/2007     HOOD   2285   44  
4928   A100H3-A
 
                                       
TXPL00639.55
  STEWART & DURANT CATTLE CO   A   PLROW     6/27/2007     HOOD   2322   965  
13929   A100H3-B
TXPL00455.55
  JACKSAXET LP   A   PLROW     3/8/2007     HOOD   2285   117   4944   A100H4
TXPL00456.55
  BRADLEY S ROBINSON GST TR   A   PLROW     1/18/2007     HOOD   2285   124  
4945   A100H4
TXPL00457.55
  LINDA JOY DAMRON ET AL   A   PLROW     1/26/2007     HOOD   2285   128   4946
  A100H4
TXPL00493.55
  ABE A & ANNETTE L BUSH   A   PLROW     1/25/2007     HOOD   2289   799   6106
  A100H4
TXPL00593.55
  HOOD COUNTY COMMISSIONER   A   PERMIT     1/31/2007     HOOD   N/A   N/A      
A100H4
TXPL00748.55
  BRADLEY S ROBINSON GST TR   A   PLROW     8/23/2007     HOOD   2336   707  
17122   A100H4-A
TXPL00752.55
  LINDA JOY DAMRON ET AL   A   PLROW     8/23/2007     HOOD   2336   703   17121
  A100H4-A
TXPL00755.55
  BRADLEY S ROBINSON GST TR   A   PLROW     8/23/2007     HOOD   2336   711  
17123   A100H4-A
TXPL00458.55
  MILDRED JOHNSON MCCLENDON   A   PLROW     2/9/2007     HOOD   2285   109  
4942   A100H5
TXPL00461.55
  DENNIS R MINTER ET UX   A   PLROW     2/26/2007     HOOD   2285   105   4941  
A100H5
TXPL00499.55
  TXDOT 112-HPG-020-07   A   PERMIT     2/26/2007     HOOD   N/A   N/A   N/A  
A100H5
TXPL00471.55
  MILDRED JOHNSON MCCLENDON   A   PLROW     4/2/2007     HOOD   2298   941  
8187   A100H5-A
TXPL00459.55
  MILDRED JOHNSON MCCLENDON   A   PLROW     2/9/2007     HOOD   2285   101  
4940   A100H6
TXPL00460.55
  JACKIE W COURTNEY SR ET UX   A   PLROW     2/9/2007     HOOD   2285   97  
4939   A100H6
TXPL01574.55
  JACKIE W COURTNEY ET UX   A   PLROW     10/29/2009     HOOD   2526   0364  
00936   A100H-6A
TXPL00623.55
  JAMES D ROLLINS   A   PLROW     6/18/2007     HOOD   2363   5   23212   A100H7
TXPL00643.55
  LYNIE B KENNEDY ET AL   A   PLROW     6/29/2007     HOOD   2363   11   23213  
A100H7
TXPL00644.55
  LYNIE B KENNEDY ET AL   A   PLROW     6/29/2007     HOOD   2363   1   23211  
A100H7
TXPL00103.55
  JOSEPH S LANGDON ET UX   A   PLROW     12/6/2005     HOOD   2157   609   20696
  A100I
TXPL00104.55
  JOSEPH S LANGDON ET UX   A   PLROW     3/11/2005     HOOD   2147   436   18308
  A100I-1
TXPL00451.55
  CHRISTINE THRASH FLP   A   PLROW     11/27/2006     HOOD   2285   38   4927  
A100I3
TXPL00599.55
  JOSEPH S LANGDON ET UX   A   PLROW     12/27/2006     HOOD   2298   945   8188
  A100I3
TXPL00666.55
  CHRISTINE THRASH FLP   A   PLROW     7/18/2007     HOOD   2336   715   17124  
A100I4
TXPL01058.55
  JOSEPH S LANGDON ET UX   A   PLROW     4/10/2008     HOOD   2393   63   6855  
A100I5
TXPL00105.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     7/21/2005     HOOD   2142   685  
17208   A100J
TXPL00916.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     12/13/2007     HOOD   2384   393  
4642   A100J-1
TXPL00106.55
  MABEL ROE   A   PLROW     10/11/2005     HOOD   2146   332   18085   A100K
TXPL00180.55
  SHERRY E M POMYKAL   A   PLROW     6/21/2005     HOOD   2141   503   16931  
A100K
 
                                       
TXPL00181.55
  SAMUEL MEEK MARSHALL ET UX   A   PLROW     6/23/2005     HOOD   2141   509  
16932   A100K
TXPL00182.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     6/14/2005     HOOD   NA   NA      
A100K
TXPL00183.55
  MARY A HOPKINS ET AL   A   PLROW     8/1/2005     HOOD   2141   515   16933  
A100K
TXPL00184.55
  JAMES BATES RANDLE ET AL   A   PLROW     6/17/2005     HOOD   2141   520  
16934   A100K
TXPL00185.55
  STETSON MASSEY JR ET AL   A   PLROW     6/17/2005     HOOD   2141   527  
16935   A100K
TXPL00186.55
  MARJORIE ANN RANDLE ET AL   A   PLROW     9/6/2005     HOOD   2141   534  
16936   A100K

Page 6



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00187.55
  JIMMY TIDWELL ET UX   A   PLROW     7/27/2005     HOOD   2141   541   16937  
A100K
TXPL00188.55
  TRIPLE H INVESTMENTS   A   PLROW     9/14/2005     HOOD   2141   547   16938  
A100K
TXPL00189.55
  TXDOT # 112-HPG-050-05   A   PERMIT     8/1/2005     HOOD   NA   NA      
A100K
TXPL00190.55
  JERREL E BOLTON ET AL   A   PLROW     9/19/2005     HOOD   2141   553   16939
  A100K
TXPL00191.55
  JERREL E BOLTON ET AL   A   PLROW     9/19/2005     HOOD   2141   559   16940
  A100K
TXPL00192.55
  A L & J L HEWITT LIVING TR   A   PLROW     9/26/2005     HOOD   2142   667  
17205   A100K
TXPL00193.55
  JERRYS WARRANTY CO ET AL   A   PLROW     9/19/2005     HOOD   2142   7   17040
  A100K-1
TXPL00675.55
  STETSON MASSEY JR ET AL   A   PLROW     7/23/2007     HOOD   2327   593  
15005   A100K-10
TXPL00936.55
  JONNIE WAYNE ROLLINS   A   PLROW     12/17/2007     HOOD   2360   797   22690
  A100K-11
TXPL00963.55
  T & P PROPERTIES FAMILY PA   A   PLROW     12/14/2007     HOOD   2376   537  
2869   A100K-11
TXPL00964.55
  T & P PROPERTIES FAMILY PA   A   PLROW     12/14/2007     HOOD   2376   541  
2870   A100K-11
TXPL01029.55
  QUICKSILVER RESOURCES INC   A   PLROW     1/4/2008     HOOD   2376   549  
2872   A100K-11
TXPL01030.55
  QUICKSILVER RESOURCES INC   A   PLROW     1/4/2008     HOOD   2376   545  
2871   A100K-11
TXPL01056.55
  L B ROLLINS FAMILY REV TR   A   PLROW     3/7/2008     HOOD   2384   385  
4640   A100K-11
TXPL01412.55
  T & P FAMILY PARTNERSHIP   A   PLROW     9/29/2008     HOOD   2446   911  
19659   A100K-11A
TXPL00946.55
  L B ROLLINS FAMILY REV LIV   A   PLROW     12/26/2007     HOOD   2372   184  
1952   A100K-11B
TXPL01228.55
  T & P PROPERTIES FAMILY PA   A   SURF     9/29/2008     HOOD   2446   907  
19658   A100K-11B
TXPL00664.55
  WALKER MURRAY RANDLE   A   PLROW     7/16/2007     HOOD   2327   658   15016  
A100K-12
TXPL00888.55
  JAMES TILLEY ET UX   A   PLROW     11/8/2007     HOOD   2370   367   1544  
A100K-13
TXPL00889.55
  ALAN CORY BENSON   A   PLROW     11/11/2007     HOOD   2370   371   1545  
A100K-13
TXPL00890.55
  DAVID S UMPHRESS SR ET UX   A   PLROW     1/9/2008     HOOD   2370   379  
1547   A100K-13
TXPL00891.55
  DAVID S UMPHRESS SR. ET UX   A   PLROW     11/12/2007     HOOD   2370   375  
1546   A100K-13  
TXPL00901.55
  SAMUEL MEEK MARSHALL ET AL   A   PLROW     11/23/2007     HOOD   2452   433  
784   A100K-13
TXPL00954.55
  GARY R HOPKINS ET AL   A   PLROW     1/11/2008     HOOD   2370   362   1543  
A100K-13
TXPL00988.55
  JUAN AVILA ET UX   A   PLROW     2/1/2008     HOOD   2376   517   2864  
A100K-13
TXPL00990.55
  MICHAEL QUIMBY   A   PLROW     2/2/2008     HOOD   2376   521   2865  
A100K-13
TXPL00962.55
  L M STEWART   A   PLROW     1/16/2008     HOOD   2386   940   5306   A100K-13A
TXPL00931.55
  SAMUEL M MARSHALL ET AL   A   PLROW     1/25/2008     HOOD   2446   915  
19660   A100K-14
TXPL00945.55
  ROY LEE CLINE TRE CLINE   A   PLROW     12/19/2007     HOOD   2376   525  
2866   A100K-15
TXPL01032.55
  T & P PROPERTIES FLP   A   PLROW     12/14/2007     HOOD   2376   529   2867  
A100K-15
TXPL00965.55
  T & P PROPERTIES FAMILY PA   A   PLROW     12/14/2007     HOOD   2376   533  
2868   A100K16
TXPL01147.55
  STETSON MASSEY JR ET AL   A   PLROW     6/25/2008     HOOD   2423   482  
14015   A100K-17
TXPL01267.55
  JAMES GRADY RANDLE ET AL   A   PLROW     10/20/2008     HOOD   2446   951  
19667   A100K-18
TXPL01307.55
  TXDOT HWY 377   A   PERMIT     10/13/2008     HOOD   N/A   N/A       A100K-18
TXPL01308.55
  HOOD CNTY OLD GRANDBURY RD   A   PERMIT     10/20/2008     HOOD              
A100K-18  
TXPL01345.55
  SAMUEL MEEK MARSHALL ET AL   A   PLROW     12/22/2008     HOOD   2452   440  
785   A100K-19
TXPL01399.55
  LAUREL MCGILVERY   A   PLROW     12/31/2008     HOOD   2469   709   4612  
A100K-19
TXPL01423.55
  STETSON MASSEY JR ET AL   A   PLROW     2/26/2009     HOOD   2478   39   06424
  A100K-19
TXPL00194.55
  JERRYS WARRANTY CO ET AL   A   PLROW     9/19/2005     HOOD   2142   1   17039
  A100K-1A

Page 7



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00107.55
  RALPH WENDELL GEE ET UX   A   PLROW     10/29/2005     HOOD   2152   195  
19367   A100K-2
TXPL01340.55
  JERREL E BOLTON ET AL   A   PLROW     1/6/2009     HOOD   2478   51   6426  
A100K20
TXPL00220.55
  RALPH WELDELL GEE ET UX   A   PLROW     3/24/2006     HOOD   2201   341   9154
  A100K-2A
TXPL00221.55
  DEBBI NIXON THOMPSON   A   PLROW     4/26/2006     HOOD   2201   346   9155  
A100K-2A
TXPL00222.55
  TXDOT #112-HPG-030-06   A   PERMIT     3/28/2006     HOOD   N/A   N/A   N/A  
A100K-2A
TXPL00223.55
  HENRY MILTON MOLDER ET UX   A   PLROW     3/30/2006     HOOD   2201   351  
9156   A100K-2A
TXPL00224.55
  DIXIE MARKS ET AL   A   PLROW     4/24/2006     HOOD   2201   356   9157  
A100K-2A
TXPL00225.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     4/19/2006     HOOD   N/A   N/A    
  A100K-2A
TXPL00226.55
  JERRY E KIMMEL ET UX   A   PLROW     4/6/2006     HOOD   2201   362   9158  
A100K-2A
TXPL00108.55
  SHERRY E M POMYKAL   A   PLROW     7/20/2005     HOOD   2142   673   17206  
A100K-3
TXPL00109.55
  SAMUEL MEEK MARSHALL   A   PLROW     7/14/2005     HOOD   2142   679   17207  
A100K-3  
TXPL00165.55
  SAMUEL MEEK MARSHALL ET AL   A   PLROW     10/26/2005     HOOD   2152   158  
19361   A100K-4
TXPL00166.55
  STETSON MASSEY JR ET AL   A   PLROW     11/7/2005     HOOD   2160   402  
21201   A100K-4  
TXPL00167.55
  SAMUEL MEEK MARSHALL ET UX   A   PLROW     3/8/2006     HOOD   2183   528  
4695   A100K-4A
TXPL00176.55
  SHERRY E M POMYKAL   A   PLROW     3/3/2006     HOOD   2183   523   4694  
A100K-4A
TXPL00177.55
  DEBORAH L M SCHERER   A   PLROW     3/2/2006     HOOD   2183   518   4693  
A100K-4A
TXPL00178.55
  BETTY L LEAKE   A   PLROW     3/8/2006     HOOD   2183   533   4696   A100K-4A
 
TXPL00348.55
  SAMUEL MEEK MARSHALL ET UX   A   PLROW     7/13/2006     HOOD   2217   137  
12578   A100K-4A1  
TXPL00349.55
  DEBORAH L MARSHALL SCHERER   A   PLROW     6/1/2006     HOOD   2217   132  
12577   A100K-4A1  
TXPL00350.55
  SHERRY E MARSHALL POMYKAL   A   PLROW     5/26/2006     HOOD   2217   127  
12576   A100K-4A1
TXPL00179.55
  MARY A HOPKINS ET AL   A   PLROW     1/31/2006     HOOD   2173   110   2130  
A100K-5
TXPL00594.55
  WALKER MURRAY RANDLE   A   PLROW     5/3/2007     HOOD   2327   651   15015  
A100K5-A
TXPL00428.55
  SUNNYE L. BURT REVOCABLE T   A   PLROW     8/17/2006     HOOD   2259   608  
22365   A100K-6
TXPL01516.55
  TXDOT #112-HPG-062-06   A   PLROW     8/22/2006     HOOD   N/A   N/A      
A100K-6
TXPL00602.55
  JUAN B ZAMUDIO   A   PLROW     5/31/2007     HOOD   2315   672   12266  
A100K-8
TXPL00604.55
  TOM DURANT   A   PLROW     6/4/2007     HOOD   2315   676   12267   A100K-8
TXPL00724.55
  ROY LEE CLINE ET UX   A   PLROW     11/7/2007     HOOD   2362   10   22973  
A100K-9
TXPL00743.55
  CHARLES L JAMES ET AL   A   PLROW     8/16/2007     HOOD   2362   30   22978  
A100K-9  
TXPL00754.55
  PERRY THOMAS DONAHOO ET UX   A   PLROW     8/23/2007     HOOD   2362   18  
22975   A100K-9
TXPL00765.55
  GRANBURY CHURCH OF CHRIST   A   PLROW     9/5/2007     HOOD   2362   26  
22977   A100K-9
TXPL00800.55
  OLETHA C ROLLINS REV TRUST   A   PLROW     9/13/2007     HOOD   2362   22  
22976   A100K-9
TXPL00802.55
  T & P PROPERTIES FAMILY PA   A   PLROW     9/14/2007     HOOD   2362   6  
22972   A100K-9
TXPL00823.55
  ROYCE JESKO ET UX   A   PLROW     10/4/2007     HOOD   2362   14   22974  
A100K-9
TXPL00921.55
  HOOD COUNTY ELKTON DR   A   PLROW     10/5/2007     HOOD               A100K-9
TXPL00417.55
  TERRI L GARNER REV TRUST   A   PLROW     10/5/2006     HOOD   2259   613  
22366   A100K-EXT
TXPL00426.55
  TXDOT 112-HPG-091-06   A   PERMIT     12/13/2006     HOOD   N/A   N/A      
A100K-EXT

Page 8



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00429.55
  MABEL ROE   A   PLROW     9/7/2006     HOOD   2259   619   22367   A100K-EXT
TXPL00470.55
  AQUA TEXAS INC   A   PLROW     4/19/2007     HOOD   2315   719   12275  
A100K-EXT
TXPL00489.55
  LANGDON TRUSTS ET AL   A   PLROW     10/16/2006     HOOD   2252   958   20898
  A100K-EXT
TXPL00595.55
  BSL PROPERTIES LTD   A   PLROW     5/22/2007     HOOD   2311   57   11171  
A100K-EXT
TXPL00685.55
  MERRITHEW & MERRITHEW   A   PLROW     11/20/2006     HOOD   2315   714   12274
  A100K-EXT
TXPL00686.55
  GROUP W LTD   A   PLROW     11/14/2006     HOOD   2315   723   12276  
A100K-EXT
TXPL00688.55
  JUAN B ZAMUDIO   A   PLROW     12/8/2006     HOOD   2315   733   12278  
A100K-EXT
TXPL00689.55
  LOU ANN LANGFORD   A   PLROW     1/9/2007     HOOD   2315   738   12279  
A100K-EXT
TXPL00690.55
  TOM DURANT   A   PLROW     12/9/2006     HOOD   2315   743   12280   A100K-EXT
TXPL00691.55
  CHARLES R HOFFMAN SR   A   PLROW     12/15/2006     HOOD   2315   748   12281
  A100K-EXT
TXPL00692.55
  JOHNNIE W ROLLINS ET UX   A   PLROW     1/30/2007     HOOD   2315   680  
12268   A100K-EXT
TXPL00693.55
  KARAN ROLLINS   A   PLROW     2/1/2007     HOOD   2315   689   12269  
A100K-EXT
TXPL00694.55
  L B ROLLINS ET UX   A   PLROW     12/18/2006     HOOD   2315   693   12270  
A100K-EXT
TXPL00695.55
  W F HARRIS ET UX   A   PLROW     12/4/2006     HOOD   2315   728   12277  
A100K-EXT
TXPL00696.55
  GANTT FAMILY LVG TR   A   PLROW     11/16/2006     HOOD   2315   709   12273  
A100K-EXT
TXPL00697.55
  DANNY GRIFFITH ET AL   A   PLROW     12/27/2006     HOOD   2315   698   12271
  A100K-EXT
TXPL00698.55
  T & P PROPERTIES FLP   A   PLROW     12/26/2006     HOOD   2315   703   12272
  A100K-EXT
TXPL00739.55
  CITY OF GRANBURY   A   PERMIT     1/4/2007     HOOD               A100K-EXT
TXPL00618.55
  DECEDENTS TRUST B   A   PLROW     6/12/2007     HOOD   2336   571   17098  
A100K-EXT2
TXPL00932.55
  GERALD E KIMMEL ET UX   A   PLROW     1/7/2008     HOOD   2373   817   2353  
A100K-EXT2
TXPL01011.55
  R W GEE FAMILY LP NO 1   A   PLROW     2/14/2008     HOOD   2386   74   5047  
A100K-EXT2
TXPL01017.55
  GREEN MEADOWS RD   A   PLROW     2/7/2008     HOOD               A100K-EXT2
TXPL01023.55
  TXDOT #112-HPG-07-08   A   PERMIT     2/11/2008     HOOD              
A100K-EXT2
TXPL01024.55
  TXDOT #112-HPG-011-08   A   PERMIT     2/13/2008     HOOD              
A100K-EXT2
TXPL01101.55
  WALKER MURRAY RANDLE   A   PLROW     9/19/2007     HOOD   2393   73   6857  
A100K-EXT2  
TXPL00706.55
  TWO O FIVE CORPORATION   A   PLROW     2/6/2008     HOOD   2376   555   2873  
A100KEXT2B  
TXPL00911.55
  TXDOT 112-HPG-110-07 FM 4   A   PERMIT     10/9/2007     HOOD              
A100KEXT2B
TXPL01534.55
  MICHAEL J BROWN   A   PLROW     7/16/2009     HOOD   2491   965   9643  
A100KEXT-3
TXPL01559.55
  TXDOT FM 4   A   PERMIT     6/23/2009     HOOD               A100KEXT-3
TXPL01560.55
  NORTH GATE ROAD   A   PLROW     9/25/2009     HOOD   N/A   N/A   N/A  
A100KEXT-3
TXPL00073.55
  WALTER D CALLAWAY JR   A   PLROW     7/18/2005     HOOD   2157   626   20698  
A100L
TXPL00074.55
  WYNONIA PALLMEYER ESTATE   A   PLROW     8/1/2005     HOOD   2157   631  
20699   A100L
TXPL00075.55
  KARIN J BARBER CAMPOS   A   PLROW     10/3/2005     HOOD   2157   636   20700
  A100L
TXPL00443.55
  KAMEL REAL ESTATE LP   A   PLROW     1/23/2007     HOOD   2285   29   04925  
A100L1
TXPL01316.55
  WALTER DAVID CALLAWAY JR   A   PLROW     12/12/2008     HOOD   2452   460  
789   A100L2
TXPL01416.55
  KAMEL REAL ESTATE LP   A   PLROW     2/13/2009     HOOD   2469   733   4616  
A100L2
TXPL00196.55
  JOSEPH S LANGDON ET UX   A   PLROW     3/28/2005     HOOD   2157   616   20697
  A100N
TXPL01068.55
  JOSEPH S LANGDON ET UX   A   PLROW     4/10/2008     HOOD   2443   25   18706
  A100N-4
TXPL00197.55
  WILLIAM T KIDD ET UX   A   PLROW     12/12/2005     HOOD   2160   369   21192
  A100-O
TXPL00198.55
  HELTON GROUP LTD   A   PLROW     11/29/2005     HOOD   2157   598   20694  
A100-O

Page 9



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00058.55
  WILLIAM T KIDD ET UX   A   PLROW     2/27/2006     HOOD   2178   290   3369  
A100-O1
TXPL00297.55
  MICHAEL X MOONEY ET UX   A   PLROW     4/5/2006     HOOD   2201   336   9153  
A100Q
TXPL00227.55
  BRET WHITE ET UX   A   PLROW     4/28/2006     HOOD   2204   885   9844  
A100R
TXPL00227.55
  BRET WHITE ET UX   A   PLROW     4/28/2006     HOOD   2204   885   9844  
A100R
TXPL00228.55
  JAMES MARLOWE   A   PLROW     4/28/2006     HOOD   2201   367   9159   A100R
TXPL00229.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     5/1/2006     HOOD   N/A   N/A      
A100R
TXPL00230.55
  PHILLIP ROPER ET UX   A   PLROW     5/13/2006     HOOD   2201   372   9160  
A100R
TXPL00230.55
  PHILLIP ROPER ET UX   A   PLROW     5/13/2006     HOOD   2201   372   9160  
A100R
TXPL00231.55
  B D HAILEY   A   PLROW     5/2/2006     HOOD   2201   377   9161   A100R
TXPL00232.55
  HELTON GROUP LTD   A   PLROW     5/16/2006     HOOD   2201   382   9162  
A100R
TXPL00232.55
  HELTON GROUP LTD   A   PLROW     5/16/2006     HOOD   2201   382   9162  
A100R
TXPL00233.55
  LEONARD HEATHINGTON ET UX   A   PLROW     5/15/2006     HOOD   2201   388  
9163   A100R
TXPL00395.55
  HELTON GROUP LTD   A   PLROW     9/8/2006     HOOD   2252   988   20902  
A100R-1
TXPL00396.55
  HELTON GROUP LTD   A   SURF     9/27/2006     HOOD   2252   984   20901  
A100R-1
TXPL00446.55
  HAROLD F & MANCY R MASSEY   A   PLROW     2/9/2007     HOOD   2285   86   4937
  A100R-1
TXPL00680.55
  KEVIN STAPLES ET AL   A   PLROW     7/27/2007     HOOD   2336   634   17110  
A100R-2
TXPL00703.55
  TWO O FIVE CORPORATION   A   PLROW     8/11/2007     HOOD   2370   390   1549
  A100R-2
TXPL00925.55
  DOROTHY HEATHINGTON ET VIR   A   SURF     12/10/2007     HOOD   2386   936  
5305   A100R-2
TXPL00948.55
  955 SLOCUM LIMITED PARTNER   A   PLROW     1/8/2008     HOOD   2372   172  
1951   A100R-2
TXPL00978.55
  HOOD COUNTY SMOKEY HILL CT   A   PLROW     11/30/2007     HOOD              
A100R-2
TXPL01018.55
  SUZANNE K BAILEY   A   PLROW     1/23/2008     HOOD   2372   166   1950  
A100R-2
TXPL00707.55
  TWO O FIVE CORPORATION   A   PLROW     8/11/2007     HOOD   2370   385   1548
  A100R-2A
TXPL00383.55
  MARY ELLA GABLER ET AL   A   PLROW     9/6/2006     HOOD   2248   631   19861
  A100S
TXPL00295.55
  MICHAEL X MOONEY ET UX   A   PLROW     4/5/2006     HOOD   2201   331   9152  
A100T
TXPL00447.55
  GARY M & JIMMY R MATLOCK   A   PLROW     12/7/2006     HOOD   2277   985  
3361   A100U
TXPL00576.55
  COMMONWEALTH PARTNERS   A   PLROW     1/9/2007     HOOD   2298   987   8193  
A100U  
TXPL00577.55
  JUDITH ANNE CHESBROUGH-SHA   A   PLROW     12/31/2006     HOOD   2298   980  
8192   A100U
TXPL00640.55
  TOMMIE W BROYLES   A   PLROW     1/5/2007     HOOD   2311   91   11178   A100U
TXPL00641.55
  TOMMIE BROYLES   A   SURF     1/23/2007     HOOD   2311   87   11177   A100U
TXPL00642.55
  TOMMIE W BROYLES   A   PLROW     2/13/2007     HOOD   2311   82   11176  
A100U1
TXPL00653.55
  JUDITH A CHESBROUGH-SHAW   A   PLROW     7/10/2007     HOOD   2322   960  
13928   A100U-2
TXPL00722.55
  JUDITH A CHESBROUGH SHAW   A   SURF     8/15/2007     HOOD   2336   576  
17099   A100U-2
TXPL00723.55
  JUDITH A CHESBROUGH SHAW   A   SURF     8/16/2007     HOOD   2336   590  
17102   A100U-2
TXPL00683.55
  SHELLY KAY SASS TRUST   A   PLROW     7/31/2007     HOOD   2327   588   15004
  A100U-2A
TXPL00702.55
  MERRITHEW & MERRITHEW LP   A   PLROW     7/26/2007     HOOD   2336   583  
17101   A100U-2A
TXPL00751.55
  SHELLEY KAY SASS TRUST   A   SURF     8/31/2007     HOOD   2336   579   17100
  A100U-2A
TXPL00821.55
  JOHNSON REV TRUST ET AL   A   PLROW     9/26/2007     HOOD   2386   987   5315
  A100U2A-1
TXPL00856.55
  SHELLEY KAY SASS TRUST   A   PLROW     11/29/2007     HOOD   2386   996   5317
  A100U2A-1
TXPL00857.55
  GLEEN DORA REED   A   PLROW     10/14/2007     HOOD   2386   982   5314  
A100U2A-1
TXPL00899.55
  HERBERT H JOHNSON ET UX   A   SURF     12/29/2007     HOOD   2386   992   5316
  A100U2A-1
TXPL00918.55
  HOOD COUNTY MASSEY RD   A   PLROW     10/15/2007     HOOD              
A100U2A-1

Page 10



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00496.55
  WALTER & MILDRED PARKER   A   PLROW     2/5/2007     HOOD   2289   815   6109
  A100V
TXPL00495.55
  WALTER E PARKER SR ET UX   A   PLROW     3/3/2007     HOOD   2289   819   6110
  A100V1
TXPL01019.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     2/1/2007     HOOD   2372   195  
1954   A100W
TXPL00497.55
  WALTER & MILDRED PARKER   A   PLROW     2/5/2007     HOOD   2289   824   6111
  A100X
TXPL00441.55
  HOLLIS & PATSY WHITWORTH   A   PLROW     12/12/2006     HOOD   2272   25  
1896   A100Y
TXPL00442.55
  PATRICK STEENBERGE ET UX   A   PLROW     12/6/2006     HOOD   2272   28   1897
  A100Y
TXPL00059.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     7/21/2005     HOOD   2144   630  
17685   A101
TXPL00060.55
  STATE OF TEXAS ME20050089   A   PLROW     9/22/2005     HOOD   2146   266  
18061   A101
TXPL00061.55
  ROBIN K SNIDER ET UX   A   PLROW     12/2/2005     HOOD   2157   642   20701  
A101
TXPL00062.55
  GRACE VAUGHN   A   PLROW     11/22/2005     HOOD   2157   647   20702   A101
TXPL00063.55
  EDWARD D LOWE   A   PLROW     7/20/2005     HOOD   2146   327   18084   A101
TXPL00064.55
  HOOD COUNTY NUBBIN RIDGE   A   PERMIT     7/19/2005     HOOD   NA   NA      
A101
TXPL00065.55
  J D ROCKWELL ET UX   A   PLROW     11/23/2005     HOOD   2157   653   20703  
A101
TXPL00066.55
  K-4 FARMS INC   A   PLROW     12/4/2005     HOOD   2152   177   19364   A101
TXPL00067.55
  BRYAN A NACE ET UX   A   PLROW     9/23/2005     HOOD   2144   646   17688  
A101
TXPL00068.55
  O’MARIE A T HOUSE   A   PLROW     11/11/2005     HOOD   2157   658   20704  
A101
TXPL00069.55
  ROBERT D KILLION JR ET UX   A   PLROW     7/11/2005     HOOD   2144   652  
17689   A101
TXPL00070.55
  EUGENE C WYATT   A   PLROW     7/11/2005     HOOD   2144   657   17690   A101
TXPL00071.55
  HOOD COUNTY CR313 & WOLF   A   PERMIT     12/15/2005     HOOD   NA   NA      
A101
TXPL00255.55
  DAVID V WHEELER ET UX   A   PLROW     3/8/2006     HOOD   2193   360   7026  
A101
TXPL00257.55
  ENTERPRISE TEXAS PIPELINE   A   PLROW     4/20/2006     HOOD   2193   352  
7025   A101
TXPL00258.55
  MATTHEW L KEIL ET UX   A   PLROW     12/28/2005     HOOD   2183   538   4697  
A101
TXPL00259.55
  TXDOT 112-HPG-073-05   A   PERMIT     10/4/2005     HOOD   N/A   N/A      
A101
TXPL00261.55
  HOOD COUNTY ROAD COMMISSIO   A   PERMIT     7/19/2005     HOOD   N/A   N/A    
  A101
TXPL00290.55
  LESLIE L MABERY   A   PLROW     9/2/2005     HOOD   2144   662   17691   A101
TXPL00292.55
  HOOD COUNTY ROAD   A   PERMIT     7/19/2005     HOOD   N/A   N/A       A101
TXPL00293.55
  LESTER M ALBERTHAL JR   A   PLROW     9/2/2005     HOOD   2144   667   17692  
A101
TXPL00378.55
  MATTHEW KEIL ET UX   A   SURF     4/2/2006     HOOD   2224   204   14224  
A101
TXPL00077.55
  JAMES ROBERT HILL   A   PLROW     6/1/2005     HOOD   2142   696   17210  
A101A
TXPL00077.55
  JAMES ROBERT HILL   A   PLROW     6/1/2005     HOOD   2142   696   17210  
A101A
TXPL00078.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     7/21/2005     HOOD   2142   691  
17209   A101A
TXPL00079.55
  O C CHEEK JR ET UX   A   PLROW     9/18/2004     HOOD   2083   0001   3650  
A101A-1
TXPL00301.55
  TXDOT #112-W-021-06   A   PERMIT     3/15/2006     HOOD   N/A   N/A      
A101B
TXPL00302.55
  ROBBIE HAYWORTH   A   PLROW     11/9/2005     HOOD   2152   189   19366  
A101B
TXPL00356.55
  JOHN D HAYWORTH   A   PLROW     12/19/2005     HOOD   2217   159   12582  
A101B
TXPL00298.55
  FRANK MABERY   A   PLROW     4/6/2006     HOOD   2193   372   7027   A101B-1
TXPL00299.55
  WILLIAM MARTENSEN   A   PLROW     4/14/2006     HOOD   2201   393   9164  
A101B-1
TXPL01229.55
  JOHN D HAYWORTH   A   PLROW     9/24/2008     HOOD   2443   70   18712  
A101B1-A
TXPL01230.55
  STARLIN NEIL CLICK   A   PLROW     9/23/2008     HOOD   2443   78   18714  
A101B1-A
TXPL01237.55
  BOB HAYWORTH ET UX   A   PLROW     9/28/2008     HOOD   2443   74   18713  
A101B1-A
TXPL00339.55
  J C MASSEY ET UX   A   PLROW     1/16/2006     HOOD   2217   151   12581  
A101B-3

Page 11



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00478.55
  SUN CHASE DEVELOPMENT CO &   A   PLROW     3/15/2007     HOOD   2311   908  
11360   A101B-4
TXPL00479.55
  TAMMY FLUD   A   PLROW     3/16/2007     HOOD   2298   1002   8196   A101B-4
TXPL00481.55
  LARRY JOE SMITH ET UX   A   PLROW     3/15/2007     HOOD   2298   998   8195  
A101B-4
TXPL00481.55
  LARRY JOE SMITH ET UX   A   PLROW     3/15/2007     HOOD   2298   998   8195  
A101B-4
TXPL00491.55
  DAVID F & LINDA A RAFFA   A   PLROW     4/5/2007     HOOD   2311   893   11357
  A101B-4
TXPL00518.55
  GERALD HAYWORTH   A   PLROW     4/13/2007     HOOD   2311   888   11356  
A101B-4
TXPL00519.55
  STARLIN CLICK   A   PLROW     4/23/2007     HOOD   2311   883   11355  
A101B-4
TXPL00519.55
  STARLIN CLICK   A   PLROW     4/23/2007     HOOD   2311   883   11355  
A101B-4
TXPL00528.55
  LAND RESERVE TEXAS LTD   A   PLROW     4/26/2007     HOOD   2311   904   11359
  A101B-4
TXPL00530.55
  JUDITH ANN SNELSON ET AL   A   PLROW     5/7/2007     HOOD   2311   912  
11361   A101B-4
TXPL00538.55
  NOEL DAVID MARTIN ET AL   A   PLROW     4/20/2007     HOOD   2311   918  
11362   A101B-4
TXPL00541.55
  MARK B DEWITT ET UX   A   PLROW     4/23/2007     HOOD   2311   897   11358  
A101B-4
TXPL00543.55
  JOHN D HAYWORTH   A   PLROW     4/27/2007     HOOD   2311   879   11354  
A101B-4
TXPL00727.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     8/2/2007     HOOD              
A101B-4
TXPL00769.55
  TXDOT #C144-HPG-080-07   A   PERMIT     8/10/2007     HOOD              
A101B-4
TXPL00794.55
  TXDOT #112-HPG-081-07   A   PERMIT     8/10/2007     HOOD              
A101B-4
TXPL01276.55
  TIMOTHY BENNET ET UX   A   PLROW     12/22/2008     HOOD   2452   445   786  
A101B-4A
TXPL01391.55
  SUN CHASE DEVELOPMENT CO   A   PLROW     1/9/2009     HOOD   2469   704   4611
  A101B-4A
TXPL01392.55
  ROBERT EARL DORRIS   A   PLROW     1/7/2009     HOOD   2469   713   4613  
A101B-4A
TXPL01400.55
  DELYN TILLMAN   A   PLROW     1/12/2009     HOOD   2469   772   4621  
A101B-4A
TXPL01413.55
  JAMES D MARLAR ET UX   A   PLROW     1/8/2009     HOOD   2453   699   1110  
A101B-4A
TXPL01414.55
  HOOD COUNTY WILLIAMSON RD   A   PLROW     1/6/2009     HOOD              
A101B-4A
TXPL01415.55
  HOOD COUNTY CONTRARY CREEK   A   PLROW     1/6/2009     HOOD              
A101B-4A
TXPL00894.55
  JOHN G PILKINGTON ET UX   A   PLROW     11/29/2007     HOOD   2370   333  
1537   A101B-5
TXPL00904.55
  M B SMITH JR ET UX   A   PLROW     12/5/2007     HOOD   2370   328   1536  
A101B-5
TXPL00905.55
  STEPHEN WILLIAMS ET UX   A   PLROW     11/30/2007     HOOD   2370   0356  
1542   A101B-5
TXPL00906.55
  GERALD FINN   A   PLROW     12/6/2007     HOOD   2370   338   1538   A101B-5
TXPL00958.55
  GERALD HAYWORTH   A   PLROW     11/19/2007     HOOD   2370   347   1540  
A101B-5
TXPL00959.55
  STARLIN NEAL CLICK   A   PLROW     11/10/2007     HOOD   2370   342   1539  
A101B-5
TXPL00976.55
  TXDOT #112-HPG-138-07   A   PERMIT     12/11/2007     HOOD              
A101B-5
TXPL00977.55
  HOOD COUNTY CR 310   A   PLROW     12/11/2007     HOOD   N/A   N/A      
A101B-5
TXPL01026.55
  JOHN D HAYWORTH   A   PLROW     3/12/2008     HOOD   2384   381   4639  
A101B-5
TXPL01013.55
  RONALD P BERLIN   A   PLROW     2/21/2008     HOOD   2399   155   8274  
A101B-5A
TXPL01122.55
  PAUL E LESLIE ET UX   A   PLROW     4/14/2008     HOOD   2528   855   1513  
A101B-5A
TXPL01123.55
  TREATY OAKS LTD PTSHP   A   PLROW     4/10/2008     HOOD   2427   771   14869
  A101B-5A
TXPL01125.55
  RONALD P BERLIN   A   SURF     5/15/2008     HOOD   2418   677   12810  
A101B-5A
TXPL01064.55
  STEPHEN WILLIAMS ET UX   A   PLROW     1/21/2008     HOOD   2399   166   8277
  A101B5B
TXPL01066.55
  GERALD FINN   A   PLROW     4/10/2008     HOOD   2399   171   8278   A101B5B
TXPL01086.55
  SUN CHASE DEVELOPMENT   A   PLROW     4/17/2008     HOOD   2399   179   8280  
A101B5B

Page 12



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL01087.55
  GARRY LUKER   A   PLROW     4/17/2008     HOOD   2399   175   8279   A101B5B
TXPL01114.55
  TXDOT # 112-HPG-033-08   A   PERMIT     4/29/2008     HOOD   N/A   N/A   N/A  
A101B5B  
TXPL01130.55
  STEPHEN WILLIAMS ET UX   A   SURF     4/16/2008     HOOD   2399   162   8276  
A101B5B
TXPL00953.55
  STEPHEN WILLIAMS ET UX   A   PLROW     1/21/2008     HOOD   2393   53   6853  
A101B5B1
TXPL00955.55
  M B SMITH JR ET UX   A   PLROW     1/31/2008     HOOD   2393   58   6854  
A101B5B1
TXPL00956.55
  BILLY JOE WALLACE ET UX   A   PLROW     1/22/2008     HOOD   2393   049   6852
  A101B5B1
TXPL01025.55
  TXDOT # 112-HPG-09-08   A   PERMIT     2/11/2008     HOOD              
A101B5B1
TXPL01081.55
  BILLY JOE WALLACE ET UX   A   SURF     4/16/2008     HOOD   2404   215   09472
  A101B5B1
TXPL01517.55
  CLAY BLUM ET UX   A   PLROW     6/9/2009     HOOD   2503   349   12340  
A101B-5B2
TXPL01518.55
  BILLY JOE WALLACE ET UX   A   PLROW     6/6/2009     HOOD   2503   340      
A101B-5B2
TXPL01519.55
  M B SMITH JR ET UX   A   PLROW     6/5/2009     HOOD   2503   344   12339  
A101B-5B2
 
                                       
TXPL01524.55
  HOOD COUNTY WILL WATERS RD   A   PERMIT     6/15/2009     HOOD              
A101B-5B2
TXPL01525.55
  TXDOT 112-HPG-035-09   A   PERMIT     6/10/2009     HOOD              
A101B-5B2
TXPL01558.55
  QUICKSILVER RESOURCES INC   A   PLROW     6/6/2009     HOOD   2503   353  
12341   A101B-5B2
TXPL01151.55
  ROBBIE HAYWORTH LIVING TR   A   PLROW     7/12/2008     HOOD   2432   582  
16120   A101B5C
TXPL01063.55
  JOHN D HAYWORTH ET UX   A   PLROW     3/12/2008     HOOD   2384   377   4638  
A101B5-EXT
 
                                       
TXPL01065.55
  BYRL&ROBBIE HAYWORTH LIVTR   A   PLROW     4/6/2008     HOOD   2426   908  
14656   A101B5-EXT
TXPL01206.55
  FM 2425 TXDOT 112-HPG-08-0   A   PERMIT     2/11/2008     HOOD   N/A   N/A    
  A101B5-EXT
TXPL01207.55
  HOOD COURT HOOD COUNTY   A   PLROW     8/15/2008     HOOD   N/A   N/A      
A101B5-EXT
 
                                       
TXPL01586.55
  GEORGE PEARSON   A   PLROW     11/15/2009     HOOD   2526   0424   00950  
A101B5EXTA
 
                                       
TXPL01590.55
  RONALD BERLIN ET UX   A   PLROW     11/20/2009     HOOD   2526   0398   00944
  A101B5EXTA
 
                                       
TXPL01591.55
  MICHAEL FRALEY ET UX   A   PLROW     11/13/2009     HOOD   2526   0414   00948
  A101B5EXTA  
TXPL01594.55
  KAREN K PEARSON   A   PLROW     11/25/2009     HOOD   2526   0382   00940  
A101B5EXTA
 
                                       
TXPL01597.55
  THOMAS F HEPPLER ET AL   A   PLROW     11/18/2009     HOOD   2526   0343  
00932   A101B5EXTA
 
                                       
TXPL01605.55
  TXDOT 112-HPG-054-09   A   PERMIT     11/5/2009     HOOD              
A101B5EXTA
 
                                       
TXPL01607.55
  HOOD COUNTY CR 310   A   PERMIT     11/24/2009     HOOD              
A101B5EXTA
TXPL01341.55
  ROBIN K SNIDER ET UX   A   PLROW     12/28/2008     HOOD   2452   464   790  
A101E-3
TXPL01346.55
  KINNARD ESTATE   A   PLROW     12/22/2008     HOOD   2452   450   787  
A101E-3
TXPL01496.55
  HOOD COUNTY CR 313   A   PERMIT     3/1/2009     HOOD               A101E-3
TXPL00585.55
  LESLIE L MABERY   A   PLROW     5/26/2007     HOOD   2322   956   13927  
A101-EXT
TXPL01156.55
  K-4 FARMS INC   A   SURF     7/23/2008     HOOD   2426   984   14666   A101F

Page 13



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL01234.55
  SANDRA KAY KINNARD ROGERS   A   SURF     7/25/2008     HOOD   2426   980  
14665   A101F
TXPL01235.55
  SHARON KINNARD SADLER   A   SURF     8/8/2008     HOOD   2426   988   14667  
A101F
TXPL01187.55
  RUTH ELLEN BROWN   A   PLROW     8/28/2008     HOOD   2426   894   14653  
A101G
TXPL01239.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     9/11/2008     HOOD   2443   31  
18707   A101G
TXPL01238.55
  Z BAR LAND & CATTLE CO   A   PLROW     8/19/2008     HOOD   2432   604   16125
  A101G-1
TXPL00072.55
  Z BAR LAND & CATTLE CO LTD   A   PLROW     9/9/2004     HOOD   2083   396  
3720   A102
TXPL00263.55
  Z BAR LAND AND CATTLE CO   A   PLROW     1/25/2006     HOOD   2171   800  
1811   A103
TXPL00264.55
  SUNDANCE RANCH JOINT VENTU   A   PLROW     2/28/2006     HOOD   2183   545  
4698   A103
TXPL00321.55
  HOOD COUNTY COMMISSIONERS   A   PERMIT     4/17/2006     HOOD   N/A   N/A    
  A103
TXPL00626.55
  SUNDANCE RANCH JOINT VENTU   A   PLROW     7/23/2007     HOOD   2327   644  
15014   A103L
TXPL00952.55
  SUNDANCE RANCH JOINT VENTU   A   PLROW     1/13/2008     HOOD   2386   944  
5307   A103N
TXPL00565.55
  MELMA JEAN LINTHICUM   A   PLROW     1/7/2007     HOOD   2298   1064   8212  
A104A
TXPL00566.55
  LAKE GRANBURY HARBOR OWNER   A   PLROW     12/19/2006     HOOD   2298   1061  
8211   A104A
TXPL00829.55
  LYNN TURNEY ET UX   A   PLROW     10/4/2007     HOOD   2361   987   22968  
A104B1A
 
                                       
TXPL01578.55
  JERRY DURANT   A   PLROW     12/10/2009     HOOD   2526   0353   934  
A104B-1E
TXPL00815.55
  PUTTEET REV LIV TR ET AL   A   PLROW     9/21/2007     HOOD   2361   996  
22970   A104D
 
                                       
TXPL01021.55
  DURANT GRANTOR TRUSTS A&B   A   PLROW     1/30/2008     HOOD   2372   188  
1953   A104F
TXPL01033.55
  BETTY NAN HOOVER   A   PLROW     5/10/2008     HOOD   2402   0373   9052  
A104F
TXPL01034.55
  KRISTI ANN HOOVER DAVIS   A   PLROW     5/10/2008     HOOD   2443   46   18709
  A104F
TXPL01072.55
  SAM L SHIPLEY ET UX   A   PLROW     4/11/2008     HOOD   2402   369   9051  
A104F
 
                                       
TXPL01131.55
  HOOD COUNTY ATWOOD COURT   A   PERMIT     5/15/2008     HOOD   N/A   N/A      
A104F
TXPL01305.55
  QUICKSILVER RESOURCES INC   A   PLROW     5/6/2008     HOOD           20082334
  A104F
TXPL00654.55
  J T WELLMAN   A   SURF     6/26/2007     HOOD   2376   570   2876   A104H
TXPL00574.55
  J T WELLMAN   A   PLROW     5/9/2007     HOOD   2376   575   2877   A104H-1
TXPL01138.55
  SAM L SHIPLEY ET UX   A   PLROW     6/18/2008     HOOD   2423   501   14019  
A104J
TXPL01141.55
  DONALD L MACFARLANE   A   PLROW     6/10/2008     HOOD   2423   497   14018  
A104J
TXPL01144.55
  DARRELL WARD JR ET UX   A   PLROW     6/19/2008     HOOD   2423   493   14017
  A104J
TXPL01166.55
  STEPHEN R CLEMENTS   A   PLROW     7/28/2008     HOOD   2423   489   14016  
A104J
TXPL01167.55
  DAVID LOCK ET UX   A   PLROW     7/30/2008     HOOD   2423   507   14020  
A104J
TXPL01133.55
  COWTOWN PIPELINE PART LP   A   PLROW     3/28/2008     HOOD   2399   183  
8281   A105
TXPL01170.55
  GODLEY ROAD HOOD COUNTY   A   PERMIT     7/2/2008     HOOD   N/A   N/A      
A105
TXPL01118.55
  SAMUEL M MARSHALL ET AL   A   PLROW     7/22/2008     HOOD   2469   726   4615
  SW101
TXPL01161.55
  GODLEY ROAD   A   PERMIT     6/20/2008     HOOD   N/A   N/A       SW101
TXPL01573.55
  GERALD BOGGS ET UX   A   PLROW     10/29/2009     HOOD   2526   0368   00937  
A100H-3C
TXPL01572.55
  MARJORIE LEITO   A   PLROW     10/29/2009     HOOD   2526   0360   00935  
A100H-6A
TXPL01564.55
  J GRADY RANDLE ET AL   A   PLROW     10/29/2009     HOOD   2526   0432   00952
  A100K-18A
TXPL01647.55
  TRIPLE H INVESTMENTS   A   PLROW     2/15/2010     HOOD   2541   259   4510  
A100K21

Page 14



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL01662.55
  GRANBURY CENTER LTD   A   PLROW     2/24/2010     HOOD   2541   267   4512  
A100K21
TXPL01539.55
  CHARLES JAMES   A   PLROW     7/20/2009     HOOD   2512   696   14701  
A100KEXT-3
TXPL01540.55
  SUNNYE L BURT REV TRUST   A   PLROW     7/21/2009     HOOD   2512   0704  
14703   A100KEXT-3
TXPL01543.55
  ANDERSON FAMILY TRUST   A   PLROW     7/24/2009     HOOD   2526   0325   00928
  A100KEXT-3
TXPL01553.55
  LANGDON TRUSTS ET AL   A   PLROW     9/23/2009     HOOD   2512   723   14706  
A100KEXT-3
TXPL01557.55
  CANN-ACTON LTD   A   PLROW     9/21/2009     HOOD   2512   709   14704  
A100KEXT-3
TXPL01625.55
  LANGDON TRUSTS ET AL   A   PLROW     9/23/2009     HOOD   2512   714   14705  
A100KEXT-3
TXPL01593.55
  THE RANCHES OF DECORDOVA   A   PLROW     11/23/2009     HOOD   2528   642  
1466   A100KEXT-4
TXPL01596.55
  ALAN M FISHER ET UX   A   PLROW     11/24/2009     HOOD   2528   651   1468  
A100KEXT-4
TXPL01599.55
  TOM DURANT   A   PLROW     11/19/2009     HOOD   2528   647   1467  
A100KEXT-4
TXPL01600.55
  RICHARD HUCHEL ET UX   A   PLROW     12/1/2009     HOOD   2528   661   1470  
A100KEXT-4
TXPL01601.55
  CHARLES HOFFMAN   A   PLROW     12/3/2009     HOOD   2528   656   1469  
A100KEXT-4
 
                                       
TXPL01674.55
  SAMUEL C ARCHER   A   PLROW     4/2/2010     HOOD           2010-0007548  
A100KEXT5
 
                                       
TXPL01685.55
  HALEY L DYER ET UX   A   PLROW     4/23/2010     HOOD           2010-0007552  
A100KEXT5
 
                                       
TXPL01686.55
  KENNETH W MEEKS   A   PLROW     4/29/2010     HOOD           2010-0007555  
A100KEXT5
 
                                       
TXPL01687.55
  MICHAEL S WHITECOTTON ET UX   A   PLROW     5/22/2010     HOOD          
2010-0007554   A100KEXT5
 
                                       
TXPL01688.55
  WILLIAM D ROY III ET UX   A   PLROW     4/29/2010     HOOD          
2010-0007553   A100KEXT5
 
                                       
TXPL01689.55
  GLEN LEBLANC ET UX   A   PLROW     5/8/2010     HOOD           2010-0007550  
A100KEXT5
 
                                       
TXPL01690.55
  JERRY EASON JR   A   PLROW     5/15/2010     HOOD           2010-0007556  
A100KEXT5
 
                                       
TXPL01691.55
  BART SMITH ET UX   A   PLROW     5/6/2010     HOOD           2010-0007551  
A100KEXT5
 
                                       
TXPL01692.55
  JAMES MORRISON ET UX   A   PLROW     5/14/2010     HOOD           2010-0007547
  A100KEXT5
TXPL01699.55
  QUICKSILVER RESOURCES INC   A   PLROW     3/15/2010     HOOD   2543   397  
5017   A100KEXT5
 
                                       
TXPL01700.55
  THE RANCHES AT DECORDOVA   A   PLROW     5/27/2010     HOOD          
2010-0007549   A100KEXT5
 
                                       
TXPL01701.55
  DOUGLAS SONSAL ET UX   A   PLROW     5/29/2010     HOOD           2010-0007557
  A100KEXT5
TXPL01707.55
  HOOD COUNTY   A   PERMIT     5/15/2010     HOOD   N/A   N/A       A100KEXT5
TXPL01708.55
  HOOD COUNTY   A   PERMIT     5/28/2010     HOOD   N/A   N/A       A100KEXT5
TXPL01231.55
  WILLIAM KING ET UX   A   PLROW     9/28/2008     HOOD   2443   83   18715  
A101B1-A
TXPL01298.55
  HOOD COUNTY CONTRARY CREEK   A   PERMIT     9/25/2008     HOOD   N/A   N/A  
N/A   A101B1-A
TXPL01520.55
  STEPHEN WILLIAMS ET UX   A   PLROW     6/3/2009     HOOD   2526   0319   00927
  A101B-5B2
 
                                       
TXPL01575.55
  ROBBIE HAYWORTH   A   PLROW     11/3/2009     HOOD   2526   0335   00930  
A101B5EXTA

Page 15



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL01579.55
  CHARLES MARTIN   A   PLROW     11/12/2009     HOOD   2526   0406   00946  
A101B5EXTA
 
                                       
TXPL01581.55
  PAUL J BOLAND ET UX   A   PLROW     11/6/2009     HOOD   2526   0374   00938  
A101B5EXTA
 
                                       
TXPL01584.55
  JAMES WINTERS ET UX   A   PLROW     11/5/2009     HOOD   2526   0390   00942  
A101B5EXTA
 
                                       
TXPL01597.55
  THOMAS F HEPPLER ET AL   A         11/18/2009     HOOD              
A101B5EXTA
 
                                       
TXPL01608.55
  HOOD COUNTY MITCHELL BEND   A   PERMIT     11/24/2009     HOOD              
A101B5EXTA
 
                                       
TXPL01608.55
  HOOD COUNTY MITCHELL BEND   A         11/24/2009     HOOD              
A101B5EXTA
TXPL01640.55
  COWTOWN PIPELINE PARTNERS L   A   PLROW     2/25/2009     HOOD   2503   336  
12337   A101J
TXPL01751.55
  W F HARRIS ET UX   A   PLROW     8/4/2010     HOOD               A100KEXT6
TXPL00005.55
  N R STEVENSON   A   PLROW     2/7/2005     JOHNSON   3487   762   8111   A100
TXPL00006.55
  JON R LEWIS & MYRA W LEWIS   A   PLROW     1/11/2005     JOHNSON   3487   755
  8110   A100
TXPL00008.55
  WALTER D CALLAWAY JR   A   PLROW     1/10/2005     JOHNSON   3488   320   8223
  A100
TXPL00033.55
  LITTLE HOSS RANCH PARTNERS   A   PLROW     1/28/2005     JOHNSON   3487   742
  8109   A100
TXPL00051.55
  WAYNE E DEAR   A   PLROW     2/12/2005     JOHNSON   3609   851   30135   A100
TXPL00052.55
  MARGARET SIMMONS DEAR   A   PLROW     2/12/2005     JOHNSON   3609   843  
30134   A100
TXPL00111.55
  LGS GODLEY RANCH   A   PLROW     4/15/2005     JOHNSON   3609   870   30138  
A100
TXPL00123.55
  LITTLE HOSS RANCH PARTNERS   A   PLROW     8/25/2005     JOHNSON   3644   900
  36406   A100
TXPL00124.55
  JACK CARTER ET UX   A   PLROW     10/22/2004     JOHNSON   3609   860   30136
  A100
TXPL00125.55
  JACK FARR   A   PLROW     1/26/2006     JOHNSON   3727   291   4773   A100
TXPL00126.55
  TXDOT 127-HPG-121-05   A   PERMIT     8/8/2005     JOHNSON   N/A   N/A      
A100
TXPL00127.55
  TOMMY L HOGAN ET UX   A   PLROW     12/7/2004     JOHNSON   3609   864   30137
  A100
TXPL00128.55
  CENTEX RURAL RAIL TRANSPOR   A   PLROW     10/4/2005     JOHNSON   3665   953
  40299   A100
TXPL00129.55
  CENTEX RURAL RAIL ET AL   A   PLROW     10/4/2005     JOHNSON   3665   962  
4030   A100
TXPL00130.55
  BETTY HENSON FAMILY LTD PT   A   PLROW     3/14/2005     JOHNSON   2146   322
  18083   A100
TXPL00165.99
  BETTY HENSON FAMILY LTD PT   A   DEED     11/1/2005     JOHNSON   3740   892  
7373   A100
 
                                       
TXPL00401.55
  LORI OAKES CALAME   A   SURF     9/6/2006     JOHNSON   3906   898   39120  
A100
TXPL00039.55
  LITTLE HOSS RANCH PARTNERS   A   PLROW     1/28/2005     JOHNSON   3487   731
  8108   A100A
TXPL00039.55
  LITTLE HOSS RANCH PARTNERS   A   PLROW     1/28/2005     JOHNSON   3487   731
  8108   A100A
TXPL00040.55
  CYNTHIA FREELAND   A   PLROW     11/4/2004     JOHNSON   3472   427   5141  
A100A
TXPL00041.55
  TWO-O-FIVE CORPORATION   A   PLROW     11/29/2004     JOHNSON   3487   698  
8104   A100A
 
                                       
TXPL00042.55
  TWO-O-FIVE CORPORATION   A   SURF     8/23/2004     JOHNSON   3487   692  
8103   A100A
TXPL00131.55
  JOHNSON COUNTY TEXAS   A   PERMIT     2/28/2005     JOHNSON   N/A   N/A      
A100A
TXPL00132.55
  CHARCA LTD.   A   PLROW     7/27/2005     JOHNSON   2129   501   14172   A100A
TXPL00133.55
  CHARCA LTD   A   PLROW     7/27/2005     JOHNSON   2129   513   14174   A100A1
TXPL00134.55
  CHARCA LTD   A   PLROW     7/27/2005     JOHNSON   2129   507   14173   A100A2

Page 16



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00043.55
  CYNTHIA FREELAND   A   PLROW     11/19/2004     JOHNSON   3487   716   8106  
A100A3
TXPL00044.55
  MYRTLE ELIZABETH MCWHORTER   A   PLROW     1/26/2005     JOHNSON   3665   947
  40298   A100A3
TXPL00045.55
  DONALD E DEFOOR ET UX   A   PLROW     1/31/2005     JOHNSON   3487   686  
8102   A100A3
TXPL00046.55
  ROBERT K HANGER TRUST   A   PLROW     1/31/2005     JOHNSON   3487   680  
8101   A100A3
TXPL00047.55
  CYNTHIA FREELAND   A   PLROW     1/25/2005     JOHNSON   3487   724   8107  
A100A3
TXPL00136.55
  CHARCA LTD   A   PLROW     2/18/2005     JOHNSON   3487   770   8112   A100A3
TXPL00164.55
  MYRTLE ELIZABETH MCWHORTER   A   PLROW     3/9/2006     JOHNSON   3752   501  
9507   A100A3C
TXPL00895.55
  ROBERT K HANGER TRUST   A   PLROW     11/26/2007     JOHNSON   4280   926  
3409   A100A-3E
TXPL00979.55
  MONTY IRVIN ET UX   A   SURF     1/27/2008     JOHNSON   4343   817   15747  
A100A3E1
TXPL00138.55
  CHARCA LTD   A   PLROW     9/28/2005     JOHNSON   3654   169   38120   A100A4
TXPL00139.55
  CHARCA LTD   A   PLROW     11/22/2005     JOHNSON   3688   1   44324   A100A4
TXPL00199.55
  CHARCA LTD   A   PLROW     11/22/2005     JOHNSON   3688   9   44325   A100A4
TXPL00343.55
  CHARCA LTD   A   PLROW     6/29/2006     JOHNSON   3974   735   52842   A100A5
TXPL01075.55
  N R STEVENSON   A   PLROW     6/10/2008     JOHNSON   4419   453   31028  
A100-AA
 
                                       
TXPL00140.55
  JOHN J MILES JR ET UX   A   SURF     11/3/2005     JOHNSON   3666   894  
40467   A100B
TXPL00303.55
  BETTY HENSON FAMILY TRUST   A   PLROW     3/14/2005     JOHNSON   3740   898  
7374   A100B
TXPL00304.55
  JOHNSON COUNTY PUBLIC WORK   A   PERMIT     3/8/2005     JOHNSON   N/A   N/A  
    A100B
TXPL00306.55
  HENSON BUILDING MATERIALS   A   PLROW     2/4/2005     JOHNSON   3740   913  
7376   A100B
TXPL00307.55
  BETTY HENSON FAMILY LIMITE   A   PLROW     2/4/2005     JOHNSON   3740   904  
7375   A100B
TXPL00308.55
  TXDOT #127-G-07-05   A   PERMIT     1/18/2005     JOHNSON   N/A   N/A      
A100B
TXPL00309.55
  MELISSA MILES CORNELIUS   A   PLROW     1/19/2005     JOHNSON   2083   432  
3727   A100B
TXPL00309.55
  MELISSA MILES CORNELIUS   A   PLROW     1/19/2005     JOHNSON   2083   432  
3727   A100B
TXPL00310.55
  JOHN J MILES JR ET UX   A   PLROW     1/19/2005     JOHNSON   2083   438  
3728   A100B
TXPL00310.55
  JOHN J MILES JR ET UX   A   PLROW     1/19/2005     JOHNSON   2083   438  
3728   A100B
TXPL00141.55
  JOHN J MILES JR ET UX   A   PLROW     7/14/2004     JOHNSON   3673   832  
41678   A100B2
TXPL00141.55
  JOHN J MILES JR ET UX   A   PLROW     7/14/2004     JOHNSON   3673   832  
41678   A100B2
TXPL00142.55
  JOHN J MILES JR ET UX   A   PLROW     5/2/2005     JOHNSON   3659   355  
39104   A100B5
TXPL00155.55
  JACK FARR   A   PLROW     3/23/2004     JOHNSON   2147   443   18309   A100G
TXPL00156.55
  JACK FARR   A   PLROW     3/23/2004     JOHNSON   3727   306   4775   A100G
 
                                       
TXPL00671.55
  CHESAPEAKE LAND CO LLC   A   PLROW     7/18/2007     JOHNSON   4167   239  
35845   A103A1-C1A
 
                                       
TXPL00924.55
  CHESAPEAKE LAND CO., LLC   A   PLROW     11/30/2007     JOHNSON   4280   932  
3410   A103A1C1A1
 
                                       
TXPL00937.55
  RAYMOND A LAIN ET UX   A   PLROW     12/26/2007     JOHNSON   4323   891  
11822   A103A1C1A1
 
                                       
TXPL00969.55
  ANDREW B WALTON ET AL   A   PLROW     1/23/2008     JOHNSON   4323   896  
11823   A103A1C1A1

Page 17



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL01094.55
  TONY KENT ANDERSON   A   PLROW     4/29/2008     JOHNSON   N/A   N/A      
A103A1C1A1
TXPL00586.55
  FLOYD EDWIN ORMSBY III   A   PLROW     5/22/2007     JOHNSON   4167   219  
35842   A103A-2
TXPL01052.55
  KOURTNIE K GRAVES ET AL   A   PLROW     3/26/2008     JOHNSON   4518   526  
973   A103A-2A
TXPL01061.55
  ANGES COFFEY RUCIDLO ET AL   A   PLROW     4/4/2008     JOHNSON   4518   532  
974   A103A-2A
TXPL01115.55
  AOK CONSTRUCTION PERMIT   A   PERMIT     4/29/2008     JOHNSON   N/A   N/A    
  A103A-2A
TXPL00342.55
  O’GRADY SIX O RANCH & CATT   A   PLROW     5/30/2006     JOHNSON          
46276   A103-A4
TXPL00359.55
  W T RIDDLE ET UX   A   PLROW     5/15/2006     JOHNSON   3826   332   23627  
A103A-4A
TXPL00360.55
  JAMES B WALLACE ET UX   A   PLROW     5/20/2006     JOHNSON   3826   325  
23626   A103A-4A
TXPL00360.55
  JAMES B WALLACE ET UX   A   PLROW     5/20/2006     JOHNSON   3826   325  
23626   A103A-4A
TXPL00361.55
  LARRY BARKER   A   PLROW     5/23/2006     JOHNSON   3826   318   23625  
A103A-4A
TXPL00361.55
  LARRY BARKER   A   PLROW     5/23/2006     JOHNSON   3826   318   23625  
A103A-4A
TXPL00375.55
  LARRY BARKER   A   SURF     6/30/2006     JOHNSON   3859   513   29928  
A103A-4A
TXPL00617.55
  KENNETH SIMPSON ET UX   A   PLROW     6/15/2007     JOHNSON   4131   973  
28822   A103A4-A1
TXPL00637.55
  W T RIDDLE ET UX   A   PLROW     6/17/2007     JOHNSON   4131   967   28821  
A103A4-A1
TXPL00961.55
  KENNETH SIMPSON ET UX   A   PLROW     11/29/2007     JOHNSON   4343   811  
15746   A103A4A1A
TXPL01035.55
  RIDDLE FAMILY LIMITED PART   A   PLROW     3/4/2008     JOHNSON   4343   821  
15748   A103A4A1B
TXPL00515.55
  LARRY BARKER   A   PLROW     4/30/2007     JOHNSON   4108   663   24168  
A103A-4A2
TXPL00580.55
  LARRY BARKER   A   SURF     8/3/2007     JOHNSON   4167   225   35843  
A103A-4A2
TXPL00516.55
  LARRY BARKER   A   PLROW     4/30/2007     JOHNSON   4108   658   24167  
A103A-4A3
TXPL00516.55
  LARRY BARKER   A   PLROW     4/30/2007     JOHNSON   4108   658   24167  
A103A-4A3
TXPL00616.55
  KENNETH SIMPSON ET UX   A   PLROW     6/15/2007     JOHNSON   4131   961  
28820   A103A-4A3
TXPL00376.55
  O’GRADY SIX O RANCH & CATT   A   PLROW     7/31/2006     JOHNSON   4092   295
  20955   A103A-6
TXPL00377.55
  LESCA HADLEY   A   PLROW     9/12/2006     JOHNSON   3974   724   52841  
A103A-6
TXPL00412.55
  WILLIAM THOMAS RIDDLE ET U   A   PLROW     6/29/2006     JOHNSON   3906   909
  39122   A103A-6
TXPL00819.55
  O’GRADY SIX O RANCH & CATT   A   PLROW     9/19/2007     JOHNSON          
20073491   A103A-6A
TXPL00552.55
  TRINITY MATERIALS INC   A   PLROW     3/5/2007     JOHNSON   4084   699  
19339   A103I
TXPL01076.55
  N R STEVENSON   A   PLROW     6/10/2008     JOHNSON   4419   459   31029  
A105
TXPL01098.55
  ESTATE OF JARETT W MATLOCK   A   PLROW     5/6/2008     JOHNSON   4374   71  
21704   A105
TXPL01099.55
  R S MATLOCK FAMILY LTD PTR   A   PLROW     5/5/2008     JOHNSON   4374   66  
21703   A105
TXPL01100.55
  MARGARET SIMMONS DEAR   A   PLROW     5/6/2008     JOHNSON   4374   58   21702
  A105
TXPL01104.55
  LGS GODLEY RANCH   A   PLROW     5/24/2008     JOHNSON   4388   273   24738  
A105
TXPL01106.55
  DANIEL RIEMONDI ET UX   A   PLROW     5/22/2008     JOHNSON   4388   268  
24737   A105
TXPL01120.55
  TWO O FIVE CORPORATION   A   PLROW     5/29/2008     JOHNSON   4388   290  
24740   A105
TXPL01121.55
  TWO O FIVE CORPORATION   A   PLROW     5/29/2008     JOHNSON   4388   284  
24739   A105
TXPL01163.55
  KENNETH GEORGE ET UX   A   PLROW     7/23/2008     JOHNSON   4419   441  
31027   A105
TXPL01164.55
  PATRICIA M GEORGE ET VIR   A   PLROW     7/23/2008     JOHNSON   4419   481  
31031   A105
TXPL01168.55
  TX DOT 127-HPG-142-08 FM 4   A   PERMIT     6/3/2008     JOHNSON   N/A   N/A  
    A105
TXPL01169.55
  JOHNSON COUNTY ROAD 1131   A   PERMIT     7/7/2008     JOHNSON   N/A   N/A    
  A105
TXPL01171.55
  JOHNSON COUNTY ROAD 1120   A   PERMIT     7/7/2008     JOHNSON   N/A   N/A    
  A105
TXPL01209.55
  JOHNSON COUNTY ROAD 1233   A   PERMIT     8/1/2008     JOHNSON   N/A   N/A    
  A105
TXPL01220.55
  ESTATE OF JARRETT MATLOCK   A   SURF     9/22/2008     JOHNSON   4486   208  
44597   A105

Page 18



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00110.55
  LGS GODLEY RANCH   A   PLROW     4/15/2005     JOHNSON   3609   881   30139  
P100
TX2510068.55
  R & R SHAW LTD   A   ROW     6/14/2008     JOHNSON   4388   0302   24742  
P100A
TXPL00434.55
  R & R SHAW LTD   A   PLROW     11/1/2006     JOHNSON   4009   208   4489  
P100A
TXPL00511.55
  MARGARET SIMMONS DEAR   A   PLROW     1/16/2007     JOHNSON   4009   214  
4490   P100A
TXPL00555.55
  LGS GODLEY RANCH CO   A   PLROW     1/2/2007     JOHNSON   4009   197   4488  
P100A
TXPL00556.55
  KASK LTD   A   PLROW     1/2/2007     JOHNSON   4009   221   4491   P100A
TXPL01105.55
  R & R SHAW LTD   A   PLROW     5/12/2008     JOHNSON   4388   296   24741  
P100A
TXPL00473.55
  PATRICK STEENBERGE ET UX   A   PLROW     3/30/2007     SOMERVELL   2298   992
  8194   A100Z
TXPL01555.55
  JUAN RODRIGUEZ ET UX   A   PLROW     9/9/2009     SOMERVELL           20100180
  A101D-1E
TXPL01556.55
  BARTOLOME R SANCHEZ ET UX   A   PLROW     9/10/2009     SOMERVELL          
20100179   A101D-1E
TXPL01565.55
  DANIEL BUTLER   A   PLROW     10/13/2009     SOMERVELL           20100178  
A101D-1E
TXPL01626.55
  SOMERVELL COUNTY CR 327   A   PERMIT     11/12/2009     SOMERVELL   N/A   N/A
      A101D-1E
TXPL01627.55
  SOMERVELL COUNTY CR 313   A   PERMIT     11/12/2009     SOMERVELL   N/A   N/A
      A101D-1E
TXPL01612.55
  ROBERT D POLLEY   A   PLROW     12/30/2009     SOMERVELL           20100254  
A101D1F
TXPL01617.55
  HAPPY HILLS FARM   A   PLROW     12/31/2009     SOMERVELL           20100251  
A101D1F
TXPL01618.55
  CASEY BURCH ET UX   A   PLROW     1/5/2010     SOMERVELL           20100256  
A101D1F
TXPL01619.55
  MIGUEL SANCHEZ ET UX   A   PLROW     1/5/2010     SOMERVELL           20100253
  A101D1F
TXPL01635.55
  SOMERVELL COUNTY CR 322   A   PERMIT     1/15/2010     SOMERVELL              
A101D1F
TXPL01636.55
  SOMERVELL COUNTY CR 323   A   PERMIT     1/15/2010     SOMERVELL   N/A   N/A  
    A101D1F
TXPL01637.55
  TXDOT HWY 144   A   PERMIT     12/23/2009     SOMERVELL   N/A   N/A      
A101D1F
TXPL01249.55
  DONNAL HANKINS ET UX   A   PLROW     10/6/2008     SOMERVELL          
20090150   A101D-2
TXPL01251.55
  LLOYD M WIRT JR ET UX   A   PLROW     10/7/2008     SOMERVELL          
20083309   A101D-2
TXPL01259.55
  EDWARD C HORNICK ET UX   A   PLROW     10/13/2008     SOMERVELL          
20083307   A101D-2
TXPL01309.55
  SOMERVELL CR304   A   PLROW     10/13/2008     SOMERVELL               A101D-2
TXPL00438.55
  ROBERT KING ET UX   A   PLROW     1/16/2007     SOMERVELL           20070274  
A101E-2
TXPL00207.55
  O’GRADY SIX O RANCH & CATT   A   PLROW     1/24/2006     SOMERVELL          
43388   A103
TXPL00265.55
  UNIMIN TEXAS COMPANY LP   A   PLROW     3/1/2006     SOMERVELL           43386
  A103
TXPL00266.55
  SHIRLEY L GREGORY   A   PLROW     1/28/2006     SOMERVELL           43138  
A103
TXPL00267.55
  PATMOS VISION LLC   A   PLROW     2/8/2006     SOMERVELL           43389  
A103
TXPL00268.55
  CHEYENNE HILLS/GLEN ROSE   A   PLROW     2/8/2006     SOMERVELL          
43390   A103
TXPL00269.55
  DENNIS W REGER ET UX   A   PLROW     2/23/2006     SOMERVELL           43387  
A103
TXPL00270.55
  C PHILIP IVES   A   PLROW     2/23/2006     SOMERVELL           43391   A103
TXPL00271.55
  DALERIE LAMPHERE ET VIR   A   PLROW     4/3/2006     SOMERVELL           44125
  A103
TXPL00273.55
  BETTY CRIGLER   A   PLROW     3/24/2006     SOMERVELL           44126   A103
TXPL00275.55
  STATE OF TEXAS ME20060069   A   PLROW     5/2/2006     SOMERVELL          
44124   A103
TXPL00277.55
  SUNNY LOUISE MCKAY   A   PLROW     4/12/2006     SOMERVELL           44127  
A103
TXPL00278.55
  MARK CRAWFORD ET UX   A   PLROW     4/18/2006     SOMERVELL           44128  
A103
TXPL00279.55
  DURAND PAUL KNOX ET UX   A   PLROW     5/7/2006     SOMERVELL           44353
  A103
TXPL00280.55
  DALE H MCDOUGALL ET UX   A   PLROW     4/20/2006     SOMERVELL           44129
  A103
TXPL00281.55
  WILLIAM J O’CONNELL ET UX   A   PLROW     4/6/2006     SOMERVELL          
44354   A103
TXPL00282.55
  LOVEDA SWAIM   A   PLROW     4/19/2006     SOMERVELL           44355   A103
TXPL00283.55
  ROBERT M WILSON ET UX   A   PLROW     2/9/2006     SOMERVELL           43392  
A103

Page 19



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL00284.55
  BRENDA RANSOM ET VIR   A   PLROW     2/6/2006     SOMERVELL           43393  
A103
TXPL00285.55
  JIMMY J ALLDREDGE ET UX   A   PLROW     4/10/2006     SOMERVELL          
44357   A103
TXPL00286.55
  BILLY BUZAN SAFFER   A   PLROW     2/7/2006     SOMERVELL           43394  
A103
TXPL00287.55
  DON RIDINGS   A   PLROW     2/14/2006     SOMERVELL           43395   A103
TXPL00288.55
  TERRY EVANS   A   PLROW     5/30/2006     SOMERVELL   630   135       A103
TXPL00322.55
  TXDOT #213-HPG-023-06   A   PERMIT     3/14/2006     SOMERVELL   N/A   N/A    
  A103
TXPL00323.55
  BENJAMIN L SMITH ET UX   A   PLROW     9/28/2005     SOMERVELL           44351
  A103
TXPL00324.55
  TXDOT #213-HPG-03-06   A   PERMIT     3/14/2006     SOMERVELL   N/A   N/A    
  A103
TXPL00325.55
  SOMERVELL COUNTY COMMISSIO   A   PERMIT     4/20/2006     SOMERVELL   N/A  
N/A       A103
TXPL00326.55
  SOMERVELL COUNTY COMMISSIO   A   PERMIT     4/20/2006     SOMERVELL   N/A  
N/A       A103
TXPL00327.55
  JIMMY LEE RIDDLE ET UX   A   PLROW     10/21/2005     SOMERVELL          
44348   A103
TXPL00328.55
  FINNEY D FRY TRUST   A   PLROW     3/6/2006     SOMERVELL           44349  
A103
TXPL00328.55
  FINNEY D FRY TRUST   A   PLROW     3/6/2006     SOMERVELL           44349  
A103
TXPL00329.55
  KENNETH L FRY ET UX   A   PLROW     3/6/2006     SOMERVELL           44350  
A103
TXPL00330.55
  SOMERVELL CNTY RD 406   A   PERMIT     4/20/2006     SOMERVELL   N/A   N/A    
  A103
TXPL00331.55
  STEVE RANDALL SMITH   A   PLROW     4/17/2006     SOMERVELL           44352  
A103
TXPL00332.55
  JOSE REYES   A   PLROW     5/9/2006     SOMERVELL           44356   A103
TXPL00338.55
  OTTO RATLIFF ET UX   A   PLROW     4/4/2006     SOMERVELL           44715  
A103
TXPL00340.55
  GEORGE NODEN   A   PLROW     5/9/2006     SOMERVELL           44716   A103
TXPL00341.55
  JAMES M JOHNSON ET AL   A   PLROW     6/30/2006     SOMERVELL   N/A   N/A  
45964   A103
TXPL00354.55
  CYNTHIA L KINCAID   A   PLROW     2/14/2006     SOMERVELL           45444  
A103
TXPL00399.55
  DOROTHY WALDEN LITTLE   A   PLROW     7/15/2006     SOMERVELL           45446
  A103
TXPL00629.55
  JACK MORRIS   A   PLROW     1/26/2006     SOMERVELL           20071643   A103
TXPL00587.55
  LEWIS W DRECHSEL ET AL   A   PLROW     5/9/2007     SOMERVELL          
20071645   A103B-2
TXPL00587.55
  LEWIS W DRECHSEL ET AL   A   PLROW     5/9/2007     SOMERVELL          
20071645   A103B-2
TXPL00588.55
  CHARLES DRECHSEL   A   PLROW     5/9/2007     SOMERVELL           20071644  
A103B-2
TXPL00588.55
  CHARLES DRECHSEL   A   PLROW     5/9/2007     SOMERVELL           20071644  
A103B-2
TXPL00589.55
  LEWIS W DRECHSEL   A   PLROW     5/9/2007     SOMERVELL           20071646  
A103B-2
TXPL00589.55
  LEWIS W DRECHSEL   A   PLROW     5/9/2007     SOMERVELL           20071646  
A103B-2
TXPL00590.55
  GRACE DIAL DRECHSEL   A   PLROW     5/15/2007     SOMERVELL           20071647
  A103B-2
TXPL00590.55
  GRACE DIAL DRECHSEL   A   PLROW     5/15/2007     SOMERVELL           20071647
  A103B-2
TXPL01192.55
  JIMMY DOYLE BRANHAM   A   PLROW     9/8/2008     SOMERVELL           20082905
  A103C3
TXPL01225.55
  JIMMY DOYLE BRANHAM   A   SURF     9/29/2008     SOMERVELL           20082904
  A103C3
TXPL01610.55
  JOE G WHITWORTH ET UX   A   PLROW     12/14/2009     SOMERVELL          
20100245   A103C3A
TXPL01611.55
  NICKEY L HULSEY II ET UX   A   PLROW     12/1/2009     SOMERVELL          
20100243   A103C3A
TXPL01613.55
  RONALD SEXTON ET UX   A   PLROW     12/23/2009     SOMERVELL          
20100246   A103C3A
TXPL01616.55
  JIMMY D BRANHAM ET UX   A   PLROW     12/17/2009     SOMERVELL          
20100244   A103C3A
TXPL01628.55
  SOMERVELL COUNTY CR 412   A   PERMIT     1/15/2010     SOMERVELL   N/A   N/A  
    A103C3A
TXPL01629.55
  ANITA M GOFF TRUST   A   PLROW     1/18/2010     SOMERVELL           20100247
  A103C3A1
TXPL01632.55
  RONALD SEXTON ET UX   A   PLROW     1/18/2010     SOMERVELL           20100250
  A103C3A1

Page 20



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL01173.55
  ROGER LEE ARMSTRONG   A   PLROW     8/7/2008     SOMERVELL           20083062
  A103C4
TXPL01291.55
  STATE OF TEXAS ME20080091   A   PLROW     7/1/2008     SOMERVELL          
20082189   A103C4
TXPL00968.55
  ANNE I REEVES INDIV & TRE   A   SURF     1/24/2008     SOMERVELL          
20080270   A103-E2
TXPL01110.55
  PHIL A DUGGER   A   PLROW     5/23/2008     SOMERVELL           20082327  
A103E3
TXPL01111.55
  JAMES R HEWLETT   A   PLROW     5/21/2008     SOMERVELL           20082330  
A103E3
TXPL01112.55
  THOMAS L DUGGER ET UX   A   PLROW     5/20/2008     SOMERVELL          
20082329   A103E3
TXPL01113.55
  DOUGLAS DUGGER ET UX   A   PLROW     5/16/2008     SOMERVELL          
20082325   A103E3
TXPL01146.55
  LINDA IVY ET VIR   A   PLROW     7/9/2008     SOMERVELL           20082332  
A103E3
TXPL01250.55
  JAMES R HEWLETT   A   PLROW     10/2/2008     SOMERVELL           20083063  
A103E-4
TXPL01261.55
  JOHN C PARKER ET AL   A   PLROW     10/10/2008     SOMERVELL          
20090626   A103E-4
TXPL01300.55
  INGRAM CONCRETE LLC   A   PLROW     10/30/2008     SOMERVELL          
20083081   A103E-4
TXPL01303.55
  REBECCA BROWN KELLER   A   PLROW     11/11/2008     SOMERVELL          
20083168   A103E-4
TXPL01332.55
  SOMERVELL CR 319   A   PLROW     10/1/2008     SOMERVELL   N/A   N/A      
A103E-4
TXPL01334.55
  SOMERVELL CR 319   A   PLROW     10/1/2008     SOMERVELL   N/A   N/A      
A103E-4A1  
TXPL00371.55
  ST TX ME20060147   A   PLROW     10/12/2006     SOMERVELL           45788  
A103F
TXPL00400.55
  JIM D NIXON ET UX   A   PLROW     9/16/2006     SOMERVELL           45443  
A103G
TXPL00539.55
  BENJAMIN L SMITH ET UX   A   PLROW     4/16/2007     SOMERVELL          
20072295   A103H
TXPL00462.55
  BENJAMIN L. SMITH ET UX   A   PLROW     2/5/2007     SOMERVELL          
20070859   A103I
TXPL00464.55
  KENNETH S GEORGE ET UX   A   PLROW     2/22/2007     SOMERVELL          
20070858   A103I
TXPL00598.55
  SOMERVELL COUNTY COMMISSIO   A   PERMIT     2/16/2007     SOMERVELL   N/A  
N/A       A103I
TXPL01279.55
  REECE WHITE   A   PLROW     6/6/2006     SOMERVELL           20080991   A103J
TXPL01246.55
  REESE WHITE   A   SURF     8/4/2008     SOMERVELL           20082576   A103-O
TXPL01638.55
  QUICKSILVER RESOURCES INC   A   PLROW     11/25/2008     SOMERVELL          
20091723   A103R
TXPL01638.55
  QUICKSILVER RESOURCES INC   A   PLROW     11/25/2008     SOMERVELL          
20092477   A103R
TXPL01614.55
  RODOLFO O LOPEZ ET UX   A   PLROW     12/28/2009     SOMERVELL          
20100252   A101D1F
TXPL01620.55
  DAVID ARROYOS ET UX   A   PLROW     1/4/2010     SOMERVELL           20100255
  A101D1F
TX4390527.99
  COWTOWN PIPELINE PARTNERS L   A   DEED     11/13/2008     TARRANT          
D208425838   TX125  
TXPL01393.55
  SONE K SANGCHAN ET UX   A   PLROW     3/30/2005     TARRANT          
D206161681   AAL104A2AZ  
TXPL01437.55
  KATY ROAD 29 AC LTD   A   PLROW     4/29/2005     TARRANT           D206119319
  AAL104A2AZ
TX4390906.55
  FW FORT WORTH 109 LP   A   SURF     2/4/2005     TARRANT           D205055739
  AAL105
TXPL01453.55
  TXDOT 220-HPG-10-05   A   PERMIT     1/7/2005     TARRANT               AAL105
TXPL01433.55
  METROPORT CITIES FELLOWSHI   A   PLROW     1/12/2006     TARRANT          
D206061771   AAL105D
TXPL01430.55
  SYNERGY INDUSTRIAL PARK LT   A   PLROW     10/20/2004     TARRANT          
D205055742   AAL105D1
TXPL01432.55
  METROPORT CITIES FELLOWSHI   A   PLROW     1/12/2006     TARRANT          
D206061770   AAL105D2
TXPL01459.55
  TARRANT COUNTY 06-26   A   PERMIT     3/6/2006     TARRANT              
AAL105D2
TX4390887.55
  TRIPLE T FARMS LTD   A   SURF     2/27/2009     TARRANT           D209188718  
AL100A1

Page 21



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TX4390902.55
  FORT WORTH RAILROAD SALVAG   A   SURF     3/30/2009     TARRANT          
D209243916   AL103A2A
TXPL00522.55
  THE OAKRIDGE SCHOOL INC   A   PLROW     6/23/2008     TARRANT          
D208243759   LA001
TXPL00553.55
  ARLINGTON INDEP SCHOOL DIS   A   PLROW     5/3/2007     TARRANT          
D207161050   LA001
TXPL00562.55
  303 JOINT VENTURE   A   PLROW     5/10/2007     TARRANT           D208092595  
LA001
TXPL00582.55
  DAN DIPERT TRAVEL SERVICE   A   PLROW     3/21/2008     TARRANT          
D208106476   LA001
TXPL00584.55
  ONCOR ELECTRIC DELIVERY CO   A   PLROW     5/23/2007     TARRANT          
D207217422   LA001
TXPL00610.55
  UNIVISION RADIO BROADCASTI   A   PLROW     6/5/2007     TARRANT          
D207217424   LA001
TXPL00659.55
  TXDOT #220-HPG-089-07   A   PERMIT     4/25/2007     TARRANT              
LA001
TXPL00719.55
  BOSWELL DEVELOPMENT CO   A   PLROW     8/14/2007     TARRANT          
D207285909   LA001
TXPL00726.55
  TXDOT # 220-HPG-055-07   A   PERMIT     4/19/2007     TARRANT   N/A   N/A    
  LA001
TXPL00757.55
  VIVIENNE B WILLIAMS ET AL   A   PLROW     8/16/2007     TARRANT          
D207298735   LA001
TXPL01306.55
  QUICKSILVER RES INC ET AL   A   PLROW     6/3/2008     TARRANT          
D208214148   LA001
TXPL00612.55
  LOLA C VECERA   A   PLROW     6/1/2007     TARRANT           D207217426  
LA002
TXPL00709.55
  CYNTHIA ANN EVANS ESTES   A   PLROW     7/27/2007     TARRANT          
D207295242   LA002
TXPL00711.55
  JULIUS O’NEAL BELL ET AL   A   PLROW     7/27/2007     TARRANT          
D207334248   LA002
TXPL00766.55
  WILLIE STRAWTHER ET UX   A   PLROW     8/24/2007     TARRANT          
D207334250   LA002
TXPL00778.55
  EXTEX LAPORTE LP   A   PLROW     8/30/2007     TARRANT           D207348996  
LA002
TXPL00826.55
  BILLIE B MOSITES TRUST   A   PLROW     10/10/2007     TARRANT          
D207378536   LA002
TXPL00832.55
  KEITH KIDWILL   A   PLROW     10/8/2007     TARRANT           D207367967  
LA002
TXPL00834.55
  LEWIS & ASSOCIATES REALTOR   A   PLROW     11/13/2007     TARRANT          
D207406410   LA002
TXPL00836.55
  MICHAEL OLCOTT   A   PLROW     10/1/2007     TARRANT           D207367971  
LA002
TXPL00838.55
  MARY OLCOTT   A   PLROW     10/4/2007     TARRANT           D207367969   LA002
TXPL00840.55
  OLIN GIBBINS   A   PLROW     9/18/2007     TARRANT           D207348993  
LA002
TXPL00842.55
  CECIL SANDERLIN   A   PLROW     9/26/2007     TARRANT           D207348994  
LA002
TXPL00849.55
  ELAINE HENDERSON   A   PLROW     10/10/2007     TARRANT           D207367965  
LA002
TXPL00852.55
  WHIZ-Q INC   A   PLROW     11/7/2007     TARRANT           D207406413   LA002
TXPL00871.55
  ANCIENT OAKS LTD   A   PLROW     11/21/2007     TARRANT           D207430955  
LA002  
TXPL00880.55
  WATERVIEW ESTATES NORTH LP   A   PLROW     11/7/2007     TARRANT          
D207406414   LA002
TXPL00897.55
  C.F. MULLINIX ESTATE   A   PLROW     12/3/2007     TARRANT          
D207455787   LA002
TXPL00902.55
  MORROW FAMILY TRUST   A   PLROW     11/26/2007     TARRANT          
D207430954   LA002
TXPL00939.55
  LEWIS & ASSOCIATES REALTOR   A   PLROW     1/11/2007     TARRANT          
D208013954   LA002
TXPL00970.55
  THELMA MULLINIX ESTATE   A   PLROW     11/29/2007     TARRANT          
D207455789   LA002
TXPL00972.55
  OAK CREEK HOUSING SYS LP   A   PLROW     12/26/2007     TARRANT          
D207455784   LA002
TXPL00974.55
  TECHLINE INC   A   PLROW     12/10/2007     TARRANT           D207455783  
LA002
TXPL00981.55
  CITY OF FORT WORTH   A   PLROW     1/16/2008     TARRANT           D208025886
  LA002
TXPL00984.55
  CITY OF FORT WORTH   A   PLROW     1/22/2008     TARRANT           D208025884
  LA002
TXPL00993.55
  LAR MHP HOLDINGS LP   A   PLROW     12/20/2007     TARRANT          
D208013951   LA002
TXPL01287.55
  CITY OF FORT WORTH   A   PLROW     3/13/2008     TARRANT               LA002
TXPL01536.55
  CITY OF FORT WORTH   A   PLROW     7/1/2009     TARRANT               LA002C
TXPL01537.55
  CITY OF FORT WORTH   A   PLROW     7/1/2009     TARRANT               LA002C

Page 22



--------------------------------------------------------------------------------



 



Exhibit

                                                                      Recorded —
          Line Agmt File No.   Grantor   Active   Agmt Type   Agmt Dtd    
County   Book   Page   Instr #   ID/Prospect
TXPL01721.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     TARRANT           D210083619  
AL103
TXPL01722.55
  ALLIANCE CENTER WEST ASSOCIA   A   PLROW     1/1/2010     TARRANT          
D210083620   AL103
TXPL01664.55
  BNSF RAILWAY CO #10-40250   A   PERMIT     3/31/2010     TARRANT              
AL103A
TXPL01668.55
  BNSF RAILWAY CO #10-40340   A   PERMIT     4/9/2010     TARRANT              
AL103A
TXPL01747.55
  TXDOT 220-HPG-080-2010   A   PLROW     4/2/2010     TARRANT   N/A   N/A      
AL103A
TXPL01759.55
  TARRANT COUNTY PERMIT10-78   A   PERMIT     8/10/2010     TARRANT            
  AL103A
TXPL01748.55
  TRINITY RIVER AUTHORITY OF TEX   A   PLROW     4/19/2010     TARRANT          
D210143187   AL103A1B
TXPL01719.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     TARRANT           D210083607  
AL103B
TXPL01712.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     TARRANT           2010-33492  
AL103D
TXPL01725.55
  ALLIANCE CENTER WEST ASSOCIA   A   PLROW     1/1/2010     TARRANT          
D210083615   AL103E
TXPL01727.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     TARRANT           D210083616  
AL103E
TXPL01548.55
  UNION PACIFIC RR CO 243427   A   PERMIT     2/23/2007     TARRANT          
243427   LA001
TXPL01548.55
  UNION PACIFIC RR CO 243427   A   PERMIT     2/23/2007     TARRANT          
243427   LA001
TXPL01549.55
  UNION PACIFIC RR CO 243428   A   PERMIT     2/23/2007     TARRANT          
243428   LA001
TXPL01549.55
  UNION PACIFIC RR CO 243428   A   PERMIT     2/23/2007     TARRANT          
243428   LA001
TXPL01710.55
  TRINITY RIVER AUTHORITY OF TX   A   PERMIT     5/21/2010     TARRANT          
D210143185   LA001A
TXPL01710.55
  TRINITY RIVER AUTHORITY OF TX   A   PERMIT     5/21/2010     TARRANT          
D210143185   LA001A
TXPL01755.55
  TXDOT 220-HPG-069-10   A   PLROW     7/15/2010     TARRANT   N/A   N/A      
LA002D
TXPL01552.55
  LAWHON INC   A   PLROW     9/4/2009     TARRANT           D210022517  
LA002D-1
TXPL01648.55
  SOUTHEASTERN FREIGHT LINES IN   A   PLROW     3/5/2010     TARRANT            
  LA002D-1
TXPL01653.55
  WINSTON ELECTRIC LP   A   PLROW     3/8/2010     TARRANT              
LA002D-1
TXPL01653.55
  WINSTON ELECTRIC LP   A   PLROW     3/8/2010     TARRANT              
LA002D-1
TXPL01678.55
  J L STEVENSON CORPORATION   A   PLROW     4/14/2010     TARRANT              
LA002D-1
TXPL01679.55
  PRIMARY REALTY ASSETS LP   A   PLROW     4/23/2010     TARRANT              
LA002D-1
TXPL01741.55
  MARY SUSAN OLCOTT   A   PLROW     7/21/2010     TARRANT               LA002F  
TXPL01736.55
  WHIZ-Q INC   A   SURF     7/13/2010     TARRANT               TX125
TXPL01693.55
  CENTURION ACQUISITIONS LP   A   PLROW     5/12/2010     TARRANT              
651-A
TXPL01694.55
  TRANSCONTINENTAL REALTY INVE   A   PLROW     5/12/2010     TARRANT            
  651-A
TXPL01697.55
  RWJ REALTY LLC   A   PLROW     5/18/2010     TARRANT               AL103A
TXPL01711.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     TARRANT           D210083608  
AL103B1A
TXPL01726.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     TARRANT           D210083614  
AL103E
TXPL01717.55
  AIL INVESTMENTS LP   A   PLROW     1/1/2010     TARRANT           D210083618  
AL103F
TXPL01703.55
  BEAR CREEK PLAZA LTD TEXAS   A   PLROW     6/2/2010     TARRANT              
AL105D
TXPL01705.55
  GT/OLD DENTON LTD   A   PLROW     6/2/2010     TARRANT               AL105D
TXPL01676.55
  CITY OF FORT WORTH   A   PLROW     4/14/2010     TARRANT               ALD100

Page 23



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
RADDE LATERAL
  Cowtown Pipeline Partners LP    
RADDE LATERAL
  Cowtown Pipeline Partners LP    
RADDE LATERAL
  Cowtown Pipeline Partners LP    
RADDE LATERAL
  Cowtown Pipeline Partners LP    
RADDE LATERAL
  Cowtown Pipeline Partners LP    
SEA SERPENT LATERAL
  Cowtown Pipeline Partners LP    
SEA SERPENT LATERAL
  Cowtown Pipeline Partners LP    
SEA SERPENT LATERAL
  Cowtown Pipeline Partners LP    
SEA SERPENT LATERAL
  Cowtown Pipeline Partners LP    
SEA SERPENT LATERAL
  Cowtown Pipeline Partners LP    
SEA SERPENT LATERAL
  Cowtown Pipeline Partners LP    
BENDER #1H LATERAL
  Cowtown Pipeline Partners LP    
BENDER #1H LATERAL
  Cowtown Pipeline Partners LP    
BENDER #1H LATERAL
  Cowtown Pipeline Partners LP    
BENDER #1H LATERAL
  Cowtown Pipeline Partners LP    
MARVEL GIRL LATERAL
  Cowtown Pipeline Partners LP   Tie in
MAGNETO LATERAL
  Cowtown Pipeline Partners LP    
WOLVERINE LATERAL
  Cowtown Pipeline Partners LP    
 
       
ALLIANCE PIPELINE
  Cowtown Pipeline Partners LP   Alliance Compression & Treating Facility
 
       
ALLIANCE PIPELINE
  Cowtown Pipeline Partners LP   Alliance Compression & Treating Facility
ALLIANCE PIPELINE
  Cowtown Pipeline Partners LP   Meter Facility Site
ALLIANCE 20” EAST LINE
  Cowtown Pipeline Partners LP    
ALLIANCE 20” EAST LINE
  Cowtown Pipeline Partners LP    
ALLIANCE 20” EAST LINE
  Cowtown Pipeline Partners LP    
ALLIANCE 20” EAST LINE
  Cowtown Pipeline Partners LP    
ALLIANCE 20” EAST LINE
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO
       
SPEEDWAY
  Cowtown Pipeline Partners LP    
ALLIANCE COMMERCE LOOP
  Cowtown Pipeline Partners LP    
ALLIANCE WEST EXT 156 TO BREWER G PAD
  Cowtown Pipeline Partners LP    

Page 24



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    
ALLIANCE GEBERT SOUTH LATERAL
  Cowtown Pipeline Partners LP    
ALLIANCE GEBERT NORTH PAD LATERAL LINE
  Cowtown Pipeline Partners LP    
ALLIANCE GEBERT C PAD TO NORTH LATERAL
  Cowtown Pipeline Partners LP    
ALLIANCE PIPELINE
  Cowtown Pipeline Partners LP    
ALLIANCE 12” LAT TO B PAD
  Cowtown Pipeline Partners LP    
ALLIANCE 20” WEST LINE
  Cowtown Pipeline Partners LP    
 
       
ALLIANCE LATERAL TO D PAD
  Cowtown Pipeline Partners LP    
ALPHABET CROSSING B PAD TO GRAPHICS
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    
BUCANHAN LATERAL
  Cowtown Pipeline Partners LP    
ALFALFA #1H LATERAL
  Cowtown Pipeline Partners LP    
12” NORTHWEST MAINLINE
  Cowtown Pipeline Partners LP   50x50foot surface site
BARNETT SHALE SO EXTENSION
  Cowtown Pipeline Partners LP   Hood County Processing Plant
BARNETT SHALE SO EXTENSION
  Cowtown Pipeline Partners LP   Dizzy Compressor Station
BARNETT SHALE SO EXTENSION
  Cowtown Gas Processing Partners LP   Corvette Plant
BARNETT SHALE SO EXTENSION
  Cowtown Gas Processing Partners LP   Warehouse Site
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    

Page 25



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
 
       
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
 
       
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
 
      100x100 foot surface site Cowtown
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP   Pipeline Phase 1
 
      100x100 foot surface site Cowtown
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP   Pipeline Phase 1
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
 
      115x50foot surface site Cowtown Pipeline
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP   Phase 1
 
      30x30 foot surface site Cowtown Pipeline
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP   Phase 1

Page 26



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
 
      30x30 foot surface site Cowtown Pipeline
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP   Phase 1
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
 
      30x50 footsurface site ETC to mainline
ETC — 20” MAINLINE INTERCONNECT
  Cowtown Pipeline Partners LP   interconnet
PECAN PLANTATION LATERAL
  Cowtown Pipeline Partners LP    
PECAN PLANTATION LATERAL
  Cowtown Pipeline Partners LP    
PECAN PLANTATION LATERAL
  Cowtown Pipeline Partners LP    
PECAN PLANTATION LATERAL
  Cowtown Pipeline Partners LP    
PECAN PLANTATION LATERAL
  Cowtown Pipeline Partners LP    
PECAN PLANTATION LATERAL
  Cowtown Pipeline Partners LP    
PROFESSOR #2H LATERAL
  Cowtown Pipeline Partners LP    
MOONEY A #1H LATERAL
  Cowtown Pipeline Partners LP    
MOONEY A 2H-3H LATERAL
  Cowtown Pipeline Partners LP    
PARKER #1, 2 & 3H LATERAL
  Cowtown Pipeline Partners LP    
MARY ANN LATERAL 5H-7H
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH MAINLINE LATERAL
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH MAINLINE LATERAL
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH MAINLINE LATERAL
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH MAINLINE LATERAL
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH MAINLINE LATERAL
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH MAINLINE LATERAL
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH MAINLINE LATERAL
  Cowtown Pipeline Partners LP    
TRAPPER JOHN LATERAL
  Cowtown Pipeline Partners LP    
TRAPPER JOHN 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
TRAPPER JOHN 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
TRAPPER JOHN 3H & 4H LATERAL
  Cowtown Pipeline Partners LP    
TRAPPER JOHN 3H & 4H LATERAL
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH 1H WELL PAD
       
LATERAL
  Cowtown Pipeline Partners LP    
STATION BRANCH RANCH 1H WELL PAD
       
LATERAL
  Cowtown Pipeline Partners LP    
J B MOONEY 1H LATERAL
  Cowtown Pipeline Partners LP    
Z BAR LAND 1H LATERAL
  Cowtown Pipeline Partners LP    
Z BAR LAND & CATTLE CO 2H & 3H LATERAL
  Cowtown Pipeline Partners LP    
Z BAR LAND & CATTLE CO 2H & 3H LATERAL
  Cowtown Pipeline Partners LP    
SMELLY LATERAL
  Cowtown Pipeline Partners LP    
SMELLY LATERAL
  Cowtown Pipeline Partners LP    

Page 27



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
SMELLY LATERAL
  Cowtown Pipeline Partners LP    
SMELLY LATERAL
  Cowtown Pipeline Partners LP    
LUCY LATERAL
  Cowtown Pipeline Partners LP    
LUCY LATERAL
  Cowtown Pipeline Partners LP    
LUCY LATERAL
  Cowtown Pipeline Partners LP    
SMELLEY B1H LATERAL
  Cowtown Pipeline Partners LP    
SMELLEY B1H LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP   50x30x84.94 foot surface site
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP   50x50 foot Surface Site
EL CAMINO LATERAL
  Cowtown Pipeline Partners LP   10x30 surface site
SUGAR CRISP LATERAL
  Cowtown Pipeline Partners LP   50x50 foot surface site
SUGAR CRISP LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 3H LATERAL
  Cowtown Pipeline Partners LP    
SILVER BULLET LINE
  Cowtown Pipeline Partners LP    
SILVER BULLET LINE
  Cowtown Pipeline Partners LP    
SILVER BULLET LINE
  Cowtown Pipeline Partners LP    
THURSTON HOWELL LATERAL
  Cowtown Pipeline Partners LP    
THURSTON HOWELL LATERAL
  Cowtown Pipeline Partners LP    

Page 28



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
MONTE CARLO #1H LATERAL
  Cowtown Pipeline Partners LP    
 
       
MONTE CARLO #1H LATERAL
  Cowtown Pipeline Partners LP    
EL CAMINO #1H LATERAL
  Cowtown Pipeline Partners LP   30x30 foot Surface Site and 20foot wide ingress
road
 
       
SPUDS LATERAL
  Cowtown Pipeline Partners LP    
SAN RAPHAEL LATERAL
  Cowtown Pipeline Partners LP    
SAN RAPHAEL LATERAL
  Cowtown Pipeline Partners LP    
SAN RAPHAEL LATERAL
  Cowtown Pipeline Partners LP    
SAN RAPHAEL LATERAL
  Cowtown Pipeline Partners LP    
SAN RAPHAEL LATERAL
  Cowtown Pipeline Partners LP    
LOVIE 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
LOVIE 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
LOVIE 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
SKIPPER #1 & 1H LATERAL
  Cowtown Pipeline Partners LP    
SKIPPER #1 & 1H LATERAL
  Cowtown Pipeline Partners LP    
SKIPPER #1 & 1H LATERAL
  Cowtown Pipeline Partners LP    
HONEYCOMB #1H — 4H LATERAL
  Cowtown Pipeline Partners LP    
SKIPPER #3, 4 & 5H LATERAL
  Cowtown Pipeline Partners LP    
SKIPPER #3, 4 & 5H LATERAL
  Cowtown Pipeline Partners LP    
BURLINGTON CONOCO LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 4H-5H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 4H-5H LATERAL
  Cowtown Pipeline Partners LP    
SUGAR CRISP 4H-5H LATERAL
  Cowtown Pipeline Partners LP    
LANGDON #1H LATERAL FROM MAINLINE
  Cowtown Pipeline Partners LP    
A100I LATERAL TO LANGDON #1H
  Cowtown Pipeline Partners LP    
DEVON-CHRISTINE’S LUCKY DRAW
  Cowtown Pipeline Partners LP    
DEVON-CHRISTINE’S LUCKY DRAW
  Cowtown Pipeline Partners LP    
CHRISTINE’S LUCKY DRAW 3H LATERAL
  Cowtown Pipeline Partners LP    
STEWART 3H LATERAL
  Cowtown Pipeline Partners LP    
COLONEL FLAGG #1H LATERAL
  Cowtown Pipeline Partners LP    
COLONEL FLAGG 4H-7H LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
 
       
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    

Page 29



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE LATERAL LINE
  Cowtown Pipeline Partners LP    
CORVETTE #1H LATERAL
  Cowtown Pipeline Partners LP    
K R MIXER 1H-4H LATERAL
  Cowtown Pipeline Partners LP    
T & P LATERAL
  Cowtown Pipeline Partners LP    
T & P LATERAL
  Cowtown Pipeline Partners LP    
T & P LATERAL
  Cowtown Pipeline Partners LP    
T & P LATERAL
  Cowtown Pipeline Partners LP    
T & P LATERAL
  Cowtown Pipeline Partners LP    
T & P LATERAL
  Cowtown Pipeline Partners LP    
T & P LATERAL TO 1H, 5H & 6H WP
  Cowtown Pipeline Partners LP    
T & P LATERAL TO 2H & 7H WP
  Cowtown Pipeline Partners LP    
T & P LATERAL TO 2H & 7H WP
  Cowtown Pipeline Partners LP   50x50 foot surface site
BIG ROCK CANDY MOUNTAIN 1H-4H LATERAL
  Cowtown Pipeline Partners LP    
YOSEMITE SAM LATERAL
  Cowtown Pipeline Partners LP    
YOSEMITE SAM LATERAL
  Cowtown Pipeline Partners LP    
YOSEMITE SAM LATERAL
  Cowtown Pipeline Partners LP    
YOSEMITE SAM LATERAL
  Cowtown Pipeline Partners LP    
 
       
YOSEMITE SAM LATERAL
  Cowtown Pipeline Partners LP    
YOSEMITE SAM LATERAL
  Cowtown Pipeline Partners LP    
YOSEMITE SAM LATERAL
  Cowtown Pipeline Partners LP    
YOSEMITE SAM LATERAL
  Cowtown Pipeline Partners LP    
4” RED DRAGON 3H-4H LATERAL
  Cowtown Pipeline Partners LP    
SHERRI P 1H-4H LATERAL
  Cowtown Pipeline Partners LP    
PRICE 1H-4H LATERAL
  Cowtown Pipeline Partners LP    
PRICE 1H-4H LATERAL
  Cowtown Pipeline Partners LP    
PRICE 5H-8H LATERAL
  Cowtown Pipeline Partners LP    
KEITH RANDLE TRUST LATERAL
  Cowtown Pipeline Partners LP    
8” CORVETTE EXTENSION
  Cowtown Pipeline Partners LP    
8” CORVETTE EXTENSION
  Cowtown Pipeline Partners LP    
 
       
8” CORVETTE EXTENSION
  Cowtown Pipeline Partners LP    
 
       
MCGILVERY LATERAL
  Cowtown Pipeline Partners LP    
MCGILVERY LATERAL
  Cowtown Pipeline Partners LP    
MCGILVERY LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE #2H LATERAL
  Cowtown Pipeline Partners LP    

Page 30



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
LAFRANCE #1H & #2H LATERAL
  Cowtown Pipeline Partners LP    
OLIVIA UNIT LATERAL
  Cowtown Pipeline Partners LP    
KIMMEL #1H LATERAL
  Cowtown Pipeline Partners LP    
KIMMEL #1H LATERAL
  Cowtown Pipeline Partners LP    
KIMMEL #1H LATERAL
  Cowtown Pipeline Partners LP    
KIMMEL #1H LATERAL
  Cowtown Pipeline Partners LP    
KIMMEL #1H LATERAL
  Cowtown Pipeline Partners LP    
KIMMEL #1H LATERAL
  Cowtown Pipeline Partners LP    
KIMMEL #1H LATERAL
  Cowtown Pipeline Partners LP    
SAM MARSHALL #1H LATERAL
  Cowtown Pipeline Partners LP    
SAM MARSHALL #1H LATERAL
  Cowtown Pipeline Partners LP    
 
       
MARSHALL #2H LATERAL
  Cowtown Pipeline Partners LP    
MARSHALL #2H LATERAL
  Cowtown Pipeline Partners LP    
 
       
SAM MARSHALL #2 TO COYOTE CROSSING
  Cowtown Pipeline Partners LP    
SAM MARSHALL #2 TO COYOTE CROSSING
  Cowtown Pipeline Partners LP    
SAM MARSHALL #2 TO COYOTE CROSSING
  Cowtown Pipeline Partners LP    
SAM MARSHALL #2 TO COYOTE CROSSING
  Cowtown Pipeline Partners LP    
 
       
SAM MARSHALL A #1H LATERAL
  Cowtown Pipeline Partners LP    
 
       
SAM MARSHALL A #1H LATERAL
  Cowtown Pipeline Partners LP    
 
       
SAM MARSHALL A #1H LATERAL
  Cowtown Pipeline Partners LP    
RED DRAGON #1H & #2H LATERAL
  Cowtown Pipeline Partners LP    
RANDLE 1H-6H LATERAL
  Cowtown Pipeline Partners LP    
SUNNYE 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
SUNNYE 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
HUMMER 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
HUMMER 1H & 2H LATERAL
  Cowtown Pipeline Partners LP    
JAMES # 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
JAMES # 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
 
       
JAMES # 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
JAMES # 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
JAMES # 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
JAMES # 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
JAMES # 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
JAMES # 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    

Page 31



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 2
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 2
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 2
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 2
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 2
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 2
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 2
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 3 PART 2
  Cowtown Pipeline Partners LP    
12” BOY SCOUT LATERAL PHASE 3 PART 2
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
PALLMEYER LATERAL
  Cowtown Pipeline Partners LP    
PALLMEYER LATERAL
  Cowtown Pipeline Partners LP    
PALLMEYER LATERAL
  Cowtown Pipeline Partners LP    
PALLMEYER EAST LATERAL
  Cowtown Pipeline Partners LP    
KAMEL LATERAL
  Cowtown Pipeline Partners LP    
KAMEL LATERAL
  Cowtown Pipeline Partners LP    
STEWART LANGDON LATERAL
  Cowtown Pipeline Partners LP    
LANGDON A3H AND A4H LATERAL
  Cowtown Pipeline Partners LP    
HELTON 1H LATERAL
  Cowtown Pipeline Partners LP    
HELTON 1H LATERAL
  Cowtown Pipeline Partners LP    

Page 32



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
KIDD #1H
  Cowtown Pipeline Partners LP    
BOB DENVER #1 & 2H CONNECT
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
CHRISSY & TEJAS WELLS LATERAL
  Cowtown Pipeline Partners LP    
ENCANA STEWART #1H TIE IN
  Cowtown Pipeline Partners LP    
ENCANA STEWART #1H TIE IN
  Cowtown Pipeline Partners LP   Ingress Road easement
ENCANA STEWART #1H TIE IN
  Cowtown Pipeline Partners LP    
TEJAS WESTERN EXTENSION
  Cowtown Pipeline Partners LP    
TEJAS WESTERN EXTENSION
  Cowtown Pipeline Partners LP    
TEJAS WESTERN EXTENSION
  Cowtown Pipeline Partners LP   50x50 foot surface site
TEJAS WESTERN EXTENSION
  Cowtown Pipeline Partners LP    
TEJAS WESTERN EXTENSION
  Cowtown Pipeline Partners LP    
TEJAS WESTERN EXTENSION
  Cowtown Pipeline Partners LP    
ACTON MEADOW 1H LATERAL
  Cowtown Pipeline Partners LP    
BURLINGTON KIDD #3H
  Cowtown Pipeline Partners LP    
HINTON #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
BROYLES #1H LATERAL
  Cowtown Pipeline Partners LP    
BROYLES #1H LATERAL
  Cowtown Pipeline Partners LP    
BROYLES #1H LATERAL
  Cowtown Pipeline Partners LP    
BROYLES #1H LATERAL
  Cowtown Pipeline Partners LP    
BROYLES #1H LATERAL
  Cowtown Pipeline Partners LP   50x50 foot surface site
BROYLES 3H-5H LATERALS
  Cowtown Pipeline Partners LP    
CHESBROUGH — SHAW LATERAL
  Cowtown Pipeline Partners LP    
CHESBROUGH — SHAW LATERAL
  Cowtown Pipeline Partners LP   30x30 foot surface
CHESBROUGH — SHAW LATERAL
  Cowtown Pipeline Partners LP   30x50 foot surface site
SASS UNIT 1H — 7H LATERAL
  Cowtown Pipeline Partners LP    
SASS UNIT 1H — 7H LATERAL
  Cowtown Pipeline Partners LP    
SASS UNIT 1H — 7H LATERAL
  Cowtown Pipeline Partners LP   50x50 foot Surface Site
GLEEN #1H-4H LATERAL
  Cowtown Pipeline Partners LP    
GLEEN #1H-4H LATERAL
  Cowtown Pipeline Partners LP    
GLEEN #1H-4H LATERAL
  Cowtown Pipeline Partners LP    
GLEEN #1H-4H LATERAL
  Cowtown Pipeline Partners LP   30x30 foot Surface Site
GLEEN #1H-4H LATERAL
  Cowtown Pipeline Partners LP    

Page 33



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
BOB DENVER #5, 6 & 7H LATERAL
  Cowtown Pipeline Partners LP    
BOB DENVER #3 & 4H LATERAL
  Cowtown Pipeline Partners LP    
SS MINNOW LATERAL
  Cowtown Pipeline Partners LP    
GILLIGAN UNIT #2 LATERAL
  Cowtown Pipeline Partners LP    
BURLINGTON KIDD #5 & 6H LATERAL
  Cowtown Pipeline Partners LP    
BURLINGTON KIDD #5 & 6H LATERAL
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP    
20” WEST MAINLINE
  Cowtown Pipeline Partners LP   50x50 foot surface site
MAJOR BURNS #1H LATERAL
  Cowtown Pipeline Partners LP    
MAJOR BURNS #1H LATERAL
  Cowtown Pipeline Partners LP    
MAJOR BURNS #1H LATERAL
  Cowtown Pipeline Partners LP    
CANNIBAL #1 LATERAL
  Cowtown Pipeline Partners LP    
NORTHWEST LATERAL
  Cowtown Pipeline Partners LP    
NORTHWEST LATERAL
  Cowtown Pipeline Partners LP    
NORTHWEST LATERAL
  Cowtown Pipeline Partners LP    
BROWN EYED GIRL LATERAL
  Cowtown Pipeline Partners LP    
BROWN EYED GIRL LATERAL
  Cowtown Pipeline Partners LP    
BROWN EYED GIRL EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
BROWN EYED GIRL EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
BROWN EYED GIRL EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
MASSEY #1H LATERAL
  Cowtown Pipeline Partners LP    

Page 34



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
NOEL #1H WELL CONNECT
  Cowtown Pipeline Partners LP    
DORIS FINLEY LATERAL
  Cowtown Pipeline Partners LP    
DORIS FINLEY LATERAL
  Cowtown Pipeline Partners LP    
DORIS FINLEY LATERAL
  Cowtown Pipeline Partners LP    
DORIS FINLEY LATERAL
  Cowtown Pipeline Partners LP    
DORIS FINLEY LATERAL
  Cowtown Pipeline Partners LP    
DORIS FINLEY LATERAL
  Cowtown Pipeline Partners LP    
DORIS FINLEY LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN LATERAL
  Cowtown Pipeline Partners LP    
BERLIN 1H LATERAL
  Cowtown Pipeline Partners LP    
BERLIN 1H LATERAL
  Cowtown Pipeline Partners LP    
BERLIN 1H LATERAL
  Cowtown Pipeline Partners LP    
BERLIN 1H LATERAL
  Cowtown Pipeline Partners LP   50x50 foot surface site & 30x30 foot
Surface Site
LUKER HAMMER LATERAL
  Cowtown Pipeline Partners LP    
LUKER HAMMER LATERAL
  Cowtown Pipeline Partners LP    
LUKER HAMMER LATERAL
  Cowtown Pipeline Partners LP    

Page 35



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
LUKER HAMMER LATERAL
  Cowtown Pipeline Partners LP    
LUKER HAMMER LATERAL
  Cowtown Pipeline Partners LP    
LUKER HAMMER LATERAL
  Cowtown Pipeline Partners LP   20x20 foot Surface Site and a 50x50 foot
Surface Site
BLUE DUCK LATERAL
  Cowtown Pipeline Partners LP    
BLUE DUCK LATERAL
  Cowtown Pipeline Partners LP    
BLUE DUCK LATERAL
  Cowtown Pipeline Partners LP    
BLUE DUCK LATERAL
  Cowtown Pipeline Partners LP    
BLUE DUCK LATERAL
  Cowtown Pipeline Partners LP   50x50 foot Surface Site
CAVEN LATERAL
  Cowtown Pipeline Partners LP    
CAVEN LATERAL
  Cowtown Pipeline Partners LP    
CAVEN LATERAL
  Cowtown Pipeline Partners LP    
CAVEN LATERAL
  Cowtown Pipeline Partners LP    
CAVEN LATERAL
  Cowtown Pipeline Partners LP    
CAVEN LATERAL
  Cowtown Pipeline Partners LP    
BYRL HAYWORTH 1H-6H LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS FINN EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
GRACIE LATERAL
  Cowtown Pipeline Partners LP    
GRACIE LATERAL
  Cowtown Pipeline Partners LP    
GRACIE LATERAL
  Cowtown Pipeline Partners LP    
WEST MAINLINE EXTENSION
  Cowtown Pipeline Partners LP    
RODRIGO JAKE O KINNARD 1H-3H LATERAL
  Cowtown Pipeline Partners LP   ?

Page 36



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
RODRIGO JAKE O KINNARD 1H-3H LATERAL
  Cowtown Pipeline Partners LP   ?
RODRIGO JAKE O KINNARD 1H-3H LATERAL
  Cowtown Pipeline Partners LP   ?
BROWN HILL
  Cowtown Pipeline Partners LP    
BROWN HILL
  Cowtown Pipeline Partners LP    
HENRY ZWEIFEL LATERAL
  Cowtown Pipeline Partners LP    
PLANT TO GULF TERRA TX PL
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
RADAR 1H LATERAL
  Cowtown Pipeline Partners LP    
RADAR 3H LATERAL
  Cowtown Pipeline Partners LP    
POSSUM HOLLER 2H-4H TO HAYWIRE 1H
  Cowtown Pipeline Partners LP    
POSSUM HOLLER 2H-4H TO HAYWIRE 1H
  Cowtown Pipeline Partners LP    
CARRIZO TURNEY LATERAL
  Cowtown Pipeline Partners LP    
BURLINGTON CONOCO GRANBURY WEST
LATERAL
  Cowtown Pipeline Partners LP    
PUTTEET LATERAL TO CPF
  Cowtown Pipeline Partners LP    
SHIPLEY/HOOVER LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY/HOOVER LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY/HOOVER LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY/HOOVER LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY/HOOVER LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY/HOOVER LATERAL
  Cowtown Pipeline Partners LP    
12” NORTHWEST MAINLINE
  Cowtown Pipeline Partners LP    
WELLMAN WELLS
  Cowtown Pipeline Partners LP    
SHIPLEY PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
SHIPLEY PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT TO TAYLOR SWD
  Cowtown Pipeline Partners LP    
CORVETTE PLANT TO TAYLOR SWD
  Cowtown Pipeline Partners LP    
BURLINGTON CONOCO EAST LATERAL
  Cowtown Pipeline Partners LP    
BURLINGTON CONOCO LATERAL
  Cowtown Pipeline Partners LP    
RANGE RESOURCES GREEN CONNECT
  Cowtown Pipeline Partners LP    
RANGE RESOURCES B CONNECT
  Cowtown Pipeline Partners LP    

Page 37



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
RANGE RESOURCES B CONNECT
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
MILSTREAM LATERAL
  Cowtown Pipeline Partners LP    
DECORDOVA LATERAL
  Cowtown Pipeline Partners LP    
DECORDOVA LATERAL
  Cowtown Pipeline Partners LP    
DECORDOVA LATERAL
  Cowtown Pipeline Partners LP    
DECORDOVA LATERAL
  Cowtown Pipeline Partners LP    
DECORDOVA LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
DYER UNIT LATERAL
  Cowtown Pipeline Partners LP    
BROWN EYED GIRL EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
BROWN EYED GIRL EXTENSION LATERAL
  Cowtown Pipeline Partners LP    
CAVEN LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    

Page 38



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
JULIA ROSE LATERAL
  Cowtown Pipeline Partners LP    
CRABTREE 1H — 10H LATERAL
  Cowtown Pipeline Partners LP    
HARRIS LANGFORD LATERAL
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP    
MAINLINE CRESSON HOOD CO PLANT
  Cowtown Pipeline Partners LP   30x40 foot surface site Cowtown Pipeline
Phase 1
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP   50x100 foot surface site Charca Hanger
#1H
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
MAINLINE TO CHARCA 1H WELL
  Cowtown Pipeline Partners LP    
CHARCA #1H LATERAL
  Cowtown Pipeline Partners LP    
CHARCA #2H LATERAL
  Cowtown Pipeline Partners LP    

Page 39



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
FREELAND HANGER TRUST LATERAL
  Cowtown Pipeline Partners LP    
 
       
FREELAND HANGER TRUST LATERAL
  Cowtown Pipeline Partners LP    
FREELAND HANGER TRUST LATERAL
  Cowtown Pipeline Partners LP    
FREELAND HANGER TRUST LATERAL
  Cowtown Pipeline Partners LP    
FREELAND HANGER TRUST LATERAL
  Cowtown Pipeline Partners LP    
FREELAND HANGER TRUST LATERAL
  Cowtown Pipeline Partners LP    
 
       
FREELAND #2H LATERAL
  Cowtown Pipeline Partners LP    
XTO/CHARCA HANGER LATERAL
  Cowtown Pipeline Partners LP    
XTO TAP & METER CHARCA HANGER LATERAL
  Cowtown Pipeline Partners LP   520x15 foot surface site Tap & Meter
CHARCA #3H LATERAL/GAS LIFT SYS
  Cowtown Pipeline Partners LP    
CHARCA #3H LATERAL/GAS LIFT SYS
  Cowtown Pipeline Partners LP    
CHARCA #3H LATERAL/GAS LIFT SYS
  Cowtown Pipeline Partners LP    
CHARCA-HANGER #1 LATERAL
  Cowtown Pipeline Partners LP    
NIMROD 1H LATERAL
  Cowtown Pipeline Partners LP    
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP   30x40 foot surface site miles lateral ext to
mainline
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
 
       
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
HENSON-MILES LATERAL
  Cowtown Pipeline Partners LP    
MILES #3 TO MILES #1 LINE
  Cowtown Pipeline Partners LP    
MILES #3 TO MILES #1 LINE
  Cowtown Pipeline Partners LP    
MILES #4 LATERAL
  Cowtown Pipeline Partners LP    
SMELLY LATERAL
  Cowtown Pipeline Partners LP    
SMELLY LATERAL
  Cowtown Pipeline Partners LP    
 
       
WAYLON SMITHERS WELL CONNECT
  Cowtown Pipeline Partners LP    
 
       
TITAN PEARL 1H LATER
  Cowtown Pipeline Partners LP    
 
       
TITAN PEARL 1H LATER
  Cowtown Pipeline Partners LP    
 
       
TITAN PEARL 1H LATER
  Cowtown Pipeline Partners LP    

Page 40



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
TITAN PEARL 1H LATER
  Cowtown Pipeline Partners LP    
LENNY LEONARD LATERAL
  Cowtown Pipeline Partners LP    
ESPIRE GRAVES WELLS LATERAL
  Cowtown Pipeline Partners LP    
ESPIRE GRAVES WELLS LATERAL
  Cowtown Pipeline Partners LP    
ESPIRE GRAVES WELLS LATERAL
  Cowtown Pipeline Partners LP    
RALPH WIGGUM LATERAL
  Cowtown Pipeline Partners LP    
BARKER SIMSON WELL CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON WELL CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON WELL CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON WELL CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON WELL CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON WELL CONNECT
  Cowtown Pipeline Partners LP    
WILLIAMS — CLEVELAND LATERAL
  Cowtown Pipeline Partners LP    
WILLIAMS — CLEVELAND LATERAL
  Cowtown Pipeline Partners LP    
BARKER SIMPSON 4H-6H LATERAL
  Cowtown Pipeline Partners LP    
BARKER SIMPSON 7H LATERAL
  Cowtown Pipeline Partners LP    
BARKER SIMSON #3H CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON #3H CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON 2H CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON 2H CONNECT
  Cowtown Pipeline Partners LP    
BARKER SIMSON 2H CONNECT
  Cowtown Pipeline Partners LP    
BURLINGTON SEALS CONNECTION
  Cowtown Pipeline Partners LP    
BURLINGTON SEALS CONNECTION
  Cowtown Pipeline Partners LP    
BURLINGTON SEALS CONNECTION
  Cowtown Pipeline Partners LP    
RALPH WIGGUM SOUTH CDP LATERAL
  Cowtown Pipeline Partners LP    
CARRIZO-TRINITY CONNECT
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    
CORVETTE PLANT 3 RESIDUE LATERAL
  Cowtown Pipeline Partners LP    

Page 41



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
NGL — HOOD CO PLANT TO CHEVRON PL
  Cowtown Pipeline Partners LP    
NGL TO LOUIS DREYFUS
  Cowtown Pipeline Partners LP    
NGL TO LOUIS DREYFUS
  Cowtown Pipeline Partners LP    
NGL TO LOUIS DREYFUS
  Cowtown Pipeline Partners LP    
NGL TO LOUIS DREYFUS
  Cowtown Pipeline Partners LP    
NGL TO LOUIS DREYFUS
  Cowtown Pipeline Partners LP    
NGL TO LOUIS DREYFUS
  Cowtown Pipeline Partners LP    
BURLINGTON KIDD #7 & 8H LATERAL
  Cowtown Pipeline Partners LP    
LUMINANT LATERAL
  Cowtown Pipeline Partners LP    
LUMINANT LATERAL
  Cowtown Pipeline Partners LP    
LUMINANT LATERAL
  Cowtown Pipeline Partners LP    
LUMINANT LATERAL
  Cowtown Pipeline Partners LP    
LUMINANT LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
TALLMAN LATERAL
  Cowtown Pipeline Partners LP    
TALLMAN LATERAL
  Cowtown Pipeline Partners LP    
TALLMAN LATERAL
  Cowtown Pipeline Partners LP    
TALLMAN LATERAL
  Cowtown Pipeline Partners LP    
THELONIUS MONK LATERAL
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    

Page 42



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
 
       
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
 
       
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
SOUTH MAIN LINE
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
DRECHSEL 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
BRANHAM KELLER LATERAL
  Cowtown Pipeline Partners LP    
BRANHAM KELLER LATERAL
  Cowtown Pipeline Partners LP    
SEXTON WHITWORTH LATERAL
  Cowtown Pipeline Partners LP    
SEXTON WHITWORTH LATERAL
  Cowtown Pipeline Partners LP    
SEXTON WHITWORTH LATERAL
  Cowtown Pipeline Partners LP    
SEXTON WHITWORTH LATERAL
  Cowtown Pipeline Partners LP    
SEXTON WHITWORTH LATERAL
  Cowtown Pipeline Partners LP    
GOFF LATERAL
  Cowtown Pipeline Partners LP    
GOFF LATERAL
  Cowtown Pipeline Partners LP    

Page 43



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
BOB HARRIS 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
BOB HARRIS 1H-3H LATERAL
  Cowtown Pipeline Partners LP    
PERRIGRINE-ORANGE BLOSSOM SPEC TAP & MET
  Cowtown Pipeline Partners LP    
HEWLETT DUGGER SOUTH PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
HEWLETT DUGGER SOUTH PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
HEWLETT DUGGER SOUTH PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
HEWLETT DUGGER SOUTH PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
HEWLETT DUGGER SOUTH PIPELINE LATERAL
  Cowtown Pipeline Partners LP    
REBECCA BROWN KELLER LATERAL
  Cowtown Pipeline Partners LP    
REBECCA BROWN KELLER LATERAL
  Cowtown Pipeline Partners LP    
REBECCA BROWN KELLER LATERAL
  Cowtown Pipeline Partners LP    
REBECCA BROWN KELLER LATERAL
  Cowtown Pipeline Partners LP    
REBECCA BROWN KELLER LATERAL
  Cowtown Pipeline Partners LP    
REBECCA BRN KELL 6” LAT SOUTH ADAM STINS
  Cowtown Pipeline Partners LP    
WOODROW WILSON LATERAL
  Cowtown Pipeline Partners LP    
NIXON #1H LATERAL
  Cowtown Pipeline Partners LP    
BILLIE HOLIDAY LATERAL
  Cowtown Pipeline Partners LP    
CARRIZO-TRINITY CONNECT
  Cowtown Pipeline Partners LP    
CARRIZO-TRINITY CONNECT
  Cowtown Pipeline Partners LP    
CARRIZO-TRINITY CONNECT
  Cowtown Pipeline Partners LP    
APU 1H-2H LATERAL
  Cowtown Pipeline Partners LP    
APU 7H-10H LATERAL
  Cowtown Pipeline Partners LP    
BARKER COFFMAN 7H-11H LATERAL
  Cowtown Pipeline Partners LP    
BARKER COFFMAN 7H-11H LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
COMANCHE PEAK LATERAL
  Cowtown Pipeline Partners LP    
LAKE ARLINGTON TARRANT CNTY
  Cowtown Pipeline Partners LP   Lake Arlington Compressor Station
ALLIANCE 8” LAT — GWS UNIT TO FLOREN
  Cowtown Pipeline Partners LP    
ALLIANCE 8” LAT — GWS UNIT TO FLOREN
  Cowtown Pipeline Partners LP    
ALLIANCE 10” GATEWAY FREEWAY
  Cowtown Pipeline Partners LP    
ALLIANCE 10” GATEWAY FREEWAY
  Cowtown Pipeline Partners LP    
ALLIANCE 12” GOLDEN ARBROOK
  Cowtown Pipeline Partners LP    
ACQ COZART 4” LATERAL
  Cowtown Pipeline Partners LP    
ALLIANCE HINTON MELVIN LATERAL
  Cowtown Pipeline Partners LP    
ALLIANCE HINTON MELVIN LATERAL
  Cowtown Pipeline Partners LP    
ALLIANCE DELIVERY POINT
  Cowtown Pipeline Partners LP   Alliance Delivery Point

Page 44



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
ALLIANCE D2 SITE
  Cowtown Pipeline Partners LP   Alliance D2 Site
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
 
       
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
20” LAKE ARLINGTON MAINLINE
  Cowtown Pipeline Partners LP    
DUKE LATERAL
  Cowtown Pipeline Partners LP    
DUKE LATERAL
  Cowtown Pipeline Partners LP    

Page 45



--------------------------------------------------------------------------------



 



Exhibit

          Line Name   CURRENT OWNER   Sites
ALLIANCE 20” WEST LINE
  Cowtown Pipeline Partners LP    
ALLIANCE 20” WEST LINE
  Cowtown Pipeline Partners LP    
ALLIANCE WEST EXT 156 TO BREWER G PAD
  Cowtown Pipeline Partners LP    
ALLIANCE WEST EXT 156 TO BREWER G PAD
  Cowtown Pipeline Partners LP    
ALLIANCE WEST EXT 156 TO BREWER G PAD
  Cowtown Pipeline Partners LP    
ALLIANCE WEST EXT 156 TO BREWER G PAD
  Cowtown Pipeline Partners LP    
ALL LAT FROM HWY 156 TO BREWER TO ALPH H P
  Cowtown Pipeline Partners LP    
ALLIANCE LAT TO C PAD
  Cowtown Pipeline Partners LP    
ALLIANCE LATERAL TO E PAD
  Cowtown Pipeline Partners LP    
ALLIANCE LAT TO F PAD
  Cowtown Pipeline Partners LP    
ALLIANCE LAT TO F PAD
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
BOSWELL CONNECT LATERAL
  Cowtown Pipeline Partners LP    
CITY OF ARLINGTON GOLF COURSE 12”LATERAL
  Cowtown Pipeline Partners LP    
CITY OF ARLINGTON GOLF COURSE 12”LATERAL
  Cowtown Pipeline Partners LP    
WINSTON ELECTRIC LATERAL
  Cowtown Pipeline Partners LP    
LAWHON SOUTH LATERAL
  Cowtown Pipeline Partners LP    
LAWHON SOUTH LATERAL
  Cowtown Pipeline Partners LP    
LAWHON SOUTH LATERAL
  Cowtown Pipeline Partners LP    
LAWHON SOUTH LATERAL
  Cowtown Pipeline Partners LP    
LAWHON SOUTH LATERAL
  Cowtown Pipeline Partners LP    
LAWHON SOUTH LATERAL
  Cowtown Pipeline Partners LP    
OLCOTT WEST LATERAL
  Cowtown Pipeline Partners LP    
LAKE ARLINGTON TARRANT CNTY
  Cowtown Pipeline Partners LP   50’ X 50’ above ground facility for valve & pig
launcher
ALLIANCE PIPELINE
  Cowtown Pipeline Partners LP    
ALLIANCE PIPELINE
  Cowtown Pipeline Partners LP    
ALLIANCE WEST EXT 156 TO BREWER G PAD
  Cowtown Pipeline Partners LP    
ALLIANCE C TO L PAD 20” GAS LINE
  Cowtown Pipeline Partners LP    
ALLIANCE LAT TO F PAD
  Cowtown Pipeline Partners LP    
ALLIANCE LAT TO K PAD
  Cowtown Pipeline Partners LP    
ALLIANCE HERITAGE NORTH TO COZART
  Cowtown Pipeline Partners LP    
ALLIANCE HERITAGE NORTH TO COZART
  Cowtown Pipeline Partners LP    
ALLIANCE COMPRESSOR STATION TO SPEEDWAY
  Cowtown Pipeline Partners LP    

Page 46



--------------------------------------------------------------------------------



 



Exhibit A
Easements and Rights-of-Way
Group I Easements:

                                                                               
  Agmt   File   recorded_   recorded_   recorded_   Amended   Amendment Item #  
Line No.   Line Name   County   File No   Grantor   Original Grantee   Dated  
Type   book   page   entry   Dated   Recorded
1.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01349.55   BNSF RAILWAY CO #04-26240
  CHIEF OIL & GAS LLC   2/19/2004   PERMIT           N/A        
2.
  651 A   ALLIANCE PIPELINE   TARRANT   TXPL01352.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/30/2008   PLROW           D208252656  
     
3.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01364.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D200861967        
4.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01373.55   AIL INVESTMENT LP ET AL  
EAGLE MOUNTAIN PIPELINE CO LP   7/1/2005   PLROW           D205357288  
Effective 7/1/2005   D208215295
5.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01353.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/30/2008   PLROW           D208252659  
     
6.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01354.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/30/2008   PLROW           D208252658  
     
7.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01355.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/30/2008   PLROW           D208252657  
     
8.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01356.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/30/2008   PLROW           D208252655  
     
9.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01357.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215305  
     
10.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01358.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215290  
     
11.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01359.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215291  
     

Exhibit A
Page 1 of 9

 



--------------------------------------------------------------------------------



 



                                                                               
  Agmt   File   recorded_   recorded_   recorded_   Amended   Amendment Item #  
Line No.   Line Name   County   File No   Grantor   Original Grantee   Dated  
Type   book   page   entry   Dated   Recorded
12.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01360.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215316  
     
13.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01363.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215307        
14.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01367.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D20B215289        
15.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01368.5S   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215309        
16.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01369.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215297        
17.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01372.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215311        
18.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01375.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D20B215317        
19.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01377.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215296        
20.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01382.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215298        
21.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01383.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215314        
22.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01384.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215310        
23.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01385.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215315        
24.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01386.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215313        
25.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01388.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215300        
26.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01389.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215292        

Exhibit A
Page 2 of 9

 



--------------------------------------------------------------------------------



 



                                                                               
              Agmt   File   recorded_   recorded_   recorded_   Amended  
Amendment Item #   Line No.   Line Name   County   File No   Grantor   Original
Grantee   Dated   Type   book   page   entry   Dated   Recorded
27.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01390.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW                    
D208215301          
28.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01394.55   TXU ELECTRIC DELIVERY CO  
EAGLE MOUNTAIN PIPELINE CO LP   10/28/2005   PLROW                    
2006-52082          
29.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01395.55   TXU ELECTRIC DELIVERY CO  
EAGLE MOUNTAIN PIPELINE CO LP   10/28/2005   PLROW                    
2006-52083          
30.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01407.55   ALLIANCE CENTER WEST
ASSOC   EAGLE MOUNTAIN PIPELINE CO LP   7/1/2005   PLROW                    
D205357286          
31.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01420.55   EMADA ELGOHAIL   EAGLE OIL
& GAS CO   5/21/2003   PLROW     5343       2143       83570          
32.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01421.55   CARL BRASWELL ET UX  
EAGLE MOUNTAIN PIPELINE CO LP   6/2/2005   PLROW                     2006-47568
         
33.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01422.55   CLYDE E WALL ETUX   EAGLE
MOUNTAIN PIPELINE CO LP   6/15/2005   PLROW                     2006-47570      
   
34.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01424.55   DARIN WINGER ET UX   EAGLE
MOUNTAIN PIPELINE CO LP   6/15/2005   PLROW                     2006-47572      
   
35.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01425.55   RUSSELL E HALL ET UX  
EAGLE MOUNTAIN PIPELINE CO LP   1/24/2006   PLROW                     2006-9335
         
36.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01426.55   RANDY DAY ET UX   EAGLE
MOUNTAIN PIPELINE CO LP   2/24/2006   PLROW                     2006-27642      
   
37.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01427.55   GRANT T DOSTERT ET UX  
EAGLE MOUNTAIN PIPELINE CO LP   1/31/2006   PLROW                     2006-13446
         
38.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01431.55   KELLY DACRE ETAL   EAGLE
MOUNTAIN PIPELINE CO LP   8/27/2005   PLROW                     2008-50467      
   
39.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01434.55   FREDERIK FLOREN TRUSTEE  
EAGLE MOUNTAIN PIPELINE CO LP   4/1/2005   PLROW                     D206161683
         
40.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01435.55   MARK J DAVIS ET UX  
CHIEF OIL & GAS LLC   12/14/2004   PLROW                     D205055743        
 
41.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01444.55   INTEL CORPORATION   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   12/6/2007   PLROW                    
2008-8914          
42.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01447.55   AIL INVESTMENT LP   EAGLE
MOUNTAIN PIPELINE CO LP   1/1/2006   PLROW                     2006-56358      
   
43.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01449.55   TXDOT 220- HPG-8-05  
EAGLE MOUNTAIN PIPELINE CO LP   1/7/2005   PERMIT                     N/A      
   
44.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01450.55   TXDOT 220- HPG-244-05  
EAGLE MOUNTAIN PIPELINE CO LP   4/27/2005   PERMIT                     N/A      
   
45.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01451.55   TXDOT 220-G- 279-04  
EAGLE MOUNTAIN PIPELINE CO LP   9/23/2004   PERMIT                     N/A      
   
46.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01452.55   TXDOT 220-G- 311-04  
EAGLE MOUNTAIN PIPELINE CO LP   10/11/2004   PERMIT                     N/A    
     

Exhibit A
Page 3 of 9

 



--------------------------------------------------------------------------------



 



                                                                               
              Agmt   File   recorded_   recorded_   recorded_   Amended  
Amendment Item #   Line No.   Line Name   County   File No   Grantor   Original
Grantee   Dated   Type   book   page   entry   Dated   Recorded
47.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01461.55   DENTON COUNTY DEPT OF PUBL
  EAGLE MOUNTAIN PIPELINE CO LP   7/11/2005   PERMIT                     N/A    
     
48.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01462.55   DENTON COUNTY DEPT OF PUBL
  EAGLE MOUNTAIN PIPELINE CO LP   7/11/2006   PERMIT                     N/A    
     
49.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01463.55   DENTON COUNTY DEPT OF PUBL
  EAGLE MOUNTAIN PIPELINE CO LP   7/11/2005   PERMIT                     N/A    
     
50.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01469.55   ETHEL ROBERTA FANNING ET
A   EAGLE MOUNTAIN PIPELINE CO LP   6/17/2005   SURF                    
D206136009          
51.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01473.55   DOROTHY GEBERT  
SOUTHWESTERN GAS PIPELINE INC   2/28/2002   PLROW     5111       3131      
77442          
52.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01474.55   SUSAN HORD ACREY ETVIR  
STAR OF TEXAS ENERGY SERVICES INC   10/13/2005   PLROW                    
D205306818          
53.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01475.55   DORIS S ERICKSON   STAR
OF TEXAS ENERGY SERVICES INC   1/17/2003   PLROW                     D203078038
         
54.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01476.55   GLEN HYDE ET AL   CANTERA
GAS GATHERING INC   5/13/2002   SURF     5086       3219       61548          
55.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01477.55   PHILLIP K SOTEL 2000
TRUST   STAR OF TEXAS ENERGY SERVICES INC   11/10/2003   PLROW                  
  D2O3463901          
56.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01478.55   PHILLIP K SOTEL 2000
TRUST   STAR OF TEXAS ENERGY SERVICES INC   11/11/2003   PLROW                  
  D203463902          
57.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01480.55   CITY OF FORT WORTH  
CHIEF OIL & GAS LLC   6/16/2004   PLROW                     30085          
58.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01482.55   UNION PACIFIC RAILROAD CO
  EAGLE MOUNTAIN PIPELINE CO LP   5/6/2005   PERMIT                     236676  
       
59.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01485.55   ONCOR ELECTRIC DELIVERY CO
  CHIEF RESOURCES ALLIANCE PIPELINE LLC   2/11/2008   PERMIT                    
N/A          
60.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01500.55   BNSF RAILWAY CO #08-35503
  CHIEF RESOURCES ALLIANCE PIPELINE LLC   4/3/2008   PERMIT                    
N/A          
61.
  651-A   ALLIANCE PIPELINE   DENTON   TXPL01554.55   BNSF RAILWAY CO #08-37356
  COWTOWN PIPELINE PTRS LP   9/9/2009   PERMIT                     N/A          
62.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01577.55   JAMES RUSSELL EGESTON MD
  SOUTHWESTERN GAS PIPELINE INC   3/12/2007   PLROW                    
D207107551          
63.
  AL 103   ALLIANCE 20” WEST LINE   TARRANT   TXPL01562.55   CITY OF FORT WORTH
  COWTOWN PIPELINE LP   9/9/2009   PLROW                     39098          

Exhibit A
Page 4 of 9

 



--------------------------------------------------------------------------------



 



                                                                               
      Agmt   File   recorded_   recorded_   recorded_   Amended   Amendmenl Item
#   Line No.   Line Name   County   File No   Grantor   Original Grantee   Dated
  Type   book   page   entry   Dated   Recorded
64.
  AL104   ALLIANCE 20” EAST LINE   TARRANT   TXPL01376.55   AIL INVESTMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW             D208215318
         
65.
  AL104A1   ALLIANCE 8” COMMERCE A PAD TO COMMERCE B   DENTON   TXPL01374.55  
AIL INVESTMENT LP   CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW  
          D208215302          
66.
  AL104A2   ALLIANCE COMMERCE LOOP — TECH CENTER 8”   DENTON   TXPL01379.55  
AIL INVESTMENT LP   CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW  
          D208215293          
67.
  AL104A2   ALLIANCE COMMERCE LOOP — TECH CENTER B”   TARRANT   TXPL01479.55  
CITY OF FORT WORTH   CHIEF OIL & GAS LLC   4/24/2006   PERMIT             33445
         
68.
  AL104A2B   ALLIANCE 8” LAT TECH CTR S TO GRAPHIC   DENTON   TXPL01365.55   AIL
INVESTMENT LP   CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW      
      2009-23358          
69.
  AL104A2B   ALLIANCE 8” LAT TECH CTR S TO GRAPHIC   DENTON   TXPL01366.55   AIL
INVESTMENT LP   CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW      
      2009-23357          
70.
  AL104A2B   ALLIANCE 8” LAT TECH CTR S TO GRAPHIC   TARRANT   TXPL01378.55  
AIL INVESTMENT LP   CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW  
          D208215303          
71.
  AL104A2B   ALLIANCE 8” LAT TECH CTR S TO GRAPHIC   TARRANT   TXPL01380.55  
AIL INVESTMENT LP   CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW  
          D208215312          
72.
  AL104A2B   ALLIANCE 8” LAT TECH CTR S TO GRAPHIC   TARRANT   TXPL01381.55  
AIL INVESTMENT LP   CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW  
          D208215294          

Exhibit A
Page 5 of 9

 



--------------------------------------------------------------------------------



 



                                                                               
  Agmt   File   recorded_   recorded_   recorded_   Amended   Amendment Item #  
Line No.   Line Name   County   File No   Grantor   Original Grantee   Dated  
Type   book   page   entry   Dated   Recorded
73.
  AL104A2B   ALLIANCE 8” LAT TECH CTR S TO GRAPHIC   DENTON   TXPL01387.55   AIL
INVESTMENT LP   CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW      
    2009-23366        
74.
  AL104A2B   ALLIANCE 8” LAT TECH CTR S TO GRAPHIC   DENTON   TXPL01455.55  
DENTON COUNTY DEPT OF PUBL   EAGLE MOUNTAIN PIPELINE CO LP   4/28/2006   PERMIT
          N/A        
75.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01406.55   DONALD G
MOORE ET UX   EAGLE MOUNTAIN PIPELINE CO LP   11/30/2005   PLROW          
D205379417        
76.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01428.55   BAPTIST
MISSIONARY ASSOC   EAGLE MOUNTAIN PIPELINE CO LP   10/14/2005   PLROW          
D206061773        
77.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01436.55   ONE
PRAIRIE MEADOWS LTD   EAGLE MOUNTAIN PIPELINE CO LP   1/12/2006   PLROW        
  D206061769        
78.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01438.55   GORDON
NEIL WHITE ET UX   EAGLE MOUNTAIN PIPELINE CO LP   8/10/2005   PLROW          
D206119318        
79.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01439.55   MICHAEL K
DOTSON ET UX   EAGLE MOUNTAIN PIPELINE CO LP   1/5/2006   PLROW          
D206017089        
80.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01440.55   MARTIN
LYNN GOWINS   EAGLE MOUNTAIN PIPELINE CO LP   3/13/2006   PLROW          
D206080938        
81.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01441.55   JAMES E
FORMAN ET UX   EAGLE MOUNTAIN PIPELINE CO LP   8/14/2005   PLROW          
D205379416        
82.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01442.55   MARTY M
MELVIN ET UX   EAGLE MOUNTAIN PIPELINE CO LP   8/4/2005   PLROW          
D205379418        
83.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01445.55   ONE
WOODLAND SPRINGS   EAGLE MOUNTAIN PIPELINE CO LP   1/12/2006   PLROW          
D206061768        

Exhibit A
Page 6 of 9

 



--------------------------------------------------------------------------------



 



                                                                               
  Agmt   File   recorded_   recorded_   recorded_   Amended   Amendment Item #  
Line No.   Line Name   County   File No.   Grantor   Original Grantee   Dated  
Type   book   page   entry   Dated   Recorded
84.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01146.55   ONE
WOODLAND SPRINGS   EAGLE MOUNTAIN PIPELINE CO LP   1/12/2006   PLROW          
D206061767        
85.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01456.55   TARRANT
COUNTY 06-30   EAGLE MOUNTAIN PIPELINE CO LP   3/10/2006   PERMIT           N/A
       
86.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01457.55   TARRANT
COUNTY 06-09   EAGLE MOUNTAIN PIPELINE CO LP   1/23/2006   PERMIT           N/A
       
87.
  ALT 05D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01458.55   TARRANT
COUNTY 06-10   EAGLE MOUNTAIN PIPELINE CO LP   1/23/2006   PERMIT           N/A
       
88.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01465.55   GREG
ALUMBAUGH ET UX   EAGLE MOUNTAIN PIPELINE CO LP   4/18/2006   PLROW          
05-37274-1        
89.
  AL105D2   ALLIANCE HINTON MELVIN LATERAL   TARRANT   TXPL01466.55   DARRYL
KAZEN ET UX   EAGLE MOUNTAIN PIPELINE CO LP   4/18/2006   PLROW          
06-38618-1        
90.
  651-A   ALLIANCE PIPELINE   TARRANT   TX4390901.55   MARTY M MELVIN ET UX  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   8/4/2005   SURF           D205379419    
   
91.
  AL104A2B   ALLIANCE 8” LAT TECH CTR S TO GRAPHIC   TARRANT   TXPL01448.55  
ADL DEVELOPMENT LP   EAGLE MOUNTAIN PIPELINE CO LP   7/1/2005   PLROW          
D205357287   12/20/2007   D208026060

Insofar as, and only insofar as, the item covers tracts depicted in orange on
Schedule 1.2(e) Pipelines to the Purchase Agreement.
Group II Easements:

                                                                               
  Agmt   File   Recorded   Recorded       Amended   Amendment Item #   Line No.
  Line Name   County   File No.   Grantor   Original Grantee   Dated   Type   -
Book   - Page   Document #   Dated   Recorded
1.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01347.55   BNSF RAILWAY CO #04-26236
  CHIEF OIL & GAS LLC   2/19/2004   PERMIT           N/A        
2.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01348.55   BNSF RAILWAY CO #04-26238
  CHIEF OIL & GAS LLC   2/19/2004   PERMIT           N/A        

Exhibit A
Page 7 of 9

 



--------------------------------------------------------------------------------



 



                                                                               
  Agmt   File   Recorded   Recorded       Amended   Amendment Item #   Line No.
  Line Name   County   File No   Grantor   Original Grantee   Dated   Type   -
Book   - Page   Document #   Dated   Recorded
3.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01349.55   BNSF RAILWAY CO #04-26240
  CHIEF OIL & GAS LLC   2/19/2004   PERMIT           N/A        
4.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01361.55   ADL DEVELOPMENT LP  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215288  
     
5.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01362.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215308        
6.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01370.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215319        
7.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01371.55   AIL INVESTMENT LP   CHIEF
RESOURCES ALLIANCE PIPELINE LLC   5/19/2008   PLROW           D208215320        
8.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01373.55   AIL INVESTMENT LP ET AL  
EAGLE MOUNTAIN PIPELINE CO LP   7/1/2005   PLROW           D205357288  
Effective 7/1/2005   D208215295
9.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01471.55   FW FORT WORTH 109 LP  
EAGLE MOUNTAIN PIPELINE CO LP   2/4/2005   PLROW           D205055740        
10.
  651-A   ALLIANCE PIPELINE   TARRANT   TXPL01472.55   FW FORT WORTH 109 LP  
EAGLE MOUNTAIN PIPELINE CO LP   2/4/2005   PLROW           D205055741        
11.
  AL100   ALLIANCE 20” NORTH PIPELINE A   DENTON   TXPL01491.55   BNSF RAILWAY
CO #09-37662   COWTOWN PIPELINE LP   3/26/2009   PERMIT           N/A        
12.
  AL102   ALLIANCE 20” NORTH PIPELINE C   DENTON   TXPL01404.55   MT COLE TRUST
NO 2 & 3   CHIEF RESOURCES ALLIANCE PIPELINE LLC   3/26/2008   PLROW          
2008-36679   2/9/2009   2009-14364
13.
  AL102   ALLIANCE 20” NORTH PIPELINE C   DENTON   TXPL01404.55   MT COLE TRUST
NO 2 & 3                           Effective 2/9/09   2009- 117217
14.
  AL102   ALLIANCE 20” NORTH PIPELINE C   DENTON   TXPL01492.55   BNSF RAILWAY
CO #09-37663   COWTOWN PIPELINE LP   3/26/2009   PERMIT           N/A        
15.
  AL104   ALLIANCE 20” EAST LINE   DENTON   TXPL01419.55   MT COLE TRUST NO 2 &
3   COWTOWN PIPELINE LP   2/9/2009   PLROW           2009-14365   Effective
2/9/09   2009- 117218
16.
  AL104   ALLIANCE 20” EAST LINE   DENTON   TXPL01493.55   BNSF RAILWAY CO
#09-37759   COWTOWN PIPELINE LP   3/25/2009   PERMIT           N/A        

Exhibit A
Page 8 of 9

 



--------------------------------------------------------------------------------



 



                                                                               
      Agmt   File   Recorded   Recorded           Amended   Amendment Item #  
Line No.   Line Name   County   File No   Grantor   Original Grantee   Dated  
Type   - Book   - Page   Document #   Dated   Recorded
17.
  AL105D   ALLIANCE 12” GOLDEN ARBROOK   TARRANT   TXPL01396.55   CITY OF FORT
WORTH   CHIEF RESOURCES ALLIANCE PIPELINE LLC   3/20/2006   PLROW            
33346          
18.
  ALEL100A1   ALLIANCE DELIVERY POINT ELECTRIC LINE   TARRANT   TX4390900.55  
BNSF RAILWAY CO #09-37863   COWTOWN PIPELINE LP   4/14/2009   PERMIT            
N/A          
19.
  ALGL101A   ALLIANCE COMMERCE LOOP   DENTON   TXPL01405.55   JEANNE SHELTON  
CHIEF RESOURCES ALLIANCE PIPELINE LLC   12/18/2007   PLROW            
2007-14660          

 

*   Insofar as, and only insofar as, the item covers tracts depicted in green on
Schedule 1.2(e) Pipelines to the Purchase Agreement.   **   Insofar as, and only
insofar as, the item covers a 20” natural gas gathering pipeline located within
boundaries of the easement or permit.

Exhibit A
Page 9 of 9

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.20 Insurance.

              Insurance   Policy Line of Coverage   Company   Number
 
        [***]   Liberty Mutual
Fire   [***]
 
        [***]   Liberty Mutual
Fire   [***]
 
        [***]   Liberty Mutual
Fire   [***]
 
        [***]   Ironshore Specialty   [***]
 
        [***]   AXIS Surplus   [***]
 
        [***]   Chubb Custom   [***]
 
        [***]   Fireman’s Fund   [***]

 

[***]   Information has been omitted and filed separately with the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portion.

 



--------------------------------------------------------------------------------



 



              Insurance   Policy Line of Coverage   Company   Number
 
        [***]   Liberty Mutual (30%) Zurich Amer. (30%) Nat’l Union (25%) ACE
Amer. (15%)   [***]
 
        [***]   Ironshore Specialty   [***]

 

[***]   Information has been omitted and filed separately with the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portion.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.23
Contracts and other agreements of the Borrower and its Relevant Subsidiaries
available on “EDGAR” (the Electronic Data Gathering Analysis and Retrieval
system of the SEC) at http://www.sec.gov/edgar.shtml.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01 Indebtedness.

                                      Bond Bond Number   Issuing Carrier  
Subsidiary   Principal   Amount [***]   RLI Insurance
Company   Quicksilver Resources, Inc.   Cowtown Pipeline Partners, L.P.   $
[***]   [***]   RLI Insurance
Company   Quicksilver Resources, Inc.   Cowtown Gas Processing Partners, L.P.  
$ [***]   [***]   RLI Insurance
Company   Quicksilver Resources, Inc.   Cowtown Pipeline Partners, L.P.   $
[***]   [***]   RLI Insurance
Company   Quicksilver Resources, Inc.   Cowtown Pipeline Partners, L.P.   $
[***]   [***]   Argonaut Insurance Co.   Quicksilver Resources, Inc.   Cowtown
Pipeline Partners, L.P.   $ [***]   [***]   Argonaut Insurance Co.   Quicksilver
Resources, Inc.   Cowtown Pipeline Partners, L.P.   $ [***]   [***]   Argonaut
Insurance Co.   Quicksilver Resources, Inc.   Cowtown Pipeline Partners, L.P.  
$ [***]   [***]   Argonaut Insurance Co.   Quicksilver Resources, Inc.   Cowtown
Pipeline Partners, L.P.   $ [***]   [***]   Argonaut Insurance Co.   Quicksilver
Resources, Inc.   Cowtown Pipeline Partners, L.P.   $ [***]   [***]   Argonaut
Insurance Co.   Quicksilver Resources, Inc.   Cowtown Pipeline Partners, L.P.  
$ [***]  

 

[***]   Information has been omitted and filed separately with the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portion.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02(a) Liens.
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.04(g) Investments.
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.07(b)(iv) Transactions with Affiliates.
None.

 